 

Exhibit 10.47

MASTER SERVICES AGREEMENT

BY AND BETWEEN

STONEMOR OPERATING LLC

AND

MOON LANDSCAPING, INC.

 

 

1

 

--------------------------------------------------------------------------------

 

MASTER SERVICES AGREEMENT

This MASTER SERVICES AGREEMENT (“Master Agreement”) is entered into on April 2,
2020 and made effective as of April 1, 2020 (the “Effective Date”), by and
between STONEMOR OPERATING LLC, a Delaware limited liability company (together
with its successors or assigns, “Customer”), and MOON LANDSCAPING, INC., a
Pennsylvania corporation (“Supplier”).

RECITALS

1.

Having completed one or more Pilot Periods (as defined in those certain
Transition Services Agreements executed by the parties prior to the date hereof
(the “Transition Services Agreements”)), Customer and Supplier now desire to
enter into this Master Services Agreement, pursuant to which Customer is
engaging Supplier to develop, implement and provide all manner of property
management and operational services at each of the funeral homes, cemeteries and
other properties owned by Customer, the locations of which are identified on
Schedule 1 attached hereto and made a part hereof (the “Properties”), in
accordance with the roll-out schedule attached hereto as Schedule 1.

2.

The purpose and objective of this Agreement is to consolidate all of Customer’s
property management and operational responsibilities under one entity, utilizing
trained personnel and customized business processes and systems.

3.

Supplier has developed, implemented and provided the Services to Customer at
certain Pilot Locations (as defined in the Transition Services Agreements) on a
scale similar to that contemplated in this Agreement; has the trained personnel
and the business processes and systems necessary to provide the Services to
Customer; and desires to provide such Services to Customer.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and promises made by
the parties hereto, Customer and Supplier mutually agree to the following terms
and conditions:

1.

Structure of Agreement.  The Parties agree to the terms and conditions set forth
in this Master Agreement and in the Statement of Work executed by the Parties
referencing this Master Agreement. The Statement of Work is incorporated into
this Master Agreement, and the applicable portions of this Master Agreement are
incorporated into the Statement of Work. The Statements of Work and this Master
Agreement are herein collectively referred to as the “Agreement.”

(a)Components of the Agreement. The Agreement consists of:

 

(i)

the provisions set forth in this Master Agreement and the Exhibits and Schedules
referenced herein;

 

(ii)

the Statement of Work attached hereto as Exhibit B (Statement of Work) and the
Schedules referenced therein, with such additions, deletions and modifications
as the Parties may agree; and

 

(iii)

any additional Statements of Work executed by the Parties pursuant to this
Master Agreement, including the Schedules referenced in each such Statement of
Work.

2

 

--------------------------------------------------------------------------------

 

 

(b)

Definitions. All capitalized terms used in the Agreement shall have the meanings
set forth in Exhibit A (Definitions). Other capitalized terms used in the
Agreement are defined where they are used and have the meanings so indicated.

 

(c)

Statements of Work. The Services will be described in and be the subject of (i)
one or more Statements of Work executed by the Parties pursuant to this Master
Agreement, and (ii) this Master Agreement.

 

(d)

Deviations from Master Agreement, Priority. In the event of a conflict, the
terms of the Statements of Work shall be governed by the terms of this Master
Agreement, unless an individual Statement of Work expressly and specifically
notes the deviations from the terms of this Master Agreement. In the event of a
conflict, the terms of each Statement of Work shall govern the terms of the
Schedules referenced therein. In the event of a conflict, the terms of this
Master Agreement shall govern the terms of the Exhibits referenced herein.   

2.

Term of Agreement.  The Term of the Agreement will begin as of the Effective
Date and will terminate at 11:59 pm Eastern Daylight Time on December 31, 2024,
unless terminated earlier pursuant to Section 17 of this Agreement.

3.

The Services.  For purposes of this Agreement, “Services” means (i) services,
functions, responsibilities, activities, tasks and projects to be performed by
Supplier set forth in the Agreement, as they may evolve and be supplemented and
enhanced during the Term; (ii) the functions, responsibilities, activities,
tasks and projects not specifically described in the Agreement as a part of
Services which are required for the proper performance and provision of the
Services or are an inherent part of, or necessary subpart included within, the
Services; (iii) services, functions, responsibilities, activities, tasks and
projects that are of a nature and type that would ordinarily be performed by a
company in the Customer’s industry sector, even if not specifically described in
the Agreement; and (iv) services, functions, responsibilities, activities, tasks
and projects routinely performed by the Customer personnel and subcontractors
who are transitioned to Supplier, displaced or whose functions were displaced as
a result of the Agreement, even if not specifically described in the Agreement.

 

(a)

Obligation to Provide Services; Scheduling.

 

 

(i)

Obligation to Provide Services. Starting on the Effective Date and continuing
during the Term, Supplier shall provide the Services described in the Statement
of Work to, and perform the Services for, Customer in accordance with the
Statement of Work and the Agreement.

 

(ii)

Responsibilities. Supplier and Customer will each perform their respective
duties, obligations and responsibilities (“Responsibilities”) as set forth in
each Statement of Work. Customer’s failure to perform a Responsibility will
excuse Supplier’s obligation to perform its corresponding obligations under the
Agreement only if Supplier provides written notice to Customer of such failure
and demonstrates that: (i) Customer’s failure was the direct cause of Supplier’s
inability to perform; and (ii) Supplier could not have continued performance by
using reasonable methods, activities and procedures. In the event of (i) and
(ii), Supplier will be excused from

3

 

--------------------------------------------------------------------------------

 

 

performance of those Services impacted by Customer’s failure to perform only to
the extent that, and for so long as, Customer’s failure to perform its
Responsibilities prevents Supplier’s performance, and provided that Supplier
takes reasonable steps to mitigate the effects of Customer’s failure to perform.

 

(iii)

Scheduling and Communication.  Customer and Supplier shall schedule Services and
track the completion of Services through a mutually acceptable scheduling and
performance tracking tool (e.g., Smartsheet), pursuant to which:

 

(A)

Customer will be responsible for task requests, quality standards and timeline
requirements;

 

(B)

Supplier will be responsible for task scheduling, resource allocation, and
current/completion status;

 

(C)

Each party to assign dedicated resources to manage and maintain access, system
privileges and capabilities for their employees; and

 

(D)

Both parties to embed mutually agreeable performance metrics and customer
complaint resolution requirements in the scheduling and performance-tracking
tool.

Customer and Supplier agree that Services will be performed in accordance with
the Work Order Management System (“WOMS”) attached hereto as Schedule 2,
including the Quality Standards described therein.  The WOMS has been prepared
by Customer and accepted by Supplier.  Any proposed updates thereto, which, from
time to time, may be necessary to reflect any substantive changes therein, will
also be prepared by Customer and provided to Supplier (either in print or
electronic formats) within a reasonable time prior to the implementation of such
changes.  Either Party may, from time to time, request updates or amendments to
the WOMS.

(iv)Critical, Time-Sensitive Services; Self-Remedy.  If there is a critical and
time-sensitive customer or safety-related Service (e.g., burial) that Supplier
is unable to timely perform and/or deliver, and Customer has exhausted all
available escalation pathways with Supplier, then, in order to ensure that such
Service is handled timely, Customer shall have the right to perform and/or
deliver such Service, or engage a Third Party to do so, and all costs and
expenses associated therewith that are incurred by Customer will be Supplier’s
responsibility and will be deducted from the next Service Fee installment due
Supplier.

 

 

(b)

Compliance with Laws and Policies.

 

(i)

Generally. Supplier shall perform the Services in compliance with:

 

(A)

all Laws applicable to Supplier in its performance and delivery of the Services;

 

(B)

all Laws applicable to the portion of the operations of the Customer performed
by Supplier as part of the Services, just as if the Customer performed the
Services itself, as interpreted, augmented and/or modified by the Customer
Compliance Directives (collectively, the “Customer Compliance Requirements”);
and

4

 

--------------------------------------------------------------------------------

 

 

(C)

all policies and procedures of general application of the Customer as published
by Customer from time to time and delivered to Supplier.

 

(ii)

Customer Compliance Directives. From time to time Customer may instruct Supplier
in writing as to compliance with any of the Customer Compliance Requirements and
changes in Supplier’s policies and procedures relating to such compliance (a
“Customer Compliance Directive”). Supplier is authorized to act and rely on, and
shall promptly implement, each Customer Compliance Directive in the performance
and delivery of the Services, subject to the provisions of Section 3(b)(iii)
below.

 

(iii)

Regulatory Changes. Supplier shall, with Customer’s approval and at Supplier’s
expense, conform the Services in a timely manner to any changes in the
compliance matters referred to in Section (A) above. Supplier shall also, with
Customer’s approval, conform the Services in a timely manner to any change in
Customer Compliance Requirements (including Customer Compliance Directives).

 

(c)

Procedures Manuals; Training.

 

(i)

Content. Supplier shall perform the Services in accordance with the policies and
procedures documented in an operational procedures manual to be developed by
Supplier (which may include video-taped training materials) on or before May 1,
2020, and subject to the review and written approval of Customer (as approved by
Customer, each, a “Procedures Manual”). Procedures Manuals shall be written
explicitly and comprehensively enough to enable the Customer to readily
understand the Services Supplier is to perform and how such Services will be
performed.

 

(ii)

Updates. Supplier will be responsible for the preparation of the Procedures
Manuals and will prepare and provide to Customer, in both print and electronic
formats, proposed updates thereto as necessary to reflect any substantive
changes therein within a reasonable time prior to the implementation of such
changes. Either Party may, from time to time, request updates or amendments to
the Procedures Manuals.

 

(d)

Performance and Service Levels; Partner Meetings. Supplier agrees that the
performance of the Services will meet or exceed the “Success Metrics” set forth
on Exhibit C attached hereto, and the Service level specifications described in
(or attached as a Schedule to) the Statement of Work. In order to evaluate the
quality of the Services during the Term, and to identify changes and/or
improvements to the overall program, Customer and Supplier will attend monthly
review meetings to discuss, among other things, the timing and status of the
roll-out schedule, potential changes to the Statement of Work or the Service
level specifications, New Services (if any), program improvements and
expectations. In addition, Customer and Supplier will attend quarterly business
review meetings with executive-level representatives of each Party to discuss,
among other things, growth opportunities, program improvements and
expectations.  

 

(e)

Disaster Recovery Services.  Supplier shall, within thirty (30) days of the
Effective Date or such later timeframe as may be approved by Customer, develop a
Disaster Recovery Plan adapted to the provision of the Services, which Supplier
shall have the capacity to execute and perform. The Disaster Recovery Plan shall
be subject to the review, audit

5

 

--------------------------------------------------------------------------------

 

 

and written approval of Customer. Supplier agrees to implement, maintain and
improve the Disaster Recovery Plan as necessary to keep the plan current with
applicable industry standards and best practices, or as otherwise necessary to
satisfy Supplier’s obligations under the Agreement. Prior to implementing any
material change to the Disaster Recovery Plan, Supplier will provide Customer a
copy of such change for Customer’s consent.  Upon Supplier’s determination of a
disaster or the possibility of the occurrence of a disaster situation, Supplier
shall promptly notify Customer and implement the Disaster Recovery Plan. During
any disaster, Supplier will notify Customer daily of the status of the disaster.
During a disaster, Supplier will not give greater priority to any of its other
customers in its recovery efforts than it gives to the Customer. Upon conclusion
of a disaster, Supplier will as soon as reasonably practicable, provide Customer
with an incident report detailing the reason for the disaster and all actions
taken by Supplier to resolve and/or respond to the disaster.

 

(f)

Hazardous Materials.

 

 

(i)

Supplier shall not bring any hazardous materials onto the Properties, except for
those used in the ordinary course of landscape services. All hazardous materials
brought onto the Properties by Supplier shall be used and disposed of in full
compliance with all applicable local, county, state and federal governmental
laws and regulations and manufacturer directions.

 

(ii)

For minor releases of hazardous materials (immaterial quantities of gasoline,
oil, antifreeze, etc.), Supplier staff shall:

 

(A)

Immediately call the appropriate Customer representative at the affected
Property to report the spill and document the release of hazardous materials at
the location; and

 

(B)

Use the spill kit (if available at the Property) to clean up the spill (all
foreman are to be trained in minor spill containment).

 

(iii)

In case of a large release, Supplier staff shall immediately report the release
to the local fire department or other applicable local agency/department,
Supplier’s manager, and the appropriate Customer representative at the affected
Property. The fire department or other applicable local agency/department will,
at Supplier’s expense if applicable, take over the incident and do one of the
following:

 

(A)

Contain the release of hazardous materials to their ability; or

 

(B)

Contact a qualified contractor, who will be paid by Supplier to handle larger
releases that the fire department or other applicable local agency/department is
not capable of handling.

 

(iv)

For all spills, Supplier shall, at its expense:

 

(A)

Evacuate employees and bystanders from the area immediately;

 

(B)

Ensure all people avoid contact with the hazardous materials;

 

(C)

Control the release to the level of its staff’s training; and

 

(D)

Retain a qualified contractor or vendor to properly dispose of the hazardous
material and document the disposal in accordance with applicable laws or

6

 

--------------------------------------------------------------------------------

 

 

regulations and perform any remediation required by applicable laws or
regulations as a result of such release.

 

4.

New Services. During the Term, Customer may request that Supplier provide New
Services. New Services may be activities that are performed on a continuous
basis for the remainder of the Term or activities that are performed on a
project basis. If, after review of the Statement(s) of Work, it is determined
that the service could qualify as an existing Service, then the Parties will
treat such service as an existing Service and Supplier will perform such service
in accordance with its existing obligation to perform the Services. If the
service does not qualify as an existing Service, then that service will be
deemed a New Service. To request a New Service, Customer will deliver to
Supplier a written request with reasonable detail regarding such service through
the scheduling and performance tracking tool described in Section 3(a)(iii)
above (the “New Service Request”).  

Upon receipt of Customer’s New Service Request, Supplier may prepare and deliver
to Customer a written statement (the “New Service Response”) describing any
changes in products, services, assignment of personnel and other resources that
Supplier believes would be required. No New Service implementation shall occur
without the mutual agreement of the Parties to the terms and conditions of such
New Service including any additional Service Fee associated therewith. Any
agreement of the Parties with respect to New Services will be in writing, will
constitute an amendment to the Agreement and shall also become a “Service” and
be reflected in a new Statement of Work hereto or in an amendment to the
existing Statement of Work hereunder.

5.

Vehicle and Equipment Leasing. The Parties agree that Supplier has leased or
will lease from Customer the vehicles and equipment used to service the
Properties, identified on Schedule 3 attached hereto (collectively, the
“Vehicles and Equipment”), for the duration of the Term.

 

During the Term, Supplier shall at its sole cost and expense (i) maintain the
Vehicles and Equipment in good operating condition, subject to normal wear and
tear, and (ii) undertake all repairs and preventive maintenance on the Vehicles
and Equipment in accordance with the applicable manufacturer’s recommendations.
With respect to those Vehicles and Equipment that may be leased by Customer from
third parties, Supplier agrees to utilize said Vehicles and Equipment in a
manner that does not render Customer in default under such third party leases.
Customer shall be responsible for insuring the Vehicles and Equipment for the
duration of the term. Notwithstanding anything to the contrary set forth herein,
Customer and Supplier acknowledge and agree that Supplier has been leasing
certain of the Vehicles and Equipment since the “Effective Date” identified in
each of the prior Transition Services Agreements, and that each party’s
respective obligations relative thereto commenced as of such “Effective Date”
and will continue for the duration of the Term of this Agreement in accordance
with the provisions set forth herein.

 

Customer will transfer title to all Vehicles and Equipment then owned by
Customer to Supplier at the expiration of the Term on December 31, 2024, and
thereafter, Supplier shall be solely responsible for all such Vehicles and
Equipment.

 

7

 

--------------------------------------------------------------------------------

 

6.

Services Performed by Customer or Third Parties.  Supplier is engaged by
Customer on a non-exclusive basis to provide the Services under the Agreement.
Accordingly, Customer retains the right, exercisable in its sole discretion, to
perform itself, or retain Third Parties to perform, any service, function,
responsibility, activity or task that is within the scope of the Services or
would constitute a New Service.

7.

Service Fee; Property Enhancement Budgets: For Services performed during the
Term of this Agreement, Customer shall pay Supplier a bi-monthly service fee in
the amount set forth on the Pricing Schedule attached hereto as Schedule 4 (the
“Service Fee”), which Service Fee is inclusive of all applicable taxes
(including sales tax). Invoices shall be due from Supplier on the first (1st)
and fifteenth (15th) day of each calendar month, and shall be processed and paid
by Customer in the nearest following accounts payable processing cycle.  

The Service Fee may be increased by mutual consent of the parties if (1)
Customer acquires additional Properties for which Services are needed, or (2)
there is a material increase in the scope of Services described in the Statement
of Work attached hereto. The Service Fee may be decreased, but only at
Customer’s direction, if (1) Customer sells or otherwise disposes of any of the
Properties for which Services are being provided, in which event the Service Fee
will be decreased by the amount allocated to said Property or Properties as set
forth on Schedule 4 attached hereto (subject to the year over year adjustments
reflected on Schedule 4), or (2) there is a material reduction in the scope of
Services described in the Statement of Work attached hereto, in which event the
Service Fee will be decreased by an amount mutually agreed to by Customer and
Supplier.  

Customer and Supplier shall meet in the fourth quarter of each calendar year to
establish a mutually acceptable property enhancement budget for the Properties
then covered by this Agreement (each a “Property Enhancement Budget”).  The
Property Enhancement Budget shall identify for the following calendar year
additional modest Property-specific beautification, appearance enhancing or
efficiency-driven projects, together with pricing and timelines associated with
these activities, which are outside the normal scope of Services. To the extent
there are any additional costs and expenses associated with the projects
identified in the Property Enhancement Budget, the parties will cooperate with
each other in good faith to determine how such costs and expenses will be
allocated between the parties.  

8.

Employees.

 

(a)

Customer shall identify the personnel currently employed by Customer who perform
functions related to the Services, and whose positions will be displaced as a
result of the Agreement.  Supplier agrees to make an offer of employment to each
of the employees so identified, it being understood and agreed that Supplier’s
offer of employment will reflect benefits and compensation that are commensurate
with those currently offered by Customer to said employees in order to minimize,
to the fullest extent possible, employee attrition as a result of the transition
contemplated herein.  Employees who accept such offers of employment (each, a
“Rehired Employee”) shall become an employee of Supplier as of the Effective
Date.  Effective as of the Effective Date, all Rehired Employees shall become
employees of Supplier and shall cease to be employees of Customer.  Supplier
shall be solely liable for all liabilities and obligations arising out of the
employment of such Rehired Employees that arise after the Effective Date, and

8

 

--------------------------------------------------------------------------------

 

 

Customer shall remain liable, to the extent required by applicable Law, for all
liabilities and obligations arising out of the employment of such Rehired
Employees accrued up to but not including the Effective Date.   For the
avoidance of doubt, as to those Rehired Employees engaged by Supplier prior to
the date hereof pursuant to the Transition Services Agreements, the term
“Effective Date” as used in the preceding sentence shall mean the Effective Date
identified in each of the prior Transition Services Agreements.  

 

 

(b)

Supplier and its employees, affiliates, agents, contractors and subcontractors
shall conduct themselves with an appropriate level of decorum when entering,
conducting work at, and leaving the Properties and shall perform all Services
and New Services in a manner that does not unreasonably disrupt, interfere with
or disturb the conduct of Customer’s business or the use or enjoyment of the
Properties by Customer or its invitees, licensees or permittees.

 

 

(c)

Supplier shall provide all labor, material, equipment and fully-trained
personnel necessary to perform the Services at the Properties.

 

 

(d)

Supplier shall perform driving and criminal backgrounds on all employees
(including all temporary employees or independent consultants) before entry onto
the Properties and annually thereafter.

 

 

(e)

Supplier is responsible for its employees’ behavior and appropriate appearance
at all times, and will require its employees to act professionally and
courteously. Supplier shall maintain strict discipline among its employees,
affiliates, agents, contractors and subcontractors at all times and will only
employ persons with sufficient skill, training, ongoing safety training and
experience to perform the tasks for which they are employed.

 

 

(f)

Supplier shall have an experienced supervisor on-site at all times when the
Services are performed and such supervisor should be bilingual as necessary.

 

 

(g)

Supplier shall provide its employees with appropriate uniforms, the style and
color of which have been approved by the Customer.

 

 

(h)

Supplier is responsible for its own tools and equipment, their maintenance, and
ensuring that all equipment remains in proper working order.

 

 

(i)

Supplier shall be responsible for ensuring that its employees, affiliates,
agents, contractors and subcontractors have received proper training and the
appropriate personal protective equipment (such as hard hats, back belts and ear
protection) to ensure safety and compliance with all applicable local, county,
state and federal governmental laws and regulations (including, without
limitation, OSHA).

 

 

(j)

All Services shall be performed in a good and workmanlike manner and in
accordance with applicable local, county, state and federal governmental laws
and regulations (including, without limitation, OSHA) and applicable
professional horticulture

9

 

--------------------------------------------------------------------------------

 

 

standards, using appropriately trained, uniformed, and supervised personnel, and
properly maintained equipment.

 

 

(k)

Any substances applied as part of the Services (including, without limitation,
fertilizers, pesticides and herbicides) shall be applied strictly in accordance
with all applicable local, county, state and federal governmental laws and
regulations by properly licensed personnel, and in accordance with the
manufacturer’s directions.

 

 

(l)

Supplier shall (and shall cause all subcontractors to), at Supplier’s expense,
maintain all applicable licenses and permits necessary for the Services.
Supplier shall provide proof of such licenses upon request.

 

9.

Engagement of Third Parties by Supplier.  If, in the performance of the
Services, Supplier determines that it must retain one or more Third Parties to
perform certain work, the cost of which exceeds $500.00, Supplier shall notify
Customer and Customer shall have the right to approve such engagement, except to
the extent the engagement is necessary in the event of an Emergency (as defined
below)  

If Supplier needs to engage the services of a Third Party in the event of an
Emergency and such engagement would be subject to Customer approval as set forth
above, Supplier will use commercially reasonable efforts to obtain such
approval; provided, however, if Supplier is unable to obtain Customer approval
either because a Customer representative is unavailable or the nature of the
Emergency is such that it requires immediate action, Supplier will be authorized
to expend costs and expenses in excess of $500.00 to the extent necessary to
mitigate the impact or consequence of the event on the other Party or the
Property and/or stabilize the Emergency. “Emergency” shall mean circumstances in
which Supplier believes that human life or the Property is in imminent danger or
threatened and which require immediate action to protect the Property against
damage or destruction, or prevent the occurrence of accident or injury to
persons, so threatened or occurring from any cause. In the event of an
Emergency, Supplier shall, as soon as is practicable, but not later than twelve
(12) hours thereof, notify Customer of such occurrence and of all actions taken
and costs incurred and the reasons therefor.

10.

Covenants.

 

(a)

Services. Supplier shall render Services using appropriately trained, uniformed,
and supervised personnel that have the necessary knowledge, training, skills,
experience, qualifications and resources to provide and perform the Services in
accordance with the Agreement, and shall render Services in a prompt,
professional, diligent, and workmanlike manner, consistent with industry
standards applicable to the performance of such Services, utilizing properly
maintained equipment.  

 

(b)

Continuous Improvement. Supplier shall diligently and continuously improve the
performance and delivery of the Services by Supplier and the elements of the
policies, processes, procedures and systems that are used by Supplier to perform
and deliver the Services, subject to the approval of Customer.

10

 

--------------------------------------------------------------------------------

 

 

(c)

Regulatory Approvals. Supplier will timely obtain and maintain all necessary
approvals, licenses and permits (required by Law or otherwise) applicable to its
business and the provision of the Services.

11.

Representations and Warranties.

 

(a)

Representations and Warranties of Customer. Customer represents and warrants to
Supplier as follows:

 

(i)

Organization; Power. As of the Effective Date, Customer (i) is a limited
liability company, duly organized, validly existing and in good standing under
the Laws of the State of Delaware, and (ii) has full limited liability company
power to own, lease, license and operate its properties and assets and to
conduct its business as currently conducted and to enter into the Agreement.

 

(ii)

Authorized Agreement. This Agreement has been, and each Statement of Work will
be, duly authorized, executed and delivered by Customer and constitutes or will
constitute, as applicable, a valid and binding agreement of Customer,
enforceable against Customer in accordance with its terms.

 

(iii)

No Default. Neither the execution and delivery of this Agreement or any
Statement of Work by Customer, nor the consummation of the transactions
contemplated hereby or thereby, shall result in the breach of any term or
provision of, or constitute a default under, any charter provision or bylaw,
agreement (subject to any applicable consent), order, or Law to which Customer
is a Party or which is otherwise applicable to Customer.

 

(b)

Representations and Warranties of Supplier. Supplier represents and warrants to
Customer as follows:

 

(i)

Organization; Power. As of the Effective Date, Supplier (i) is a corporation,
duly organized, validly existing and in good standing under the Laws of the
State of Pennsylvania, and (ii) has full corporate power to own, lease, license
and operate its properties and assets and to conduct its business as currently
conducted and to enter into the Agreement.

 

(ii)

Authorized Agreement. This Agreement has been and each Statement of Work will be
duly authorized, executed and delivered by Supplier and constitutes or will
constitute, as applicable, a valid and binding agreement of Supplier,
enforceable against Supplier in accordance with its terms.

 

(iii)

No Default. Neither the execution and delivery of this Agreement or any
Statement of Work by Supplier, nor the consummation of the transactions
contemplated hereby or thereby, shall result in the breach of any term or
provision of, or constitute a default under, any charter provision or bylaw,
agreement (subject to any applicable consent), order or Law to which Supplier is
a Party or that is otherwise applicable to Supplier.

 

(iv)

Consents. Except as otherwise provided in the Agreement, no authorizations or
other consents, approvals or notices of or to any Person are required in
connection with (i) the execution, delivery and performance by Supplier of the
Agreement, (ii)

11

 

--------------------------------------------------------------------------------

 

 

the development, implementation or operation of the equipment and systems
necessary for Supplier to perform the Services in accordance with the applicable
provisions of the Agreement and in compliance with all applicable Laws and
Customer Compliance Requirements and Supplier regulatory requirements, or (iii)
the validity and enforceability of the Agreement.

 

(v)

Performance Warranty. The Services will conform to the description of the
Services set forth in each Statement of Work and to general industry standards
for the Services and products offered by Supplier pursuant to the Agreement.

 

(vi)

Equipment. Supplier shall maintain the Equipment so that it operates in
accordance with its specifications, including (i) maintaining Equipment in good
operating condition, subject to normal wear and tear, and (ii) undertaking
repairs and preventive maintenance on Equipment in accordance with the
applicable Equipment manufacturer’s recommendations.

 

(vii)

No Litigation. There is no action, suit, proceeding or investigation pending or,
to Supplier’s knowledge, threatened, that questions the validity of the
Agreement or Supplier’s right to enter into the Agreement or any Statement of
Work or to provide any of the Services.

 

(c)

Pass-Through Warranties. In the event Supplier purchases or procures any Third
Party products or services for the Customer in connection with the provision of
the Services, in addition to the foregoing representations, warranties and
covenants, Supplier shall pass through or assign to the Customer the rights
Supplier obtains from the manufacturers and/or vendors of such products and
services (including warranty and indemnification rights), all to the extent that
such rights are assignable. To the extent that such rights are not assignable by
Supplier, Supplier agrees that the Customer may assert or enforce any right
Supplier may have to enforce such representations, warranties and covenants, or
if such can only be enforced by Supplier under its own name, upon written
request by the Customer, Supplier shall take all reasonable action requested by
the Customer to enforce such representations, warranties and covenants.

 

(d)

Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN ANY
STATEMENT OF WORK, THE PARTIES MAKE NO REPRESENTATIONS, WARRANTIES OR
CONDITIONS, EXPRESS OR IMPLIED, REGARDING ANY MATTER, INCLUDING THE
MERCHANTABILITY, SUITABILITY, FITNESS FOR A PARTICULAR USE OR PURPOSE, OR
RESULTS TO BE DERIVED FROM THE USE OF ANY SERVICE, DELIVERABLES OR OTHER
MATERIALS PROVIDED UNDER THIS AGREEMENT.

12.Insurance; Waiver of Subrogation:  

 

(a)

Insurance. During the Term, Supplier will maintain, at Supplier’s sole cost and
expense, general liability insurance, automobile liability insurance, and
workers’ compensation insurance covering the activities of Supplier and any
person or entity acting for or on behalf of Supplier (including, without
limitation, the Supplier Parties (as hereinafter defined)) at the Properties
and/or in connection with the Services and any Statement of Work.  Such
insurance shall be in commercially reasonable amounts.  Evidence of such

12

 

--------------------------------------------------------------------------------

 

 

insurance will be provided to Customer upon signing of this Agreement and
thereafter upon request.  Without limiting the foregoing, Supplier agrees to
insurance coverage in the following minimum amounts:  (i) Commercial General
Liability with limits of not less than $2,000,000.00 per occurrence and
$2,000,000.00 in the aggregate, which shall include contractual liability,
personal injury protection and completed operations coverage (including coverage
for the indemnity clauses provided by Supplier), (ii) Commercial Automobile
Liability covering owned, hired and non-owned vehicles with limits of
$1,000,000.00 combined single limit each occurrence, and (iii) Workers’
compensation insurance in an amount required by applicable Law.  The insurance
described in clauses (i) and (ii) shall include Customer, StoneMor Inc.,
StoneMor Partners L.P., StoneMor Operating LLC and any additional parties
specified by Customer as additional insureds. Each of the above policies will be
primary and non-contributory with respect to any policies carried by any
additional insured. Any coverage carried by Customer shall be excess insurance.
Such insurance shall be placed with reputable insurance companies licensed or
authorized to do business in the states in which the Properties are located, and
have a minimum Best’s rating of A-/VII.  

 

(b)

Waiver of Subrogation. To the fullest extent permitted by applicable Law,
Supplier agrees to look solely to its insurers, and does hereby release and
waive any and all rights it has now, or may have in the future, to recover
against Customer, or any of its respective trustees, beneficiaries, general or
limited partners, directors, officers, agents, servants, subsidiaries,
affiliates or employees (collectively, the “Releasees”) for loss or damage to
personal property, and for claims of injury to, or death of, employees of
Supplier in any way relating to or resulting from the performance of the
Services, including claims for contribution, indemnity or reimbursement of
worker’s compensation benefits. Supplier hereby agrees that its insurers (and
the insurers of any Supplier subcontractors) shall waive all rights of
subrogation with respect to claims against the Releasees arising out of the
Services. The Customer does not assume any liability of any nature or kind for
bodily injuries or property damages, or any other damages, arising out of
Supplier’s performance of the Services.

13.Conduct.  Notwithstanding anything in this Agreement to the contrary,
Supplier acknowledges that the Properties are operated as cemeteries, funeral
homes and/or related uses and that Supplier and its employees, affiliates,
invitees, licensees, agents, consultants, contractors and subcontractors
(collectively, the “Supplier Parties”) shall conduct themselves with an
appropriate level of decorum when entering, working on, and leaving the
Properties.  Supplier and the Supplier Parties shall perform all Services in a
manner that does not unreasonably disrupt, interfere with or disturb the conduct
of Customer’s business or the use or enjoyment of the Properties by Customer, or
its invitees, licensees or permittees.

14.

Cemetery Operations; Burial Issues.  Supplier acknowledges and agrees that
Supplier may be required to perform one or more of the following tasks as part
of the Services, either independently (without assistance or involvement by
Customer), or in conjunction with Customer: (i) garden mapping, pinning,
surveying and layout of burial spaces; (ii) excavating graves; (iii) installing
vaults, concrete crypts and urns; (iv) opening and closing graves, niches and
crypts; (v) setting up markers, crypt bars and niche bars; (vi) maintaining
accurate records

13

 

--------------------------------------------------------------------------------

 

and (vii) ensuring the accuracy of interments and entombments (collectively, the
“Cemetery Operations”).  Supplier further acknowledges and agrees that wrongful
burial issues (“Burial Issues”) may result from a failure to follow Cemetery
Procedures (defined below) or properly perform the Cemetery Operations, which
failure may expose Customer to third party claims by customers of the cemetery
and their families.  

 

(a)

Obligations.

 

(i)

Supplier agrees to perform the Cemetery Operations in accordance with Customer’s
established policies and procedures, including, without limitation, Customer’s
blind-check process (collectively, the “Cemetery Procedures”).  Supplier will
refrain from modifying any of the Cemetery Procedures without Customer’s prior
review and approval.

 

(ii)

In the event Supplier becomes aware of a potential Burial Issue, Supplier shall
immediately notify Customer and request further instruction.  Supplier shall not
attempt to remedy a potential Burial Issue or take any other corrective action
including, by way of example and without any limitation, moving a misplaced pin,
without, in each instance, Customer’s prior approval.  

 

(iii)

Supplier agrees to cooperate with, and otherwise assist, Customer in promptly
resolving any Burial Issue in the manner and within the timeframe established by
Customer in order to mitigate third party claims by customers of the cemetery
and their families.

 

(iv)

To the extent Customer has to defend itself against a third party claim alleging
a wrongful burial issue, about which Supplier has knowledge or other relevant
information, Supplier agrees to cooperate, and to cause Supplier’s employees to
cooperate, with Customer and to provide any such information that Customer may
reasonably request regarding such matter.

 

(b)

Liability. Subject to Customer’s approval rights set forth in Section 14(a)
hereof, Supplier shall, at Supplier’s sole cost and expense, correct any and all
Burial Issues that occur as a direct or indirect result of Supplier’s acts or
omissions, or the acts or omissions of the Supplier Parties.

15.

Repairs.  

 

(a)

Repairs Generally.  Supplier shall, at Supplier’s sole cost and expense, repair
and restore any damage to the Properties occurring as a result of the Services
or of any act or omission of Supplier or any of the Supplier Parties, including
without limitation, replacing any damaged marker, memorial or bench. Supplier
will perform such repair or restoration within thirty (30) days of demand by
Customer, and if Customer performs such repair or restoration on Supplier’s
behalf, Supplier shall pay the costs thereof to Customer within thirty (30) days
of the delivery by Customer of an invoice. Customer shall have the right to
deduct from payments of the Service Fee the amount of any invoice for damage
that has been outstanding for more than thirty (30) days.

 

(b)

Vault Damage. In the case of vault damage, if such damage occurs during the
initial opening of the vault and prior to closing, Supplier is required to
replace the damaged vault (or such component thereof, as may be applicable) at
Supplier’s sole cost and

14

 

--------------------------------------------------------------------------------

 

 

expense.  If, however, the damage occurs in the course of re-opening the vault,
Supplier and Customer will each bear one-half (i.e., 50%) of the cost to replace
such damaged vault (or such component thereof, as may be applicable).  

This Section shall survive termination of this Agreement.

16.

Independent Contractor/Personnel/Subcontractors; Outsourced Landscaping
Agreements.  

 

(a)

Independent Contractor/Personnel/Subcontractors. In providing the Services under
this Agreement it is expressly agreed that Supplier is acting as an independent
contractor and not as an employee of Customer.  Customer and Supplier
acknowledge that this Agreement is exclusively a contract for service.  Subject
to Section 8 hereof, Supplier shall have at all times a sufficient number of
capable personnel to enable it to perform its duties hereunder.  Only fully
qualified, experienced and competent persons shall be assigned to provide the
Services. Supplier shall be responsible for the performance of all such
personnel and all independent contractors, subcontractors and consultants
retained or engaged by Supplier to assist Supplier in performing its duties
hereunder.  Supplier shall be responsible for all matters pertaining to the
assignment and performance of personnel either employed by Supplier or provided
by contract to Supplier to assist Supplier in performing its duties hereunder.
Supplier shall be solely responsible for the payment of compensation (including
provision for employment taxes, federal, state and local income taxes, workers
compensation and any similar taxes) and benefits associated with the employment
of Supplier’s personnel. Furthermore, Supplier shall fully comply with all
applicable laws and regulations relating to workers’ compensation, social
security, income and withholding pay, unemployment insurance, hours of labor,
wages, working conditions and other employer-employee related matters with
respect to any personnel who are employees of Supplier. In no event shall
Customer be the employer of such personnel, contractors and consultants, and
Customer shall have no liability to such employees, contractors and consultants
for their compensation.  Supplier is responsible for paying, and complying with
reporting requirements for, all local, state and federal taxes related to
payments made to Supplier under this Agreement.  

 

(b)

Outsourced Landscaping Agreements.  Without limiting anything set forth in
clause (a) above, Supplier hereby acknowledges and agrees that Services will be
performed at the Outsourced Sites by the applicable third party listed on
Schedule 5 until the date specified therein (unless cancelled, terminated or
renewed in accordance with the applicable Assigned Agreement), and further
reaffirms that all such Services shall adhere to the terms of this
Agreement.  During the Term of this Agreement, Supplier will be required to
notify Customer, through the WOMS, when a third party is scheduled to perform
Services at a Property.  Moreover, not less than once per calendar year,
Supplier will provide Customer with an update to Schedule 5, which identifies
all of the sites where Services are to be performed by third parties, and the
third parties performing such Services; this information will be required
whether or not said third parties are engaged pursuant to an Assigned Agreement
or a new third-party agreement entered into by Supplier during the Term.  

17.

Termination.

15

 

--------------------------------------------------------------------------------

 

 

(a)

Either Supplier or Customer may terminate this Agreement without cause upon one
hundred (180) days’ prior written notice to the other party.  In the event that
Customer terminates this Agreement prior to the end of the Term without cause,
on or prior to the date of termination (the “Termination Date”), Customer shall
pay to Supplier an equipment credit for Vehicles and Equipment equal to One
Million Dollars ($1,000,000) per year, prorated for the actual number of days
elapsed in any partial year, from the Effective Date to the Termination Date.

 

(b)

If either party breaches the terms of this Agreement and fails to cure such
breach within ten (10) days after written notice from the non-breaching party
specifying such breach, then the non-breaching party may elect to immediately
terminate this Agreement by written notice to the breaching party.  In addition
to and without limiting the foregoing, if Customer fails to timely pay any
undisputed Service Fees due under this Agreement and such failure continues for
five (5) business days after written notice, then Supplier thereafter may elect
while such failure exists, in its sole discretion, to (i) delay or cancel
Services upon written notice to Customer, and/or (ii) immediately terminate this
Agreement upon written notice to Customer.  If this Agreement is terminated in
accordance with its terms, any Services Fees shall be prorated on a per diem
basis for Services performed until the date of termination, and such termination
shall not release either party for liability for failure to perform any of the
duties or obligations of either party required to be performed prior to such
termination or any obligations under this Agreement stated to survive
termination.

 

(c)

Either Supplier or Customer may immediately terminate this Agreement upon
written notice to the other party if (i) the other party becomes insolvent or is
unable to pay its debts, or makes an assignment for the benefit of creditors,
(ii) the other party enters into or files (or has filed or commenced against it)
a petition, arrangement, application, action or other proceeding seeking relief
or protection under the bankruptcy Laws of the United States or any similar Laws
of the United States or any state of the United States or (iii) all or
substantially all of the other party’s property is levied upon or scheduled to
be sold in a judicial proceeding.  

18.

Indemnities.

 

(a)

Indemnity by Supplier. Supplier agrees to indemnify and hold harmless Customer,
its Affiliates, and the respective current, future and former officers,
directors, members, employees, agents, successors and assigns of each of the
foregoing, and each of the foregoing persons or entities (the “Customer
Indemnitees”) on demand, from and against any and all Losses incurred by any of
them, and shall defend the Customer Indemnitees against all Claims arising from
or in connection with:

 

(i)

All Claims arising out of, resulting from or related to the negligence or
wrongful acts or omissions of Supplier or any Supplier Parties, or any breach or
default by Supplier of this Agreement;

 

(ii)

all Claims by employees of Supplier or any of its Affiliates or subcontractors
arising out of or relating to the Agreement or the Services, except to the
extent caused by the gross negligence or willful misconduct of the Customer or
any of its Affiliates

16

 

--------------------------------------------------------------------------------

 

 

or subcontractors (but excluding Supplier and Supplier Parties from such
exception);

 

(iii)

all Claims arising out of, resulting from or related to any act or omission of
Supplier in its capacity as an employer of an individual and arising out of or
relating to (i) federal, state or other Laws or regulations for the protection
of individuals who are members of a protected class or category of individuals,
(ii) sexual discrimination or harassment, and (iii) any other aspect of the
employment relationship or its termination (including claims for breach of an
express or implied contract of employment) which arose when the individual
asserting the claim, demand, charge, actions, cause of action or other
proceeding was or purported to be an employee of, or candidate for employment
by, the Supplier;

 

(iv)

all Claims related to damage to tangible or intangible personal or real property
resulting from, arising out of or related to the acts of Supplier or any
Supplier Parties that are outside of their provision of the Services while
present on the Properties;

 

(v)

all Claims for personal injuries, death or damage to tangible or intangible
personal or real property, including claims of any employee of the Customer, to
the extent caused by acts or omissions of Supplier or any Supplier Parties;

 

(vi)

all Claims arising from a violation of any Law applicable to Supplier and/or any
Supplier Party or to the Customer, by Supplier or any Supplier Party;

 

(vii)

all Claims arising from fraud or theft committed by, or the willful misconduct
of, Supplier or any Supplier Party;

 

(viii)

all Claims for Supplier’s tax liabilities arising from Supplier’s provision of
Services;

 

(ix)

all Claims arising out of the failure of Supplier to obtain, or cause to be
obtained, any consent or approval required for the Customer to receive and use
the Services, or any component thereof, to the full extent provided in the
Agreement;

 

(x)

all Claims arising out of Supplier’s breach of its obligations under Section
3(b) (Compliance with Laws), or Section 14 (Cemetery Operations; Burial Issues)
of the Agreement;

 

(xi)

all Claims that any personnel supplied by Supplier, its Affiliates and/or their
permitted subcontractors under the Agreement is an employee or agent of the
Customer, including: (i) the cost of any employee benefits Customer is required
to provide to or pay for on behalf of any personnel supplied by Supplier, its
Affiliates and/or their permitted subcontractors; and (ii) any Claim brought by
any personnel supplied by Supplier, its Affiliates and/or permitted
subcontractors against any Customer Indemnitee based upon the employer-employee
relationship;

 

(xii)

any Claims arising out of Supplier’s breach of its representations or warranties
set forth in the Agreement; and

 

(xiii)

all Claims by, or increases in the charges payable to, the Third Party Providers
under the Third Party Agreements caused by or arising out of any breach of the
Agreement by Supplier or its Affiliates or subcontractors, or failure to
properly and

17

 

--------------------------------------------------------------------------------

 

 

timely perform any duty or responsibility that Supplier or any of its Affiliates
or subcontractors has under the Agreement, except to the extent caused by any
breach of the Agreement by Customer or its Affiliates or contractors (but
excluding Supplier and its Affiliates and subcontractors from such exception).

For the avoidance of doubt, Supplier shall be solely liable for, and shall fully
indemnify Customer Indemnitees against, any claims arising from injury to, or
death of, any Rehired Employee (whether engaged pursuant to the prior Transition
Services Agreements or this Agreement) in any way relating to or resulting from
the performance of the Services, including claims for contribution, indemnity or
reimbursement of worker’s compensation benefits.

 

(b)

Indemnity by Customer.  Customer agrees to indemnify and hold harmless Supplier,
its Affiliates, and the respective current, future and former officers,
directors, members, employees, agents, successors and assigns of each of the
foregoing, and each of the foregoing persons or entities (the “Supplier
Indemnitees”) on demand, from and against any and all Losses incurred by any of
them, and shall defend the Suppler Indemnitees against all Claims arising from
or in connection with:

 

(i)

All Claims arising out of, resulting from or related to the negligence or
wrongful acts or omissions of Customer or any Customer Parties, or any breach or
default by Customer of this Agreement.

This Section shall survive termination of the Agreement.

19.

Limitation of Liability.  NEITHER PARTY WILL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, PUNITIVE, EXEMPLARY, INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES
ARISING OUT OF THIS AGREEMENT OR ANY RESULTING OBLIGATION, WHETHER IN AN ACTION
FOR OR ARISING OUT OF BREACH OF CONTRACT, TORT OR ANY OTHER CAUSE OF ACTION
(EXCEPT THAT THE FOREGOING SHALL NOT APPLY TO ANY CLAIMS BY A THIRD PARTY FOR
WHICH SUPPLIER IS OBLIGATED TO INDEMNIFY CUSTOMER PURSUANT TO THIS
AGREEMENT).  NO DIRECT OR INDIRECT CONSTITUENT MEMBER OF CUSTOMER, NOR ANY
TRUSTEE, BENEFICIARY, SHAREHOLDER, PARTNER, MEMBER, MANAGER, OFFICER, DIRECTOR,
EMPLOYEE OR OTHER AGENT OF CUSTOMER, SHALL HAVE ANY LIABILITY IN CONNECTION WITH
THIS AGREEMENT.

20.

Notices.  All notices, demands, requests, consents, approvals and other
communications required or permitted to be given hereunder or which are to be
given with respect to this Agreement shall be in writing and delivered
personally, by overnight air courier service, by email, or by U.S. certified or
registered mail, return receipt requested, postage prepaid, to the parties at
their respective addresses set forth below, and the same shall be effective upon
receipt if delivered personally, one (1) business day after depositing with an
overnight air courier, or two (2) business days after depositing in the mail, or
immediately, upon transmission (as confirmed by electronic confirmation of
transmission generated by the sender’s machine) for any notice given by email:

If to Customer:

 

18

 

--------------------------------------------------------------------------------

 

c/o StoneMor Partners L.P.

3600 Horizon Boulevard, Suite 100

Trevose, PA 19053

Attn: Tom Connolly

Office: 215-826-2808

Email: tconn@stonemor.com

 

With a copy to:

 

c/o StoneMor Partners L.P.

3600 Horizon Boulevard, Suite 100 

Trevose, PA 19053

Attn: Lorena L. Trujillo, Assistant General Counsel

Office: 215-826-2865

Email: ltrujillo@stonemor.com

 

If to Supplier:

Moon Landscaping

145 Moon Rd

Box 673

Chesapeake City, MD 21915

Attn: William Hutchins

V.P. and General in-house Counsel

Office: 443-350-3674

Email: bhutchins@moonlandscaping.com

 

21.

Miscellaneous.

 

(a)

Attorneys’ Fees and Costs: In the event of any litigation arising out of this
Agreement, the prevailing party shall be entitled to reasonable attorneys’ fees
and costs.

 

(b)

Waiver of Jury Trial:  THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
AGREEMENT.

 

(c)

Governing Law; Jurisdiction:  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania.  This Agreement
shall not be more strictly construed against one party or the other by reason of
the rule of construction that a document is to be construed most strictly
against the party who itself or through its agent prepared the same, it being
agreed that the agents of all parties hereto have participated in the
preparation of this Agreement.  Both parties expressly agree that any and all
legal proceedings arising under this Agreement will be brought exclusively in
the state and federal courts located in the Commonwealth of Pennsylvania.

 

(d)

Binding Effect:  This Agreement shall bind and inure to the benefit of the
parties hereto and their respective successors and assigns.  Notwithstanding the
foregoing, neither this

19

 

--------------------------------------------------------------------------------

 

 

Agreement nor any interest herein may be assigned or transferred, voluntarily or
by operation of law, by Supplier without Customer’s prior written consent, which
may be withheld in Customer’s sole discretion.  

 

(e)

No Waiver:  No waiver of any of the provisions of this Agreement shall be
deemed, or shall constitute, a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a continuing waiver, nor shall a waiver
in any instance constitute a waiver in any subsequent instance.  No waiver shall
be binding unless executed in writing by the party making the waiver.

 

(f)

Waiver And Release Of Lien Rights:  To the extent permitted by applicable law,
Supplier specifically waives and releases any claims it may have to a lien on or
with respect to the Properties or any other assets of Customer, and shall not
file any notice of claim or assert any lien or claim of lien with respect to any
amounts that may be due to it. Supplier shall, from time to time, execute such
lien waivers and releases as may be reasonably required by Customer or to
otherwise effectuate this provision.

 

(g)

Entire Agreement: This Agreement, including any schedules and exhibits attached
hereto, shall constitute the entire Agreement between the parties hereto, and no
modification thereof shall be effective unless made by supplemental agreement in
writing executed by the parties hereto.

 

(h)

Severability: If any term or provision of this Agreement or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Agreement shall be valid and be enforced to the fullest extent
permitted by law.

 

(i)

Counterparts; Electronic Signatures: This Agreement may be executed and
delivered in any number of counterparts, each of which so executed and delivered
shall be deemed to be an original and all of which shall constitute one and the
same instrument.  Facsimile and electronically transmitted signatures (such as a
PDF) shall for all purposes be treated as originals.

 

(j)

Rules of Construction. (a) Words in the singular shall be held to include the
plural and vice versa and words of one gender shall be held to include the other
gender as the context requires, (b) the word “including” and words of similar
import shall mean “including, without limitation,” (c) provisions shall apply,
when appropriate, to successive events and transactions, and (d) the headings
contained herein are for reference purposes only and shall not affect in any way
the meaning or interpretation of the Agreement.

 

(k)

Further Assurances. During the Term and at all times thereafter, each Party
shall provide to the other Party, at its request, reasonable cooperation and
assistance (including the execution and delivery of affidavits, declarations,
oaths, assignments, samples, specimens and any other documentation) as necessary
to effect the terms of the Agreement.  

 

(l)

Force Majeure. Each Party will be excused from performance under the Agreement
for any period and to the extent (and only to the extent) that it is prevented
from or delayed

20

 

--------------------------------------------------------------------------------

 

 

in performing any obligations pursuant to the Agreement, in whole or in part, as
a result of a Force Majeure Event. If either Party is prevented from, or delayed
in performing any of its obligations under the Agreement by a Force Majeure
Event, it shall promptly notify the other Party verbally (to be confirmed in
writing within twenty-four (24) hours of the inception of the delay) of the
occurrence of a Force Majeure Event and describe, in reasonable detail, the
circumstances constituting the Force Majeure Event and of the obligations, the
performance of which are thereby delayed or prevented. The Party claiming that a
Force Majeure Event has occurred shall continue to use commercially reasonable
efforts to mitigate the impact or consequence of the event on the other Party
and to recommence performance whenever and to whatever extent possible without
delay. In the event of any Force Majeure Event, Customer shall not pay any fees
in respect of the Services so affected.

 

[SIGNATURE PAGE FOLLOW

21

 

--------------------------------------------------------------------------------

 

By signing this Agreement in the space provided below, each party hereby
represents and confirms that it has full power and authority to enter into this
Agreement on its own behalf, and that this Agreement is a legally binding
obligation of such party.  

 

CUSTOMER:

 

STONEMOR OPERATING LLC,

a Delaware limited liability company

 

 

 

By:

/s/ Tom Connolly

Name:

Tom Connolly

Title:

SVP, Business Planning & Operations

 

[Signatures continue on following page.]




[Signature Page to Master Services Agreement]

 

--------------------------------------------------------------------------------

 

SUPPLIER:

 

MOON LANDSCAPING, INC.,

a Pennsylvania corporation

 

 

 

 

By:

/s/ William Hutchins

Name:

William Hutchins

Title:

President

 

 

 

[Signature Page to Master Services Agreement]

 

--------------------------------------------------------------------------------

 

Exhibit A. Definitions.

 

“Affiliate” means, with respect to a Party, any entity at any tier that
controls, is controlled by, or is under common control with that Party. For
purposes of this definition, the term “control” (including with correlative
meanings, the terms “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of an entity, whether through the ownership of
voting securities, by trust, management agreement, contract or otherwise.

“Assigned Agreements” means those certain landscaping agreements originally
executed by Customer (or an Affiliate thereof) pursuant to which Customer
engaged one or more third parties to perform landscaping and other services at
the sites identified on Schedule 5 attached hereto (the “Outsourced
Sites”).  Customer has assigned to Supplier, and Supplier has assumed from
Customer, all of Customer’s right, title and interest in and to Assigned
Agreements pursuant to that certain Landscape Services Agreement (Outsourced
StoneMor Sites—2020) dated as of December 20, 2019 executed by and between
Customer and Supplier.

“Claim” means any civil, criminal, administrative, regulatory or investigative
action or proceeding commenced or threatened by a Third Party, including
Governmental Authorities and regulatory agencies, however described or
denominated.

“Customer Equipment” means those machines, equipment, materials and other
components necessary to provide the Services that are owned by Customer.

“Disaster Recovery Plan” means a disaster recovery plan developed by Supplier in
accordance with Section 3(e).

“Equipment” means Customer Equipment and Supplier Equipment.

“Force Majeure Event” means an event(s) meeting both of the following criteria:

 

(1)

Caused by any of the following: (a) catastrophic weather conditions or other
extraordinary elements of nature or acts of God (other than localized fire or
flood); (b) acts of war (declared or undeclared), acts of terrorism,
insurrection, riots, civil disorders, rebellion or sabotage; and (c)
quarantines, embargoes and other similar unusual actions of federal, provincial,
local or foreign Governmental Authorities. Force Majeure Events generally do not
include (i) vandalism, (ii) the regulatory acts of Governmental Authorities,
(iii) Supplier’s inability to obtain hardware or software, on its own behalf or
on behalf of Customer, or its inability to obtain or retain sufficient qualified
personnel, except to the extent such inability to obtain hardware or software or
retain qualified personnel results directly from the causes outlined above, or
(iv) any failure to perform caused solely as a result of a Party’s lack of funds
or financial ability or capacity to carry on business; and

 

(2)

The non-performing Party is without fault in causing or failing to prevent the
occurrence of such event, and such occurrence could not have been prevented or
circumvented through the use of commercially reasonable alternative sources,
workaround plans or other means.

“Governmental Authority” means any nation or government, any federal, state,
province, territory, city, town, municipality, county, local or other political
subdivision thereof or thereto,

Exhibit A-1

 

--------------------------------------------------------------------------------

 

any quasi-Governmental Authority, and any court, tribunal, arbitral body,
taxation authority, department, commission, board, bureau, agency,
instrumentality thereof or thereto or otherwise which exercises executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

“Law” means all applicable laws (including those arising under common law),
statutes, codes, rules, regulations, reporting or licensing requirements,
ordinances and other pronouncement having the effect of law of the United
States, any foreign country or any domestic or foreign state, county, city,
province or other political subdivision, including those promulgated,
interpreted or enforced by any Governmental Authority. Law includes Privacy
Laws.

“Losses” means any judgments, settlements, awards, losses, charges, liabilities,
penalties, interest claims (including Taxes and all related interest and
penalties incurred directly with respect thereto), however described or
denominated, and all related reasonable costs, expenses and other charges
(including all reasonable attorneys’ fees and reasonable internal and external
costs of investigations, litigation, hearings, proceedings, document and data
productions and discovery, settlement, judgment, award, interest and penalties),
however described or denominated.

“New Services” means the functions, responsibilities, activities, tasks and
projects outside the scope of the Services that Supplier may provide to the
Customer on terms to be agreed upon pursuant to Section 4.

“Party” or “Parties” means Customer and/or Supplier, as parties to the Master
Agreement.

“Statement of Work” means a statement of work entered into by the Parties
describing the Services to be provided by Supplier under that Statement of Work
and the attached Schedules.

“Service Level Agreement” means the schedule to each Statement of Work
specifying the Service Level Specifications applicable to the Services described
in each such Statement of Work, remedies for Supplier’s failure to comply with
such Service Level Specifications, including applicable Service level credits,
procedures for modifying and improving Service Level Specifications and related
provisions.

“Service Level Specifications” means the standards of performance to be met or
exceeded by Supplier in providing the Services, as set forth in the applicable
Service Level Agreement.

“Supplier Equipment” means all equipment owned or leased by Supplier that is
used, directly or indirectly, to provide the Services.

“Tax” means federal, state and local sales, use and other similar types of
transfer taxes or fees, however designated or imposed, which are in the nature
of a transaction tax or fee, but not including any taxes, duties or fees imposed
on or measured by net or gross income or gross receipts, capital stock or net
worth or in the nature of an income, capital, franchise, or net worth tax.

“Third Party” means a business or entity other than the Customer or the Supplier
or any of their respective Affiliates.

“Third Party Agreements” means those agreements for which Supplier has
undertaken financial, management, operational, use, access and/or administrative
responsibility and/or benefit in connection with the provision of the Services,
and pursuant to which the Customer has contracted with a Third Party Provider to
obtain any Third Party products, software and/or services that will be used,
accessed and/or managed in connection with the Services.

Exhibit A-2

 

--------------------------------------------------------------------------------

 

“Third Party Provider” means a business or entity other than the Customer or the
Supplier or any of their respective Affiliates that provides products, software
and/or services under a Third Party Agreement.

 

Exhibit A-3

 

--------------------------------------------------------------------------------

 

Exhibit B (Statement of Work)

(See attached)

 

Exhibit B

 

--------------------------------------------------------------------------------

 

Exhibit C (Success Metrics)

(See attached)

 

 

Exhibit C

 

--------------------------------------------------------------------------------

 

Schedule 1 (Properties & Roll-Out Schedule)

(See attached)

 

Schedule 1

 

--------------------------------------------------------------------------------

 

Schedule 2 (Work Order Management System)

 

(See attached)

 

 

Schedule 2

 

--------------------------------------------------------------------------------

 

Schedule 3 (Leased Vehicles and Equipment)

 

(See attached)

Schedule 3

 

--------------------------------------------------------------------------------

 

Schedule 4 (Pricing Schedule)

 

(See attached)

 

Schedule 4

 

--------------------------------------------------------------------------------

 

Schedule 5 (Outsourced Sites)

 

(See attached)

 

 

Schedule 5

 

--------------------------------------------------------------------------------

 

STONEMOR - MOON MSA EXHIBIT B (Statement of Work) & SCHEDULE 2 (Work Order
Management System): Cemetery and Funeral Home Maintenance

 

Cemetery & Funeral Home Maintenance

Events

Category

Descriptions

Instructions

Time Constraints

Urgency

Work Orders

Metrics/Criteria

Success

MTTR - response time and

resolution

 

 

 

 

Scheduled or Unscheduled Events

 

 

 

 

Space Verificaton

 

 

 

 

Probbing/Space Verification

GM or ADMIN will find/locate spaces for sales reps and customers. This will
include space and lot verification. Space and Lot information will be sent to
Supplier.

Supplier will perform any surveying needed for the location.

Blind check procedures: Supplier will perform blind check procedures to avoid
compliance issues to avoid missed burials. This blind check procedures will also
need to occur for at-need sales or pre need becoming at need

Maintenance will be in charge of locating the lot and placing flags in that
spot, the family will then confirm this is the correct spot

Final sign off performed by the location Admin

<24 hrs

High

GM and/or Admin will submit WO to Supplier

Space Verification

Completed or No

Timing of completion

 

 

 

 

 

 

 

 

 

 

 

Unscheduled Events*

 

 

 

 

 

 

Outdoor Cermonies

 

 

 

 

 

Setup, Opening/Lowering (Interment Service Prep), Service procedures and
Equipment

Prior to the event, supplier will be responsible for the carpeting, putting out
chairs, mowing/trimming a ~100 ft radius to the plot prior to the service and
setting up tents for the ceremonies, specifications will be defined during the
pilot program These events can happen any day and at short notice.

Supplier will be required to have staff in place to service any request

Supplier will be responsible for opening the graves and installing both the
vault and casket. In some cases, vaults will have been preinstalled, if damage
occurs to vaults, refer to “Replacement” section.

During the service the crew should be mindful of the family and attendees. For
example, but not limited to: avoiding the area of the service, noise levels,
overall conduct.

Clean up and filling in grave accordingly and Radius for additional treatment
completed (~100ft)

Supplier will be responsible to maintain the needed equipment to perform the
opening, lowering and closing

< 24 hrs

High

GM and/or Admin will submit WO to Supplier (All inclusive of the work order)

Set-up completed prior to family arrival

On-time or Delayed

Timing of completion

 

 

 

 

Indoor Cermonies

 

 

 

 

Setup, Entombment, Inurnment

Supplier will be responsible for the set-up of indoor ceremonies. After in- door
ceremonies supplier will be responsible for moving the casket to storage until
it is installed at scheduled time.

Supplier will be responsible for the opening of the tomb in the mausoleum and
entombing the casket, if the cover has not been delivered prior to the service a
temporary cover will be installed. Upon delivery of the correct cover the
supplier will be responsible for installing these and treating them as a
“Scheduled Event”

Supplier will be responsible for placing the urn in the niche, urn lot
(depending on the location of the burial). Supplier will then close the lot

with either a temp cover installed, or the inscriber will do it after the

< 24 hrs

High

GM and/or Admin will submit WO to Supplier

Set-up completed prior to family arrival

On-time or Delayed

Timing of completion

 

 

 

Scheduled Events

 

 

 

Vaults

 

 

 

Pre-Installed Vaults

Pre-installed vaults include, opening the grave, installing the vault and fully
closing the grave

Supplier will be responsible for scheduling and completing the required number
of pre-installed vaults as indicated by (XX) in the defined work order tool. The
supplier can use their discretion to schedule and deploy their team. If damage
occurs to the installation of vaults, please refer to the

“Replacement” section.

Installation of the "pre- installed vault" should be within 30 days of Product
Delivery Date

Low

GM and/or Admin will submit WO to Supplier

What % of outstanding VICs - preinstalled vaults,

Tracking notifaction of Vault delievery, vaults passed 30 days

Timing of completion

 

Scheduled Events

 

Mausoleums/ Columbariums

 

In-door Installment

Supplier will be responsible for scheduling and completing the installment of
covers in the Mausoleums/ Columbariums. The supplier can use their discretion to
schedule and deploy their team based on the product

deliveries (completed/engraved covers).

Installation within 2 weeks of Product Delivery Date

Medium

GM and/or Admin will submit WO to Supplier

n/a

n/a

n/a

 

 

 

 

 

Scheduled Events

 

 

 

 

 

Markers/Bases

 

 

 

 

in-door or out-door installment

Supplier will be responsible for scheduling and installing bases and makers.
Markers/bases/Accessories may not be delivered for the ceremony or at the same
time as the base, the supplier will manage and handle both installations and
will use their discretion to ensure it is completed in a timely manner, no later
than 2 weeks after the delivery of the marker, subject to winter weather
conditions. If damage occurs during installation, please refer to the
“Replacement” section.

Installation within 2 weeks of Product Delivery Date

Medium

GM and/or Admin will submit WO to Supplier

New work orders that went uninstalled: markers, headstones. % of backlog that is
reduced (marker has been delivered and not installed).

 

% Any new work orders did they miss , when a markers is delivered must

Tracking notifications of Markers/bases/c overs for installation, Passes X days

Timing of completion

 

 

 

 

 

 

 

be installed within 2 weeks is what is currently used

 

 

 

 

Correct Cover

 

Entombment

If the cover has not been delivered prior to the service a temporary cover

will be installed. Upon delivery of the correct cover the supplier will be
responsible for installing these and treating them as a “Scheduled Event”

Installation immediate of Product Delivery Date

Medium

Supplier submits WO to GM

n/a

n/a

n/a

 

 

Unscheduled Events

 

Maintenance Inspection

 

 

Out of Scope services

Supplier shall monitor the Facilities during their maintenance visits and
promptly report to General Manager or designee any needed repair or maintenance
work that is outside of the scope of the Services, and shall report to General
Manager or designee any vandalism, illegal dumping,

or other illegal activity.

Immediately during inspe

Medium

Supplier submits WO to GM

n/a

n/a

n/a

 



 

--------------------------------------------------------------------------------

 

Cemetery & Funeral Home Maintenance

Events

Category

Descriptions

Instructions

Time Constraints

Urgency

Work Orders

Metrics/Criteria

Success

MTTR - response time and

resolution

 

 

 

 

 

Scheduled Events

 

 

 

 

Decorations Holiday / Seasonal Events

 

 

 

 

Supplier will manage the ordering and setup of seasonal, events, and ordered
decorations

Holidays: Supplier will offer the option or provide to all lots, decorations
(flags, flowers, etc). StoneMor will provide decorations to be installed by
Supplier. Example; flags for memorial day and any holiday that requires
decorations other than flowers.

Decorations will be removed at direction of park management or general best
practices (IE if flag has fallen upon discovery). All decorations will be
maintained and removed in accordance with park regulations.

Supplier will manage orders for all decorations.

Supplier will place flowers/decorations at grave sites when orders are received.

Debris and Litter pick up will be conducted on an ongoing basis

Installation prior to Holiday / Seasonal Event

Medium

n/a

n/a

n/a

n/a

 

Scheduled Events

Collecting Caskets

Transportation of caskets from offsite locations to funeral homes

Supplier will be responsible for collecting and delivering caskets from offsite
locations when needed.

Date of completion will be enter on WO

Medium

GM and/or Admin will submit WO to Supplier

n/a

n/a

n/a

 

Scheduled Events

 

Construction

 

Buildings, etc.

Supplier will lead the construction of fixtures throughout the park, if proposed
project is out of Supplier’s ability, they will find outside vendor. Supplier
will work with StoneMor to provide new and innovative ideas to

incorporate new fixtures around the park

TBD

Low

n/a

n/a

n/a

n/a

 

 

Scheduled Events

 

Additional Investment

 

 

Improvements

Supplier will provide StoneMor with annual investment ideas to improve the park,
as well as a monetary amount that they will contribute. Supplier will propose
any improvements directly to their point of contact

A list of proposed improvement shall be provided to StoneMor corporate in

preparation for budget cycles each year.

TBD

Low

n/a

n/a

n/a

n/a

 

 

 

 

Scheduled Events

 

 

 

Replacement (Damage to Markers, Benches Etc.)

 

 

 

 

Markers, Benches, Granite Cover, Vaults

In the result of damage to Markers, supplier will be required to file
replacement order and cover replacement cost. Markers, Benches, etc. should be
ordered by us and reimbursed or put on a new account. Many times, reasonable
alternative must be discussed with families.

In the result of damage to granite covers during the installation in Mausoleums/
Columbariums, suppliers will file replacement orders and cover replacement
costs.

If damage occurs during the initial opening of the vault and prior to closing,
the Supplier is required to cover 100% of the cost.

If damage occurs when reopening of the vault, the Supplier and StoneMor

will split the cost 50/50

Immediate

High

Supplier submits WO to GM

Repair Completion

Tracking notifactions of Markers/bases/c overs for installation, Passes X days

Timing of completion

 

Scheduled Events

In Door Facility Maintenance (Cleaning, repairing etc.)

 

Mausoleum Cleaning

Walk-thru Mausoleum buildings to check on and ensure cleanliness of bathrooms,
that all lightbulbs are operational and that entrances are clear of debris. All
fixtures are free of cobwebs and dust. Floors swept and

mopped.

Immediate

Medium

n/a

Clean-up completed within a reasonable time period

Completed or No

Timing of completion

 

 

 

 

Scheduled Events

 

 

 

General Facility Maintenance (Cleaning, repairing etc.)

 

 

 

 

Park, Buildings etc.

Supplier will utilize staff to maintain a clean and neat appearance in the park.
Included are “as necessary” services, not limited to, power washing buildings
and features, touch up of features throughout the park (i.e. painting and
cleaning), additional services that will enhance the appearance of the building
(not including capital expense projects), such as paint touch up, minor repairs
and rinsing windows and doors.

Supplier will provide services to maintain inside the building including but not
limited to: lightbulb replacement, minimal plumbing, cleaning, if supplier is
not capable of these services they will provide an outside vendor and will
follow the approval process for the fee.

Immediately during General Cleaning

Medium

GM and/or ADMIN submit WO along with issue

Work orders - minor (light bulb, cleaning)

 

Work orders - major (urgent matters)

Work order system

Timing of completion

Scheduled Events

Pest Control

Indoor & Outdoor

Supplier will handle or outsource any necessary pest control for both

indoor facilities and around the park.

Immediate

Low

Supplier submits WO to GM

n/a

n/a

n/a

Unscheduled Events

Complaints

All Maintenance Issue Complaints

Customer Complaints received about Maintenance issues (Mausleum is

dirty, damage marker etc)

<24 hrs

High

GM and/or ADMIN submit WO

along with the type of complaint

Resolution Time

Completed or No

Timing of completion

 

*Time Sensitive: These events will be requested and needed to be completed on
short notice, please take this into consideration when quoting and scheduling.
These events can happen any day and within 24 hours. Supplier will be required

 

 

--------------------------------------------------------------------------------

 

STONEMOR - MOON MSA EXHIBIT B (Statement of Work) & SCHEDULE 2 (Work Order
Management System): Cemetery and Funeral Home Landscaping

 

Cemetery & Funeral Home Landscaping

Events

Category

Descriptions

Instructions

Urgency

Work Orders

Metrics/

Criteria

Success

MTTR - response

time and resolution

 

 

 

 

Scheduled

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grounds

Physical Inspection prior to mowing and/or trimming Damaged Irrigation Heads
Loss or Misplaced flowers

Irrigation heads are retracted, remove trash and foreign debris but not limited
to, items such as limbs, sticks, wilted flowers placed by visitors, silk and /or
plastic flowers placed on ground

Flag damaged or broken irrigation heads and submit WO to GM.

Return to a permanet vase if it can be identifed.

Unmatched flowers sent back to Maintenance area for storage and/or disposed as
directed by GM.

Broken or malfunctioning vases will be marked with colored flags to avoid

futher damage.

Medium

Supplier submits WO to GM

n/a

n/a

n/a

Inclement Weather on schedule mowing day

Mowing will follow the next acceptable mowing day.

If grounds are too wet to allow acceptable mowing NO mowing will occur.
(Tracking or ruttinging of the site is Unacceptable)

If slightly wet conditions during mowing, do track clipping and / or mud on

hard surfaces. If occurs supplier will clean up.

Medium

n/a

n/a

n/a

n/a

Mowing

Produce an even appearance with high and low spots.

Adjust mowing heights throughout the year as specified by the GM.

GM reserves the right to refuse the use of a mower on contracted property if
mower is not producing acceptly even finish.

Maintenance yards will be maintained in accordance with level “C” turf area
standards. Unless in view of areas of area(s) A

Turf in land care levels A, B and C will be mowed evenly at a height

suitable to the turf variety, but will be allowed to grow exceedingly tall above

Medium

n/a

n/a

n/a

n/a

Trimming and / or Edging

Trimming and/or edging around all fixed objects (excluding monuments and
markers) will occur at each scheduled mowing cycle regardless of assigned
maintenance “land care level”.

Fixed objects include but are not limited to pavement edges and curbs, light
poles, sign posts, trees (specified by General Manager or designee), walls and
fences, sidewalks an

Trimming and/ or edging around monuments and / or markers will occur at

each scheduled mowing cycle in land care level “A” and every other cycle
regardless of assigned “land care level”.

Medium

n/a

n/a

n/a

n/a

Condition of Bushes & Trees (Dead, removal and/or replace)

Provider will inspect bushes/trees and maintain a canopy of 10 feet above ground
level in all areas of the park where foot traffic occurs.

Dead branches are to be removed and dying/diseased trees are to be identified
and brought to the attention of the park staff.

If any trees die or require removal, the supplier will suggest replacement
options.

Medium

n/a

n/a

n/a

n/a

Hardscape and landscape

Hardscape and landscape bed maintenance (including paving cracks and crevices)
will include removal of grass, weeds or other unwanted plant material by either
manual or chemical means.

Medium

n/a

n/a

n/a

n/a

Turf applications

Turf applications will be performed for weed and broadleaf control at the
providers discretion based on best practices to manage weed growth and enhance
the quality of the turf.

Medium

n/a

n/a

n/a

n/a

Grave Leveling

Supplier will be responsible to level any graves monuments and markers that
impact the appearance of the park

Medium

n/a

n/a

n/a

n/a

Ground Inspections

Supplier will perform regular inspections and grounds walk throughs to confirm
the parks are maintained to the agreed upon standards

Medium

n/a

n/a

n/a

n/a

Seasonal Planting of Flowe

Supplier will be responsible for seasonal planting of flowers that impact the
appearance of the park

Medium

n/a

n/a

n/a

n/a

 



 

--------------------------------------------------------------------------------

 

Cemetery & Funeral Home Landscaping

Events

Category

Descriptions

Instructions

Urgency

Work Orders

Metrics/

Criteria

Success

MTTR - response

time and resolution

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roadways / Sidewa

Snow Plowing

When snow has fallen no trimming or mowing is needed.

Supplier will take necessary steps to avoid any damage to the roads and grounds,
if any damage occurs supplier will be responsible to repair.

Snow events will include pre-treatment with salt and plowing as necessary to
maintain safe roadways and walkways.

The Supplier is responsible for maintaining clean and safe sidewalks, roadways,
fire lanes, doorways, roads throughout the site, entrances to the site, and
pathways. In order to ensure that these tasks are performed in a timely manner,
the Supplier, and any Supplier they may supplement their work with, is required
to be available curing the site business hours. If at  any time inclement
weather is present, the Supplier shall provide the necessary labor, equipment,
and materials to remove ice and snow from  the sites listed in this contract in
a safe and timely fashion.   In addition,  the Supplier is to be responsible for
any damage caused to any of the sites listed in the contract during the course
of snow removal. This damage includes, but is not limited to; concrete or
asphalt damage to roadways, walkways, curbs, concrete bollards, stone buffers,
edging, turf, plant material, signage and markers. Additionally, any damage
caused should be reported in the Work Order tool within 24 hours.

Supplier will be prepared at each site to service and maintain a safe standard
at the site, during the cemetery business hours.

Supplier will be responsible for managing and determining how often follow-up
service is needed, Supplier should maintain the standard of cleaned roads,
walkways, etc, regardless of the duration.

Supplier will use the necessary de-icing material that is approved for that
location/state, the supplier will cover the cost of the material.

High

Supplier submits WO to GM for any damages due to snow removal

n/a

n/a

n/a

 

 

 

Unscheduled

 

 

 

Complaints

All Ground Complaints

Customer complaints received about the conditions of the Grounds(Headstone
dirty, Mausoleum floors dirty, Grass not cut etc)

High

GM and/or ADMIN submit WO along with the type of complaint

Reduced number of complaints

Complaint systems

Timing for resolution

 

 

•

The expectation is that the Supplier and StoneMor mutually define and agree upon
standards for ‘A’, ‘B’ and ‘C’ areas, and the Supplier will provide the work
needed to maintain these standards.

 

M owing: Defined standards for 3 levels

 

•

A Level – will stay between 3 – 4 inches, frequency of cuts at supplier’s
discretion

 

•

B Level – will stay between 3 – 5 inches, frequency of cuts at supplier’s
discretion

 

•

C Level – will stay between 3 – 7 inches, frequency of cuts at supplier’s
discretion

 

T rimming/edging: Defined standards for 3 levels this cost will be included in
the cost per acre

 

•

A Level – all areas in the A level section should remain neatly trimmed;
frequency of services at supplier’s discretion

 

•

B Level – Should remain a consistent appearance and not appear overgrown.

 

•

C Level – Should remain manageable. Visible C Level areas to the general public
should be maintained as a B Level.

 

A dditional Landscape: Hedges, Flowers, Trees

 

•

Supplier will maintain the front entrance of all parks to a high standard, this
will include flowers, decorations, trimming of hedges, etc. Additional
landscaping throughout the park will be defined by A, B, C level standards
below.

 

•

A Level – Hedges shall maintain a neat and clean appearance upon inspection
after each service.

 

•

B Level – Should be trimmed once at the beginning of the season and again at the
end of the season to maintain a nice consistent appearance.

 

•

C Level – Should be trimmed as needed to eliminate an unkept appearance or if a
safety hazard is present.

 

•

Supplier will propose new opportunities/recommendations that can improve the
parks (including possibility of joint investment)

 

T ree Work

 

•

Supplier will do necessary maintenance to keep all trees alive and trimmed based
on the standards defined for A, B, C level areas of the park.

 

-

A Level

 

-

B Level

 

-

C Level

 

 

 

--------------------------------------------------------------------------------

 

STONEMOR - MOON MSA SCHEDULES 1& 5

 

[gnrw52rjponu000001.jpg]

STONEMOR - MOON MSA SCHEDULES 1& 5  StoneMor Field Organization Moon
Organization            251 251 George Washington Cemetery 80 Stenton Avenue
Plymouth Meeting,PA 19462 253 253 Sunset Memorial Park NE 333 W. County Line Rd
Huntingdon Valley, PA 19006 360 5559 Riverside Cemetery 200 South Montgomery
Ave. Norristown, PA 19403 919  919 Kirk & Nice @ Sunset 333 County Line Road
Feasterville, PA 19053 920 920 Kirk & Nice Funeral Home 80 Stenton Avenue
Plymouth Meeting,PA 19462 441 5586 Prospect Cemetery 501 Prospect Street East
Strousburg, PA 18301 705 5819 Laurelwood Cemetery 901 Bryant Street Stroudsburg,
PA 18360 354 5517 Bethlehem Memorial Park 1851 Linden Street Bethlehem, PA 18017
462 5626 Woodlawn Memorial Park Assn. 1500 Airport Road Allentown, PA 18103
613  613 Cedar Hill Memorial Park 1740 Airport Road Allentown, PA 18109 614  614
Grandview Cemetery 2735 Walbert Ave Allentown, PA 18104 615  615 Laurel Cemetery
2735 Walbert Ave Allentown, PA 18104 616  616 Arlington Memorial Park 1700
Airport Rd. Allentown, PA 18109 816  816 Weber Funreral Home 502 Ridge Ave
Allentown, PA 18102 817 817 Weber Funeral Home 1619 Hamilton Street Allentown,
PA 18102 818 818 Norcross-Weber FH 101-B North Main St Coopersburg, PA 18036 25
2127 Greenwood Cemetery 719 Highland Ave Lancaster, PA 17603 30 2137 Pleasant
View Cemetery 650 Fritztown Road Sinking Spring, PA 19608 403 5569 Morris
Cemetery 225 East Schuylkill Rd Pottstown, PA 19465 464 5628 Mt. Zion Cemetery &
Mausoleum 225 East Schulykill Rd Pottstown, PA 19465 469 5633 Grand View
Memorial Park 500 N Weber Street Lebanon, PA 17046 470 5634 Woodlawn Memorial
Gardens - PA 4855 Londonderry Road Harrisburg, PA 17109 495 5672 Riverview
Memorial Gardens 3776 Peters Mountain Rd Halifax, PA 17032 496 5673 Cumberland
Valley Memorial 1921 Ritner Highway Carlisle, PA 17013 497 5674 Tri County
Memorial Gardens 740 Wyndamere Road Lewisberry, PA 17339 498 5675 Blue Ridge
Memorial Gardens 6701 Jonestown Road Harrisburg, PA 17112 501 5698 Prospect Hill
4855 Londonderry Rd. Harrisburg, PA 17109 502 5699 Westminster Cemetery 1159
Newville Road Carlisle, PA 17013 811  811 Heintzelman FH Centre Co 1037 Benner
Pike State College, PA 16801 145 2240 Twin Hills Memorial Park 3332 Lycoming
Mall Drive Muncy, PA 17756 300 2267 Juniata Memorial Park 9010 Us Hwy 522 S
Lewistown, PA 17044 455 5619 Blair Memorial Park 3234 E Pleasant Valley Bl
Altoona, PA 16601 457 5621 Centre County Memorial Park 1032 Benner Pike State
College, PA 16801 475 5771 Tioga County Memorial Gardens 62 Rt. 54 Highway
Montgomery, PA 17752 529 5682 Parklawn Memorial Gardens 14732 Boot Jack Road
Ridgway, PA 15853 536 5713 Green Lawn Memorial Park 62 Route 54 Highway
Montgomery, PA 17752 466 5630 Greene County Memorial Park 1003 Jeﬀerson Rd
Waynesburg, PA 15370 617  617 Lafayette Memorial Park PO Box 308 Brier Hill, PA
15415 618 618 Sylvan Heights Cemetery 603 N. Gallatin Ave Uniontown, PA 15401
727 727 FOREST LAWN GDNS 3739 Washington Rd McMurray, PA 15317 813 813 Stephen
R.Hakey FH 603 North Gallatin Avenue Uniontown, PA 15401 459 5623 Mt. Lebanon
Cemetery - PA 509 Washington Road Pittsburgh, PA 15228 460 5624 South Side
Cemetery 1404 Brownsville Road Pittsburgh, PA 15210   4/16/2020 YES 4/16/2020
YES 4/16/2020 YES 4/16/2020 YES 4/16/2020 YES 4/20/2020 YES 4/20/2020 YES
4/20/2020 YES 4/20/2020 YES 4/20/2020 YES 4/20/2020 YES 4/20/2020 YES 4/20/2020
YES 4/20/2020 YES 4/20/2020 YES 4/20/2020 YES 4/27/2020 YES 4/27/2020 YES
4/16/2020 YES 4/16/2020 YES 4/27/2020 YES 4/27/2020 YES 4/27/2020 NO 4/27/2020
YES 4/27/2020 YES 4/27/2020 YES 4/27/2020 YES 4/27/2020 YES 5/26/2020 YES
5/26/2020 NO 5/26/2020 NO 5/26/2020 NO 5/26/2020 NO 5/26/2020 NO 5/26/2020 NO
5/26/2020 NO 5/11/2020 YES 5/11/2020 YES 5/11/2020 YES 5/11/2020 YES 5/11/2020
YES 5/11/2020 YES 5/11/2020 YES   North NA1 NC01 North NA1 NC01 North NA1 NC01
North NA1 NC01 North NA1 NC01 North NA1 NC02 North NA1 NC02 North NA1 NC03 North
NA1 NC03 North NA1 NC03 North NA1 NC03 North NA1 NC03 North NA1 NC03 North NA1
NC03 North NA1 NC03 North NA1 NC03 North NA1 NC04 North NA1 NC04 North NA1 NC04
North NA1 NC04 North NA1 NC04 North NA1 NC04 North NA1 NC04 North NA1 NC04 North
NA1 NC04 North NA1 NC04 North NA1 NC04 North NA1 NC04 North NA1 NC04 North NA2
NC05 North NA2 NC05 North NA2 NC05 North NA2 NC05 North NA2 NC05 North NA2 NC05
North NA2 NC05 North NA2 NC06 North NA2 NC06 North NA2 NC06 North NA2 NC06 North
NA2 NC06 North NA2 NC07 North NA2 NC07   R4 Philadelphia - Non AOP R4
Philadelphia - Non AOP R4 Philadelphia - Non AOP R4 Philadelphia - Non AOP R4
Philadelphia - Non AOP R4 Allentown R4 Allentown R4 Allentown R4 Allentown R4
Allentown R4 Allentown R4 Allentown R4 Allentown R4 Allentown R4 Allentown R4
Allentown R4 Harrisburg R4 Harrisburg R4 Philadelphia - Non AOP R4 Philadelphia
- Non AOP R4 Harrisburg R4 Harrisburg R4 Harrisburg R4 Harrisburg R4 Harrisburg
R4 Harrisburg R4 Harrisburg R4 Harrisburg R3 Altoona R3 Altoona R3 Altoona R3
Altoona R3 Altoona R3 Altoona R3 Altoona R3 Altoona R3 South Pittsburgh R3 South
Pittsburgh R3 South Pittsburgh R3 South Pittsburgh R3 South Pittsburgh R3 South
Pittsburgh R3 South Pittsburgh   471 5635 Coraopolis Cemetery Main & Woodland
Road P.O. Box 384 Coraopolis, PA 1 5/11/2020 YES 693 5833 Chartiers Cemetery
Company 801 Noblestown Road Carnegie, PA 15106 5/11/2020 YES 451 5615 Castleview
Memorial Park 3010 Wilmington Road New Castle, PA 16105 5/11/2020 YES  
North         NA2 NC07 R3 North Pittsburgh North         NA2 NC07 R3 South
Pittsburgh North         NA2 NC08 R3 North Pittsburgh  

 

 

 

--------------------------------------------------------------------------------

 

[gnrw52rjponu000002.jpg]

453 5617 Crestview Memorial Park P.O. Box 975 Grove City, PA 16127-0975 463 5627
Sunset Hill Memorial Gardens 6615 Us 322 P.O. Box 188 Cranberry, PA 16319 583
5705 Mt. Airy Cemetery 2800 Old Freeport Rd Natrona Heights, PA 15065 812  812
Kyper FH @ Mt. Royal 2702 Mt Royal Blvd Glenshaw, PA 15116 66 2076 Shenandoah
Memorial Park 1270 Front Royal Pk Winchester, VA 22602 124 2166 Sunset Memorial
Park - MD 13800 Bedford. Rd. N.E. Cumberland, MD 21502 192 2226 Hill Crest
Burial Park 10901 Mason Road Cumberland, MD 21501 282 5573 Panorama Memorial
Gardens 4917 Strasburg Road Strasburg, VA 22657 283 5574 Evergreen Memorial
Gardens - VA 13 S. Marye Lane Luray, VA 22835 284 5575 Hillcrest Memory Gardens
4160 Rixeyville Road Jeﬀersonton, VA 22724 303 303 All Saints Cemetery 291
Durham Road Newtown, PA 18940 304 304 All Souls Cemetery 3215 Manor Drive
Coatesville PA 19320 305 305 Calvary Cemetery 199 Matsonford Road Conshohocken,
PA 19428 306 306 Cathedral Cemetery 1032 N 48th Street Philadelphia PA 19428 307
307 Holy Cross Cemetery 626 Baily Rd Yeadon PA 19050 309 309 Holy Sepulchre
Cemetery 3301 W Cheltenham Avenue Philadelphia PA19150   5/11/2020 YES 5/11/2020
YES 5/11/2020 YES 5/11/2020 YES 4/6/2020 NO 5/11/2020 YES 5/11/2020 YES 4/6/2020
NO 4/6/2020 NO 4/6/2020 YES 4/20/2020 YES 4/20/2020 YES 4/20/2020 YES 4/20/2020
YES 4/20/2020 YES 4/20/2020 YES   North NA2 NC08 North NA2 NC08 North NA2 NC08
North NA2 NC08 North NA2 NC09 North NA2 NC09 North NA2 NC09 North NA2 NC09 North
NA2 NC09 North NA2 NC09 North NA3 NC10 North NA3 NC10 North NA3 NC10 North NA3
NC10 North NA3 NC10 North NA3 NC10   R3 North Pittsburgh R3 North Pittsburgh R3
North Pittsburgh R3 North Pittsburgh R3 Northern Virginia R3 South Pittsburgh R3
South Pittsburgh R3 Northern Virginia R3 Northern Virginia R3 Northern Virginia
R4 Philadelphia - AOP R4 Philadelphia - AOP R4 Philadelphia - AOP R4
Philadelphia - AOP R4 Philadelphia - AOP R4 Philadelphia - AOP   310 310
Immaculate Heart of Mary Cemete Township Line Rd and Market Street Linwood PA
190 4/20/2020 NO   North NA3 NC10   R4 Philadelphia - AOP   311 311 New
Cathedral Cemetery Front Street & Kuzerne Steet Philadelphia PA 19140 4/20/2020
YES 312 312 Resurrection Cemetery 5201 Hulmeville Rd Bensalem PA 19020 4/20/2020
YES 313 313 Saints Peter and Paul Cemetery 1600 S Sproul Rd Springfeild PA 19064
4/20/2020 YES 314 314 St. John Neumann Cemetery 3797 County Line Rd Chalfont PA
18914 4/20/2020 YES 315 315 St. Michael Cemetery 1811 Edgemont Avenue Chester PA
19013 4/20/2020 YES 36 2134 Newport Memorial Park 123 Howland Ave Middletown, RI
02842 6/29/2020 YES 37 2141 Trinity Cemetery 367 East Mail Street Middletown, RI
02842 6/29/2020 YES 107 2162 Beth Israel Cemetery US Hwy 1 North Woodbridge NJ
07095 6/29/2020 YES 109 2164 Cloverleaf Cemetery US Highway 1 South & Route 35
6/29/2020 YES 548 5685      Locustwood Memorial Park 1500 Route 70 West Cherry
Hill, NJ 08002 6/29/2020 YES 670 5786      Arlington Park Cemetery 1620 Cove
Road Pennsauken, NJ 08110 6/29/2020 YES 671 5787      Bethel Memorial Park 1620
Cove Road Pennsauken, NJ 08110 6/29/2020 YES 14 2117      Cedar Hill Cemetery
4111 Pennsylvania Avenue Suitland, MD 20746 4/13/2020 YES 15 2131      Lincoln
Memorial Cemetery 4001 Suitland Road Suitland, MD 20746 4/13/2020 YES 156
2215     Washington National Cemetery       4101 Suitland Road Suitland, MD
20746 4/13/2020 YES 800 3570      Cedar Hill Funeral Home 4111 Pennsylvania Ave
Suitland, MD 20746 4/13/2020 YES 150 2207      Springhill Memory Gardens 27260
Ocean Gateway Hebron, MD 21830 4/13/2020 YES 151 5516      Henlopen Memorial
Park 28787 Lockerman Rd. Milton, DE 19968 4/13/2020 YES 716 5841     Wicomico
Memorial Parks, Inc.        721 Snow Hill Road Salisbury, MD 21804 4/13/2020 YES
601  601       Glen Haven Memorial Park 7215 Ritchie Hwy. Suite AA Glen Burnie,
MD 21061 4/13/2020 YES 602  602      Columbia Cemetery 12005 Clarksville Pike
Clarksville, MD 21029 4/13/2020 YES 728 5835      Lorraine Park Cemetery 5608
Dogwood Road Baltimore, MD 21207 4/13/2020 YES 67 2075     Sunset-Fredericksburg
3702 Loren Drive Fredricksburg, VA 21830 4/6/2020 YES 68 2084      Oak Hill
Cemetery 1902 Plank Road Fredericksburg, VA 22401 4/6/2020 YES 69 2180    
Laurel Hill 10127 Plank Rd Spotsylvania, VA 22553 4/6/2020 YES 744
5849      Northern Neck Cemetery C/O Oak Hill 1902 Plank Rd Fredericksburg, VA
22401       4/6/2020 NO 803  803       Laurel Hill Funeral Home 10127 Plank Road
Spotsylvania, VA 22553 4/6/2020 YES 591 5714      Roosevelt Memorial Park 1101
Campostella Road Chesapeake, VA 23320 1/20/2020 YES 745 5850     Crestview
Cemetery 18599 Hwy 1 North Lacross, VA 23950 1/20/2020 NO 120 120      
Southlawn Memorial Park 1911 Birdsong Rd S.Prince George, VA 23805 1/20/2020 YES
256 256       Sunset Memorial Park 2901 West Hundred Road Chester, VA 23831
1/20/2020 YES 255 255      Greenwood Memorial Gardens       12609 Patterson
Avenue Richmond, VA 23238 1/20/2020 YES   North         NA3 NC10 R4 Philadelphia
- AOP North         NA3 NC10 R4 Philadelphia - AOP North         NA3 NC10 R4
Philadelphia - AOP North         NA3 NC10 R4 Philadelphia - AOP North        
NA3 NC10 R4 Philadelphia - AOP North         NA4 NC11 R4 New Jersey North NA4
NC11 R4 New Jersey North NA4 NC11 R4 New Jersey North NA4 NC11 R4 New Jersey
North NA4 NC11 R4 New Jersey North NA4 NC11 R4 New Jersey North NA4 NC11 R4 New
Jersey North NA4 NC12 R4 Maryland North NA4 NC12 R4 Maryland North NA4 NC12 R4
Maryland North NA4 NC12 R4 Maryland North NA4 NC13 R4 Maryland North NA4 NC13 R4
Maryland North NA4 NC13 R4 Maryland North NA4 NC14 R4 Maryland North NA4 NC14 R4
Maryland North NA4 NC14 R4 Maryland North NA5 NC15 R3 Northern Virginia North
NA5 NC15 R3 Northern Virginia North NA5 NC15 R3 Northern Virginia North NA5 NC15
R3 Northern Virginia North NA5 NC15 R3 Northern Virginia North NA5 NC16 R3 South
East Virginia North NA5 NC16 R3 South East Virginia North NA5 NC17 R3 South East
Virginia North NA5 NC17 R3 SouthEastVirginia North NA5 NC18 R3
SouthEastVirginia  

 

 

 

--------------------------------------------------------------------------------

 

[gnrw52rjponu000003.jpg]

473 473 Forest Lawn Cemetery VA 4000 Pilots Lane Richmond, VA 23222-1299 274
2249 Henry Memorial Park 8443 Virginia Ave Bassett, VA 24055 399 5529 Roselawn
Burial Park 103 Clearview Dr Martinsville VA 24112 188 2095 Roselawn Memorial
Gardens 2880 North Franklin St. Christiansburg, VA 24073 346 2287 Rockbridge
Memorial Gardens 116 Peaceful Lane Lexington, VA 24450 430 5601 Augusta Memorial
Park 1775 Goose Creek Road Waynesboro, VA 22980 431 5602 Alleghany Memorial Park
7008 Winterberry Road Covington, VA 24426 449 5640 Oaklawn Mausoleum 1921
Shutterlee Mill Road Staunton, VA 24401 492 5776      Birchlawn Burial Park 177
Birchlawn Circle Pearisburg, VA 24134 653 5780  Old Dominion Memorial
Gardens  7271 Cloverdale Road Roanoke, VA 24019 802 3398      Roselawn Chapel
Fun.Home 103 Clearview Drive Martinsville, VA 24112 258 2253      Altavista
Memorial Park 642 Wards Road Altavista, VA 24517 596 5730 Briarwood Memorial
Gardens 1823 S Amherst Hwy Amherst, VA 24521 597 5731 Virginia Memorial Park
11490 Forest Rd. Forest, VA 24551 598 5732 Fort Hill Memorial Park 5196 Fort
Avenue Lynchburg, VA 24502 180 2090 Powell Valley Memorial Gardens 5650 Powell
Valley Road Big Stone Gap, VA 24219 244 2225 Rural Retreat 7764 W.Lee Hwy Rural
Retreat, VA 24368 254 254 Clinch Valley Cemetery 3201 West Front Street
Richlands, Va 24641 275 2248 Roselawn Cemeteries 4410 Lee Hwy Marion, VA 24354
276 2259 Mt. Rose 10069 Cresent Rd Glade Spring, VA 24340 499 5649 Russell
Memorial Park 154 Huckleberry Rd Lebanon, VA 24266 654 5781 Temple Hill Memorial
Park 2529 Memorial Drive Castlewood, VA 24224 176 2091 Montgomery Memorial Park
9619 E. Dupont Avenue London, WV 25126 177 2098 Pineview Cemetery 21557 Coal
River Road Orgas, WV 25148 182 2088 Highland Memory Gardens 42 Highland Memory
Lane Chapmanville, WV 25508   1/20/2020 YES 1/20/2020 YES 1/20/2020 YES
1/20/2020 YES 1/20/2020 NO 1/20/2020 NO 1/20/2020 NO 1/20/2020 NO 1/20/2020 NO
1/20/2020 NO 1/20/2020 YES 1/20/2020 YES 1/20/2020 YES 1/20/2020 YES 1/20/2020
YES 1/20/2020 YES 1/20/2020 NO 1/20/2020 YES 1/20/2020 NO 1/20/2020 NO 1/20/2020
NO 1/20/2020 NO 5/4/2020 NO 4/22/2020 NO 4/27/2020 NO   North NA5 NC18 R3 South
East Virginia North NA5 NC19 R3 Western Virginia North NA5 NC19 R3 Western
Virginia North NA5 NC20 R3 Western Virginia North NA5 NC20 R3 Western Virginia
North NA5 NC20 R3 Western Virginia North NA5 NC20 R3 Western Virginia North NA5
NC20 R3 Western Virginia North         NA5          
NC20            R3            Western Virginia North         NA5          
NC20            R3            Western Virginia North         NA5          
NC19            R3            Western Virginia North         NA5          
NC21            R3            Western Virginia North         NA5          
NC21            R3            Western Virginia North         NA5          
NC21            R3            Western Virginia North         NA5          
NC21            R3            Western Virginia North         NA5          
NC22            R3            Western Virginia North         NA5          
NC22            R3            Western Virginia North         NA5          
NC22            R3            Western Virginia North         NA5          
NC22            R3            Western Virginia North         NA5          
NC22            R3            Western Virginia North         NA5          
NC22            R3            Western Virginia North         NA5          
NC22            R3            Western Virginia
South          SA1          SC01           R3           West Virginia - SW
South          SA1           SC01            R3            West Virginia - N
South SA1 SC01 R3 West Virginia - S   302 5535 Sunset Memorial Park - WV 4301
Maccorkle Avenue Sw South Charleston, WV253 5/4/2020 NO   South SA1 SC01   R3
West Virginia - SW   343 2284 Grandview Memorial Park 1313 Hillview Drive
Dunbar, WV 25064 344 2285 Clendenin Memorial Park 4301 Maccorkle Ave. Sw S.
Charleston, WV 25309 664  664 Kanawha Valley Mem Gdn Drawer 330, Route 60
Glasgow, WV 25086 224 224 Carolina Biblical Gardens of Guilfor 5710 Riverdale
Drive Jamestown, NC 27282 248 248 Floral Garden Park Cemetery 1730 English Road
High Point, NC 27262 625 625 Lakeview Memorial Park 3600 N. O'Henry Blvd.
Greensboro, NC 27405 179 2015 Davis-White Chapel Cemetery 3547 Rt 60
Barboursville, WV 25504 257 2257 Valleyview Memorial Park 2466 Main St.
Hurricane, WV 25526 339 2280 Forest Memorial Park - WV PO Box 158 Milton, WV
25541 340 2281 Spring Valley Memorial Park - WV 2813 Goodwill Rd. Huntington, WV
25704 341 2282 Forest Lawn Memorial Gardens 2813 Goodwill Rd. Huntington, WV
25704 342 2283 Fairview Memorial Gardens - WV PO Box 158 Milton, WV 25541 345
2286 West Virginia Memorial Gardens PO Box 5 Calvin, WV 26660 685 5799 Sunset
Memorial Park - Beckley 1925 Harper Road Beckley, WV 25801 249 249 Montlawn
Memorial Park 2911 South Wilmington St Raleigh, NC 27603 917 917 Montlawn
Funeral Home 2911 South Wilmington St Raleigh, NC 27603 225 225 Martin Memorial
Gardens 12813 Us Hwy 64 W. Williamston, NC 27892 620 620 Randolph Memorial Park
4538 Us Hwy 220 Bus N Asheboro, NC 27203 621 621 Alamance Memorial Park 4039
South Church St Burlington, NC 27215 623 623 Wayne Memorial Park 2925 Us Hwy 117
South Dudley, NC 28333 626 626 Oakhill Memorial Park 4488 Hwy 70 West Kinston,
NC 29504 627 627 Pinelawn Memorial Park 4488 Hwy 70 West Kinston, NC 28504 748
748 WOODLAND MEM PK 2107 Liberty Street Durham, NC 27703   5/4/2020 NO 5/4/2020
NO 5/4/2020 NO 2/20/2020 NO 2/20/2020 YES 2/20/2020 YES 5/4/2020 NO 5/4/2020 NO
5/4/2020 NO 4/27/2020 NO 5/4/2020 NO 5/4/2020 NO 5/4/2020 NO 4/27/2020 NO
2/20/2020 YES 2/20/2020 YES 2/20/2020 NO 2/20/2020 YES 2/20/2020 YES 2/20/2020
NO 2/20/2020 NO 2/20/2020 NO 2/20/2020 YES   South SA1 SC01 R3 West Virginia -
SW South SA1 SC01 R3 West Virginia - SW South SA1 SC01 R3 West Virginia - SW
South SA1 SC02 R2 North Carolina - West South SA1 SC02 R2 North Carolina - West
South SA1 SC03 R2 North Carolina - West South SA1 SC04 R3 West Virginia - SW
South SA1 SC04 R3 West Virginia - SW
South          SA1            SC04             R3             West Virginia - SW
South          SA1             SC04              R3              West Virginia -
S South          SA1            SC04             R3             West Virginia -
SW South          SA1            SC04             R3             West Virginia -
SW South          SA1            SC04             R3             West Virginia -
SW South          SA1             SC04              R3              West
Virginia - S South          SA1           SC05           R2            North
Carolina - East South          SA1           SC05           R2            North
Carolina - East South          SA1           SC06           R2            North
Carolina - East South         SA1           SC06           R2           North
Carolina - West South         SA1           SC06           R2           North
Carolina - West South          SA1           SC06           R2            North
Carolina - East South          SA1           SC06           R2            North
Carolina - East South          SA1           SC06           R2            North
Carolina - East South SA1 SC06 R2 North Carolina - East

 

 

 

--------------------------------------------------------------------------------

 

[gnrw52rjponu000004.jpg]

749 749 CHATHAM MEM PK 13260 US Highway 64 West Siler City NC 27344-6441
2/20/2020 YES 918 918 Pollock-Best Funeral & Cremation 2015 Neuse Boulevard New
Ber 2/20/2020 YES   South SA1 SC06 South SA1 SC06   R2 North Carolina - East R2
North Carolina - East   226 226 York Memorial Park 5150 S. Tryon Street
Charlotte, NC 28217 250 250 Mountlawn Memorial Park 196 Fan Key Road N.
Wilkesboro, NC 28659 622 622 West Lawn Memorial Park 1350 South Main St China
Grove, NC 28023 628 628 Skyline Memorial Park 432 Old Buck Shoals Rd Mount Airy,
NC 27030 629 629 Rowan Memorial Park 4125 Franklin Comm Ctr Rd Salisbury, NC
28144 630 630 Oaklawn Memorial Gardens 3250 High Point Road Winston-Salem, NC
27107 747 747 CRESTVIEW MEMORIAL PK 6850 University Parkway Rural Hall, NC 27045
236 236 Frederick Memorial Gardens 986 Chesnee Highway Gaﬀney, SC 29341 237 237
Graceland East Memorial Park 348 348 Good Shepherd Memorial Park 4164 Highway 9
Boiling Springs, SC 29316 349 349 Springhill Memorial Gardens 1011 S Alabama Ave
Chesnee, SC 29323 350 350 Forest Lawn Cem 765 E Main St Laurens, SC 29360 351
351 Forest Lawn Cem East 765 E. Main Street Laurens, SC 29360 352 352 Whispering
Pines Memorial Gdn 3044 Old Highway 52 Moncks Corner, SC 29461 347 347 Graceland
Cemetery 4814 White Horse Road, Greenville, SC 29611 867 867 Graceland Mortuary
PO Box 14966 4814B White Horse Rd Greenville, SC. 138 2195 Parkview Memorial
1922 Warden Run Road, Wheeling WV 26003 139 2196 Marion Hill 93 Grandview
Cemetery Road Fairmont, WV 26554 140 2197 Shadow Lawn Box 295 6th Street Newell,
WV 26050 141 2198 Highland Hills 401 Archer Rd. Box 576 Follansbee,WV 26037 142
2199 Halcyon Hill 4987 Fairmont Pike Road Wheeling, WV 26003 172 2014
Davis-Beverly Hills Cemetery 1290 Fairmont Road Morgantown, WV 26501 173 2013
Davis-Floral Hills Cemetery 457 Zachs Run Rd Mt. Clare, WV 26408 606 606 Butler
County Cemetery 4570 Trenton-Oxford Rd Hanilton OH 45011 604 604 Crown Hill
Cemetery 8592 Darrow Road Twinsburg, OH 44087 807 807 Blessing Hine FH 8592
Darrow Road Twinsburgh, OH 44087 227 227 Forest Hills Memorial Gardens 11890
North Dixie Drive Tipp City, OH 45371 737 737 Royal Oak Cemetery 7217 National
Rd Brookville OH 45309 855 855 Blessing Zerkle FH 11900 North Dixie Drive Tipp
City, OH 45371 229 229 Resthaven Memory Gardens 3700 Center Rd Avon, OH 44011
231 231 Highland Memorial park 264-12th Street Beloit, OH 44609 232 232 Hillside
Memorial Park 1025 Canton Road Akron, OH 44312 233 233 Northlawn Memorial
Gardens & Cr 4441 State Road Peninsula, OH 44264 364 364 Kingwood Memorial Park
8230 Columbus Pike Lewis Center, OH 43035 221 221 Forest Lawn Memorial Park 3227
Dixie Highway Erlanger, KY 41018 228 228 Crown Hill Memorial Park & Maus 11825
Pippin Rd Cincinnati, OH 45231 230 230 West Memory Gardens 6722 Hemple Road
Moraine, OH 45439 646 646 Highland Memory Gardens 279 Landis Ln. Mt. Washington,
KY 40047 736 736 Heritage Hills Cemetery 7370 State Rt. 48 Springboro, OH 45066
181 2096 Floral Hills Memorial Gardens 6839 Sissonville Drive Sissionville,WV
25360 183 2097 Jackson County Memory Gardens 9149 Ripley Road, Cottageville WV
25239 511 5710 Evergreen Cemetery North 4800 Emerson Ave Parkersburg, WV 26104
512 5711      Evergreen Cemetery South 4800 Emerson Ave. Parkersburg, WV 26104
834  834       Long&Fisher Funeral Home 6837 Sissonville Drive Sissonvile, WV
25320 835  835       Pryor Funeral Home 184 Walnut Street East Bank, WV 25067
174 2145      Greenbrier Burial Park, Inc. 1917 West Main Street Princeton, WV
24740 178 2093      Restlawn Memorial Gardens RT. 20 New Hope Road Bluefield, WV
24701   2/20/2020 NO 2/20/2020 YES 2/20/2020 NO 2/20/2020 NO 2/20/2020 NO
2/20/2020 YES 2/20/2020 YES 2/20/2020 NO 2/20/2020 YES 2/20/2020 NO 2/20/2020 NO
2/20/2020 NO 2/20/2020 NO 2/20/2020 NO 2/20/2020 YES 2/20/2020 YES 4/22/2020 NO
4/22/2020 NO 4/22/2020 NO 4/22/2020 NO 4/22/2020 NO 4/22/2020 NO 4/22/2020 NO
4/13/2020 YES 4/13/2020 YES 4/13/2020 YES 4/13/2020 YES 4/13/2020 YES 4/13/2020
YES 5/26/2020 YES 5/26/2020 YES 5/26/2020 YES 5/26/2020 YES 4/13/2020 YES
4/13/2020 YES 5/26/2020 YES 5/26/2020 YES 5/26/2020 NO 5/26/2020 YES 5/4/2020 NO
5/4/2020 NO 4/22/2020 NO 4/22/2020 NO 5/4/2020 YES 5/4/2020 YES 4/27/2020 NO
4/27/2020 NO   South SA1 SC07 South SA1 SC07 South SA1 SC07 South SA1 SC07 South
SA1 SC07 South SA1 SC07 South SA1 SC07 South SA1 SC08 South SA1 SC08 South SA1
SC08 South SA1 SC08 South SA1 SC08 South SA1 SC08 South SA1 SC08 South SA1 SC09
South SA1 SC09 South SA2 SC15 South SA2 SC15 South SA2 SC15 South SA2 SC15 South
SA2 SC15 South SA2 SC15 South SA2 SC15 South SA2 SC16 South SA2 SC17 South SA2
SC17 South SA2 SC18 South SA2 SC18 South SA2 SC18 South SA2 SC19 South SA2 SC19
South SA2 SC19 South SA2 SC19 South SA2 SC19 South SA2 SC20 South SA2 SC20 South
SA2 SC20 South SA2 SC20 South SA2 SC20 South SA2 SC21 South SA2 SC21 South SA2
SC21 South SA2 SC21 South SA2 SC21 South SA2 SC21 South SA2 SC22 South SA2
SC22   R2 North Carolina - West R2 North Carolina - West R2 North Carolina -
West R2 North Carolina - West R2 North Carolina - West R2 North Carolina - West
R2 North Carolina - West R2 South Carolina R2 South Carolina R2 South Carolina
R2 South Carolina R2 South Carolina R2 South Carolina R2 South Carolina R2 South
Carolina R2 South Carolina R3 West Virginia - N R3 West Virginia - N R3 West
Virginia - N R3 West Virginia - N R3 West Virginia - N R3 West Virginia - N R3
West Virginia - N R2 Ohio-Kentucky R2 Ohio-Kentucky R2 Ohio-Kentucky R2
Ohio-Kentucky R2 Ohio-Kentucky R2 Ohio-Kentucky R2 Cleveland R2 Cleveland R2
Cleveland R2 Cleveland R2 Ohio-Kentucky R2 Ohio-Kentucky R2 Cleveland R2
Cleveland R2 Cleveland R2 Cleveland R3 West Virginia - SW R3 West Virginia - SW
R3 West Virginia - N R3 West Virginia - N R3 West Virginia - SW R3 West Virginia
- SW R3 West

Virginia - S R3 West Virginia - S

 

 



 

--------------------------------------------------------------------------------

 

3 Digit #

4 Digit #

Name

Address

Rollout Date

Outsourced Status

Division

Area

Cluster

 

Region

Sub-Region

 

184

 

2094

 

Cemetery Estates - Palm Mem.

 

 

4/27/2020

 

NO

 

South

 

SA2

 

SC22

 

 

R3

 

West Virginia - S

185

2087

Resthaven Memorial Park - WV

1917 West Main Street Princeton, WV 24740

4/27/2020

NO

South

SA2

SC22

 

R3

West Virginia - S

186

2089

Restwood Memorial Park

Madams Creek Road Hilton, WV 25951

4/27/2020

NO

South

SA2

SC22

 

R3

West Virginia - S

187

2092

Woodlawn Memorial Park

3410 Coal Heritage Road Bluefield, WV 24701

4/27/2020

NO

South

SA2

SC22

 

R3

West Virginia - S

363

363

Rest Haven Memorial Park

10209 Plainﬁeld Road Cincinnati, Ohio 45241

4/13/2020

YES

South

SA2

SC23

 

R2

Ohio-Kentucky

733

733

Chapel Hill Memorial Gdns

10776 McKinley Hwy Osceola, IN 46561-9157

5/4/2020

YES

South

SA3

SC25

 

R1

West Michigan

873

873

Chapel Hill Funeral Home

10776 Mckinley Hwy Osceola, IN 46561-9157

5/4/2020

YES

South

SA3

SC25

 

R1

West Michigan

724

724

Christian Memorial Gardens West

521 E Hamlin Rd Rochester Hills, MI 48307

4/23/2020

YES

South

SA3

SC26

 

R1

East Michigan

725

725

Christian Memorial Gardens East

521 E. Hamlin Rd Rochester Hills, MI 48307

4/23/2020

NO

South

SA3

SC26

 

R1

East Michigan

732

732

Covington Memorial Cemetery

8408 Covington Rd Ft Wayne, IN 46804-2775

4/16/2020

YES

South

SA3

SC27

 

R1

West Indiana

734

734

Garden of Memory-Muncie Cemet

10703 N. State Rd 3 Muncie, IN 47303-9467

4/16/2020

NO

South

SA3

SC27

 

R1

West Indiana

872

872

Covington Mem Funeral Hme

8408 Covington Rd Ft Wayne, IN 46804-2775

4/16/2020

YES

South

SA3

SC27

 

R1

West Indiana

874

874

Garden of Memory Muncie

10501 N State Rd 3 Muncie, IN 47303-9467

4/16/2020

YES

South

SA3

SC27

 

R1

West Indiana

651

651

Floral Gardens

2215 West Cass Avenue Rd Bay City, MI 48708

4/23/2020

NO

South

SA3

SC28

 

R1

East Michigan

723

723

Flint Memorial Park

9506 N Dort Hwy Mt. Morris, MI 48458

4/23/2020

YES

South

SA3

SC28

 

R1

East Michigan

731

731

Forest Lawn Cemetery MW

PO Box 9 Greenwood, IN 46143

4/16/2020

YES

South

SA3

SC29

 

R1

West Indiana

871

871

Forest Lawn Funeral Home

1977 S St Rd 135 Greenwood, IN 46143-9437

4/16/2020

YES

South

SA3

SC29

 

R1

West Indiana

216

216

Highland Cemetery

2257 Portage Avenue South Bend, IN 46616

5/4/2020

YES

South

SA3

SC30

 

R1

West Michigan

217

217

Riverview Cemetery

2300 Portage Avenue, South Bend, IN 46616

5/4/2020

YES

South

SA3

SC30

 

R1

West Michigan

219

219

St.Joseph Valley Memorial Park

375 West Cleveland Rd Granger, IN 46530

5/4/2020

YES

South

SA3

SC30

 

R1

West Michigan

663

663

Calvary Cemetery & Crematorium

2701 Willow Dale Road Portage, IN 46368

5/4/2020

YES

South

SA3

SC30

 

R1

West Michigan

647

647

Floral Lawn Memorial Gardens

1490 E Michigan Ave Battle Creek, MI 49014

5/4/2020

NO

South

SA3

SC31

 

R1

West Michigan

652

652

Roseland Memorial Gardens

3744 Brooklyn Road Jackson, MI 49203

4/23/2020

NO

South

SA3

SC31

 

R1

East Michigan

718

718

Mt. Ever Rest Memorial Park South

3941 S Westnedge Ave Kalamazoo, MI 49008

5/4/2020

YES

South

SA3

SC31

 

R1

West Michigan

719

719

Mt. Ever Rest Memorial Park North

3941 S Westnedge Ave Kalamazoo, MI 49008

5/4/2020

YES

South

SA3

SC31

 

R1

West Michigan

218

218

Park Lawn Cemetery & Mausoleum

1526 South Green River Rd Evansville, IN 47715

4/16/2020

NO

South

SA3

SC32

 

R1

West Indiana

220

220

Valhalla Memory Gardens & Crema

310 North Johnson Avenue, Bloomington, IN 47404

4/16/2020

YES

South

SA3

SC32

 

R1

West Indiana

730

730

Lincoln Cemetery

PO Box 411 Zionsville, IN 46077-0411

4/16/2020

YES

South

SA3

SC32

 

R1

West Indiana

870

870

Gill Funeral Home

308 East Walnut St Washington, IN 47501-2761

4/16/2020

YES

South

SA3

SC32

 

R1

West Indiana

717

717

Sunrise Memorial Gardens

2188 Remembrance Dr Muskegon, MI 49442

5/4/2020

YES

South

SA3

SC33

 

R1

West Michigan

720

720

Chapel Hill Memorial Gardens

4444 W Grand River Ave Lansing, MI 48906

4/23/2020

YES

South

SA3

SC33

 

R1

East Michigan

721

721

East Lawn Memorial Gardens

2400 Bennett Rd Okemos, MI 48864

4/23/2020

YES

South

SA3

SC33

 

R1

East Michigan

722

722

DeepDale Memorial Gardens

4108 Old Lansing Rd Lansing, MI 48917

4/23/2020

YES

South

SA3

SC33

 

R1

East Michigan

735

735

Chapel Hill Memorial Cemetery

2894 Patterson Rd., SE Grand Rapids, MI 49512

5/4/2020

YES

South

SA3

SC33

 

R1

West Michigan

400

400

Bronswood Cemetery

3805 Madison St. Oak Brook, IL 60523

5/11/2020

YES

South

SA4

SC35

 

R1

Chicago

211

211

Willow Lawn Mem Pk/Aarrowood

24090 North Highway 45 Vernon Hills, IL 60061

5/11/2020

YES

South

SA4

SC36

 

R1

Chicago

212

212

McHenry County Memorial Park

11301 Lake Ave. Woodstock, IL 60098

5/11/2020

YES

South

SA4

SC36

 

R1

Chicago

213

213

Windridge Memorial Park & Natur

7014 S. Rawson Bridge Road, Cary, IL 60013

5/11/2020

YES

South

SA4

SC36

 

R1

Chicago

442

442

Northshore Garden of Memories

1801 Greenbay Road North, IL 60064

5/11/2020

YES

South

SA4

SC36

 

R1

Chicago

443

443

Highland Memorial Park-MW

33100 North Hunt Club Libertyville, IL 60048

5/11/2020

YES

South

SA4

SC36

 

R1

Chicago

656

656

Mount Vernon Estates

11875 Archer Avenue Lemont, IL 60439

5/11/2020

YES

South

SA4

SC36

 

R1

Chicago

924

924

Herr Funeral Home

501 W. Main Street Collinsville, IL 62234

5/18/2020

YES

South

SA4

SC37

 

R1

West

926

926

Sunset Hill Funeral Home

50 Fountain Drive Glen Carbon, IL 62034

5/18/2020

YES

South

SA4

SC37

 

R1

West

111

111

EASTLAWN CEMETERY

2244 E Pythian Springﬁeld, MO 65802

5/18/2020

NO

West

WA1

WC01

 

R1

West

112

112

RIVERMONTE CEMETERY

4500 S Lone Pine Rd Springﬁeld, MO 65804

5/18/2020

NO

West

WA1

WC01

 

R1

West

113

113

WHITE CHAPEL CEMETERY

5234 W State Hwy EE Springﬁeld, MO 65802

5/18/2020

NO

West

WA1

WC01

 

R1

West

210

210

Memorial Park Cemetery

6605 Morningside Ave Sioux City, IA 51106

5/18/2020

NO

West

WA1

WC01

 

R1

West

222

222

Highland Sacred Gardens

3306 Greenridge Road Sedalia, MO 65301

5/18/2020

NO

West

WA1

WC01

 

R1

West

223

223

Memorial Park Sedalia

3306 Greenridge Road Sedalia, MO 65301

5/18/2020

NO

West

WA1

WC01

 

R1

West

 



 

--------------------------------------------------------------------------------

 

3 Digit #

4 Digit #

Name

Address

Rollout Date

Outsourced Status

Division

Area

Cluster

 

Region

Sub-Region

655

655

Forest Hill Cavalry Cemetery

6901 Troost Avenue Kansas City, MO 64131

5/18/2020

YES

West

WA1

WC01

 

R1

West

876

876

Eastlawn Funeral Home

2244 E Pythian Springﬁeld, MO 65802

5/18/2020

YES

West

WA1

WC01

 

R1

West

877

877

Rivermonte Funeral Home

4500 S Lone Pine Rd Springﬁeld, MO 65804

5/18/2020

YES

West

WA1

WC01

 

R1

West

878

878

White Chapel Funeral Home

5234 W State Hwy EE Springﬁeld, MO 65802

5/18/2020

YES

West

WA1

WC01

 

R1

West

642

642

Grand Junction Memorial Gardens

2970 North Avenue Grand Junction, CO 81504

5/18/2020

YES

West

WA1

WC02

 

R1

West

643

643

Olinger's Evergreen Cemetery

200 East 168th Avenue Broomfield, CO 80023

5/18/2020

YES

West

WA1

WC02

 

R1

West

644

644

Old Mission Wichita Park Cemetery

3424 East 21st Street Wichita, KS 67208

5/18/2020

YES

West

WA1

WC03

 

R1

West

645

645

White Chapel Memorial Gardens

3424 E. 21st Street Wichita, KS 67208

5/18/2020

YES

West

WA1

WC03

 

R1

West

729

729

FAIRLAWN BURIAL PARK

2401 Carey Blvd Hutchinson, KS 67501

5/18/2020

NO

West

WA1

WC03

 

R1

West

825

825

Old Mission Mortuary

3424 E. 21st Street Wichita, KS 67208

5/18/2020

YES

West

WA1

WC03

 

R1

West

875

875

Heritage Funeral Home

528 N Main St Hutchinson, KS 67501

5/18/2020

YES

West

WA1

WC03

 

R1

West

519

519

Glenview Memorial Gardens

W1219 Glenview Avenue Ixonia, WI 53036

5/18/2020

YES

South

SA4

SC38

 

R1

South Wisconsin

520

520

Greenlawn Memorial Park

1451 Green Valley Road Neenah, WI 54956

5/18/2020

NO

South

SA4

SC38

 

R1

North Wisconsin

521

521

Greenlawn Memorial Park WI

6706 Superior Avenue Kohler, WI 53044

5/18/2020

NO

South

SA4

SC38

 

R1

North Wisconsin

522

522

Highland Memory Gardens WI

3054 County Road BB Madison, WI 53718

5/18/2020

NO

South

SA4

SC38

 

R1

South Wisconsin

523

523

Knollwood Memorial Park

1500 State Highway 310 Manitowoc, WI 54220

5/18/2020

NO

South

SA4

SC38

 

R1

North Wisconsin

524

524

Ledgeview Memorial Park

N6250 County Road K Fond Du Lac, WI 54937

5/18/2020

NO

South

SA4

SC38

 

R1

North Wisconsin

525

525

Lincoln Memorial Cemetery WI

6400 W Burleigh Street Milwaukee, WI 53210

5/18/2020

YES

South

SA4

SC38

 

R1

South Wisconsin

526

526

Milton Lawns Memorial Park

2200 Milton Avenue Janesville, WI 53545

5/18/2020

NO

South

SA4

SC38

 

R1

South Wisconsin

527

527

Roselawn Memorial Park

401 Femrite Drive Madison, WI 53716

5/18/2020

NO

South

SA4

SC38

 

R1

South Wisconsin

528

528

Town of Milwaukee Union Cemete

5982 N Port Washington A Glendale, WI 53217

5/18/2020

YES

South

SA4

SC38

 

R1

South Wisconsin

530

530

Valhalla Memorial Park

5402 N. 91st Street Milwaukee, WI 53225

5/18/2020

YES

South

SA4

SC38

 

R1

South Wisconsin

531

531

Roselawn Memory Gardens

N3045 State Road 67 Lake Geneva, WI 53147

5/18/2020

NO

South

SA4

SC38

 

R1

South Wisconsin

532

532

Sun Prairie Memory Garden

1147 Clarmar Drive Sun Praire, WI 53590

5/18/2020

NO

South

SA4

SC38

 

R1

South Wisconsin

533

533

Sunrise Memorial Gardens WI

7411 Sauk Trail Road Sheboygan, WI 53081

5/18/2020

NO

South

SA4

SC38

 

R1

North Wisconsin

534

534

Sunset Memory Gardens

7302 Mineral Point Road Madison, WI 53717

5/18/2020

NO

South

SA4

SC38

 

R1

South Wisconsin

535

535

Mormon Coulee Memorial Park

N1137 Bloomer Mill Road La Crosse, WI 54601

5/18/2020

NO

South

SA4

SC38

 

R1

North Wisconsin

661

661

Floral Lawn Cemetery

835 Dearborn Avenue South Beloit, IL 61080

5/18/2020

YES

South

SA4

SC38

 

R1

South Wisconsin

611

611

Valhalla Cemetery

839 Wilkes Road Birmingham, AL 35228

4/6/2020

YES

South

SA6

SC45

 

R3

Alabama/MS

637

637

Crestwood Memorial Cemetery

2209 East Broad Street Gadsden, AL 35903

4/6/2020

YES

South

SA6

SC45

 

R3

Alabama/MS

638

638

Forest Lawn Gardens

730 Golden Springs Road Anniston, AL 36207

4/6/2020

YES

South

SA6

SC45

 

R3

Alabama/MS

639

639

Ridout's Forest Crest Cemetery

5730 Highway 78 East Birmingham, AL 35210

4/6/2020

YES

South

SA6

SC45

 

R3

Alabama/MS

640

640

Ridout's Forest Hill Cemetery

431 North 60th Street Birmingham, AL 35212

4/6/2020

YES

South

SA6

SC45

 

R3

Alabama/MS

641

641

Walker Memory Gardens

692 Highway 5 North Jasper, AL 35503

4/6/2020

YES

South

SA6

SC45

 

R3

Alabama/MS

806

806

Valhalla Funeral Home,Inc

5317 BESSEMER SUPER HWY MIDFIELD, AL 35228

4/6/2020

YES

South

SA6

SC45

 

R3

Alabama/MS

821

821

Crestwood Memorial F.H.

2209 East Broad Street Gadsden, AL 35903

4/6/2020

YES

South

SA6

SC45

 

R3

Alabama/MS

125

125

Lee Memorial Park

5257 Raymond Avenue, Tupelo, MS 38801

4/6/2020

NO

South

SA6

SC46

 

R3

Alabama/MS

126

126

East Chickasaw Memorial Park

County Rd 142 & Highway 45 Okolona, MS 38860

4/6/2020

NO

South

SA6

SC46

 

R3

Alabama/MS

822

822

Elliott Funeral Home

15215 Court Street Moulton, AL 35650

4/6/2020

YES

South

SA6

SC46

 

R3

Alabama/MS

823

823

Ridout's Brown FH

711 Memorial Drive Sw Decatur, AL 35601

4/6/2020

YES

South

SA6

SC46

 

R3

Alabama/MS

836

836

Elkins East Chapel

7435 Highway 72 Killen, AL 35645

4/6/2020

YES

South

SA6

SC46

 

R3

Alabama/MS

837

837

Elkins Funeral Home

1535 Hermitage Dr Florence, AL 35630

4/6/2020

YES

South

SA6

SC46

 

R3

Alabama/MS

889

889

Lee Memorial Funeral Home

5257 Raymond Ave Verona, MS 38879

4/6/2020

YES

South

SA6

SC46

 

R3

Alabama/MS

121

121

Forest Hills Cemetery-East

2440 Whitten Rd. Memphis, TN 38133

4/6/2020

YES

South

SA6

SC47

 

R2

West Tennessee

122

122

Forest Hills Cemetery-South

2545 Holmes Rd. Memphis, TN 38118

4/6/2020

YES

South

SA6

SC47

 

R2

West Tennessee

123

123

Forest Hills Cemetery-Midtown

1661 Elvis Presley Blvd Memphis, TN 38106

4/6/2020

YES

South

SA6

SC47

 

R2

West Tennessee

239

239

Northridge Woodhaven Cemetery

6755 HWY 51 N Millington, TN 38053

4/6/2020

YES

South

SA6

SC47

 

R2

West Tennessee

355

355

Highland Memorial Gardens

3360 N Highland Ave Jackson, TN 38305

4/6/2020

NO

South

SA6

SC47

 

R2

West Tennessee

356

356

Ridgecrest Cemetery

200 Ridgecrest Road Jackson, TN 38305

4/6/2020

NO

South

SA6

SC47

 

R2

West Tennessee



 



 

--------------------------------------------------------------------------------

 

3 Digit #

4 Digit #

Name

Address

Rollout Date

Outsourced Status

Division

Area

Cluster

 

Region

Sub-Region

 

863

 

863

 

Northridge Woodhaven FH

 

6755 Highway 51 North Millington, TN 38053

 

4/6/2020

 

YES

 

South

 

SA6

 

SC47

 

 

R2

 

West Tennessee

886

886

Forest Hills F.H. East

2440 Whitten Rd. Memphis, TN 38133

4/6/2020

YES

South

SA6

SC47

 

R2

West Tennessee

887

887

Forest Hills F.H. South

2545 Holmes Rd. Memphis, TN 38118

4/6/2020

YES

South

SA6

SC47

 

R2

West Tennessee

888

888

Forest Hills F.H. Midtown

1661 Elvis Presley Blvd. Memphis, TN 38106

4/6/2020

YES

South

SA6

SC47

 

R2

West Tennessee

238

238

Memorial Park Southwoods

5485 Hacks Cross Road Memphis, TN 38125

4/6/2020

YES

South

SA6

SC48

 

R2

West Tennessee

200

200

Huntsville Memory Gardens

6810 Univers. Dr Hwy 72w Huntsville, AL 35806

4/6/2020

NO

South

SA6

SC50

 

R3

Alabama/MS

201

201

Tricities Memorial Gardens

2601 Florence Blvd. Florence, AL 35630

4/6/2020

NO

South

SA6

SC50

 

R3

Alabama/MS

240

240

Woodhaven Memorial Gardens

160 Edgemore Road Powell, TN 37849

4/13/2020

YES

South

SA6

SC50

 

R2

East Tennessee

607

607

Lakewood Memorial East

4621 Shallowford Rd Chattanooga, TN 37411

4/13/2020

YES

South

SA6

SC50

 

R2

East Tennessee

608

608

Lakewood Memorial West

4621 Shallowford Rd Chattanooga, TN 37411

4/13/2020

YES

South

SA6

SC50

 

R2

East Tennessee

610

610

Hamilton County Burial

4621 Shallowford Road Chattanooga, TN 37411

4/13/2020

YES

South

SA6

SC50

 

R2

East Tennessee

864

864

Woodhaven Chapel

160 Edgemoor Road Powell, TN 37849

4/13/2020

YES

South

SA6

SC50

 

R2

East Tennessee

636

636

Lakeview Memory Gardens

PO Box 1228 Phenix City, AL 36868

4/6/2020

NO

South

SA6

SC51

 

R3

Alabama/MS



 

 

 

--------------------------------------------------------------------------------

 

STONEMOR - MOON MSA SCHEDULE 3A (Equipment)

 

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

200

Huntsville Memory Gardens

AL

CMEQ

6360

 

Lowering Device

200

Huntsville Memory Gardens

AL

CMEQ

7587

 

5502c Imperial Lowering Device

200

Huntsville Memory Gardens

AL

CMEQ

8935

872316

ExMark Mower

200

Huntsville Memory Gardens

AL

CMEQO

6901

 

John Deere Backhoe

200

Huntsville Memory Gardens

AL

CMEQO

6903

 

Dump Trailer

200

Huntsville Memory Gardens

AL

CMEQO

6905

 

Mausoleum High Lift

200

Huntsville Memory Gardens

AL

EQUIP

10456

51921

M59 4WD Tractor/Loader/Backhoe

200

Huntsville Memory Gardens

AL

EQUIP

13840

51464

John Deere 930M Ztrak

200

Huntsville Memory Gardens

AL

EQUIP

11128

3108

LZ5749EKC724 Mower

200

Huntsville Memory Gardens

AL

EQUIP

12058

77203

Vibratory Rammer

200

Huntsville Memory Gardens

AL

EQUIP

12435

 

Holland Dump Trailer

200

Huntsville Memory Gardens

AL

EQUIP

12690

 

Fortress over under temp mauso

200

Huntsville Memory Gardens

AL

EQUIP

12692

 

John Deere TX Gator

201

Tricities Memorial Garden

AL

CAPLEASE

14682

80054

2019 John Deere WBM VIN 80054

201

Tricities Memorial Garden

AL

CMEQO

6914

 

Vault Lowering Device

201

Tricities Memorial Garden

AL

CMEQO

6915

 

JD 790 Tractor w/Front End ldr

201

Tricities Memorial Garden

AL

EQUIP

13255

 

John Deere HPX4

201

Tricities Memorial Garden

AL

EQUIP

13270

54410

JCB 3CX-12L4WS Backhoe Loader

201

Tricities Memorial Garden

AL

EQUIP

13841

51465

John Deere 930M Ztrak

201

Tricities Memorial Garden

AL

EQUIP

13842

51652

John Deere 930M Ztrak

201

Tricities Memorial Garden

AL

EQUIP

12059

77201

Vibratory Rammer

201

Tricities Memorial Garden

AL

EQUIP

12527

 

Gas Truck Mount Compressor

611

Valhalla Cemetery Co

AL

CMEQ

4299

14933

Holland Electro dump trailer

611

Valhalla Cemetery Co

AL

CMEQ

8875

 

07 JD Backhoe Loader 4x4

611

Valhalla Cemetery Co

AL

CMEQ

9182

 

05 JD Backhoe Loader

611

Valhalla Cemetery Co

AL

CMEQO

6278

 

New Holland Tractor w/f loader

611

Valhalla Cemetery Co

AL

EQUIP

11225

 

Lowering device

611

Valhalla Cemetery Co

AL

EQUIP

12069

77202

Vibratory Rammer

611

Valhalla Cemetery Co

AL

EQUIP

12497

A9530-447466

1995 Club Car

611

Valhalla Cemetery Co

AL

EQUIP

12702

 

John Deere Gator - requested S

636

Lakeview Memory Gardens

AL

CMEQ

5776

 

2 Lowering Devices

636

Lakeview Memory Gardens

AL

CMEQ

8936

922237

Exmark Mower

636

Lakeview Memory Gardens

AL

CMEQO

5697

 

2 Graveside Set Up

636

Lakeview Memory Gardens

AL

EQUIP

13261

 

John Deere HPX4

636

Lakeview Memory Gardens

AL

EQUIP

13271

54408

JCB 3CX-12L4WS Backhoe Loader

636

Lakeview Memory Gardens

AL

EQUIP

14440

CTJT065352

JD Z930M ZTrak

636

Lakeview Memory Gardens

AL

EQUIP

13783

 

John Deere 930M Ztrak

637

Crestwood Memorial Cem

AL

CMEQ

5775

 

Backhoe

637

Crestwood Memorial Cem

AL

CMEQ

6500

 

Scag Mover-Kohler Equipment

637

Crestwood Memorial Cem

AL

EQUIP

13272

54413

JCB 3CX-12L4WS Backhoe Loader

637

Crestwood Memorial Cem

AL

EQUIP

14404

 

JD HPX615E Gator

637

Crestwood Memorial Cem

AL

EQUIP

10197

LD3287-C

Superior Lowering Device 3287C

637

Crestwood Memorial Cem

AL

EQUIP

11019

16945

2009 Golf Cart

637

Crestwood Memorial Cem

AL

EQUIP

11229

 

Lowering device

637

Crestwood Memorial Cem

AL

EQUIP

11430

 

Outback 21'x7x Trailer

637

Crestwood Memorial Cem

AL

EQUIP

12503

24215505

BS50-2I Rammer

637

Crestwood Memorial Cem

AL

EQUIP

13094

 

New motor backhoe - Asset #577

637

Crestwood Memorial Cem

AL

EQUIP

14133

 

Imperial Lowering Device Seria

638

Forest Lawn Gardens

AL

CMEQ

8804

3368

2011 Ford F450 Truck

638

Forest Lawn Gardens

AL

CMEQ

9300

 

Backhoe Loader w/ Bucket

638

Forest Lawn Gardens

AL

EQUIP

12504

 

8 Level Low Boy Casket Lift

638

Forest Lawn Gardens

AL

EQUIP

12505

20292377

BS50-2I Rammer

638

Forest Lawn Gardens

AL

EQUIP

13791

AM- 17363

Lowering device w/ placer

639

Ridouts Forest Crest Cem

AL

EQUIP

10466

3287-C

Lowering Device

639

Ridouts Forest Crest Cem

AL

EQUIP

12072

77199

Vibratory Rammer

639

Ridouts Forest Crest Cem

AL

EQUIP

12693

 

John Deere TX Gator

639

Ridouts Forest Crest Cem

AL

EQUIP

14193

 

Imperial Lowering Device

640

Ridouts Forest Hill Cem

AL

EQUIP

12848

1T0310JXCBD2

John Deer Backhoe

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

640

Ridouts Forest Hill Cem

AL

EQUIP

11230

 

Lowering device

641

Walker Memory Gardens

AL

CMEQ

9181

 

Imperial Stainless Steel Lift

641

Walker Memory Gardens

AL

CMEQ

9219

 

Tractor/loader

641

Walker Memory Gardens

AL

CMEQO

6282

 

Holland HD Dump Trailer

641

Walker Memory Gardens

AL

CMEQO

6283

 

580M Backhoe 2WD STD

641

Walker Memory Gardens

AL

EQUIP

12073

77200

Vibratory Rammer

642

Grand Junction Mem Grdn

CO

CMEQ

6348

 

Holland Heavy Duty Dump Traile

642

Grand Junction Mem Grdn

CO

CMEQ

6387

 

Backhoe Bucket

642

Grand Junction Mem Grdn

CO

CMEQ

6667

 

Z830A 27 HP PO 60" MOD-Z Mower

642

Grand Junction Mem Grdn

CO

CMEQ

8592

 

Irrigation Pump/Motor

643

Olingers Evergreen Cem

CO

CMEQ

8529

 

Symcom 777 Pump Monitor

210

Memorial Park Cemetery

IA

CAPLEASE

14585

11111

2018 John Deere 5055E VIN 1111

210

Memorial Park Cemetery

IA

CMEQ

7625

 

Mcintosh 48" Backhoe Fork

210

Memorial Park Cemetery

IA

CMEQ

7680

 

Oil Injected Vibratory Rammer

210

Memorial Park Cemetery

IA

CMEQ

8376

 

Casket Rollers/Grass

210

Memorial Park Cemetery

IA

CMEQ

8445

 

LOWERING DEVICE IMPERIAL SS

210

Memorial Park Cemetery

IA

CMEQO

6792

 

1999 John Deere 4x2 Gator

210

Memorial Park Cemetery

IA

CMEQO

6796

 

5hp John Deere Snow Blower

210

Memorial Park Cemetery

IA

CMEQO

6800

 

2000 New Holland Dirt Spreader

210

Memorial Park Cemetery

IA

CMEQO

6806

 

Superior Lowering Device

210

Memorial Park Cemetery

IA

CMEQO

6808

 

2002 John Deere 1445 Mower

210

Memorial Park Cemetery

IA

CMEQO

6810

 

2000 John Deere 5320 Tractor

210

Memorial Park Cemetery

IA

CMEQO

6815

 

John Deere 520 Tractor

210

Memorial Park Cemetery

IA

CMEQO

6816

 

1996 John Deere backhoe

210

Memorial Park Cemetery

IA

EQUIP

13844

51297

John Deere 950M Mower

210

Memorial Park Cemetery

IA

EQUIP

13845

51323

John Deere 950M Mower

210

Memorial Park Cemetery

IA

EQUIP

10473

 

Base & Handheld Radios

210

Memorial Park Cemetery

IA

EQUIP

14749

 

Imperial SS CasketLowrngDevice

211

Willow Lawn Memorial Park

IL

CMEQ

9141

 

Blower/push vacuum/gas can

211

Willow Lawn Memorial Park

IL

CMEQO

6935

 

B&L N20AA Cremation Unit

211

Willow Lawn Memorial Park

IL

CMEQO

6936

 

B&L BLP1500 Cremation Unit

211

Willow Lawn Memorial Park

IL

CMEQO

6940

 

Cememtery Lowering Device

211

Willow Lawn Memorial Park

IL

CMEQO

6941

 

Bosch Jackhammer

211

Willow Lawn Memorial Park

IL

EQUIP

10568

198

Toro Dingo TX 525

211

Willow Lawn Memorial Park

IL

EQUIP

10569

E3215

Kubota RTV900 Utility vehicle

211

Willow Lawn Memorial Park

IL

EQUIP

10831

1332

Utility Trailer

211

Willow Lawn Memorial Park

IL

EQUIP

11057

82442

Kubota spreader

212

Mchenry County MemPark

IL

CMEQO

6944

 

Imperial Frigid Lowering devic

213

Windridge Memorial Park

IL

CMEQ

7545

 

36.3cc 7.6-11.6 Pole Pruner

213

Windridge Memorial Park

IL

CMEQ

8282

 

Snow Blower

213

Windridge Memorial Park

IL

CMEQ

9330

 

Kubota Tractor

213

Windridge Memorial Park

IL

CMEQ

9962

16270

JOHN DEER GATOR 4X2

213

Windridge Memorial Park

IL

CMEQO

6962

 

W3 Points Jackhammer

213

Windridge Memorial Park

IL

CMEQO

6983

 

Wacker BS50-2 Tamper

213

Windridge Memorial Park

IL

CMEQO

6985

 

CH300 Casket Carriage

213

Windridge Memorial Park

IL

CMEQO

6989

 

2005 Halland Imperial Device

213

Windridge Memorial Park

IL

CMEQO

6991

 

Gravely 5000 SER Trator

213

Windridge Memorial Park

IL

CMEQO

6993

 

96' Kubota 4wd Tractor

213

Windridge Memorial Park

IL

EQUIP

11059

43044

2008 JCB Loader Backhoe

213

Windridge Memorial Park

IL

EQUIP

10061

HT131

STI pole pruner

213

Windridge Memorial Park

IL

EQUIP

10062

FS310

STI brush cutter

213

Windridge Memorial Park

IL

EQUIP

12273

 

Fast Grab unit

213

Windridge Memorial Park

IL

EQUIP

13310

 

Pond Pump

400

Bronswood Cemetery

IL

EQUIP

10218

938149

2011 John Deer Backhoe

400

Bronswood Cemetery

IL

EQUIP

10223

 

2011 John Deer Tractor

400

Bronswood Cemetery

IL

EQUIP

11063

11415

Kubota Utility Vehicle

400

Bronswood Cemetery

IL

EQUIP

9990

 

Cemetery cart

400

Bronswood Cemetery

IL

EQUIP

10066

20007

50 Gallon tank sprayer w gun

400

Bronswood Cemetery

IL

EQUIP

11062

9064

Ariens Snow thrower

400

Bronswood Cemetery

IL

EQUIP

11064

24508

Salt Spreader

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

400

Bronswood Cemetery

IL

EQUIP

11204

 

Snow plow

400

Bronswood Cemetery

IL

EQUIP

11279

 

Fastgrab TSZ-UNI

400

Bronswood Cemetery

IL

EQUIP

11280

 

Two Man Boulder Grab

442

Northshore Garden

IL

EQUIP

13022

 

Frigid - Lowering Imperial Dev

442

Northshore Garden

IL

EQUIP

13023

 

Frigid - Lowering Imperial Dev

442

Northshore Garden

IL

EQUIP

13024

 

Frigid - Lowering Infant Devic

442

Northshore Garden

IL

EQUIP

13029

 

SCAG Wildcat Mower

442

Northshore Garden

IL

EQUIP

12763

JCB2CX12H913

2009 JCB Backhoe Loader

442

Northshore Garden

IL

EQUIP

12818

W004X2X04467

JD 4x2 Gator

442

Northshore Garden

IL

EQUIP

12843

 

BS50-2 Gas Powered rammer

443

Highland Memorial Park

IL

EQUIP

13020

 

1995 JCB Back Hoe Tractor

443

Highland Memorial Park

IL

EQUIP

13028

 

John Deere - Gator

443

Highland Memorial Park

IL

EQUIP

13031

 

1998 Scissor/Casket Lift

443

Highland Memorial Park

IL

EQUIP

13032

 

Water Tank Wagon

443

Highland Memorial Park

IL

EQUIP

13033

 

Snow Plow

443

Highland Memorial Park

IL

EQUIP

12845

AM-16460

SK Master Lowering Device

443

Highland Memorial Park

IL

EQUIP

12846

 

BS50-2 Gas Powered rammer

656

Mount Vernon Estates

IL

CMEQ

6204

 

Shore Box

656

Mount Vernon Estates

IL

EQUIP

10067

 

Tow bar

661

Floral Lawn Cemetery

IL

CMEQ

6122

 

Shore Box

661

Floral Lawn Cemetery

IL

CMEQ

6354

 

Power Tamper

661

Floral Lawn Cemetery

IL

CMEQ

6621

 

Case 580m 6" bell hole bucket

661

Floral Lawn Cemetery

IL

CMEQ

8457

 

LOWERING DEVICE

661

Floral Lawn Cemetery

IL

CMEQ

8681

 

Knauer Casket Lift

661

Floral Lawn Cemetery

IL

CMEQO

6833

 

36" backhoe Bucket

661

Floral Lawn Cemetery

IL

CMEQO

6835

 

Case 580M Backhoe

661

Floral Lawn Cemetery

IL

EQUIP

14003

 

Storage Container Maint. & Off

216

Highland Cemetery

IN

CMEQ

6523

 

10" 4hp VIB Grave Tamper

216

Highland Cemetery

IN

CMEQ

6623

 

Imperial Lowering device #2

216

Highland Cemetery

IN

CMEQ

6624

 

Imperial Lowering Device

216

Highland Cemetery

IN

CMEQ

7678

 

Sd wall heater w/ venting unit

216

Highland Cemetery

IN

CMEQ

7715

 

Toro 221-R Pwr Snowthrower

216

Highland Cemetery

IN

CMEQ

7805

 

Land Pride Pulverizer

216

Highland Cemetery

IN

CMEQ

8021

 

16" Bell Hole Bucket

216

Highland Cemetery

IN

CMEQ

8022

 

34" Bell Hole Bucket

216

Highland Cemetery

IN

CMEQ

8778

 

Snow Plow

216

Highland Cemetery

IN

CMEQ

9454

 

Tractor

216

Highland Cemetery

IN

CMEQO

6877

 

MTD 321 Snow Blower

216

Highland Cemetery

IN

CMEQO

6879

 

Cememtery Lowering Device

216

Highland Cemetery

IN

CMEQO

6883

 

JCB Cememtery Backhoe

216

Highland Cemetery

IN

CMEQO

6885

 

Cememtery Lowering Device

216

Highland Cemetery

IN

CMEQO

6887

 

John Deere Backhoe

216

Highland Cemetery

IN

CMEQO

6888

 

Cememtery Backhow Bucket

216

Highland Cemetery

IN

EQUIP

10119

19807

Holland lowering device

216

Highland Cemetery

IN

EQUIP

11061

 

8 Level Low Boy casket lift

216

Highland Cemetery

IN

EQUIP

14210

 

Imperial Stainless Steel Devic

217

Riverview Cemetery

IN

CMEQ

8918

 

Vibratory Rammer

217

Riverview Cemetery

IN

CMEQO

6280

 

New Holland TC34DA Tractor

217

Riverview Cemetery

IN

CMEQO

7013

 

John Deere 310a backhoe

217

Riverview Cemetery

IN

CMEQO

7022

 

Crematory Hydraulic Lift

217

Riverview Cemetery

IN

CMEQO

7030

 

Toro 60" Mower

218

Park Lawn Cemetery Maus

IN

CMEQ

6440

 

580M 16" Backhoe Bucket

218

Park Lawn Cemetery Maus

IN

CMEQ

7534

 

Major backhoe Repair (Engine)

218

Park Lawn Cemetery Maus

IN

CMEQO

7064

 

JCB Backhoe

218

Park Lawn Cemetery Maus

IN

CMEQO

7066

 

John Deere 1010 Tractor

218

Park Lawn Cemetery Maus

IN

EQUIP

13846

54114

John Deere 930M Ztrak

218

Park Lawn Cemetery Maus

IN

EQUIP

13847

54115

John Deere 930M Ztrak

218

Park Lawn Cemetery Maus

IN

EQUIP

10377

B0189

Craftsman 24' Snowblower

219

StJoseph Valley Mem Pk

IN

CMEQ

6442

 

Case 580M 4WD Backhoe

219

StJoseph Valley Mem Pk

IN

CMEQ

6443

 

580M 36" Bucket & Ripper Attac

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

219

StJoseph Valley Mem Pk

IN

CMEQ

6444

 

McIntosh 580M Backhoe Bucket

219

StJoseph Valley Mem Pk

IN

CMEQ

7627

 

McIntosh 48" Backhoe Fork

219

StJoseph Valley Mem Pk

IN

CMEQ

7988

 

Used Axie Trailer Mittenberger

219

StJoseph Valley Mem Pk

IN

CMEQ

8729

 

Leaf Blower

219

StJoseph Valley Mem Pk

IN

CMEQ

9217

 

2008 Kubota-Tractor & Loader

219

StJoseph Valley Mem Pk

IN

CMEQO

7037

 

frigid Lowering Device

219

StJoseph Valley Mem Pk

IN

CMEQO

7048

 

2 in 1 Mausoleum Lift

219

StJoseph Valley Mem Pk

IN

EQUIP

10031

97474

WAC Tamper

219

StJoseph Valley Mem Pk

IN

EQUIP

11203

 

Snow plow

219

StJoseph Valley Mem Pk

IN

EQUIP

12651

W004X2X09946

John Deere 4x2 Gator

220

Valhalla Memory GrdnsCre

IN

CMEQ

6446

 

Case 580M 4WD Backhoe

220

Valhalla Memory GrdnsCre

IN

CMEQ

6447

 

580M 36" Bachhoe Bucket

220

Valhalla Memory GrdnsCre

IN

CMEQ

6448

 

Sod Cutter (Backhoe Attmt)

220

Valhalla Memory GrdnsCre

IN

CMEQ

6449

 

580M McIntosh Backhoe Bucket

220

Valhalla Memory GrdnsCre

IN

CMEQ

8567

 

Casket Lift

220

Valhalla Memory GrdnsCre

IN

CMEQ

9218

 

Vibratory Rammer

220

Valhalla Memory GrdnsCre

IN

CMEQO

6859

 

Wacker Cemetery Tamper

220

Valhalla Memory GrdnsCre

IN

CMEQO

6860

 

Toro Snow Blower

220

Valhalla Memory GrdnsCre

IN

CMEQO

6874

 

King Kutter Brush Cutter

220

Valhalla Memory GrdnsCre

IN

CMEQO

6876

 

Cemetery Dump Trailer

220

Valhalla Memory GrdnsCre

IN

CMEQO

6880

 

Cemetery Lowering Device

220

Valhalla Memory GrdnsCre

IN

CMEQO

6889

 

Billy Goat leaf Vacuum

220

Valhalla Memory GrdnsCre

IN

CMEQO

8222

 

Lincoln Welder w/ Bottle

220

Valhalla Memory GrdnsCre

IN

EQUIP

12775

USMN-3118

Mahindra 4530

220

Valhalla Memory GrdnsCre

IN

EQUIP

9995

97108

Trailer

220

Valhalla Memory GrdnsCre

IN

EQUIP

10487

56979

98 Dlhatsu Hijet Dump

508

Indiana Vault Plant

IN

EQUIP

10736

 

Standard forms 15each

508

Indiana Vault Plant

IN

EQUIP

10737

 

Volvo Semi Tractor 2003

508

Indiana Vault Plant

IN

EQUIP

10738

 

Heritage forms 4 each

508

Indiana Vault Plant

IN

EQUIP

10739

 

Fork Lift 1991

508

Indiana Vault Plant

IN

EQUIP

10740

 

Flatbed trailor

508

Indiana Vault Plant

IN

EQUIP

10741

 

Bobcat 2003

508

Indiana Vault Plant

IN

EQUIP

10742

 

Acquisition Equipment

508

Indiana Vault Plant

IN

EQUIP

10195

 

USP-900 Hi Frequency Vibtr

508

Indiana Vault Plant

IN

EQUIP

10312

 

2013 Gooseneck-Pintle Trailer

663

Calvary Cem Crematorium

IN

CMEQ

6233

 

Shore Box

663

Calvary Cem Crematorium

IN

CMEQ

6234

 

Gas Tamper

663

Calvary Cem Crematorium

IN

CMEQ

7636

 

Ripper Attachment

663

Calvary Cem Crematorium

IN

CMEQO

6306

 

Equipment

663

Calvary Cem Crematorium

IN

CMEQO

7043

 

2000 Cemetery Club Cart

730

Lincoln Cemetery

IN

CMEQ

8562

 

Lowering Device with Stand

730

Lincoln Cemetery

IN

CMEQ

8731

 

New Well Line Installation

730

Lincoln Cemetery

IN

CMEQ

9246

 

Vibratory Rammer

730

Lincoln Cemetery

IN

CMEQ

9453

 

Tractor

730

Lincoln Cemetery

IN

CMEQ

9515

 

Dump Trailer

731

Forest Lawn Cemetery

IN

CMEQ

8565

 

Master Cemetery Device

731

Forest Lawn Cemetery

IN

CMEQ

8566

 

Holland Carrier

731

Forest Lawn Cemetery

IN

CMEQ

8608

 

Dump Trailer

731

Forest Lawn Cemetery

IN

CMEQ

8728

 

Streamliner Carries/Lowering D

731

Forest Lawn Cemetery

IN

CMEQ

8732

 

Chain Saw

731

Forest Lawn Cemetery

IN

CMEQ

8780

 

Plow System

731

Forest Lawn Cemetery

IN

CMEQ

9108

 

Strato-Lift

731

Forest Lawn Cemetery

IN

CMEQ

9260

 

Vibratory Rammer

731

Forest Lawn Cemetery

IN

CMEQO

6965

 

1997 JCB 212S Backhoe

731

Forest Lawn Cemetery

IN

CMEQO

8223

 

303 CR Mini Exuvator Catipille

731

Forest Lawn Cemetery

IN

CMEQO

9046

 

Acquisition Cemetery Equipment

731

Forest Lawn Cemetery

IN

EQUIP

12711

91072

JCB 3CX Backhoe

731

Forest Lawn Cemetery

IN

EQUIP

12779

USMN-3003

Mahindra 4530

731

Forest Lawn Cemetery

IN

EQUIP

13281

833

2016 Mahindra Tractor

731

Forest Lawn Cemetery

IN

EQUIP

11206

 

NI Tamping Rammer

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

731

Forest Lawn Cemetery

IN

EQUIP

11502

43779

2013 Load trailer

731

Forest Lawn Cemetery

IN

EQUIP

12509

 

8 Level Low Boy Casket Lift

731

Forest Lawn Cemetery

IN

EQUIP

12667

W004X2X02986

John Deere 4x2 Gator

731

Forest Lawn Cemetery

IN

EQUIP

13721

ITEM 49158

Nstar Tamping Rammer 4/4 Hp Ri

732

Covington Memorial Cem

IN

CAPLEASE

14692

11111

2019 J Deere HPX615E VIN 11111

732

Covington Memorial Cem

IN

CMEQ

6625

 

Holland heavy duty dump traile

732

Covington Memorial Cem

IN

CMEQ

8570

 

Lowering Device

732

Covington Memorial Cem

IN

CMEQ

8779

 

Snow Blower

732

Covington Memorial Cem

IN

EQUIP

12668

W004X2X06491

John Deere 4x2 Gator

732

Covington Memorial Cem

IN

EQUIP

14215

 

Wacker 4 Cycle Rammer/Compacto

732

Covington Memorial Cem

IN

EQUIP

14558

40301

John Deere 4x2 TS Gator

733

Chapel Hill Mem Grdns

IN

CMEQ

8571

 

Casket Lift

733

Chapel Hill Mem Grdns

IN

CMEQ

8573

 

Lowering Device

733

Chapel Hill Mem Grdns

IN

CMEQ

8685

 

Snowblower

733

Chapel Hill Mem Grdns

IN

CMEQ

8686

 

Tractor/35HP Diesel

733

Chapel Hill Mem Grdns

IN

CMEQ

8687

 

Frontloader w/ Grille

733

Chapel Hill Mem Grdns

IN

CMEQ

9452

 

Tractor

734

Garden of Memory Muncie

IN

CMEQ

8574

 

Lawn Mower

734

Garden of Memory Muncie

IN

EQUIP

11303

414

Case 580N Backhoe

734

Garden of Memory Muncie

IN

EQUIP

12669

W004X2X06671

John Deere 4x2 Gator

734

Garden of Memory Muncie

IN

EQUIP

14136

 

Snowplow for 2013 Dodge Ram

644

Old Mission Wichita Prk

KS

CMEQ

5826

 

Stainless SteelLowering Device

644

Old Mission Wichita Prk

KS

CMEQ

6225

 

Shore Box

644

Old Mission Wichita Prk

KS

CMEQ

8256

 

Snow Plow

644

Old Mission Wichita Prk

KS

CMEQ

8447

A4915

UTILITY VEHICLE

644

Old Mission Wichita Prk

KS

CMEQ

8502

 

Casket Lift

644

Old Mission Wichita Prk

KS

CMEQ

8725

 

77" Utility Trailer

644

Old Mission Wichita Prk

KS

CMEQ

8959

 

Casket Carriage

644

Old Mission Wichita Prk

KS

EQUIP

12506

 

8 Level Low Boy Casket Lift

644

Old Mission Wichita Prk

KS

EQUIP

13070

 

Snow plow

644

Old Mission Wichita Prk

KS

EQUIP

13240

 

Dump Trailer

644

Old Mission Wichita Prk

KS

EQUIP

14194

 

4 Cycle Vibratory Rammer

645

White Chapel Memorial Grd

KS

CMEQ

6473

 

Imperial Chrm Lowering Device

645

White Chapel Memorial Grd

KS

CMEQ

7557

 

Lowering Device

645

White Chapel Memorial Grd

KS

CMEQ

8449

A5906

UTILITY VEHICLE

645

White Chapel Memorial Grd

KS

CMEQ

8484

 

Heavy Duty Dump Trailer

645

White Chapel Memorial Grd

KS

CMEQ

8723

 

Bush Hog Rotary Mower

645

White Chapel Memorial Grd

KS

CMEQ

8818

 

Kubota Tractor L3540

645

White Chapel Memorial Grd

KS

CMEQ

8824

 

Kubota Frontloader

729

Fairlawn Burial Park

KS

CMEQ

8726

 

Casket Carrier & Rollers

729

Fairlawn Burial Park

KS

CMEQ

8775

 

Lowering Device SS

729

Fairlawn Burial Park

KS

CMEQ

9561

 

Boss Snow Plow

729

Fairlawn Burial Park

KS

CMEQO

9594

 

Acquisition Cemetery Equipment

729

Fairlawn Burial Park

KS

CMEQO

9595

 

Backhoe w/ Cab

729

Fairlawn Burial Park

KS

EQUIP

13871

52588

John Deere 930M Ztrak

729

Fairlawn Burial Park

KS

EQUIP

10401

20106065

Vibratory rammer

729

Fairlawn Burial Park

KS

EQUIP

13241

 

Dump Trailer

221

Forest Lawn Memorial Park

KY

CMEQ

9188

 

Tractor

221

Forest Lawn Memorial Park

KY

CMEQO

7117

 

John Deere Dump Trailer

221

Forest Lawn Memorial Park

KY

CMEQO

7119

 

Mower

221

Forest Lawn Memorial Park

KY

CMEQO

7120

 

John Deere Tractor

221

Forest Lawn Memorial Park

KY

CMEQO

7926

 

Mausoleum Lift

221

Forest Lawn Memorial Park

KY

CMEQO

7927

 

Snow Plow

221

Forest Lawn Memorial Park

KY

CMEQO

7931

 

1999 Ford Truck

221

Forest Lawn Memorial Park

KY

EQUIP

10570

52075

Kubota backhoe M59TLB-M series

221

Forest Lawn Memorial Park

KY

EQUIP

12820

 

HPX Gator

221

Forest Lawn Memorial Park

KY

EQUIP

13264

 

Jumping Jack Tamper

221

Forest Lawn Memorial Park

KY

EQUIP

14278

 

Lowering Device

646

Highland Memory Gardens

KY

EQUIP

10410

54357

Ex Mark Mower

14

Cedar Hill Cemetery

MD

CAPLEASE

14662

53465

2019 John Deere 310EP VIN53465

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

14

Cedar Hill Cemetery

MD

CMEQ

2784

10007

Air Compressor

14

Cedar Hill Cemetery

MD

CMEQ

2857

10248

Trimmer, Weed Wackers

14

Cedar Hill Cemetery

MD

CMEQ

2858

10249

1999 Utility Trailer

14

Cedar Hill Cemetery

MD

CMEQ

2860

10251

Snow Blower

14

Cedar Hill Cemetery

MD

CMEQ

3217

11458

SNOW PLOW

14

Cedar Hill Cemetery

MD

CMEQ

3220

11461

JOHN DEERE TRACTORS

14

Cedar Hill Cemetery

MD

CMEQ

3221

11462

WELDER

14

Cedar Hill Cemetery

MD

CMEQ

3222

11463

MAUSOLEUM LIFT

14

Cedar Hill Cemetery

MD

CMEQ

3232

11473

LOWERING DEVICE

14

Cedar Hill Cemetery

MD

CMEQ

3234

11475

OIL TANK

14

Cedar Hill Cemetery

MD

CMEQ

3236

11477

CUST# 1333 PRES. WASHER

14

Cedar Hill Cemetery

MD

CMEQ

3317

12013

1980 Ford Tractor

14

Cedar Hill Cemetery

MD

CMEQ

3432

12405

BACKHOE FORK

14

Cedar Hill Cemetery

MD

CMEQ

3894

13841

KUBATO TRACTOR

14

Cedar Hill Cemetery

MD

CMEQ

3912

13868

Auto Crane Model 2703-M-10

14

Cedar Hill Cemetery

MD

CMEQ

3913

13869

Kubota Mower

14

Cedar Hill Cemetery

MD

CMEQ

4049

14245

LOWERING DEVICE

14

Cedar Hill Cemetery

MD

CMEQ

4078

14333

Balance L875B BACKHOE

14

Cedar Hill Cemetery

MD

CMEQ

4093

14377

NEW HOLLAND 875B BACKHOE

14

Cedar Hill Cemetery

MD

CMEQ

4124

14449

Fork for backhoe

14

Cedar Hill Cemetery

MD

CMEQ

4229

14745

GENERATOR

14

Cedar Hill Cemetery

MD

CMEQ

4262

14848

LOWERING DEVICE (2)

14

Cedar Hill Cemetery

MD

CMEQ

4336

15030

Water pump for graves

14

Cedar Hill Cemetery

MD

CMEQ

5260

 

SNOW PLOW

14

Cedar Hill Cemetery

MD

CMEQ

5564

 

Imperial Lowering Device (2)

14

Cedar Hill Cemetery

MD

CMEQ

5789

 

Lowering Device (2)

14

Cedar Hill Cemetery

MD

CMEQ

6593

 

Backhoe Axle

14

Cedar Hill Cemetery

MD

CMEQ

8652

 

Giant Vac truck leaf Loader

14

Cedar Hill Cemetery

MD

CMEQ

8849

 

2009 Case 580 Super M Bckhoe

14

Cedar Hill Cemetery

MD

CMEQ

9085

 

Backhoe Forks

14

Cedar Hill Cemetery

MD

CMEQ

9307

 

Revolution Lowering Device

14

Cedar Hill Cemetery

MD

CMEQ

9308

 

Revolution lowering device

14

Cedar Hill Cemetery

MD

CMEQ

9309

 

Revolution Lowering device

14

Cedar Hill Cemetery

MD

EQUIP

9967

 

2003 Case 580 backhoe

14

Cedar Hill Cemetery

MD

EQUIP

11226

36045

2013 John Deere 310EK Backhoe

14

Cedar Hill Cemetery

MD

EQUIP

9972

20272

Trailer

14

Cedar Hill Cemetery

MD

EQUIP

12090

 

Frigid CM Lowering Device

14

Cedar Hill Cemetery

MD

EQUIP

13836

 

Lowering Device SS

14

Cedar Hill Cemetery

MD

EQUIP

14549

66749

Wacker Earth Tamper BS 50-2

14

Cedar Hill Cemetery

MD

EQUIP

14550

81074

Wacker Earth Tamper BS 50-2

14

Cedar Hill Cemetery

MD

EQUIP

14551

81075

Wacker Earth Tamper BS 50-2

15

Lincoln Memorial Cemetery

MD

EQUIP

12092

 

Frigid CM Lowering Device

15

Lincoln Memorial Cemetery

MD

EQUIP

12093

 

Frigid CM Lowering Device

124

Sunset Memorial-Md

MD

CMEQ

2869

10312

TAMPER

124

Sunset Memorial-Md

MD

CMEQ

2871

10314

Lwrng Dev-2, Dump Trailer

124

Sunset Memorial-Md

MD

CMEQ

3267

11774

EXMARK RIDING MOWER

124

Sunset Memorial-Md

MD

CMEQ

4152

14540

MOWERS (2)

124

Sunset Memorial-Md

MD

CMEQ

4381

15136

XMARK RIDING MOWER

124

Sunset Memorial-Md

MD

CMEQO

5623

 

John Deere Mower 60" Deck

124

Sunset Memorial-Md

MD

EQUIP

9974

70842

Case Backhoe

124

Sunset Memorial-Md

MD

EQUIP

14337

 

Tampers

150

Springhill Memory Gardens

MD

CMEQ

3304

11979

CHAIN SAW

150

Springhill Memory Gardens

MD

CMEQ

3305

11980

AIR COMPRESSOR

150

Springhill Memory Gardens

MD

CMEQ

3306

11981

FS-80 TRIMMER

150

Springhill Memory Gardens

MD

CMEQ

3308

11983

Case 580E Backhoe

150

Springhill Memory Gardens

MD

CMEQ

3311

11986

John Deere 60" Mower Deck

150

Springhill Memory Gardens

MD

CMEQ

3313

11988

INSTALL SUBMERSIBLE PUMP/WELL/

150

Springhill Memory Gardens

MD

CMEQ

4123

14448

Power Washer

150

Springhill Memory Gardens

MD

CMEQ

9230

 

Ag510-5 Dump Trailer

150

Springhill Memory Gardens

MD

CMEQ

9324

 

Boomer tractor #11834

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

150

Springhill Memory Gardens

MD

CMEQ

9382

 

Backhoe Forks

150

Springhill Memory Gardens

MD

EQUIP

9996

 

Frigid Lowering device

151

Henlopen Memorial Park

MD

CMEQ

3309

11984

Scissor lift

151

Henlopen Memorial Park

MD

CMEQ

3450

12455

Lowering Device

151

Henlopen Memorial Park

MD

CMEQ

3453

12458

John Deere 755 Tractor

151

Henlopen Memorial Park

MD

CMEQ

3454

12459

Casket Set-up Drape

151

Henlopen Memorial Park

MD

CMEQ

3455

12460

Casket Lift Stand

151

Henlopen Memorial Park

MD

CMEQ

3456

12461

DUMP TRAILER

151

Henlopen Memorial Park

MD

CMEQ

3462

12467

FUEL PUMP OF BACKHOE

151

Henlopen Memorial Park

MD

CMEQ

3465

12470

WHACKER TAMPER

151

Henlopen Memorial Park

MD

CMEQ

3466

12471

GAS FURNACE WITH A/C UNIT

151

Henlopen Memorial Park

MD

CMEQ

3467

12472

Heat & Central Air Unit

151

Henlopen Memorial Park

MD

CMEQ

3851

13689

Case 580 Backhoe

151

Henlopen Memorial Park

MD

CMEQ

3922

13886

Repairs to Backhoe (Folcomer)

151

Henlopen Memorial Park

MD

CMEQ

4320

14987

New starter for tractor

151

Henlopen Memorial Park

MD

CMEQ

4356

15087

rear axel for backhoe

151

Henlopen Memorial Park

MD

CMEQ

5580

 

VAULT SLING

156

Washington National

MD

CMEQ

2878

10343

Air Compressor

156

Washington National

MD

CMEQ

3314

12010

Lowering Device - 4

156

Washington National

MD

CMEQ

3316

12012

JD 870 TRACTOR w/deck, Bckts

156

Washington National

MD

CMEQ

3536

12678

Snow Plow

156

Washington National

MD

CMEQ

3930

13901

Kabota Lawn Tractor

156

Washington National

MD

CMEQ

8036

 

Backhoe Bucket

156

Washington National

MD

CMEQ

8710

 

Model 40 Forks

156

Washington National

MD

CMEQ

8844

 

Case backhoe

156

Washington National

MD

EQUIP

10424

 

Lowering Device

192

Hill Crest Burial

MD

CMEQ

3323

12067

YAMAR TRACTOR

192

Hill Crest Burial

MD

CMEQ

3324

12068

LOWERING DEVICE

192

Hill Crest Burial

MD

CMEQ

3326

12070

JOHN DEERE BACKHOE

192

Hill Crest Burial

MD

CMEQ

3327

12071

SNOW PLOW

192

Hill Crest Burial

MD

CMEQ

4382

15137

2004 EXMARK MOWER

192

Hill Crest Burial

MD

CMEQ

4383

15138

2004 EXMARK MOWER

192

Hill Crest Burial

MD

CMEQ

4387

15142

Repairs to backhoe axel

192

Hill Crest Burial

MD

CMEQO

5737

 

John Deere Mower 60" Deck

601

Glen Haven Memorial Park

MD

CMEQ

4333

15015

Air compressor

601

Glen Haven Memorial Park

MD

CMEQ

4430

15244

Trimmers

601

Glen Haven Memorial Park

MD

CMEQ

5155

 

LOADER BUCKET - NEW HOLLAND

601

Glen Haven Memorial Park

MD

CMEQ

5444

 

CASKET LOWERING DEVICE

601

Glen Haven Memorial Park

MD

CMEQ

5793

 

Lowering Device

601

Glen Haven Memorial Park

MD

CMEQ

8944

 

Backhoe Bucket Loader

601

Glen Haven Memorial Park

MD

CMEQ

8952

 

2011 Case 580 N Backhoe

601

Glen Haven Memorial Park

MD

CMEQ

9204

 

Red jacket Pump

601

Glen Haven Memorial Park

MD

CMEQ

9294

 

Rev Lowering Deice SS

601

Glen Haven Memorial Park

MD

EQUIP

11156

75045

Mahindra 4530

601

Glen Haven Memorial Park

MD

EQUIP

11157

75040

Mahindra 4530

601

Glen Haven Memorial Park

MD

EQUIP

12230

11092

Pronovost 8 Ton Trailer

601

Glen Haven Memorial Park

MD

EQUIP

12614

 

Imperial 5502SK Lowering Devic

601

Glen Haven Memorial Park

MD

EQUIP

12615

 

Imperial 5502SK Lowering Devic

601

Glen Haven Memorial Park

MD

EQUIP

13748

 

Lowering Device SS

601

Glen Haven Memorial Park

MD

EQUIP

13834

 

Lowering Device SS

601

Glen Haven Memorial Park

MD

EQUIP

13835

 

Lowering Device SS

601

Glen Haven Memorial Park

MD

EQUIP

14530

 

Wacker Earth Tamper BS 50-2

601

Glen Haven Memorial Park

MD

EQUIP

14664

 

Mausoleum Lift Low Boy

602

Columbia Memorial Park

MD

CMEQ

2822

10192

Case - 480E Backhoe with 36in

602

Columbia Memorial Park

MD

EQUIP

13759

 

Case 580 Super N Loader Backho

602

Columbia Memorial Park

MD

EQUIP

13825

1905

2009 Ford F450 Dump Truck

602

Columbia Memorial Park

MD

EQUIP

13983

 

Honda High Power Pressure Wash

602

Columbia Memorial Park

MD

EQUIP

14609

 

Wacker Earth Tamper BS 50-2

716

Wicomico Memorial Park

MD

CMEQ

3852

13692

Maus Lift

716

Wicomico Memorial Park

MD

CMEQ

4311

14968

HYDRAULIC PUMP ASSEMBLY

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

728

Lorraine Park Cemetery

MD

CMEQ

3031

10673

Casket Cart

728

Lorraine Park Cemetery

MD

CMEQ

3032

10674

Roller Placers

728

Lorraine Park Cemetery

MD

CMEQ

3033

10675

Repair John Deere Tractor

728

Lorraine Park Cemetery

MD

CMEQ

3848

13686

JOHN DEERE 870 TRACTOR

728

Lorraine Park Cemetery

MD

CMEQ

3849

13687

JOHN DEERE MOWER

728

Lorraine Park Cemetery

MD

CMEQ

3924

13888

Lowering Device

728

Lorraine Park Cemetery

MD

CMEQ

4042

14210

Chains for Backhoe

728

Lorraine Park Cemetery

MD

CMEQ

4129

14471

JOHN DEERE 870 MOWER DECK

728

Lorraine Park Cemetery

MD

CMEQ

4201

14654

REPAIRS FOR LOWERING DEVICE

728

Lorraine Park Cemetery

MD

CMEQ

5176

 

Case Backhoe-Model 580m2T

728

Lorraine Park Cemetery

MD

CMEQ

5327

 

2005 FORD F-450 W/DUMP BODY

728

Lorraine Park Cemetery

MD

CMEQ

6301

 

Frigid Fluid Lowering Device

728

Lorraine Park Cemetery

MD

EQUIP

10333

12349

Tractor with 72" Bucket

728

Lorraine Park Cemetery

MD

EQUIP

12971

 

New Case Backhoe engine Asset

728

Lorraine Park Cemetery

MD

EQUIP

13982

 

Honda High Power Pressure Wash

728

Lorraine Park Cemetery

MD

EQUIP

14394

 

Lowering Device

647

Floral Lawn Memorial Grds

MI

CMEQ

6124

 

Pin Machine

647

Floral Lawn Memorial Grds

MI

CMEQ

9223

 

Utility Vehicle

647

Floral Lawn Memorial Grds

MI

CMEQ

9224

 

Mower w/ Snowblower

647

Floral Lawn Memorial Grds

MI

CMEQO

6287

 

Shore Box

647

Floral Lawn Memorial Grds

MI

CMEQO

6802

 

2006 John Deere 1445 Mower

651

Floral Gardens

MI

CMEQ

6063

 

Shore Box

651

Floral Gardens

MI

CMEQ

6477

N7C425890

New Backhoe

651

Floral Gardens

MI

CMEQ

7827

 

Lowering Device

651

Floral Gardens

MI

CMEQ

9478

 

Wacker vibratory Rammer

651

Floral Gardens

MI

EQUIP

9975

 

300 gallon wall skid tank

651

Floral Gardens

MI

EQUIP

10181

12230

Generator

652

Roseland Memorial Grdns

MI

CMEQ

6058

 

36 Bucket for Backhoe

652

Roseland Memorial Grdns

MI

CMEQ

6060

 

Gator TX Trad Series UV

652

Roseland Memorial Grdns

MI

CMEQO

6281

 

Shore Box

652

Roseland Memorial Grdns

MI

CMEQO

6285

 

4W Tractor w/loader, bucket

652

Roseland Memorial Grdns

MI

EQUIP

13870

51730

John Deere 960M Ztrak

652

Roseland Memorial Grdns

MI

EQUIP

14493

 

Snow Plow for Chevy Truck

717

Sunrise Memorial Gardens

MI

CMEQ

6092

 

Gator TX Traditional SUV

717

Sunrise Memorial Gardens

MI

CMEQ

8459

 

SOD CUTTER

717

Sunrise Memorial Gardens

MI

CMEQ

8512

 

Lowering Device

717

Sunrise Memorial Gardens

MI

CMEQ

8601

24825

Utility Vehicle 24.8 HP 24825

717

Sunrise Memorial Gardens

MI

CMEQ

8885

 

B&L Remains Processor

717

Sunrise Memorial Gardens

MI

CMEQ

9139

 

Great Lakes Shore Liners

717

Sunrise Memorial Gardens

MI

CMEQ

9143

 

haskel Bros Well Pump

717

Sunrise Memorial Gardens

MI

CMEQO

6277

 

JD 110 Backhoe 4125

717

Sunrise Memorial Gardens

MI

EQUIP

10111

59237

Overseeder

717

Sunrise Memorial Gardens

MI

EQUIP

12236

 

Dewalt 3400 Pressure Washer

718

Mt Ever Rest Mem Prk S

MI

CMEQ

8460

 

HOLLAND VAULT CARRIER

718

Mt Ever Rest Mem Prk S

MI

CMEQ

8467

 

BACKHOE B95B

718

Mt Ever Rest Mem Prk S

MI

CMEQ

8575

 

Tractor 4WD 35 HP 70408

718

Mt Ever Rest Mem Prk S

MI

CMEQ

8576

 

Frontload w/ Grill guard B1739

718

Mt Ever Rest Mem Prk S

MI

CMEQ

8577

 

Snow blower 21002916

718

Mt Ever Rest Mem Prk S

MI

CMEQ

8578

 

Utility Vehicle 23869

718

Mt Ever Rest Mem Prk S

MI

CMEQ

9138

 

Great Lakes Shore Liners

718

Mt Ever Rest Mem Prk S

MI

CMEQO

9035

 

Acquisition Cemetery Equipment

718

Mt Ever Rest Mem Prk S

MI

EQUIP

11038

 

Ariens 2 stage 28" Snowblower

718

Mt Ever Rest Mem Prk S

MI

EQUIP

13301

 

Low Boy Casket lift

718

Mt Ever Rest Mem Prk S

MI

EQUIP

13890

24366482

BS 50-2 Vibratory Rammer

719

Mt Ever Rest Mem Prk N

MI

CMEQ

8461

 

LOWERING DEVICE

720

Chapel Hill Mem Grdns

MI

CMEQ

8469

 

VAULT CARRIER

720

Chapel Hill Mem Grdns

MI

CMEQ

8470

 

LOWERING DEVICE

720

Chapel Hill Mem Grdns

MI

CMEQ

8815

 

Utility Vehicle

720

Chapel Hill Mem Grdns

MI

CMEQ

9555

 

Tractor Supply Snow Thrower

720

Chapel Hill Mem Grdns

MI

EQUIP

11302

408

Case 580N Backhoe

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

720

Chapel Hill Mem Grdns

MI

EQUIP

12709

38HX15027008

Mahindra 1538 Tractor

721

East Lawn Mem Grdns

MI

CMEQ

8485

 

Lowering Device

721

East Lawn Mem Grdns

MI

CMEQ

8884

 

Honda Snowblower

721

East Lawn Mem Grdns

MI

CMEQ

9136

 

Great Lakes Shore Liners

721

East Lawn Mem Grdns

MI

CMEQ

9145

 

Trailer w/ Ramp

721

East Lawn Mem Grdns

MI

CMEQ

9222

 

utility Vehicle

722

DeepDale Memorial Gardens

MI

CMEQ

8510

 

Low Boy Casket Lift

722

DeepDale Memorial Gardens

MI

CMEQ

8550

 

Master SS Lowering Device

722

DeepDale Memorial Gardens

MI

CMEQ

9135

 

Great Lakes Shore Liners

722

DeepDale Memorial Gardens

MI

EQUIP

12710

1M04X2XDPFM1

John Deere Gator TX

723

Flint Memorial Park

MI

CMEQ

8380

 

2009 Suzuki Mini Dump Truck

723

Flint Memorial Park

MI

CMEQ

8474

 

BACKHOE B95B

723

Flint Memorial Park

MI

CMEQ

8507

 

Low Boy Casket Lift

723

Flint Memorial Park

MI

CMEQ

8509

 

Casket Carrier

723

Flint Memorial Park

MI

CMEQ

8525

 

Russo-KUB tractor 70340

723

Flint Memorial Park

MI

CMEQ

8552

 

Master SS Lowering Device

723

Flint Memorial Park

MI

CMEQ

8814

 

Master Lowering Device

723

Flint Memorial Park

MI

CMEQ

9134

 

Great Lakes Shore Liners

723

Flint Memorial Park

MI

CMEQ

9553

 

Russo 27" Snow Thrower

723

Flint Memorial Park

MI

EQUIP

12526

 

Snow Plow

723

Flint Memorial Park

MI

EQUIP

13455

 

Well Pump

724

Christian Mem Grdns W

MI

CMEQ

8381

 

2009 Suzuki Mini Dump Truck

724

Christian Mem Grdns W

MI

CMEQ

8475

 

LOWERING DEVICE

724

Christian Mem Grdns W

MI

CMEQ

8478

 

BACKHOE B95B

724

Christian Mem Grdns W

MI

CMEQ

8506

 

Low Boy Casket Lift

724

Christian Mem Grdns W

MI

CMEQ

8579

 

Tractor 4WD 35 HP 70191

724

Christian Mem Grdns W

MI

CMEQ

8580

 

Front load w/ grill guardB1259

724

Christian Mem Grdns W

MI

CMEQ

8581

 

Snow blower 21002917

724

Christian Mem Grdns W

MI

CMEQ

8582

 

Utility Vehicle 23869

724

Christian Mem Grdns W

MI

CMEQ

9133

 

Shore Liners

724

Christian Mem Grdns W

MI

CMEQ

9326

 

Kubota Tractor

724

Christian Mem Grdns W

MI

EQUIP

12238

 

Snowblower

724

Christian Mem Grdns W

MI

EQUIP

12508

 

Frost remover

725

Christian Mem Grdns East

MI

CMEQ

7985

 

60"29hp G3 Z-Master Mower

725

Christian Mem Grdns East

MI

CMEQO

7029

 

John Deere F925 Mower

725

Christian Mem Grdns East

MI

EQUIP

14544

B004315

2018 Husqvarna M-ZT-61 Lwnmwr

735

Chapel Hill Mem Cem

MI

CAPLEASE

14696

20587

2019 J Deere HPX615E VIN 20587

735

Chapel Hill Mem Cem

MI

CMEQ

6161

 

Shore Box

735

Chapel Hill Mem Cem

MI

CMEQ

6662

 

10" 4HP VIB Rammer (Russo)

735

Chapel Hill Mem Cem

MI

CMEQ

8555

 

Master SS Lowering Device

735

Chapel Hill Mem Cem

MI

CMEQ

8602

21005807

Snow Blower

735

Chapel Hill Mem Cem

MI

CMEQ

8603

70480

Tractor 35 HP 70480

735

Chapel Hill Mem Cem

MI

CMEQ

8604

B0160

Frontload w/grille guard B0160

735

Chapel Hill Mem Cem

MI

CMEQ

9140

 

Great Lakes Shore Liners

735

Chapel Hill Mem Cem

MI

CMEQ

9961

NCC560414

LOADER BACKHOE

735

Chapel Hill Mem Cem

MI

CMEQO

9050

 

Acquisition Cemetery Equipment

735

Chapel Hill Mem Cem

MI

EQUIP

12428

 

Backhoe Forks

735

Chapel Hill Mem Cem

MI

EQUIP

14103

 

Pallbearer Casket Carriage

111

Eastlawn Cemetery

MO

CMEQ

9285

 

Vibratory Rammer

111

Eastlawn Cemetery

MO

CMEQ

9322

 

SS Lowering Device

111

Eastlawn Cemetery

MO

CMEQ

9365

 

Lifting Device w/ Swings

111

Eastlawn Cemetery

MO

CMEQO

6818

 

2001 John Deere 1445 Mower

111

Eastlawn Cemetery

MO

CMEQO

6884

 

Toro Riding Mower

111

Eastlawn Cemetery

MO

CMEQO

9583

 

Acquisition Cemetery Equipment

112

Rivermonte Cemetery

MO

CMEQ

9286

 

Vibratory Rammer

112

Rivermonte Cemetery

MO

CMEQ

9323

 

Lifting Device w/ Slings

112

Rivermonte Cemetery

MO

CMEQ

9462

 

SS Lowering Device

112

Rivermonte Cemetery

MO

CMEQ

9518

 

Kubota Tractor L2800

112

Rivermonte Cemetery

MO

CMEQO

9584

 

Case 580 SuperL Backhoe

112

Rivermonte Cemetery

MO

CMEQO

9585

 

Kubota L35 backhoe

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

112

Rivermonte Cemetery

MO

CMEQO

9586

 

Kubota B7200 tractor

112

Rivermonte Cemetery

MO

CMEQO

9587

 

Acq Mowers

112

Rivermonte Cemetery

MO

CMEQO

9588

 

Acquisition cemetery equipment

112

Rivermonte Cemetery

MO

EQUIP

13838

54163

John Deere 930M Ztrak

113

White Chapel Cemetery

MO

CMEQ

9311

 

Vibratory Rammer

113

White Chapel Cemetery

MO

CMEQ

9463

 

SS Lowering Device

113

White Chapel Cemetery

MO

CMEQ

9464

 

2005 Kubota Backhoe

113

White Chapel Cemetery

MO

CMEQO

9589

 

Cat backhoe

113

White Chapel Cemetery

MO

CMEQO

9591

 

Acq Mowers

113

White Chapel Cemetery

MO

CMEQO

9592

 

Acq Massey Ferguson 1010

113

White Chapel Cemetery

MO

CMEQO

9593

 

Acquisition cemetery euipment

113

White Chapel Cemetery

MO

EQUIP

13839

54162

John Deere 930M Ztrak

222

Highland Sacred Gardens

MO

CMEQ

6450

 

Imperial Lowering Device

222

Highland Sacred Gardens

MO

CMEQ

6898

 

John Deere 650 Tractor

222

Highland Sacred Gardens

MO

CMEQO

7046

 

Toro groundsmaster 345 Mower

222

Highland Sacred Gardens

MO

EQUIP

14620

 

John Deere Z960M Cmrcial Ztrak

223

Memorial Park Sedalia

MO

CMEQ

5796

 

LB90 Loader Backhoe

223

Memorial Park Sedalia

MO

CMEQ

6906

 

Robin Cememtery tamper

223

Memorial Park Sedalia

MO

CMEQ

6908

 

Cememtery Lowering Device

223

Memorial Park Sedalia

MO

CMEQ

6912

 

Case Cememtery Backhoe

223

Memorial Park Sedalia

MO

CMEQ

7535

 

Major Backhoe repair (engine)

223

Memorial Park Sedalia

MO

CMEQ

7597

 

Crwn Equip Backhoe bucket

223

Memorial Park Sedalia

MO

CMEQ

8374

 

Dirt Trailer

223

Memorial Park Sedalia

MO

EQUIP

13012

 

2000 Grass Hopper Mower

223

Memorial Park Sedalia

MO

EQUIP

14621

 

John Deere Z930M Ztrak

655

Forest Hill Calvary Cem

MO

CMEQ

5828

 

Stainless Steel Lowering Dev

655

Forest Hill Calvary Cem

MO

CMEQ

5863

 

Ford 545 Backhoe

655

Forest Hill Calvary Cem

MO

CMEQ

6003

 

Heavy Duty Dump Trailer

655

Forest Hill Calvary Cem

MO

CMEQ

6358

 

1999 Mini Dump Truck

655

Forest Hill Calvary Cem

MO

CMEQ

7637

 

Lowering Device Stands

655

Forest Hill Calvary Cem

MO

CMEQ

8452

 

AgriMETAL LEAF BLOWER

655

Forest Hill Calvary Cem

MO

CMEQ

8812

 

Snow Blade Plow

655

Forest Hill Calvary Cem

MO

CMEQ

9201

 

Electric Golf Cart

655

Forest Hill Calvary Cem

MO

CMEQ

9479

 

Snow Plow

655

Forest Hill Calvary Cem

MO

EQUIP

11301

409

Case 580N Backhoe

655

Forest Hill Calvary Cem

MO

EQUIP

9971

 

Tamper

655

Forest Hill Calvary Cem

MO

EQUIP

10378

 

1994 Suzuki Mini Truck

655

Forest Hill Calvary Cem

MO

EQUIP

11222

85003

2002 Monroe Trailer

655

Forest Hill Calvary Cem

MO

EQUIP

12507

 

8 Level Low Boy Casket Lift

655

Forest Hill Calvary Cem

MO

EQUIP

13792

24365402

BS 50-2 Rammer Tamper

655

Forest Hill Calvary Cem

MO

EQUIP

14623

 

Imperial Placer Set Package

125

Lee Memorial Park

MS

EQUIP

10725

52035

Kubota M59TLB Loader

125

Lee Memorial Park

MS

EQUIP

10075

10500

New trailer

125

Lee Memorial Park

MS

EQUIP

10078

27615

2012 Load Trail w tilt bed

125

Lee Memorial Park

MS

EQUIP

11124

16461

LZE740EKC604 Mower

125

Lee Memorial Park

MS

EQUIP

11125

16463

LZE740EKC604 Mower

125

Lee Memorial Park

MS

EQUIP

12057

77197

Vibratory Rammer

224

Carolina Biblical Garden

NC

CMEQ

5601

 

John Deere 5202 Tractor

224

Carolina Biblical Garden

NC

CMEQ

6512

 

Bachoe 580M 2WD Ext

224

Carolina Biblical Garden

NC

CMEQO

5649

 

Exmark Lazer Mower

224

Carolina Biblical Garden

NC

CMEQO

7221

 

Dump Trailer-single axle

224

Carolina Biblical Garden

NC

CMEQO

7222

 

Tamper

224

Carolina Biblical Garden

NC

EQUIP

13351

 

Grundfos Well Pump

224

Carolina Biblical Garden

NC

EQUIP

13376

 

9 Casket Space Temporary Stora

225

Martin Memorial Garden

NC

CMEQ

7975

 

Wacker Earth Tamper BS 50-2

225

Martin Memorial Garden

NC

CMEQ

8929

 

Exmark Mower 922236

225

Martin Memorial Garden

NC

EQUIP

11358

 

Tamper

226

York Memorial Park

NC

CAPLEASE

14683

80068

2019 John Deere WBM VIN 80068

226

York Memorial Park

NC

CAPLEASE

14685

90008

2019 John Deere WBM VIN 90008

226

York Memorial Park

NC

CMEQO

5642

 

2 ExMark Mowers

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

226

York Memorial Park

NC

CMEQO

5643

 

3 Casket Rollers-Grey

226

York Memorial Park

NC

CMEQO

7231

 

Tractor-New Holland TC-40A

226

York Memorial Park

NC

CMEQO

7232

 

Lowering Device

226

York Memorial Park

NC

EQUIP

11701

 

2002 New Holland Backhoe

226

York Memorial Park

NC

EQUIP

13248

43401

(2) RTV500-A Utility Vehicles

226

York Memorial Park

NC

EQUIP

11424

MS690

Tamper

226

York Memorial Park

NC

EQUIP

11972

 

Lowering device

226

York Memorial Park

NC

EQUIP

12653

11210

Pronovost 5 ton dump trailer

248

Floral Garden Park Cem

NC

EQUIP

11687

 

John Deere Backhoe 310SG

248

Floral Garden Park Cem

NC

EQUIP

11688

 

Kubota Tractor L4740

248

Floral Garden Park Cem

NC

EQUIP

11689

 

U-Dump Dirt Trailer Double Axe

248

Floral Garden Park Cem

NC

EQUIP

11690

 

Massey-Ferg Tractor

248

Floral Garden Park Cem

NC

EQUIP

11691

 

Vault Trailer

248

Floral Garden Park Cem

NC

EQUIP

11698

 

Setup Trailer

248

Floral Garden Park Cem

NC

EQUIP

13868

51517

John Deere 930M Ztrak

248

Floral Garden Park Cem

NC

EQUIP

13869

51512

John Deere 930M Ztrak

248

Floral Garden Park Cem

NC

EQUIP

12708

 

1280 Hotsy Pressure Washer

248

Floral Garden Park Cem

NC

EQUIP

13195

 

Portable Irrigation System

248

Floral Garden Park Cem

NC

EQUIP

13229

40956

C: 22887570 JD Gator HPX

248

Floral Garden Park Cem

NC

EQUIP

13338

24332643

Wacker Jumping Jack BS5021

249

Montlawn Memorial Park

NC

CAPLEASE

14693

20173

2019 J Deere HPX615E VIN 20173

249

Montlawn Memorial Park

NC

CMEQ

7974

 

5x8 Rear-Dp Trail w Trctr Hyd.

249

Montlawn Memorial Park

NC

EQUIP

11704

 

2007 New Holland Tractor

249

Montlawn Memorial Park

NC

EQUIP

11707

 

John Deere Gator 2004

249

Montlawn Memorial Park

NC

EQUIP

11708

 

John Deere Gator 2011

249

Montlawn Memorial Park

NC

EQUIP

11714

 

Mausoleum lift 1990

249

Montlawn Memorial Park

NC

EQUIP

11715

 

Mausoleum lift 1990

249

Montlawn Memorial Park

NC

EQUIP

11716

 

Mausoleum lift 2011

249

Montlawn Memorial Park

NC

EQUIP

11717

 

6X12 Trailer

249

Montlawn Memorial Park

NC

EQUIP

11496

430

Case 580 N

249

Montlawn Memorial Park

NC

EQUIP

13850

714

John Deere 4044M Tractor

249

Montlawn Memorial Park

NC

EQUIP

10027

547

24 foot trailer

249

Montlawn Memorial Park

NC

EQUIP

11982

 

38" Grave bucket

249

Montlawn Memorial Park

NC

EQUIP

12810

 

#5502SK lowering device

249

Montlawn Memorial Park

NC

EQUIP

12811

 

#4901SK lowering device

249

Montlawn Memorial Park

NC

EQUIP

13228

40957

C: 22887570 JD Gator HPX

249

Montlawn Memorial Park

NC

EQUIP

13236

 

Dump Trailer

249

Montlawn Memorial Park

NC

EQUIP

13312

24308640

Wacker Jumping Jack

249

Montlawn Memorial Park

NC

EQUIP

14622

 

Bomag BT 65 Tamper

250

Mountlawn Memorial Park

NC

EQUIP

11695

 

ExMark Lazer Z mower

250

Mountlawn Memorial Park

NC

EQUIP

11696

 

ExMark Lazer Z mower

250

Mountlawn Memorial Park

NC

EQUIP

11718

 

Ford Backhoe 555 E

250

Mountlawn Memorial Park

NC

EQUIP

11719

 

Kubota Tractor and Front Loade

250

Mountlawn Memorial Park

NC

EQUIP

11720

 

UDUMP Wagon Dirt Wagon Green

250

Mountlawn Memorial Park

NC

EQUIP

11721

 

Polaris utility Ranger Vehicle

250

Mountlawn Memorial Park

NC

EQUIP

11723

 

John Deere Mower Z930A

250

Mountlawn Memorial Park

NC

EQUIP

11724

 

Ex- Mark Lazer Z Mower 72 inch

250

Mountlawn Memorial Park

NC

EQUIP

11725

 

Utility Trailer

250

Mountlawn Memorial Park

NC

EQUIP

11726

 

Vault trailer lowering trailer

250

Mountlawn Memorial Park

NC

EQUIP

11130

3123

LZ5749EKC724 Mower

250

Mountlawn Memorial Park

NC

EQUIP

12548

20297149

Wacker Neuson Rammer BS50-2

250

Mountlawn Memorial Park

NC

EQUIP

12740

24254762

Jumping Jack BS50-2 Wacker

620

Randolph Memorial Park

NC

EQUIP

12498

30023

Kubota Tractor w/ Loader

620

Randolph Memorial Park

NC

EQUIP

13259

 

John Deere HPX4

620

Randolph Memorial Park

NC

EQUIP

13305

54411

2016 JCB 3CX Backhoe

620

Randolph Memorial Park

NC

EQUIP

12546

20297134

Wacker Neuson Rammer BS50-2

620

Randolph Memorial Park

NC

EQUIP

13222

6257

5'x8' Offroad Trailers

620

Randolph Memorial Park

NC

EQUIP

13902

91-31MP

Frigid Lowering Device

621

Alamance Memorial Park

NC

EQUIP

11706

 

John Deere Gator 1999

621

Alamance Memorial Park

NC

EQUIP

11506

60096

Case 580N Backhoe

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

621

Alamance Memorial Park

NC

EQUIP

12499

30061

Kubota Tractor w/ Loader

621

Alamance Memorial Park

NC

EQUIP

13247

43403

(2) RTV500-A Utility Vehicles

621

Alamance Memorial Park

NC

EQUIP

11402

 

Low Boy Mausoleum Lift

621

Alamance Memorial Park

NC

EQUIP

11507

10736

Pronovist trailer

621

Alamance Memorial Park

NC

EQUIP

11997

 

38" Grave bucket

621

Alamance Memorial Park

NC

EQUIP

12703

AM-16385

SK Master Cemetery Lowering De

621

Alamance Memorial Park

NC

EQUIP

12704

AM-16384

SK Master Cemetery Lowering De

621

Alamance Memorial Park

NC

EQUIP

12720

1M04XDKFM100

John Deere Gator TX

622

West Lawn Memorial Park

NC

CMEQ

8037

 

Lowering Device

622

West Lawn Memorial Park

NC

CMEQ

8719

 

SRS Gator

622

West Lawn Memorial Park

NC

CMEQ

9808

979689

60 MOWER

622

West Lawn Memorial Park

NC

CMEQO

5716

 

John Deer Backhoe

622

West Lawn Memorial Park

NC

CMEQO

5722

 

2 in 1 Mausoleum Lift

622

West Lawn Memorial Park

NC

CMEQO

5725

 

5x8 Dump Trailor

622

West Lawn Memorial Park

NC

CMEQO

5726

 

Wacker Grave Tamper

622

West Lawn Memorial Park

NC

CMEQO

5727

 

John Deere Tractor

623

Wayne Mem Pk Park North

NC

CMEQ

6156

 

580M 2WD STD

623

Wayne Mem Pk Park North

NC

CMEQ

6510

 

Scagg 26HP 5ft Deck Mower

623

Wayne Mem Pk Park North

NC

CMEQ

7855

 

Kawasaki Mower 72"

623

Wayne Mem Pk Park North

NC

CMEQO

5648

 

240 MASSEY FERGUSSON TRACTOR

623

Wayne Mem Pk Park North

NC

CMEQO

5717

 

2 Exmark Lawnmower LZ27

623

Wayne Mem Pk Park North

NC

EQUIP

11710

 

Exmark 72 Mower 2006

623

Wayne Mem Pk Park North

NC

EQUIP

13863

51382

John Deere 950M Mower

623

Wayne Mem Pk Park North

NC

EQUIP

13864

51378

John Deere 950M Mower

623

Wayne Mem Pk Park North

NC

EQUIP

13865

51672

John Deere 930M Ztrak

623

Wayne Mem Pk Park North

NC

EQUIP

13866

1441

John Deere 4044M Tractor

623

Wayne Mem Pk Park North

NC

EQUIP

13867

6264

John Deere D170 Loader

623

Wayne Mem Pk Park North

NC

EQUIP

11133

3106

LZ5749EKC724 Mower

623

Wayne Mem Pk Park North

NC

EQUIP

12426

 

Echo 7.75" Edger

623

Wayne Mem Pk Park North

NC

EQUIP

12661

11212

Pronovost 5 ton dump trailer

623

Wayne Mem Pk Park North

NC

EQUIP

12721

M04X2XDVFM10

John Deere Gator TX

623

Wayne Mem Pk Park North

NC

EQUIP

13565

SN 24343889

Jumping Jack BS50-2 Wacker

625

Lakeview Memorial Park

NC

CMEQ

7683

 

Grave Shore w/ accesories

625

Lakeview Memorial Park

NC

CMEQO

5645

 

Lowering Device

625

Lakeview Memorial Park

NC

EQUIP

11700

 

EZGO Shuttle 6 Golf Cart

625

Lakeview Memorial Park

NC

EQUIP

11510

60098

Case backhoe

625

Lakeview Memorial Park

NC

EQUIP

12662

 

Mahindra 5545

625

Lakeview Memorial Park

NC

EQUIP

13230

31410

RTV-X900G Utility Vehicle

625

Lakeview Memorial Park

NC

EQUIP

13233

56792

L4701HST 4WD Tractor

625

Lakeview Memorial Park

NC

EQUIP

11135

16458

LZ5749EKC724 Mower

625

Lakeview Memorial Park

NC

EQUIP

11403

 

Low Boy Mausoleum Lift

625

Lakeview Memorial Park

NC

EQUIP

11509

10829

Pronovist trailer

625

Lakeview Memorial Park

NC

EQUIP

11998

 

38" Grave bucket

625

Lakeview Memorial Park

NC

EQUIP

11999

 

Vortexx Prosumer Pressure wash

625

Lakeview Memorial Park

NC

EQUIP

12500

 

Frigid CM Lowering Device

625

Lakeview Memorial Park

NC

EQUIP

12706

AM-16382

SK Master Cemetery Lowering De

625

Lakeview Memorial Park

NC

EQUIP

12707

AM-16383

SK Master Cemetery Lowering De

625

Lakeview Memorial Park

NC

EQUIP

12722

1M04X2XDCFM1

John Deere Gator TX

625

Lakeview Memorial Park

NC

EQUIP

13069

 

Silt seeder

625

Lakeview Memorial Park

NC

EQUIP

13223

6258

5'x8' Offroad Trailers

625

Lakeview Memorial Park

NC

EQUIP

13314

24308641

Wacker Jumping Jack

627

Pinelawn Memorial Prk

NC

CMEQ

6460

 

Lowering Device

627

Pinelawn Memorial Prk

NC

CMEQ

6513

 

Backhoe 580M 2WD Ext

627

Pinelawn Memorial Prk

NC

CMEQ

8926

922242

Exmark Mower 922242

627

Pinelawn Memorial Prk

NC

CMEQ

8927

872320

Exmark Mower 872320

627

Pinelawn Memorial Prk

NC

EQUIP

11134

48952

LZ5749EKC724 Mower

627

Pinelawn Memorial Prk

NC

EQUIP

12427

 

ExMark Leave Vaccuum System

627

Pinelawn Memorial Prk

NC

EQUIP

12741

24254755

Jumping Jack BS50-2 Wacker

627

Pinelawn Memorial Prk

NC

EQUIP

13234

40958

C: 22887570 JD Gator HPX

627

Pinelawn Memorial Prk

NC

EQUIP

13238

 

Dump Trailer

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

628

Skyline Memory Garden

NC

CMEQ

9320

 

Backhoe

628

Skyline Memory Garden

NC

CMEQO

5663

 

Dump Trailer

628

Skyline Memory Garden

NC

CMEQO

5655

 

Casket Roller

628

Skyline Memory Garden

NC

CMEQO

9412

 

New Holland Front End Loader

628

Skyline Memory Garden

NC

EQUIP

13224

6256

5'x8' Offroad Trailers

629

Rowan Memorial Park

NC

CMEQ

9813

 

60 MOWER

629

Rowan Memorial Park

NC

CMEQO

6304

 

Equipment

629

Rowan Memorial Park

NC

EQUIP

11703

 

1996 John Deere Tractor

629

Rowan Memorial Park

NC

EQUIP

13852

51647

John Deere 930M Ztrak

629

Rowan Memorial Park

NC

EQUIP

11138

3109

LZ5749EKC724 Mower

629

Rowan Memorial Park

NC

EQUIP

13235

40952

C: 22887570 JD Gator HPX

630

Oaklawn Memorial Gardens

NC

EQUIP

11699

 

Polaris Ranger UTV

630

Oaklawn Memorial Gardens

NC

EQUIP

11705

 

John Deere Gator 1997

630

Oaklawn Memorial Gardens

NC

EQUIP

10804

74547

2012 Kubota KX-121

630

Oaklawn Memorial Gardens

NC

EQUIP

13851

5048

John Deere D170 Loader

630

Oaklawn Memorial Gardens

NC

EQUIP

14246

 

JD 4044 (Compact Utility Tract

630

Oaklawn Memorial Gardens

NC

EQUIP

11205

 

Southern 6 foot lawn plugger

630

Oaklawn Memorial Gardens

NC

EQUIP

13350

24332644

Wacker Jumping Jack BS5021

747

Crestview Memorial Park

NC

CMEQ

3650

13056

New Holland Tractor

747

Crestview Memorial Park

NC

CMEQ

9832

 

14 X 28 UTILITY BLDG

747

Crestview Memorial Park

NC

EQUIP

11693

 

Dirt Trailer Single Axel Dump

747

Crestview Memorial Park

NC

EQUIP

11702

 

1997 Kubota Backhoe

747

Crestview Memorial Park

NC

EQUIP

12768

2615031

JCB Backhoe

747

Crestview Memorial Park

NC

EQUIP

10165

 

Grave Bucket

747

Crestview Memorial Park

NC

EQUIP

12549

20297148

Wacker Neuson Rammer BS50-2

748

Woodlawn Memorial Park

NC

CMEQ

7856

 

kawasaki Mower 72"

748

Woodlawn Memorial Park

NC

CMEQ

8910

 

Tamper-Gas Powered BS50-2

748

Woodlawn Memorial Park

NC

CMEQ

8912

 

Imperial Stainless Steel Devic

748

Woodlawn Memorial Park

NC

CMEQ

8924

825410

Exmark Mower

748

Woodlawn Memorial Park

NC

CMEQ

8925

922401

Exmark mower

748

Woodlawn Memorial Park

NC

CMEQ

9102

 

Kubota Tractor GB 0262

748

Woodlawn Memorial Park

NC

CMEQ

9209

 

Kubota Ballast Box

748

Woodlawn Memorial Park

NC

CMEQ

9805

 

72 MOWER

748

Woodlawn Memorial Park

NC

CMEQO

7207

 

Mower

748

Woodlawn Memorial Park

NC

CMEQO

9410

 

bobcat skid loader

748

Woodlawn Memorial Park

NC

EQUIP

11711

 

Exmark 72 Mower 2008

748

Woodlawn Memorial Park

NC

EQUIP

11228

50303

2012 Kubota Backhoe M-59

748

Woodlawn Memorial Park

NC

EQUIP

12547

20297146

Wacker Neuson Rammer BS50-2

749

Chatham Memorial Park

NC

CMEQ

7877

 

Tamper 160-175LB Class

749

Chatham Memorial Park

NC

CMEQ

9414

 

hawks dump trailer

749

Chatham Memorial Park

NC

EQUIP

11692

 

Ford Backhoe R400 637 Model KF

749

Chatham Memorial Park

NC

EQUIP

11697

 

John Deere 930 Mower

107

BI-WMG Cemeteries

NJ

CAPLEASE

14698

53478

2019 J Deere 310EP VIN 53478

107

BI-WMG Cemeteries

NJ

CMEQ

4403

15174

Riding Mower

107

BI-WMG Cemeteries

NJ

CMEQ

4472

10273

A/C COMPRESSORS

107

BI-WMG Cemeteries

NJ

CMEQ

4480

10281

Mausoleum Lift

107

BI-WMG Cemeteries

NJ

CMEQ

4481

10282

NEW TRACTOR

107

BI-WMG Cemeteries

NJ

CMEQ

4484

10285

FRIGID FLUID LOWERING DEVICE

107

BI-WMG Cemeteries

NJ

CMEQ

4627

11684

Badger 300 Hydro Seeder

107

BI-WMG Cemeteries

NJ

CMEQ

4628

11685

9000 LB Mausoleum Lift

107

BI-WMG Cemeteries

NJ

CMEQ

4629

11686

2WD TRACTOR BACKHOE

107

BI-WMG Cemeteries

NJ

CMEQ

4814

14023

Tractor

107

BI-WMG Cemeteries

NJ

CMEQ

4919

14911

4WD 36"" Backhoe

107

BI-WMG Cemeteries

NJ

CMEQ

4920

14912

Compressor & Heat Pumps

107

BI-WMG Cemeteries

NJ

CMEQ

5276

 

SNOW BLOWER

107

BI-WMG Cemeteries

NJ

CMEQ

5289

 

TORO 38600 SNOW COMMANDER

107

BI-WMG Cemeteries

NJ

CMEQ

5339

 

2003 Toro Workman

107

BI-WMG Cemeteries

NJ

CMEQ

5422

 

TORO SNOW COMMANDER

107

BI-WMG Cemeteries

NJ

CMEQ

6495

 

Trailer

107

BI-WMG Cemeteries

NJ

CMEQ

7958

 

Wildcat Mower

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

107

BI-WMG Cemeteries

NJ

CMEQ

8760

 

Vacuum

107

BI-WMG Cemeteries

NJ

CMEQ

9216

 

2 Electric Cooling Units

107

BI-WMG Cemeteries

NJ

EQUIP

10321

26674

Case 580SM2 Backhoe

107

BI-WMG Cemeteries

NJ

EQUIP

14668

 

VerticalPlatformLift(Elevator)

107

BI-WMG Cemeteries

NJ

EQUIP

10191

 

Generac port generator

107

BI-WMG Cemeteries

NJ

EQUIP

10486

 

Tractor Mount snow blower

107

BI-WMG Cemeteries

NJ

EQUIP

10542

3933

80 CC Shindaiwa Blower

107

BI-WMG Cemeteries

NJ

EQUIP

10838

 

Toro Sidewalk Snow plow

107

BI-WMG Cemeteries

NJ

EQUIP

11210

 

Casket Cart

107

BI-WMG Cemeteries

NJ

EQUIP

11523

 

5060 E Tire machine

107

BI-WMG Cemeteries

NJ

EQUIP

12784

 

Junkin Chrome Model #LD3287-C

107

BI-WMG Cemeteries

NJ

EQUIP

13337

 

Bartell Concrete Mixer

107

BI-WMG Cemeteries

NJ

EQUIP

13932

 

2 Tampers Serial#'s 7625- 76

107

BI-WMG Cemeteries

NJ

EQUIP

14561

 

ImperialCasketLoweringDevice

107

BI-WMG Cemeteries

NJ

EQUIP

14654

 

Shoring Box

107

BI-WMG Cemeteries

NJ

EQUIP

14655

 

Shoring Box

107

BI-WMG Cemeteries

NJ

EQUIP

14656

 

Shoring Box

109

Cloverleaf Memorial Park

NJ

CMEQ

4452

10014

Casket Lowering Device

109

Cloverleaf Memorial Park

NJ

CMEQ

4683

11740

BACKHOE

109

Cloverleaf Memorial Park

NJ

CMEQ

4685

11742

GENERATOR

109

Cloverleaf Memorial Park

NJ

CMEQ

4686

11743

1996 Maus Lift DC18

109

Cloverleaf Memorial Park

NJ

CMEQ

4741

13380

1981 Ford 1700 Tractor

109

Cloverleaf Memorial Park

NJ

CMEQ

5146

 

POLE PRUNNER

109

Cloverleaf Memorial Park

NJ

CMEQ

5167

 

Water pump unit

109

Cloverleaf Memorial Park

NJ

CMEQ

5424

 

TORO SNOW COMMANDER

109

Cloverleaf Memorial Park

NJ

CMEQ

5508

 

Lowering Device

109

Cloverleaf Memorial Park

NJ

CMEQ

7640

 

Snow PLow

109

Cloverleaf Memorial Park

NJ

EQUIP

10527

2323

Mahindra 4530 Tractor

109

Cloverleaf Memorial Park

NJ

EQUIP

12008

 

Pole saw

109

Cloverleaf Memorial Park

NJ

EQUIP

13935

 

Tamper serial#101541327627

548

Locustwood Meml Park

NJ

CMEQ

3254

11573

Used Backhoe Loader

548

Locustwood Meml Park

NJ

CMEQ

4457

10061

1 1/2 HP Jet Water Pump

548

Locustwood Meml Park

NJ

CMEQ

4519

10578

Frigid Fluid Lowering Device

548

Locustwood Meml Park

NJ

CMEQ

4630

11687

BACKHOE

548

Locustwood Meml Park

NJ

CMEQ

4742

13381

SNOW PLOW

548

Locustwood Meml Park

NJ

CMEQ

4743

13382

mausoleum lift

548

Locustwood Meml Park

NJ

CMEQ

4744

13383

4WD TRACTOR

548

Locustwood Meml Park

NJ

CMEQ

4803

13817

Snow Blower

548

Locustwood Meml Park

NJ

CMEQ

4804

13818

Backpack Leaf Blower

548

Locustwood Meml Park

NJ

CMEQ

4855

14480

NEW HOLLAND BACKHOE

548

Locustwood Meml Park

NJ

CMEQ

4936

15145

Riding Mower

548

Locustwood Meml Park

NJ

CMEQ

5272

 

24" Chainsaw

548

Locustwood Meml Park

NJ

CMEQ

6596

 

Line Trimmer

548

Locustwood Meml Park

NJ

EQUIP

10528

2381

Mahindra 4530 Tractor

548

Locustwood Meml Park

NJ

EQUIP

10626

 

Pallbearer Casket carriage

548

Locustwood Meml Park

NJ

EQUIP

12754

 

Radtech Debris Blower

548

Locustwood Meml Park

NJ

EQUIP

13950

 

Tamper serial#101541327559

548

Locustwood Meml Park

NJ

EQUIP

14341

 

Lowering Device

548

Locustwood Meml Park

NJ

EQUIP

14531

 

Imperial 2.0 Lowering Device M

670

Arlington Cemetery

NJ

CMEQ

2803

10069

Casket Lowering Device

670

Arlington Cemetery

NJ

CMEQ

3838

13640

LOWERING DEVICE

670

Arlington Cemetery

NJ

CMEQ

3839

13641

Mower/trimmer

670

Arlington Cemetery

NJ

CMEQ

4518

10577

Kubota L2500DT 4WD Tractor

670

Arlington Cemetery

NJ

CMEQ

5273

 

SNOW THROW BLOWER

670

Arlington Cemetery

NJ

CMEQ

9363

 

Hedger

670

Arlington Cemetery

NJ

EQUIP

11175

004FD

Mahindra 4530 w/ loader

670

Arlington Cemetery

NJ

EQUIP

10074

 

Trench box

671

Bethel Memorial Park

NJ

CMEQ

4529

10652

CHERRY HILL TRACTOR(Backhoe)

671

Bethel Memorial Park

NJ

CMEQ

4930

15099

Trimmer

671

Bethel Memorial Park

NJ

CMEQ

4932

15101

36"" bucket for backhoe

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

671

Bethel Memorial Park

NJ

CMEQ

4938

15173

Riding Mower

671

Bethel Memorial Park

NJ

CMEQ

5517

 

Lowering Device

671

Bethel Memorial Park

NJ

CMEQ

5582

 

Back Pac Blower

671

Bethel Memorial Park

NJ

EQUIP

10032

95227

MS2612 Chainsaw

227

Forest Hill Memorial Grdn

OH

AUTOO

6744

 

Gator

227

Forest Hill Memorial Grdn

OH

CAPLEASE

14675

11111

2019 J Deere HPX615E VIN 11111

227

Forest Hill Memorial Grdn

OH

CMEQ

9194

 

Tractor

227

Forest Hill Memorial Grdn

OH

CMEQ

9457

 

Dump Trailer

227

Forest Hill Memorial Grdn

OH

CMEQO

6731

 

Air Compressor

227

Forest Hill Memorial Grdn

OH

CMEQO

6732

 

Backhoe

227

Forest Hill Memorial Grdn

OH

CMEQO

6733

 

Backhoe Bucket

227

Forest Hill Memorial Grdn

OH

CMEQO

6734

 

Backhoe Forks

227

Forest Hill Memorial Grdn

OH

CMEQO

6735

 

Gas/Diesel Tank

227

Forest Hill Memorial Grdn

OH

CMEQO

6736

 

Lowering device

227

Forest Hill Memorial Grdn

OH

CMEQO

6739

 

Tamper

227

Forest Hill Memorial Grdn

OH

EQUIP

10328

 

Snowthrower

227

Forest Hill Memorial Grdn

OH

EQUIP

14305

 

Lowering Device w/grass set

227

Forest Hill Memorial Grdn

OH

EQUIP

14349

 

Lowering Device w/grass set AI

228

Crown Hill Mem Pk Maus

OH

AUTOO

6730

 

Gator

228

Crown Hill Mem Pk Maus

OH

CMEQ

8709

 

Jumping Jack

228

Crown Hill Mem Pk Maus

OH

CMEQO

6716

 

Backhoe

228

Crown Hill Mem Pk Maus

OH

CMEQO

6717

 

Hydralic Lift

228

Crown Hill Mem Pk Maus

OH

CMEQO

6718

 

Lowering Device

228

Crown Hill Mem Pk Maus

OH

CMEQO

6719

 

Lowering Device

228

Crown Hill Mem Pk Maus

OH

CMEQO

6720

 

Mausoleam Lift

228

Crown Hill Mem Pk Maus

OH

EQUIP

12659

USMN2913DD

Mahindra 4530

228

Crown Hill Mem Pk Maus

OH

EQUIP

12697

1550

Gator - requested SN - 01550

228

Crown Hill Mem Pk Maus

OH

EQUIP

12805

 

HPX Gator

228

Crown Hill Mem Pk Maus

OH

EQUIP

14350

 

Lowering Device w/grass set AI

229

Resthaven Memory Gardens

OH

CMEQ

8720

 

2008 Kubota KX-121 Backhoe

229

Resthaven Memory Gardens

OH

CMEQO

7101

 

Backhoe-John Deere Model

229

Resthaven Memory Gardens

OH

CMEQO

7102

 

Mausoleum Lift

229

Resthaven Memory Gardens

OH

CMEQO

7103

 

Tamper

229

Resthaven Memory Gardens

OH

EQUIP

12652

USMN-2887

Mahindra 4530

229

Resthaven Memory Gardens

OH

EQUIP

12806

 

HPX Gator

229

Resthaven Memory Gardens

OH

EQUIP

13184

A5532

Honda CX100 Rammer/Tamper

230

West Memory Gardens

OH

CAPLEASE

14116

LLLLL

2001 Case 580SM Backhoe

230

West Memory Gardens

OH

CMEQO

7084

 

Lowering Device

230

West Memory Gardens

OH

CMEQO

7086

 

Tamper

230

West Memory Gardens

OH

EQUIP

12807

 

HPX Gator

230

West Memory Gardens

OH

EQUIP

14351

 

Lowering Device w/grass set &

231

Highland Memorial Park

OH

CMEQO

6745

 

backhoe-John Deere 300D

231

Highland Memorial Park

OH

CMEQO

6746

 

Lowering Device

231

Highland Memorial Park

OH

EQUIP

10147

12791

NH Boomer Tractor

231

Highland Memorial Park

OH

EQUIP

10148

51651

M59 Backhoe

232

Hillside Memorial Park

OH

CMEQ

8346

 

26" 2-Stage Snowthrower

232

Hillside Memorial Park

OH

CMEQ

9186

 

Tractor

232

Hillside Memorial Park

OH

CMEQ

9456

 

Dump Trailer

232

Hillside Memorial Park

OH

CMEQO

7122

 

Backhoe

232

Hillside Memorial Park

OH

CMEQO

7123

 

Lowering Device

232

Hillside Memorial Park

OH

CMEQO

7124

 

Mausoleum Lift

232

Hillside Memorial Park

OH

CMEQO

7125

 

John Deere Mower

232

Hillside Memorial Park

OH

EQUIP

12738

40455

Kubota 4WD Tractor

232

Hillside Memorial Park

OH

EQUIP

12694

1545

John Deere TX Gator

233

Northlawn Mem Gardens

OH

CMEQ

8843

 

Snow Blower

233

Northlawn Mem Gardens

OH

CMEQO

7134

 

New Holland backhoe

233

Northlawn Mem Gardens

OH

CMEQO

7135

 

Lowering device

233

Northlawn Mem Gardens

OH

CMEQO

7136

 

Mausoleum Lift

233

Northlawn Mem Gardens

OH

CMEQO

7137

 

New Holland Mower

233

Northlawn Mem Gardens

OH

CMEQO

7140

 

2004 Kubota tractor

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

233

Northlawn Mem Gardens

OH

EQUIP

10146

12914

NH Boomer Tractor

233

Northlawn Mem Gardens

OH

EQUIP

12808

 

HPX Gator

233

Northlawn Mem Gardens

OH

EQUIP

13289

B1247

Honda Rammer

363

Rest Haven Memorial Park

OH

CAPLEASE

14479

11111

2015 John Deere 310K VIN 11111

363

Rest Haven Memorial Park

OH

CMEQ

7969

 

Kubota Tractor RTV900 W

363

Rest Haven Memorial Park

OH

CMEQ

7970

 

Kubota Tractor RTV900 W

363

Rest Haven Memorial Park

OH

CMEQ

9315

 

New pump

363

Rest Haven Memorial Park

OH

EQUIP

13700

 

FTV motor Kubota repl (7969)

363

Rest Haven Memorial Park

OH

EQUIP

14190

 

Kubota Engine

363

Rest Haven Memorial Park

OH

EQUIP

10108

25986/25987

2 Dump Trailers

363

Rest Haven Memorial Park

OH

EQUIP

13266

 

Jumping Jack Tamper

364

Kingwood Memorial Park

OH

EQUIP

10118

12963

NH Boomer Tractor

364

Kingwood Memorial Park

OH

EQUIP

10002

 

Lowering device

364

Kingwood Memorial Park

OH

EQUIP

12812

 

HPX Gator

604

Crown Hill Cemetery

OH

CMEQ

4532

10767

Backhoe

604

Crown Hill Cemetery

OH

CMEQ

4544

10779

Grave Tamper

604

Crown Hill Cemetery

OH

CMEQ

4545

10780

Chain Saw

604

Crown Hill Cemetery

OH

CMEQ

4546

10781

Ford-Backhoe-Model 550

604

Crown Hill Cemetery

OH

CMEQ

4549

10784

Lowering device/Various equipm

604

Crown Hill Cemetery

OH

CMEQ

4877

14595

8' CRYPT FRONT LOADER

604

Crown Hill Cemetery

OH

CMEQ

4892

14709

REBUILT KENT HAMMER

604

Crown Hill Cemetery

OH

CMEQ

6267

 

Snow Blower

604

Crown Hill Cemetery

OH

EQUIP

10566

N2339

Mahindra 4530 4WD Tractor

604

Crown Hill Cemetery

OH

EQUIP

12739

 

Hotsy Trailer Mounted Wash Sys

604

Crown Hill Cemetery

OH

EQUIP

12767

2146082

JCB Backhoe

604

Crown Hill Cemetery

OH

EQUIP

12819

 

John Deere 3030 Tractor

604

Crown Hill Cemetery

OH

EQUIP

10121

17046

20' Trailer

604

Crown Hill Cemetery

OH

EQUIP

12699

 

Jumping Jack BS50-2 Wacker

604

Crown Hill Cemetery

OH

EQUIP

12701

 

Gator - requested SN

606

Butler County Mem Park

OH

AUTOO

7121

 

JD Gator

606

Butler County Mem Park

OH

CAPLEASE

14565

23632

2012 John Deere 310 VIN 23632

606

Butler County Mem Park

OH

CMEQ

3883

13802

CEMETERY EQUIPMENT

606

Butler County Mem Park

OH

CMEQ

4369

15119

New Backhoe

606

Butler County Mem Park

OH

CMEQ

7959

 

Air Conditioning unit

606

Butler County Mem Park

OH

EQUIP

11224

27611

Rammer/Tamper

736

Heritage Hills Cemetery

OH

CMEQ

8751

 

Snow Thrower

736

Heritage Hills Cemetery

OH

EQUIP

11234

N2033

2014 Mahindra 4530

737

Royal Oak Cemetery

OH

AUTOO

7100

 

Gator

737

Royal Oak Cemetery

OH

CMEQ

8750

 

Snow Thrower

737

Royal Oak Cemetery

OH

CMEQO

6738

 

Ransom Mower

737

Royal Oak Cemetery

OH

EQUIP

13226

B1556

Honda CX100 Rammer/Tamper

25

Greenwood Cemetery

PA

CMEQ

3243

11506

MAUS HYDRALIC LIFT

25

Greenwood Cemetery

PA

CMEQ

4256

14837

Repair lowering device

25

Greenwood Cemetery

PA

CMEQ

4399

15168

Overhaul Dump Truck VIN#61440

25

Greenwood Cemetery

PA

CMEQ

5455

 

GAS LINE

30

Pleasant View Cemetery

PA

CMEQ

2866

10257

MOWER REPAIR

30

Pleasant View Cemetery

PA

CMEQ

3259

11600

Diesel Tank

30

Pleasant View Cemetery

PA

CMEQ

5294

 

SPREADER BAR & CABLE EQUIP

30

Pleasant View Cemetery

PA

CMEQ

9237

 

Tractor/Loader

30

Pleasant View Cemetery

PA

EQUIP

11522

 

Lowering device

30

Pleasant View Cemetery

PA

EQUIP

13931

 

Tamper serial#101541327621

145

Twin Hills Memorial Park

PA

CMEQ

4018

14134

Mower

145

Twin Hills Memorial Park

PA

CMEQ

4108

14413

LOOP TRIMMER

145

Twin Hills Memorial Park

PA

CMEQ

4119

14437

HEDGE TRIMMER

145

Twin Hills Memorial Park

PA

CMEQ

4348

15068

BACKHOE FORKS

145

Twin Hills Memorial Park

PA

CMEQ

5196

 

Backhoe-Model 580m2T

145

Twin Hills Memorial Park

PA

CMEQ

5220

 

DIGGING BOX

145

Twin Hills Memorial Park

PA

CMEQ

5223

 

HYDRO PUMP UNIT

145

Twin Hills Memorial Park

PA

CMEQ

5360

 

POLE PRUNER

145

Twin Hills Memorial Park

PA

CMEQ

5383

 

HOBART WELDER

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

145

Twin Hills Memorial Park

PA

CMEQ

5468

 

TURBINE HEATER

145

Twin Hills Memorial Park

PA

CMEQ

5540

 

6X8 SINGLE AXLE Util Trailor

145

Twin Hills Memorial Park

PA

CMEQ

6129

 

Backhoe 24: Bucket

145

Twin Hills Memorial Park

PA

CMEQ

6315

 

BLOWER FOR MOWER DECK

145

Twin Hills Memorial Park

PA

CMEQ

7632

 

New Motor on ExMark Mower

145

Twin Hills Memorial Park

PA

CMEQ

7978

 

Chainsaw SN:279349678

145

Twin Hills Memorial Park

PA

EQUIP

12097

 

Superior Lowering Device

145

Twin Hills Memorial Park

PA

EQUIP

12677

 

Mower - confirm SN

145

Twin Hills Memorial Park

PA

EQUIP

13211

20324

John Deere JD Z930M 60"

145

Twin Hills Memorial Park

PA

EQUIP

13936

 

Tamper serial#101541327620

145

Twin Hills Memorial Park

PA

EQUIP

14455

 

Lowering Device w/straps

251

George Washington

PA

EQUIP

11727

 

Kubota BF 400G Tractor 4X4 198

251

George Washington

PA

EQUIP

11728

 

John Deere Tractor 4X4 1987

251

George Washington

PA

EQUIP

11729

 

John Deere Gator gas/cab 2013

251

George Washington

PA

EQUIP

11730

 

John Deere Gator gas 2007

251

George Washington

PA

EQUIP

11731

 

John Deere Gator gas 2006

253

Sunset Memorial Park

PA

CAPLEASE

13771

 

2015 John Deere 310K- Backhoe

253

Sunset Memorial Park

PA

EQUIP

11747

 

New Holland 1395 Tractor 2004

253

Sunset Memorial Park

PA

EQUIP

11748

 

John Deere 5045D Tractor 2013

253

Sunset Memorial Park

PA

EQUIP

11750

 

John Deere 997 Lawn cutter 201

253

Sunset Memorial Park

PA

EQUIP

11751

 

John Deere 997 Lawn Cutter 201

253

Sunset Memorial Park

PA

EQUIP

11754

 

John Deere gator 2006

253

Sunset Memorial Park

PA

EQUIP

11755

 

John Deere gator 2006

253

Sunset Memorial Park

PA

EQUIP

13886

 

Backhoe Trans #11747

253

Sunset Memorial Park

PA

EQUIP

14297

JM012237

JD Gator S4 825MAK

253

Sunset Memorial Park

PA

EQUIP

13940

 

Tamper serial#101541327614

303

All Saints Cemetery

PA

CAPLEASE

13710

53149

2006 John Deere 410G - Backhoe

305

Calvary Cemetery

PA

EQUIP

13067

89361

JD 310L Backhoe

305

Calvary Cemetery

PA

EQUIP

13941

 

Tamper serial#101541327624

305

Calvary Cemetery

PA

EQUIP

14226

 

Low Boy Casket Lift

307

Holy Cross Cemetery

PA

EQUIP

13773

 

John Deere 825I Gator

307

Holy Cross Cemetery

PA

EQUIP

13942

 

2 Tampers serial#7611, serial

309

Holy Sepulchre Cemetery

PA

EQUIP

13943

 

2 Tampers serial#7622, serial#

312

Resurrection Cemetery

PA

CAPLEASE

13660

83539

2015 John Deere 310LE - Backho

312

Resurrection Cemetery

PA

CAPLEASE

13661

72102

2015 John Deere 310EK - Backho

312

Resurrection Cemetery

PA

EQUIP

14227

 

Low Boy Casket Lift

313

Saint Peter and Paul Cem

PA

CAPLEASE

14015

86208

2017 John Deere 50G - Excavato

313

Saint Peter and Paul Cem

PA

CAPLEASE

14017

88800

2017 JCB, Inc. 3CX Compact

313

Saint Peter and Paul Cem

PA

CAPLEASE

14674

58139

2019 J Deere 310EP VIN 58139

313

Saint Peter and Paul Cem

PA

EQUIP

14296

JM012209

JD Gator S4 825MAV

313

Saint Peter and Paul Cem

PA

EQUIP

12656

314655672/31

Exmark Mower with bagger

313

Saint Peter and Paul Cem

PA

EQUIP

12657

314655659/31

Exmark Mower with bagger

313

Saint Peter and Paul Cem

PA

EQUIP

13944

 

3 Tampers 7604 7605 7606

314

St John Neumann Cemetery

PA

EQUIP

13971

 

Tamper serial#101541327616

314

St John Neumann Cemetery

PA

EQUIP

14755

 

Indeco HP1100 BackhoeRockHammr

354

Bethlehem Memorial Park

PA

CMEQ

2925

10433

CASKET LIFT

354

Bethlehem Memorial Park

PA

CMEQ

2928

10436

LOWERING DEVICE

354

Bethlehem Memorial Park

PA

CMEQ

3480

12506

SNOW PLOW & BLOWER

354

Bethlehem Memorial Park

PA

CMEQ

4176

14574

John Deere Mower

354

Bethlehem Memorial Park

PA

CMEQ

9236

 

Tractor/Loader

354

Bethlehem Memorial Park

PA

CMEQ

9861

20094145

WACKER BS50-2 RAMMER

354

Bethlehem Memorial Park

PA

EQUIP

12748

N4C304789

2004 Case 580SM Backhoe

354

Bethlehem Memorial Park

PA

EQUIP

14766

 

Imperial SS Lowering Device

360

Riverside Cemetery

PA

CMEQ

3511

12609

300 GAL TANK/PARTS

360

Riverside Cemetery

PA

CMEQ

3514

12612

TAMPER

360

Riverside Cemetery

PA

CMEQ

3515

12613

MONUMENT LIFTER

360

Riverside Cemetery

PA

CMEQ

3979

14035

2002 Exmark Mower

360

Riverside Cemetery

PA

CMEQ

4030

14183

Mower Repair

360

Riverside Cemetery

PA

CMEQ

4355

15086

Chain saw MS260-18

360

Riverside Cemetery

PA

CMEQ

4401

15171

2004 Exmark Riding Mower

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

360

Riverside Cemetery

PA

EQUIP

12529

 

Imperial 5502SK Lowering Devic

360

Riverside Cemetery

PA

EQUIP

13978

 

Bomag Tamper serial#1015413276

403

Morris Cemetery

PA

CMEQ

2792

10037

Repairs, Backhoe

403

Morris Cemetery

PA

CMEQ

3526

12646

WEEK WACKER

403

Morris Cemetery

PA

CMEQ

3527

12647

VAULT SLING

403

Morris Cemetery

PA

CMEQ

3529

12649

DUMP TRAILER

403

Morris Cemetery

PA

CMEQ

3530

12650

GAS / DIESEL TANKS

403

Morris Cemetery

PA

CMEQ

3532

12652

MONUMENT LIFTER

403

Morris Cemetery

PA

CMEQ

5765

 

Lowering Device

403

Morris Cemetery

PA

EQUIP

13269

 

John Deere 310C Backhoe

441

Prospect Cemetery Inc

PA

CMEQ

3548

12723

TAMPER

441

Prospect Cemetery Inc

PA

CMEQ

3556

12731

CASKET CARRIAGE

441

Prospect Cemetery Inc

PA

EQUIP

11525

 

Snow thrower

441

Prospect Cemetery Inc

PA

EQUIP

12098

 

Frigid CM Lowering Device

451

Castleview Memorial Park

PA

CMEQ

2947

10482

Tampers

451

Castleview Memorial Park

PA

CMEQ

3576

12810

Lowering Device

451

Castleview Memorial Park

PA

CMEQ

3578

12812

NEW HOLLAND 545D TRACTOR

451

Castleview Memorial Park

PA

CMEQ

3579

12813

LEAF VAC

451

Castleview Memorial Park

PA

CMEQ

5200

 

Backhoe-Model 580m2T

451

Castleview Memorial Park

PA

CMEQ

5250

 

BACKHOE BUCKET FOR VAULT

453

Crestview Meml Park Inc

PA

CMEQ

3591

12842

LEAR VAC

453

Crestview Meml Park Inc

PA

CMEQ

4130

14474

GEAR BOX FOR MOWER DECK

453

Crestview Meml Park Inc

PA

CMEQ

4370

15122

Riding Mower

453

Crestview Meml Park Inc

PA

CMEQ

5203

 

Backhoe-Model 580m2T

453

Crestview Meml Park Inc

PA

CMEQ

5253

 

BACKHOE BUCKET FOR VAULTS

453

Crestview Meml Park Inc

PA

CMEQ

6009

 

SCAG 61 Rider Mower B5600219

453

Crestview Meml Park Inc

PA

EQUIP

12522

 

Mahindra 4530

455

Blair Memorial Park Inc

PA

CMEQ

2796

10046

Hedge Trimmer

455

Blair Memorial Park Inc

PA

CMEQ

2949

10488

Leaf Blower

455

Blair Memorial Park Inc

PA

CMEQ

3009

10633

Tamper

455

Blair Memorial Park Inc

PA

CMEQ

3594

12874

LOWERING DEVICE

455

Blair Memorial Park Inc

PA

CMEQ

3595

12875

FORD 2120 TRACTOR

455

Blair Memorial Park Inc

PA

CMEQ

4147

14525

LAZER Z 27HP MOWER

455

Blair Memorial Park Inc

PA

CMEQ

4196

14629

WELL PUMP

455

Blair Memorial Park Inc

PA

CMEQ

4331

15012

Hydraulic Pump for backhoe

455

Blair Memorial Park Inc

PA

CMEQ

5149

 

SNOW BLOWER

455

Blair Memorial Park Inc

PA

CMEQ

5168

 

WATER PUMP

455

Blair Memorial Park Inc

PA

CMEQ

5340

 

36" BUCKET FOR BACKHOE

455

Blair Memorial Park Inc

PA

CMEQ

5392

 

TANAKA TREE TRIMMER

455

Blair Memorial Park Inc

PA

CMEQ

5395

 

DIGGING BOX

455

Blair Memorial Park Inc

PA

CMEQ

7806

 

12X16 Storage barn

455

Blair Memorial Park Inc

PA

CMEQ

8498

 

Z830A Lawn Tractor

455

Blair Memorial Park Inc

PA

CMEQ

8955

889467

Exmark Mower 889467

455

Blair Memorial Park Inc

PA

EQUIP

10322

26690

Case 580SM2 Backhoe

455

Blair Memorial Park Inc

PA

EQUIP

11143

27216

LZE740EKC604 Mower

455

Blair Memorial Park Inc

PA

EQUIP

13946

 

Tamper serial#101541327564

457

Centre County Meml Park

PA

CMEQ

3785

13494

CASKET CARRIAGE

457

Centre County Meml Park

PA

CMEQ

5389

 

DIGGING BOX

457

Centre County Meml Park

PA

CMEQ

7810

 

Scag Mower

457

Centre County Meml Park

PA

EQUIP

10024

77475

1999 John Deere Backhoe

457

Centre County Meml Park

PA

EQUIP

14131

 

JD 3039R Tractor

457

Centre County Meml Park

PA

EQUIP

9982

 

Lowering device

457

Centre County Meml Park

PA

EQUIP

10648

 

36" JD 310SE Backhoe Bucket

457

Centre County Meml Park

PA

EQUIP

12247

 

Imperial 5502SK Lowering Devic

457

Centre County Meml Park

PA

EQUIP

12425

 

Snow Plow

457

Centre County Meml Park

PA

EQUIP

12679

315603352

Exmark Lazer 60

457

Centre County Meml Park

PA

EQUIP

12680

315637616

Exmark Lazer 60

457

Centre County Meml Park

PA

EQUIP

13980

 

Bomag Tamper serial#1015413276

457

Centre County Meml Park

PA

EQUIP

14092

 

Billy Goat-Debris Loader & Acc

457

Centre County Meml Park

PA

EQUIP

14132

 

JD H165 Loader

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

459

Mt Lebanon Cemetery

PA

CMEQ

3621

12954

CHAINSAW

459

Mt Lebanon Cemetery

PA

CMEQ

3623

12956

LOWERING DEVICE

459

Mt Lebanon Cemetery

PA

CMEQ

5151

 

LOWERING DEVICES

459

Mt Lebanon Cemetery

PA

CMEQ

9208

 

Lowering Device

459

Mt Lebanon Cemetery

PA

CMEQ

9376

 

MA HUndra Tractor/Dump Cart

459

Mt Lebanon Cemetery

PA

EQUIP

13325

12345

Case 580SM2

459

Mt Lebanon Cemetery

PA

EQUIP

14064

 

Bomag BT60 Tamper Pin#10154112

459

Mt Lebanon Cemetery

PA

EQUIP

14230

A1-23867

Lowering Device w/grass set A1

460

South Side Cemetery

PA

CMEQ

3627

12968

LOWERING DEVICE

460

South Side Cemetery

PA

CMEQ

3628

12969

FORD BACKHOE

460

South Side Cemetery

PA

CMEQ

4306

14954

CYLINDER ASY FOR BACKHOE

460

South Side Cemetery

PA

CMEQ

5161

 

HYDRAULIC CYLINDER FOR BACKHOE

460

South Side Cemetery

PA

EQUIP

11527

 

Lowering device

462

Woodlawn Meml Park Assn

PA

CMEQ

4709

12997

SUP; AL FRAME

462

Woodlawn Meml Park Assn

PA

CMEQ

4710

12998

SUP; PREMIER POLY GRASS

462

Woodlawn Meml Park Assn

PA

CMEQ

4830

14187

Lowering Device

462

Woodlawn Meml Park Assn

PA

CMEQ

4834

14196

Blower

462

Woodlawn Meml Park Assn

PA

CMEQ

5457

 

CASE 580 M2T Loader/Backhoe

462

Woodlawn Meml Park Assn

PA

EQUIP

10796

79257

2013 CM Equipment Trailer

462

Woodlawn Meml Park Assn

PA

EQUIP

11097

 

Troybilt Snow Blower

463

Sunset Hill Meml Gardens

PA

CMEQ

3633

13015

JACKHAMMER

463

Sunset Hill Meml Gardens

PA

CMEQ

3634

13016

JACKHAMMER GUN

463

Sunset Hill Meml Gardens

PA

CMEQ

4002

14108

Ford 36"" backhoe bucket

463

Sunset Hill Meml Gardens

PA

CMEQ

4087

14355

Kubota Tractor w/front loader

463

Sunset Hill Meml Gardens

PA

CMEQ

4372

15124

John Deere Riding Mower

463

Sunset Hill Meml Gardens

PA

CMEQ

5198

 

Backhoe-Model 580m2T

464

Mt Zion Cem Mausoleum

PA

CMEQ

3637

13034

DUMP TRAILER

464

Mt Zion Cem Mausoleum

PA

CMEQ

3638

13035

LOWERING DEVICE

464

Mt Zion Cem Mausoleum

PA

CMEQ

3644

13041

CLARK SCISSOR LIFT CUST MZC

464

Mt Zion Cem Mausoleum

PA

CMEQ

3646

13043

Ford Tractor

464

Mt Zion Cem Mausoleum

PA

CMEQ

3647

13044

CASE BACKHOE

464

Mt Zion Cem Mausoleum

PA

CMEQ

4051

14253

pump for backhoe

464

Mt Zion Cem Mausoleum

PA

CMEQ

4282

14889

Lawn Mower repair

464

Mt Zion Cem Mausoleum

PA

CMEQ

4296

14929

Repairs to lawn mower

464

Mt Zion Cem Mausoleum

PA

CMEQ

5181

 

Case backhoe-Model 580m2T

466

Greene County Meml Park

PA

CMEQ

2962

10521

Trimmer

466

Greene County Meml Park

PA

CMEQ

3654

13073

LOWERING DEVICE

466

Greene County Meml Park

PA

CMEQ

3658

13077

Maus / Casket Lift

466

Greene County Meml Park

PA

CMEQ

9229

 

Lowering Device

466

Greene County Meml Park

PA

EQUIP

14427

LHJG333652

JD 310L Loader Backhoe

466

Greene County Meml Park

PA

EQUIP

10399

 

Tractor & loader

466

Greene County Meml Park

PA

EQUIP

10573

 

Backhoe Bucket

469

Grand View Meml Park

PA

CAPLEASE

14110

88888

2017 New Holland B95B Tractor

469

Grand View Meml Park

PA

CMEQ

9080

 

Dirt Cart

469

Grand View Meml Park

PA

EQUIP

11416

 

Mahindra 4530 with loader

469

Grand View Meml Park

PA

EQUIP

13947

 

Tamper serial#101541327562

469

Grand View Meml Park

PA

EQUIP

14628

 

Superior Chrome lowring device

470

Woodlawn Memorial Gardens

PA

CMEQ

1857

13145

John Deere 510E Backhoe

470

Woodlawn Memorial Gardens

PA

CMEQ

3682

13150

PLYWOOD FRAMING & CAULKING

470

Woodlawn Memorial Gardens

PA

CMEQ

3684

13152

LOWERING DEVICE

470

Woodlawn Memorial Gardens

PA

CMEQ

3986

14047

snowblower

470

Woodlawn Memorial Gardens

PA

CMEQ

7561

 

Backhoe Forks

470

Woodlawn Memorial Gardens

PA

CMEQ

7602

 

Maus HVAC Equip

470

Woodlawn Memorial Gardens

PA

EQUIP

12081

 

Imperial Lowering Device

470

Woodlawn Memorial Gardens

PA

EQUIP

13210

20319

John Deere JD Z930M 60"

470

Woodlawn Memorial Gardens

PA

EQUIP

13981

 

Bomag Tamper serial#1015413276

471

Coraopolis Cemetery

PA

CMEQ

4729

13171

TRACTOR NEW HOLLAND 1530

471

Coraopolis Cemetery

PA

EQUIP

11170

2927

Mahindra 4530 w/ loader

471

Coraopolis Cemetery

PA

EQUIP

12011

 

IMP5502SK Lowering device

475

Tioga County Meml Garden

PA

CMEQ

2104

13593

Case Backhoe

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

475

Tioga County Meml Garden

PA

CMEQ

3821

13594

John Deere Tractor

475

Tioga County Meml Garden

PA

CMEQ

4324

14996

Frost Remover

475

Tioga County Meml Garden

PA

CMEQ

5358

 

CHAIN SAW

475

Tioga County Meml Garden

PA

EQUIP

10414

 

Ex Mark Mower

495

Riverview Memorial Garden

PA

CMEQ

1926

13279

1987 FORD BACKHOE

495

Riverview Memorial Garden

PA

CMEQ

1954

13319

FORD 1920 TRACTOR

495

Riverview Memorial Garden

PA

CMEQ

2985

10565

X-Mark Lazer MOWER

495

Riverview Memorial Garden

PA

CMEQ

3731

13280

MANUAL/WACKER TAMPER/

495

Riverview Memorial Garden

PA

CMEQ

3733

13282

TRAC VAC 452 SVC

495

Riverview Memorial Garden

PA

CMEQ

3735

13284

Casket Carriage

495

Riverview Memorial Garden

PA

CMEQ

4110

14415

X-Mark Mower Engine

495

Riverview Memorial Garden

PA

CMEQ

5216

 

NH TC40 4WD TRACTOR

495

Riverview Memorial Garden

PA

EQUIP

13128

 

5502 SK Lowering Device

496

Cumberland Valley Meml

PA

CMEQ

1940

13299

Ford 8N Tractor

496

Cumberland Valley Meml

PA

CMEQ

1942

13301

John Deere 310E Backhoe

496

Cumberland Valley Meml

PA

CMEQ

3736

13285

Hydraulic Lift

496

Cumberland Valley Meml

PA

CMEQ

3737

13303

WACKER TAMPER

496

Cumberland Valley Meml

PA

CMEQ

3739

13305

LOWERING DEVICE

496

Cumberland Valley Meml

PA

CMEQ

3741

13307

BACKHOE BUCKET

496

Cumberland Valley Meml

PA

CMEQ

5612

 

Air Compressor

496

Cumberland Valley Meml

PA

CMEQ

7674

 

JD 310G Backhoe

496

Cumberland Valley Meml

PA

CMEQ

8954

 

Exmark Mower 862901

496

Cumberland Valley Meml

PA

EQUIP

9998

 

Lowering device

496

Cumberland Valley Meml

PA

EQUIP

13072

1050202

T&H60 Hydraulic Breaker

497

Tri-County Meml Gardens

PA

CMEQ

3771

13425

1987 JOHN DEERE BACKHOE

497

Tri-County Meml Gardens

PA

CMEQ

3872

13775

pond pump

497

Tri-County Meml Gardens

PA

CMEQ

7603

 

36" Backhoe Bucket

497

Tri-County Meml Gardens

PA

EQUIP

10022

 

Lowering device

497

Tri-County Meml Gardens

PA

EQUIP

13214

20284

John Deere JD Z930M 60"

498

Blue Ridge Meml Gardens

PA

CMEQ

1970

13336

FURNITURE

498

Blue Ridge Meml Gardens

PA

CMEQ

1971

13337

STORAGE TANK-BLUERIDGE

498

Blue Ridge Meml Gardens

PA

CMEQ

3746

13340

LOWERING DEVICES (2)

498

Blue Ridge Meml Gardens

PA

CMEQ

3987

14051

well pump

498

Blue Ridge Meml Gardens

PA

CMEQ

5290

 

SURING BOX

498

Blue Ridge Meml Gardens

PA

CMEQ

5394

 

KOBALT AIR COMPRESSOR

498

Blue Ridge Meml Gardens

PA

CMEQ

5460

 

Snow Blower

498

Blue Ridge Meml Gardens

PA

EQUIP

13948

 

Tamper serial#101541327561

529

Parklawn Memorial Gardens

PA

CMEQ

1693

12870

CASE 480 E BACKHOE

529

Parklawn Memorial Gardens

PA

CMEQ

3748

13361

LAWN MOWER/UTILITY CART

529

Parklawn Memorial Gardens

PA

CMEQ

3749

13362

WACKER TAMPER

529

Parklawn Memorial Gardens

PA

CMEQ

3755

13368

CEMETERY BUCKET W/TEETH

529

Parklawn Memorial Gardens

PA

EQUIP

10417

54358

Ex Mark Mower

536

Green Lawn Memorial Park

PA

CMEQ

2998

10607

Roller Placers/Device Strap

536

Green Lawn Memorial Park

PA

CMEQ

2999

10608

Grass Mat/Mound Cover

536

Green Lawn Memorial Park

PA

CMEQ

3387

12257

John Deere Lawn Mower

536

Green Lawn Memorial Park

PA

CMEQ

3780

13489

WACKER RAMMER TAMPER

536

Green Lawn Memorial Park

PA

CMEQ

3781

13490

Lowering Device

536

Green Lawn Memorial Park

PA

CMEQ

3782

13491

CHAIN SAW

536

Green Lawn Memorial Park

PA

CMEQ

3784

13493

John Deere 770 Tractor

536

Green Lawn Memorial Park

PA

CMEQ

4088

14365

water pump

536

Green Lawn Memorial Park

PA

CMEQ

5201

 

WATER PUMP

536

Green Lawn Memorial Park

PA

CMEQ

5204

 

DIGGING BOX

536

Green Lawn Memorial Park

PA

CMEQ

5329

 

JUMPING JACK TAMPER

536

Green Lawn Memorial Park

PA

CMEQ

6560

 

Backhoe Bucket Loader

536

Green Lawn Memorial Park

PA

CMEQ

7812

 

Scag Mower

536

Green Lawn Memorial Park

PA

CMEQ

8717

 

Digging Box

536

Green Lawn Memorial Park

PA

EQUIP

12732

 

JD 310 SG Backhoe

536

Green Lawn Memorial Park

PA

EQUIP

10415

54800

Ex Mark Mower

536

Green Lawn Memorial Park

PA

EQUIP

10416

54328

Ex Mark Mower

536

Green Lawn Memorial Park

PA

EQUIP

13203

20337

John Deere JD Z930M 60"

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

536

Green Lawn Memorial Park

PA

EQUIP

13216

20273

John Deere JD Z930M 60"

536

Green Lawn Memorial Park

PA

EQUIP

14244

 

Lowering Device

583

Mount Airy Cemetery

PA

CMEQ

3702

13214

ACCT #15451 BANDIT CHIPPER

583

Mount Airy Cemetery

PA

CMEQ

4770

13449

LOWERING DEVICE

583

Mount Airy Cemetery

PA

CMEQ

4773

13452

BACKHOE

583

Mount Airy Cemetery

PA

EQUIP

14094

 

BT65 Bomag Tamper serial#10154

583

Mount Airy Cemetery

PA

EQUIP

14232

A1-23850

Lowering Device w/grass set A1

583

Mount Airy Cemetery

PA

EQUIP

14342

 

5x8 Utility Trailer for Pressu

583

Mount Airy Cemetery

PA

EQUIP

14343

 

Pressure Washer SN 18-12557

592

Westminster Cemetery

PA

CMEQ

2008

13408

Mausoleum Lift

592

Westminster Cemetery

PA

CMEQ

2988

10583

Trimmer & String

592

Westminster Cemetery

PA

CMEQ

2989

10584

Casket Cart/Stand

592

Westminster Cemetery

PA

CMEQ

3758

13412

casket carrage

592

Westminster Cemetery

PA

CMEQ

3759

13413

AIR COMPRESSOR

592

Westminster Cemetery

PA

CMEQ

3763

13417

PRESSURE WASHER

592

Westminster Cemetery

PA

CMEQ

3766

13420

NEW HOLLAND 1920 TRACTOR

592

Westminster Cemetery

PA

CMEQ

3767

13421

Poll Pruner

592

Westminster Cemetery

PA

CMEQ

3768

13422

TAMPER

592

Westminster Cemetery

PA

CMEQ

3772

13426

Lowering Device

592

Westminster Cemetery

PA

CMEQ

4378

15131

Riding Mower

592

Westminster Cemetery

PA

CMEQ

7899

 

12x24 Trailer and Shed

592

Westminster Cemetery

PA

CMEQ

8758

 

John Deere 310G Backhoe

592

Westminster Cemetery

PA

CMEQ

9789

 

BACKHOE HAMMER

592

Westminster Cemetery

PA

EQUIP

13951

 

Tamper serial#101541327560

613

Cedar Hill Mem Park

PA

CMEQ

9277

 

New Tamper

613

Cedar Hill Mem Park

PA

CMEQO

5708

 

Wacker Gas Tamper

613

Cedar Hill Mem Park

PA

CMEQO

5710

 

John Deere 310G Backhoe

613

Cedar Hill Mem Park

PA

CMEQO

5711

 

Tractor/Ford 1710

613

Cedar Hill Mem Park

PA

EQUIP

11744

 

2011 Grass cutter John Deere 9

613

Cedar Hill Mem Park

PA

EQUIP

13984

 

Bomag Tamper serial#1015413276

614

Grandview Cemetery

PA

CMEQ

8953

862900

Exmark Mower 862900

614

Grandview Cemetery

PA

CMEQ

9238

 

Tractor/Loader

614

Grandview Cemetery

PA

EQUIP

10400

51943

Kubota M59TLB

614

Grandview Cemetery

PA

EQUIP

13564

 

Trac Vac Leaf Blower

614

Grandview Cemetery

PA

EQUIP

13953

 

Tamper serial#101541327609

614

Grandview Cemetery

PA

EQUIP

14552

AI-24276

Imperial Casket Lwrng Device

617

Lafayette Memorial Park

PA

CMEQ

6048

 

Grave Tamper

617

Lafayette Memorial Park

PA

CMEQO

5738

 

Ingersoll Rand Air Compressor

617

Lafayette Memorial Park

PA

EQUIP

11227

19607

2014 John Deere 310K Backhoe

617

Lafayette Memorial Park

PA

EQUIP

12087

2853

Hiniker 8.5' Snow plow

618

Sylvan Hghts/Mt View Cem

PA

CAPLEASE

13695

 

2003 Case 580SM - Tractor (580

618

Sylvan Hghts/Mt View Cem

PA

CAPLEASE

14661

85107

2013 Case 580SN VIN 8107

618

Sylvan Hghts/Mt View Cem

PA

EQUIP

14283

 

2 in 1 Low Boy Maus Lift

618

Sylvan Hghts/Mt View Cem

PA

EQUIP

14356

 

Lowering Device W/grass set A1

693

Chartiers Cemetery

PA

CMEQ

2965

10527

Back Hoe 3 Rivers Tractor

693

Chartiers Cemetery

PA

CMEQ

3029

10668

Tampers

693

Chartiers Cemetery

PA

CMEQ

3030

10669

spreader & sling for backhoe

693

Chartiers Cemetery

PA

CMEQ

3690

13195

backhoe/new holland

693

Chartiers Cemetery

PA

CMEQ

4934

15121

Riding Mower

693

Chartiers Cemetery

PA

CMEQ

5193

 

Backhoe-Model 580m2T

693

Chartiers Cemetery

PA

CMEQ

6010

 

SCAG 61 Rider Mower

693

Chartiers Cemetery

PA

EQUIP

10918

 

Lowering Device

693

Chartiers Cemetery

PA

EQUIP

10919

 

Lowering Device

693

Chartiers Cemetery

PA

EQUIP

13708

 

Tandem Trailer 9990 GVW

693

Chartiers Cemetery

PA

EQUIP

14346

 

Lowering Device

705

Laurelwood Cemetery

PA

CMEQ

4870

14572

A/C COMPRESSOR

705

Laurelwood Cemetery

PA

CMEQ

4937

15167

Lawn Mower repair (drive shaft

705

Laurelwood Cemetery

PA

CMEQ

7886

 

Tamper

705

Laurelwood Cemetery

PA

EQUIP

11530

N3098

Mahindra 4530

705

Laurelwood Cemetery

PA

EQUIP

12749

JJG0279075

2001 Case 580 SM Backhoe

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

705

Laurelwood Cemetery

PA

EQUIP

11529

 

Snow thrower

705

Laurelwood Cemetery

PA

EQUIP

12100

 

Frigid CM Lowering Device

705

Laurelwood Cemetery

PA

EQUIP

12254

31101237

Husqvarna 580 BT Blower

705

Laurelwood Cemetery

PA

EQUIP

13977

 

Bomag Tamper serial#1015413276

727

Forest Lawn Gardens

PA

CMEQ

9378

 

New Backhoe

36

Newport Memorial Park

RI

CMEQ

3247

11566

TRACTOR

36

Newport Memorial Park

RI

CMEQ

3249

11568

TAMPER

36

Newport Memorial Park

RI

CMEQ

3252

11571

VAULT SLING/LOWERING DEVICE

36

Newport Memorial Park

RI

CMEQ

4856

14481

NEW HOLLAND BACKHOE

36

Newport Memorial Park

RI

CMEQ

5252

 

SNOW BLOWER

36

Newport Memorial Park

RI

CMEQ

6594

 

Mower

36

Newport Memorial Park

RI

CMEQ

7828

 

Mower

36

Newport Memorial Park

RI

EQUIP

11284

 

Backhoe Bucket

236

Frederick Memorial Chapel

SC

CMEQ

9814

 

60 MOWER

236

Frederick Memorial Chapel

SC

CMEQO

8087

 

Backhoe Bucket

236

Frederick Memorial Chapel

SC

CMEQO

8264

 

Backhoe

236

Frederick Memorial Chapel

SC

EQUIP

13277

21296

2016 Mahindra Tractor

236

Frederick Memorial Chapel

SC

EQUIP

11005

VDQ11

Ex Mark Bagger

236

Frederick Memorial Chapel

SC

EQUIP

11127

3124

LZ5749EKC724 Mower

236

Frederick Memorial Chapel

SC

EQUIP

11974

 

Frigid lowering device

236

Frederick Memorial Chapel

SC

EQUIP

12541

20297150

Wacker Neuson Rammer BS50-2

236

Frederick Memorial Chapel

SC

EQUIP

13377

 

9 Casket Space Temporary Stora

237

Graceland East Mem Park

SC

CMEQ

8721

 

Holland B95 Tractor

237

Graceland East Mem Park

SC

CMEQO

7211

 

backhoe-engine replacement

237

Graceland East Mem Park

SC

EQUIP

13257

 

John Deere HP4G

237

Graceland East Mem Park

SC

EQUIP

13304

16580

2016 JD 2032 Tractor

237

Graceland East Mem Park

SC

EQUIP

9984

 

Lowering device

237

Graceland East Mem Park

SC

EQUIP

11274

 

6' Plugger

237

Graceland East Mem Park

SC

EQUIP

12838

 

8 Level Low Boy Casket Lift

237

Graceland East Mem Park

SC

EQUIP

12863

AM-16487

SK Master Lowering Device

237

Graceland East Mem Park

SC

EQUIP

13809

570BS502

Wacker Neuson BS50-2 Jumping J

347

Graceland Cemetery West

SC

CMEQ

8584

 

Bush Hog

347

Graceland Cemetery West

SC

CMEQO

8089

 

Gas/Diesel Tank

347

Graceland Cemetery West

SC

CMEQO

8101

 

Welder

347

Graceland Cemetery West

SC

EQUIP

12068

80644

Case 580N Backhoe

347

Graceland Cemetery West

SC

EQUIP

12719

USMN2607LD

Mahindra 4530

347

Graceland Cemetery West

SC

EQUIP

13258

 

John Deere HP4G

347

Graceland Cemetery West

SC

EQUIP

10171

 

Revolution Lowering Device

347

Graceland Cemetery West

SC

EQUIP

11275

 

MS690 Tamper

347

Graceland Cemetery West

SC

EQUIP

12654

 

Imperial 5502S Lowering Device

347

Graceland Cemetery West

SC

EQUIP

12658

11211

Pronovost 5 ton dump trailer

348

Good Shepherd Mem Park

SC

CMEQ

7857

 

Kawasaki Mower 72"

348

Good Shepherd Mem Park

SC

CMEQ

8274

 

Superior Device

348

Good Shepherd Mem Park

SC

CMEQO

5636

 

Case 580M Backhoe

348

Good Shepherd Mem Park

SC

CMEQO

7205

 

John Deere Tractor

348

Good Shepherd Mem Park

SC

CMEQO

7236

 

Dumptrailer

348

Good Shepherd Mem Park

SC

CMEQO

8105

 

Air Compressor

348

Good Shepherd Mem Park

SC

CMEQO

8108

 

Gas/Diesel Tank-500 Gallon

348

Good Shepherd Mem Park

SC

CMEQO

8110

 

Mausoleum Lift-Joey Jr

348

Good Shepherd Mem Park

SC

EQUIP

10406

54329

Ex Mark Mower

348

Good Shepherd Mem Park

SC

EQUIP

12543

20297151

Wacker Neuson Rammer BS50-2

349

Springhill Mem Gardens

SC

CMEQ

7605

 

New Holland Tractor

349

Springhill Mem Gardens

SC

CMEQ

7858

 

Kawasaki Mower 72"

349

Springhill Mem Gardens

SC

CMEQO

8141

 

Tamper-Mikasa

349

Springhill Mem Gardens

SC

CMEQO

8144

 

Fountain Pump

349

Springhill Mem Gardens

SC

EQUIP

11007

 

20' Storage container

350

Forest Lawn Cemetery

SC

CMEQ

7906

 

Wacker Tamp LG 29-3600

350

Forest Lawn Cemetery

SC

CMEQO

7159

 

Dump Trailer

350

Forest Lawn Cemetery

SC

CMEQO

7203

 

Backhoe-Case 580L

350

Forest Lawn Cemetery

SC

CMEQO

8171

 

Vault Loader

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

350

Forest Lawn Cemetery

SC

EQUIP

13972

 

Bush Hog 160 S/N114172000018

350

Forest Lawn Cemetery

SC

EQUIP

10411

54327

Ex Mark Mower

350

Forest Lawn Cemetery

SC

EQUIP

11129

27208

LZE740EKC604 Mower

350

Forest Lawn Cemetery

SC

EQUIP

12086

 

Frigid CM Lowering Device

350

Forest Lawn Cemetery

SC

EQUIP

13265

16747

Utility Trailer

352

Whispering Pines Mem Grd

SC

CMEQO

8187

 

Laminator

352

Whispering Pines Mem Grd

SC

CMEQO

8189

 

Mausoleum Lift

121

Forest Hill Cem East

TN

CAPLEASE

14681

80091

2019 John Deere WBM VIN 80091

121

Forest Hill Cem East

TN

CAPLEASE

14694

11111

2019 J Deere 4044M VIN 11111

121

Forest Hill Cem East

TN

CAPLEASE

14695

11111

2019 J Deere HPX615E VIN 11111

121

Forest Hill Cem East

TN

EQUIP

10724

52033

Kubota M59TLB Loader

121

Forest Hill Cem East

TN

EQUIP

14428

MVJJ105121

JD 4044M Utility Tractor

121

Forest Hill Cem East

TN

EQUIP

10627

 

Backhoe Forks

121

Forest Hill Cem East

TN

EQUIP

11482

56382

Wacker Neuson 4 cycle rammer

121

Forest Hill Cem East

TN

EQUIP

11483

48014

Dump Trailer

121

Forest Hill Cem East

TN

EQUIP

11960

 

Lifting Device

121

Forest Hill Cem East

TN

EQUIP

11962

 

SK Master lowering device

121

Forest Hill Cem East

TN

EQUIP

14237

 

Lowering Device

121

Forest Hill Cem East

TN

EQUIP

14554

 

ImperialCasketLoweringDevice

122

Forest Hill Cem South

TN

CMEQO

9634

4690

New Holland Backhoe Model 555E

122

Forest Hill Cem South

TN

EQUIP

11056

N2648/70202

Mahindra Tractor w/ loader

122

Forest Hill Cem South

TN

EQUIP

10310

79469

2010 Bri-Mar Dump Trailer

122

Forest Hill Cem South

TN

EQUIP

10628

 

Backhoe Forks

122

Forest Hill Cem South

TN

EQUIP

11217

 

SS Lowering Device

122

Forest Hill Cem South

TN

EQUIP

11487

56379

Wacker Neuson 4 cycle rammer

122

Forest Hill Cem South

TN

EQUIP

11963

 

Lifting device

122

Forest Hill Cem South

TN

EQUIP

11964

2214

Dump trailer

122

Forest Hill Cem South

TN

EQUIP

11966

 

Holland mobile stand

122

Forest Hill Cem South

TN

EQUIP

11967

 

Holland mobile stand

122

Forest Hill Cem South

TN

EQUIP

11968

 

SK Master lowering device

122

Forest Hill Cem South

TN

EQUIP

11969

 

SK Master lowering device

122

Forest Hill Cem South

TN

EQUIP

13815

24350045

BS 50-21 Rammer Tamper

122

Forest Hill Cem South

TN

EQUIP

13961

 

BS 50-4As Rammer serial#243501

123

Forest Hill Cem Midtown

TN

CAPLEASE

14680

80092

2019 John Deere WBM VIN 80092

123

Forest Hill Cem Midtown

TN

CAPLEASE

14689

11111

2019 J Deere 4044M VIN 11111

123

Forest Hill Cem Midtown

TN

CMEQ

8356

 

John Deere 310 Backhoe

123

Forest Hill Cem Midtown

TN

EQUIP

11488

56383

Wacker Neuson 4 cycle rammer

123

Forest Hill Cem Midtown

TN

EQUIP

11489

47614

Dump Trailer

123

Forest Hill Cem Midtown

TN

EQUIP

11970

 

Lifting device

123

Forest Hill Cem Midtown

TN

EQUIP

12053

 

Holland Carrier mobile stand

123

Forest Hill Cem Midtown

TN

EQUIP

12054

 

Holland Carrier mobile stand

123

Forest Hill Cem Midtown

TN

EQUIP

12055

 

4901 SK Lowering Device

123

Forest Hill Cem Midtown

TN

EQUIP

12056

 

4901 SK Lowering Device

123

Forest Hill Cem Midtown

TN

EQUIP

12415

500192357

Pruning saw

238

Memorial Park Southwood

TN

CAPLEASE

14663

1756

2016 New Holland B95C VIN01756

238

Memorial Park Southwood

TN

CAPLEASE

14690

11111

2019 J Deere HPX615E VIN 11111

238

Memorial Park Southwood

TN

CAPLEASE

14691

11111

2019 J Deere 4044M VIN 11111

238

Memorial Park Southwood

TN

CMEQ

7611

 

5502c Imperial Lowering Device

238

Memorial Park Southwood

TN

CMEQO

7146

 

Tractor

238

Memorial Park Southwood

TN

CMEQO

7149

 

backhoe

238

Memorial Park Southwood

TN

CMEQO

7151

 

10 filing cabinets

238

Memorial Park Southwood

TN

CMEQO

7152

 

6 Desks

238

Memorial Park Southwood

TN

CMEQO

7153

 

Monument Display

238

Memorial Park Southwood

TN

CMEQO

7154

 

3 air conditioners

238

Memorial Park Southwood

TN

CMEQO

13170

 

2 200 Gallon Diesel/Gas Tanks

238

Memorial Park Southwood

TN

EQUIP

10731

52012

Kubota M59TLB Loader

238

Memorial Park Southwood

TN

EQUIP

10429

 

Kubota Forks

238

Memorial Park Southwood

TN

EQUIP

11975

 

Lifting device

238

Memorial Park Southwood

TN

EQUIP

11976

2212

Holland dump trailer

238

Memorial Park Southwood

TN

EQUIP

11978

 

SK Master lowering device

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

238

Memorial Park Southwood

TN

EQUIP

11979

SK Master lowering device

238

Memorial Park Southwood

TN

EQUIP

13703

SN# 24351558 Rammer BS50-2 (Gas Tamper)

239

Northridge Woodhaven Cem

TN

CMEQ

7630

Lowering Device

239

Northridge Woodhaven Cem

TN

CMEQO

6953

Light Fixtures

239

Northridge Woodhaven Cem

TN

CMEQO

6957

Dirt Trailer

239

Northridge Woodhaven Cem

TN

CMEQO

6963

Tractor

239

Northridge Woodhaven Cem

TN

CMEQO

8231

2 200 Gallon Diesel/Gas Tanks

239

Northridge Woodhaven Cem

TN

EQUIP

10732

52013Kubota M59TLB Loader

239

Northridge Woodhaven Cem

TN

EQUIP

12060

73729Mahindra 4530 Tractor

239

Northridge Woodhaven Cem

TN

EQUIP

10430

Kubota Forks

239

Northridge Woodhaven Cem

TN

EQUIP

11495

58411Wacker Neuson 4 cycle rammer

239

Northridge Woodhaven Cem

TN

EQUIP

11980

Lifting device

239

Northridge Woodhaven Cem

TN

EQUIP

12063

Holland Carrier mobile stand

239

Northridge Woodhaven Cem

TN

EQUIP

12064

Holland Carrier mobile stand

239

Northridge Woodhaven Cem

TN

EQUIP

12065

4901 SK Lowering Device

239

Northridge Woodhaven Cem

TN

EQUIP

12066

4901 SK Lowering Device

240

Woodhaven Memorial Garden

TN

CMEQO

7163

Buchman Scissors Lift

355

Highland Memorial Gardens

TN

CMEQO

8214

2 Lowering Devices

355

Highland Memorial Gardens

TN

CMEQO

8215

Pole pruner

355

Highland Memorial Gardens

TN

CMEQO

8216

Hydro 30" Scissors Lift

355

Highland Memorial Gardens

TN

CMEQO

8219

John Deere 970 Tractor

355

Highland Memorial Gardens

TN

CMEQO

8220

2-cycle Still Trimmer

355

Highland Memorial Gardens

TN

CMEQO

8221

2 3.5 HP 2" Water Pumps

355

Highland Memorial Gardens

TN

CMEQO

8225

25 Gallon Air Compressor

355

Highland Memorial Gardens

TN

CMEQO

8226

2 2yd Hydro Dump Trailers

355

Highland Memorial Gardens

TN

CMEQO

9633

4689New Holland Backhoe Model 555E

355

Highland Memorial Gardens

TN

CMEQO

9637

9345New Holland Backhoe Model 6990

355

Highland Memorial Gardens

TN

EQUIP

13853

1668John Deere 3038E Tractor

355

Highland Memorial Gardens

TN

EQUIP

13854

51534John Deere 930M Ztrak

355

Highland Memorial Gardens

TN

EQUIP

11503

Wacker Neuson 4 cycle rammer

355

Highland Memorial Gardens

TN

EQUIP

11985

Lifting device

355

Highland Memorial Gardens

TN

EQUIP

11987

SK Master lowering device

355

Highland Memorial Gardens

TN

EQUIP

11988

SK Master lowering device

355

Highland Memorial Gardens

TN

EQUIP

13237

Dump Trailer

356

Ridgecrest Cemetery

TN

CAPLEASE

14725

753892019 JD Z930M Ztrak VIN 75389

356

Ridgecrest Cemetery

TN

CMEQ

9220

Tractor/Loader

356

Ridgecrest Cemetery

TN

CMEQO

8217

Stone 2-cycle Tamper

356

Ridgecrest Cemetery

TN

CMEQO

8224

JOhn Deere 1110 Ford Backhoe

356

Ridgecrest Cemetery

TN

CMEQO

8227

2 2-cycle Echo leaf Blowers

356

Ridgecrest Cemetery

TN

EQUIP

13855

29190John Deere D160 Loader

356

Ridgecrest Cemetery

TN

EQUIP

11131

48960LZE740EKC604 Mower

356

Ridgecrest Cemetery

TN

EQUIP

11984

2204Dump trailer

356

Ridgecrest Cemetery

TN

EQUIP

11989

Lifting device

356

Ridgecrest Cemetery

TN

EQUIP

11991

SK Master lowering device

356

Ridgecrest Cemetery

TN

EQUIP

11992

SK Master lowering device

607

Lakewood Mem Grdns East

TN

EQUIP

11158

2780Mahindra 45.0 w/loader

607

Lakewood Mem Grdns East

TN

EQUIP

12232

SK Master Lowering Device

607

Lakewood Mem Grdns East

TN

EQUIP

12233

Holland Heavy Duty Dump Traile

607

Lakewood Mem Grdns East

TN

EQUIP

12494

24215504BS50-2I Rammer

607

Lakewood Mem Grdns East

TN

EQUIP

13239

Dump Trailer

66

Shenandoah Memorial Park

VA

CMEQ

59

10187Jimmy Cox - Big Tex Trailer

66

Shenandoah Memorial Park

VA

CMEQ

3105

11053FRIGID LOWERING DEVICE

66

Shenandoah Memorial Park

VA

CMEQ

3112

110601999 BRI MAR DUMP TRAILER

66

Shenandoah Memorial Park

VA

CMEQ

3918

13875Kubota Tractor

66

Shenandoah Memorial Park

VA

CMEQ

5190

Backhoe-Case Model 580m2T

66

Shenandoah Memorial Park

VA

EQUIP

14295

LJJ104845JD Compact Util Tractor 4044M

66

Shenandoah Memorial Park

VA

EQUIP

9969

Lowering device

66

Shenandoah Memorial Park

VA

EQUIP

11140

48948LZE740EKC604 Mower

66

Shenandoah Memorial Park

VA

EQUIP

13198

ExMark 60" Mower

66

Shenandoah Memorial Park

VA

EQUIP

14744

WackerEarthTamper BS50-2

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

66

Shenandoah Memorial Park

VA

EQUIP

14745

Frigid SS CasketLowrngDevice

67

Sunset Memorial

VA

CMEQ

3097

11029LEAF BLOWER

67

Sunset Memorial

VA

CMEQ

5191

TRACTOR & EQUIPMENT

67

Sunset Memorial

VA

CMEQ

9334

6289Tractor/Loader 6289

67

Sunset Memorial

VA

EQUIP

14334

Lowering device

67

Sunset Memorial

VA

EQUIP

14780

Aeon Casket Carriage

68

Oak Hill Cemetery

VA

CMEQ

2823

10193Honda EM 3500 Generator

68

Oak Hill Cemetery

VA

CMEQ

3115

11078John Deere 770 Tractor

68

Oak Hill Cemetery

VA

CMEQ

4084

14345Lowering Device

68

Oak Hill Cemetery

VA

CMEQ

5469

Case 580M Backhoe

69

Laurel Hill Memorial Park

VA

CMEQ

1112

12007Case 580L Backhoe

69

Laurel Hill Memorial Park

VA

CMEQ

2786

10016VAULT SLINGS

69

Laurel Hill Memorial Park

VA

CMEQ

3268

11785LOWERING DEVICE

69

Laurel Hill Memorial Park

VA

CMEQ

3269

11786LEAF BLOWERS

69

Laurel Hill Memorial Park

VA

CMEQ

3915

13871JOHN DEERE 870 TRACTOR

69

Laurel Hill Memorial Park

VA

CMEQ

8838

#40 Forks

69

Laurel Hill Memorial Park

VA

EQUIP

10323

11874Tractor with 72" Bucket

69

Laurel Hill Memorial Park

VA

EQUIP

10791

88831Dump Trailer

120

Southlawn Memorial Park

VA

CMEQO

9392

Cemetery Equip

120

Southlawn Memorial Park

VA

EQUIP

10929

52116M59TLB Tractor

120

Southlawn Memorial Park

VA

EQUIP

9970

15x15 Vista top roll around

120

Southlawn Memorial Park

VA

EQUIP

12084

77884PF48 Pallet Forks

180

Powell Valley Memorial

VA

CMEQ

3139

11161Weedwackers (3)

180

Powell Valley Memorial

VA

CMEQ

3140

11162CASKET TRUCK

180

Powell Valley Memorial

VA

CMEQ

4334

15018SL Backhoe Loader

180

Powell Valley Memorial

VA

CMEQ

4342

15058TAMPER

180

Powell Valley Memorial

VA

CMEQ

5420

LOWERING DEVICE & STRAPS

180

Powell Valley Memorial

VA

CMEQ

5864

17 Gal Yellow Safety Cabinet

180

Powell Valley Memorial

VA

EQUIP

10574

T-N2684 L-69Mahindra 4530 tractor w/ loade

180

Powell Valley Memorial

VA

EQUIP

10407

54330Ex Mark Mower

180

Powell Valley Memorial

VA

EQUIP

10576

PF48 Tractor Forks

180

Powell Valley Memorial

VA

EQUIP

10883

SS Lowering device

180

Powell Valley Memorial

VA

EQUIP

12673

Exmark Lazer 60

180

Powell Valley Memorial

VA

EQUIP

13200

ExMark 60" Mower

244

Rosewood Gardens

VA

CMEQ

2791

10030MONU-CAD System

244

Rosewood Gardens

VA

CMEQ

2799

10063NH LB75 Backhoe

244

Rosewood Gardens

VA

CMEQ

3318

12041Lowering Device

244

Rosewood Gardens

VA

CMEQ

4162

14551ExMark Mower 60" Deck

244

Rosewood Gardens

VA

CMEQ

5353

VAULT LOWERING DEVICE

244

Rosewood Gardens

VA

CMEQ

6201

VAULT SLING W/CABLES

244

Rosewood Gardens

VA

CMEQ

9303

New Holland trctr w loader

254

Clinch Valley Cemetery

VA

EQUIP

11757

25x24 Metal Building

254

Clinch Valley Cemetery

VA

EQUIP

11758

Kioti Tractor DK45 2002 yr

254

Clinch Valley Cemetery

VA

EQUIP

11759

Kioti Tractor 3054 2003 yr

254

Clinch Valley Cemetery

VA

EQUIP

11760

John Deere zeroturn z930a 2012

254

Clinch Valley Cemetery

VA

EQUIP

11761

John Deere walkbehind

254

Clinch Valley Cemetery

VA

EQUIP

11762

Dump trailer

254

Clinch Valley Cemetery

VA

EQUIP

11764

Exmark LazerZ mower 2014

254

Clinch Valley Cemetery

VA

EQUIP

11765

Kubota 2005 Backhoe L48

254

Clinch Valley Cemetery

VA

EQUIP

11395

16219Lazer mower

254

Clinch Valley Cemetery

VA

EQUIP

14308

Imperial Lowering Device

254

Clinch Valley Cemetery

VA

EQUIP

14352

Frigid Lowering Device

255

Greenwood Memorial Garden

VA

CMEQ

3929

13900Bucket for Backhoe

255

Greenwood Memorial Garden

VA

CMEQ

7815

Scagg Mower by Kohler

255

Greenwood Memorial Garden

VA

EQUIP

11766

1998 Ford Tractor

255

Greenwood Memorial Garden

VA

EQUIP

11767

2011 New Holland 3040 Boom

255

Greenwood Memorial Garden

VA

EQUIP

11769

2000 Exmark Lazer Z mower

255

Greenwood Memorial Garden

VA

EQUIP

11770

2002 John Deere Gator

255

Greenwood Memorial Garden

VA

EQUIP

11771

1997 John deere Tractor

255

Greenwood Memorial Garden

VA

EQUIP

11773

2 lowering devices

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

255

Greenwood Memorial Garden

VA

EQUIP

13193

 

ExMark 60" Mower

255

Greenwood Memorial Garden

VA

EQUIP

13194

 

ExMark 60" Mower

256

Sunset Memorial Park

VA

CMEQ

4271

14874

JOHN DEERE 935 TRACTOR

256

Sunset Memorial Park

VA

EQUIP

11397

71920

Mahindra 4530 Tractor

256

Sunset Memorial Park

VA

EQUIP

11399

51904

M59TLB Tractor

256

Sunset Memorial Park

VA

EQUIP

11398

74379

Pallet Forks

256

Sunset Memorial Park

VA

EQUIP

11423

 

Maus lift

256

Sunset Memorial Park

VA

EQUIP

11498

11049

Pronovist tipping trailer

256

Sunset Memorial Park

VA

EQUIP

11532

 

Lowering device

256

Sunset Memorial Park

VA

EQUIP

11533

 

Lowering device

256

Sunset Memorial Park

VA

EQUIP

12474

 

Countyline Rotary Cutter 6 Ft

258

Altavista Memorial Park

VA

CMEQ

1208

12131

TRAILER FOR LOWERING DEVICE

258

Altavista Memorial Park

VA

CMEQ

3344

12141

HEAT PUMP

258

Altavista Memorial Park

VA

CMEQ

3345

12142

HEAT PUMP

258

Altavista Memorial Park

VA

CMEQ

3795

13519

Backhoe

258

Altavista Memorial Park

VA

CMEQ

3808

13553

Clark Mauoleum Lift Part 2

258

Altavista Memorial Park

VA

EQUIP

10423

 

Well Water Pump

274

Henry Memorial Park

VA

CMEQ

3493

12542

John Deere #3100 E Backhoe

274

Henry Memorial Park

VA

CMEQ

9304

 

new Holland Tractor w/ loader

274

Henry Memorial Park

VA

EQUIP

14734

 

2012 Kawasaki Mule 4000

275

Rose Lawn Cemetery

VA

CMEQ

2883

10354

Stihl FS 55 Weedeaters

275

Rose Lawn Cemetery

VA

CMEQ

3320

12043

TAMPER MT 60H

275

Rose Lawn Cemetery

VA

CMEQ

3336

12098

weed eater & leaf blower

275

Rose Lawn Cemetery

VA

CMEQ

4145

14519

LAZER 27HP MOWER

275

Rose Lawn Cemetery

VA

CMEQ

4415

15205

Exmark Lazer Z 27HP 60" Cut

275

Rose Lawn Cemetery

VA

CMEQ

5188

 

Backhoe-Model 580m series

275

Rose Lawn Cemetery

VA

CMEQ

5318

 

VAULT POWER EQUIP-DUMP TRAILER

275

Rose Lawn Cemetery

VA

CMEQ

5384

 

Fridgid Fluid Lowering Device

275

Rose Lawn Cemetery

VA

CMEQ

6045

 

Power Pruner

275

Rose Lawn Cemetery

VA

EQUIP

13204

 

ExMark 60" Mower

275

Rose Lawn Cemetery

VA

EQUIP

14762

 

Frigid CM StainS Imperial Dev

276

Mt Rose Cemetery

VA

CMEQ

3495

12544

EXMARK LASER SE130787 MOWER

276

Mt Rose Cemetery

VA

CMEQ

8934

SN922402

EX Mark Mower

276

Mt Rose Cemetery

VA

EQUIP

14612

 

Wacker Earth Tamper BS 50-2

282

Panorama Memorial Gardens

VA

CMEQ

3103

11051

HONDA WATER PUMP

282

Panorama Memorial Gardens

VA

CMEQ

3535

12677

285 PETRO-HOPPER TANKS

282

Panorama Memorial Gardens

VA

CMEQ

3537

12679

Lowering Devices

282

Panorama Memorial Gardens

VA

CMEQ

3538

12680

BUCKET

282

Panorama Memorial Gardens

VA

CMEQ

3543

12693

TRACTOR/LAWNMOWER

282

Panorama Memorial Gardens

VA

CMEQ

4409

15182

Riding Mower

282

Panorama Memorial Gardens

VA

CMEQ

7819

 

Scagg Mower by Kohler-#2

282

Panorama Memorial Gardens

VA

CMEQ

7820

 

Scagg Mower by Kohler-#1

282

Panorama Memorial Gardens

VA

CMEQ

9815

 

60 MOWER

282

Panorama Memorial Gardens

VA

EQUIP

13207

 

ExMark 60" Mower

282

Panorama Memorial Gardens

VA

EQUIP

14756

 

Wacker Earth Tamper BS 50-2

282

Panorama Memorial Gardens

VA

EQUIP

14757

 

Frigid CM StainS Imperial Dev

283

Evergreen Memorial Garden

VA

CMEQ

3541

12683

TRACTOR/MOWER/LOADER

283

Evergreen Memorial Garden

VA

CMEQ

3542

12692

BACKHOE

284

Hillcrest Memory Gardens

VA

CMEQ

3545

12704

TRACTOR

284

Hillcrest Memory Gardens

VA

EQUIP

10105

70603

Backhoe

284

Hillcrest Memory Gardens

VA

EQUIP

11148

48949

LZE740EKC604 Mower

284

Hillcrest Memory Gardens

VA

EQUIP

13208

 

ExMark 60" Mower

284

Hillcrest Memory Gardens

VA

EQUIP

14735

 

WackerEarthTamper BS50-2

284

Hillcrest Memory Gardens

VA

EQUIP

14770

 

Frigid CM StainS Imperial Dev

300

Juniata Memorial Park

VA

CMEQ

3385

12255

GRASS TRIMMER

300

Juniata Memorial Park

VA

CMEQ

3386

12256

BACKHOE LOADER

300

Juniata Memorial Park

VA

CMEQ

3392

12262

BACKHOE BUCKET

300

Juniata Memorial Park

VA

CMEQ

3393

12263

AIR COMPRESSOR

300

Juniata Memorial Park

VA

CMEQ

4322

14989

HYDRAULIC PUMP

300

Juniata Memorial Park

VA

CMEQ

4346

15065

TRACTOR HYDRAULICS & SWING POS

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

300

Juniata Memorial Park

VA

CMEQ

4358

15091

FS110 Trimmer w/loop handle

300

Juniata Memorial Park

VA

CMEQ

5609

 

BACKHOE FORKS

300

Juniata Memorial Park

VA

CMEQ

8956

922303

ExMark Mower 922303

300

Juniata Memorial Park

VA

EQUIP

12832

25NHH00148

HST Tractor

300

Juniata Memorial Park

VA

EQUIP

13794

TO310EX88658

2006 Backhoe Loader 310EX

300

Juniata Memorial Park

VA

EQUIP

9993

 

Lowering device

300

Juniata Memorial Park

VA

EQUIP

10413

54344

Ex Mark Mower

300

Juniata Memorial Park

VA

EQUIP

12419

 

Frost Remover

300

Juniata Memorial Park

VA

EQUIP

13215

20275

John Deere JD Z930M 60"

300

Juniata Memorial Park

VA

EQUIP

13937

 

Tamper serial#101541327563

302

Sunset Memorial Park

VA

CMEQ

2935

10449

TAMPER

302

Sunset Memorial Park

VA

CMEQ

3498

12571

TRIMMERS

302

Sunset Memorial Park

VA

CMEQ

3499

12572

CASKET ROLLERS

302

Sunset Memorial Park

VA

CMEQ

3501

12574

45 GALLON YELLOW CABINET

302

Sunset Memorial Park

VA

CMEQ

3508

12581

CASKET LIFT

302

Sunset Memorial Park

VA

CMEQ

4032

14191

KOHLER MWER LAZER Z EXQLZ23LR6

302

Sunset Memorial Park

VA

CMEQ

4236

14778

LASERJET 2200 D PRINTER

302

Sunset Memorial Park

VA

CMEQ

4367

15117

Riding Mower

302

Sunset Memorial Park

VA

CMEQ

5180

 

CASE 580MSERIES LOADER/BACKHOE

302

Sunset Memorial Park

VA

CMEQ

5218

 

NH COMPACT TRACTOR

302

Sunset Memorial Park

VA

CMEQ

5229

 

2005 PJ DUMP TRAILER

302

Sunset Memorial Park

VA

CMEQ

5337

 

TRAKMAT FOR VAULT INSTALL

302

Sunset Memorial Park

VA

CMEQ

5502

 

Lowering Device

302

Sunset Memorial Park

VA

CMEQ

6595

 

Backhoe Repair

302

Sunset Memorial Park

VA

CMEQ

8942

889471

Mower

302

Sunset Memorial Park

VA

CMEQ

9185

 

Tractor

302

Sunset Memorial Park

VA

CMEQ

9364

 

Load Trailer

302

Sunset Memorial Park

VA

EQUIP

11142

27223

LZE740EKC604 Mower

302

Sunset Memorial Park

VA

EQUIP

13827

 

Exmark Lazer Z SN#400103173

399

Roselawn Burial Park

VA

CMEQ

3486

12535

MAUSOLEUM LIFT

399

Roselawn Burial Park

VA

CMEQ

3490

12539

TANKS REM.& INST.NEW GAS TANK

399

Roselawn Burial Park

VA

CMEQ

3496

12545

Imperial lowering device

399

Roselawn Burial Park

VA

CMEQ

5865

 

Stihl BR600 Leaf Blower

399

Roselawn Burial Park

VA

CMEQ

8051

EA21556

2009 Ford F450 Dump Truck

399

Roselawn Burial Park

VA

CMEQ

8873

3287

Lowering Device

399

Roselawn Burial Park

VA

CMEQ

8874

9197

Backhoe

399

Roselawn Burial Park

VA

CMEQ

9556

 

2012 Load Trailer

399

Roselawn Burial Park

VA

EQUIP

10458

64390

Mahindra model 4530 tractor

399

Roselawn Burial Park

VA

EQUIP

14778

INV113863

LoweringDeviceFromHollandSply

399

Roselawn Burial Park

VA

EQUIP

14779

INV113863

LoweringDeviceFromHollandSply

430

Augusta Memorial Park

VA

CMEQ

2795

10043

SCHAGG MOWER

430

Augusta Memorial Park

VA

CMEQ

2945

10475

X-MARK MOWER

430

Augusta Memorial Park

VA

CMEQ

3568

12764

AIR COMPRESSOR

430

Augusta Memorial Park

VA

CMEQ

4168

14557

SNOW PLOW

430

Augusta Memorial Park

VA

CMEQ

4290

14907

IMPERIAL DEVICE

430

Augusta Memorial Park

VA

CMEQ

4300

14935

5'rake attachment for tractor

430

Augusta Memorial Park

VA

CMEQ

4329

15009

4 x 8 Tilt Trailer

430

Augusta Memorial Park

VA

CMEQ

5184

 

Case Backhoe

430

Augusta Memorial Park

VA

CMEQ

5243

 

New Holland Compact Tractor

430

Augusta Memorial Park

VA

CMEQ

5280

 

Honda Power Washer

430

Augusta Memorial Park

VA

CMEQ

5790

 

Lowering Device

430

Augusta Memorial Park

VA

CMEQ

7818

 

Scagg Mower by Kohler

430

Augusta Memorial Park

VA

CMEQ

8881

 

Superior Lowering Device

430

Augusta Memorial Park

VA

CMEQ

9809

 

60 MOWER

430

Augusta Memorial Park

VA

EQUIP

14298

JT062674

JD Z930M ZTRAK 1TC930MCE

430

Augusta Memorial Park

VA

EQUIP

14299

JT062342

JD Z930M ZTRAK 1TC930MCK

430

Augusta Memorial Park

VA

EQUIP

13209

 

ExMark 60" Mower

430

Augusta Memorial Park

VA

EQUIP

14525

 

3HP 4 cyc Vibrator Rammer w/Ho

431

Alleghany Memorial Park

VA

CMEQ

3569

12786

TILTBEL HWY TRAILER

431

Alleghany Memorial Park

VA

CMEQ

4096

14386

Backhoe LB75B

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

431

Alleghany Memorial Park

VA

CMEQ

4275

14879

Honda Power Washer 2.5 GPM

431

Alleghany Memorial Park

VA

CMEQ

4407

15180

Kobato Mower

431

Alleghany Memorial Park

VA

CMEQ

5266

 

WACKER BS524 TAMPER

431

Alleghany Memorial Park

VA

CMEQ

8931

SN922238

EX Mark Mower

431

Alleghany Memorial Park

VA

EQUIP

10932

N2828/71926

Mahindra 4530 Tractor with Loa

431

Alleghany Memorial Park

VA

EQUIP

14300

HT060364

JD Z930M ZTRAK 1TC930MCA

431

Alleghany Memorial Park

VA

EQUIP

10544

 

Honda 2" water pump

431

Alleghany Memorial Park

VA

EQUIP

10933

71225

PF48 Pallet Forks

431

Alleghany Memorial Park

VA

EQUIP

11012

 

Puckett Single Axle Dump Cart

431

Alleghany Memorial Park

VA

EQUIP

11526

 

Lowering device

431

Alleghany Memorial Park

VA

EQUIP

13828

 

Exmark Lazer Z SN#400103225

431

Alleghany Memorial Park

VA

EQUIP

14553

 

Wacker Earth Tamper BS 50-2

449

Oaklawn Maus Memory Gds

VA

CMEQ

2863

10254

EX MARK MOWER

449

Oaklawn Maus Memory Gds

VA

CMEQ

2904

10403

XMARK MOWER W/DECK

449

Oaklawn Maus Memory Gds

VA

CMEQ

2974

10551

STIHL HEDGE CLIPPER

449

Oaklawn Maus Memory Gds

VA

CMEQ

3709

13231

36" Backhoe Bucket

449

Oaklawn Maus Memory Gds

VA

CMEQ

3710

13232

JOHN DEERE 770 TRACTOR

449

Oaklawn Maus Memory Gds

VA

CMEQ

5187

 

2005 Case 580 Backhoe

449

Oaklawn Maus Memory Gds

VA

CMEQ

5311

 

2006 STORAGE TRAILER

449

Oaklawn Maus Memory Gds

VA

CMEQ

6153

 

Imperial Lowering Device

449

Oaklawn Maus Memory Gds

VA

CMEQ

6559

 

Kubota L3430 Loader

449

Oaklawn Maus Memory Gds

VA

CMEQ

9516

 

Imperial SS w/ Straps

449

Oaklawn Maus Memory Gds

VA

EQUIP

10044

 

Backhoe forks

449

Oaklawn Maus Memory Gds

VA

EQUIP

10839

10730

Provonost trailer

449

Oaklawn Maus Memory Gds

VA

EQUIP

13212

 

ExMark 60" Mower

449

Oaklawn Maus Memory Gds

VA

EQUIP

14397

 

Imperial Lowering Device

449

Oaklawn Maus Memory Gds

VA

EQUIP

14526

 

Wacker Earth Tamper BS 50-2

473

Forest Lawn Cemetery

VA

EQUIP

10893

 

New Holland T1510 Tractor/Lein

473

Forest Lawn Cemetery

VA

EQUIP

10894

 

water trailer tanks, pump, hos

473

Forest Lawn Cemetery

VA

EQUIP

10895

 

Lower device 3 - IMP5502SK

473

Forest Lawn Cemetery

VA

EQUIP

10898

 

John Deere gator 6 wheel gas u

473

Forest Lawn Cemetery

VA

EQUIP

10899

 

Holland Utility Tractor 4 wd d

473

Forest Lawn Cemetery

VA

EQUIP

10900

 

mower hustler 60" model

473

Forest Lawn Cemetery

VA

EQUIP

10901

 

10X5 Dump Trailer

473

Forest Lawn Cemetery

VA

EQUIP

10902

 

lowering device

473

Forest Lawn Cemetery

VA

EQUIP

10904

 

05 Case 580 Backhoe

473

Forest Lawn Cemetery

VA

EQUIP

10734

 

Mahindra 4530 tractor/loader

473

Forest Lawn Cemetery

VA

EQUIP

11066

52153

Kubota M59TLB

473

Forest Lawn Cemetery

VA

EQUIP

14354

 

JD 310L Loader Backhoe Product

473

Forest Lawn Cemetery

VA

EQUIP

10735

 

Tractor Forks

473

Forest Lawn Cemetery

VA

EQUIP

12399

57009

2014 Load Trailer

473

Forest Lawn Cemetery

VA

EQUIP

13745

 

Casket Lowering Device

473

Forest Lawn Cemetery

VA

EQUIP

14763

 

Frigid CM StainS Imperial Dev

473

Forest Lawn Cemetery

VA

EQUIP

14764

 

Frigid CM StainS Imperial Dev

492

Birchlawn Burial Park

VA

CMEQ

3822

13606

LOWERING DEVICE

492

Birchlawn Burial Park

VA

CMEQ

3825

13609

CASKET TRUCK FOR MAUSOLEUM

492

Birchlawn Burial Park

VA

CMEQ

6505

 

Kohler Mower

492

Birchlawn Burial Park

VA

CMEQ

7875

 

96 JD Bckhoe/Engine

492

Birchlawn Burial Park

VA

CMEQ

9816

 

60 MOWER

492

Birchlawn Burial Park

VA

EQUIP

13830

 

Exmark Lazer Z SN#400103169

499

Russell Memorial Cemetery

VA

CMEQ

2981

10558

Solid Waste Container

499

Russell Memorial Cemetery

VA

CMEQ

2983

10560

Lowering Device

499

Russell Memorial Cemetery

VA

CMEQ

3722

13256

Vault Sling & Chain Saw

499

Russell Memorial Cemetery

VA

CMEQ

3723

13257

STORAGE CABINET 4134024

499

Russell Memorial Cemetery

VA

CMEQ

3725

13259

sod lifters/tree spades

499

Russell Memorial Cemetery

VA

CMEQ

3728

13262

Russell Mem'l Off Bldg Constru

499

Russell Memorial Cemetery

VA

CMEQ

3931

13906

X Mark 23 HP 60 Cut

499

Russell Memorial Cemetery

VA

CMEQ

4302

14938

Rock Drill #5091 43 SN 392510

499

Russell Memorial Cemetery

VA

CMEQ

4303

14939

Sullair Compressor

499

Russell Memorial Cemetery

VA

CMEQ

4357

15089

Tamper RV-5 #1326

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

499

Russell Memorial Cemetery

VA

CMEQ

4413

15194

X Mark 27HP 72" Cut Lawn Mower

499

Russell Memorial Cemetery

VA

CMEQ

4444

16019

Husgrana Saw, Dump Trailer

499

Russell Memorial Cemetery

VA

CMEQ

5162

 

USED ROCK DRILL ATSCOP90

499

Russell Memorial Cemetery

VA

CMEQ

5497

 

LINDSEY AIR HAMMER

499

Russell Memorial Cemetery

VA

CMEQ

5769

 

Casket Lowering Device

499

Russell Memorial Cemetery

VA

CMEQ

6043

 

Stihl Back Pack Blower

499

Russell Memorial Cemetery

VA

CMEQ

7902

 

Cat #416 Backhoe 14"

499

Russell Memorial Cemetery

VA

CMEQ

8932

SN92233

EX Mark Mower

499

Russell Memorial Cemetery

VA

EQUIP

11174

2831

Mahindra 4530 w/ loader

499

Russell Memorial Cemetery

VA

EQUIP

9983

 

Lowering device

499

Russell Memorial Cemetery

VA

EQUIP

12621

75995

2015 Load Trailer

499

Russell Memorial Cemetery

VA

EQUIP

13213

 

ExMark 60" Mower

591

Roosevelt Meml Park

VA

CMEQ

2800

10064

BACKHOE FORKS

591

Roosevelt Meml Park

VA

CMEQ

3787

13498

Cyclone Mower Deck

591

Roosevelt Meml Park

VA

CMEQ

3792

13503

Clark Mausoleum Lift

591

Roosevelt Meml Park

VA

CMEQ

3893

13840

LOWERING DEVICE Stnds/Aprns(6)

591

Roosevelt Meml Park

VA

CMEQ

4186

14613

DRAPE WRAP FOR LOWERING DEVICE

591

Roosevelt Meml Park

VA

CMEQ

4250

14823

Exmark Mower

591

Roosevelt Meml Park

VA

CMEQ

4421

15222

HYDRAULIC PUMP FOR MOWER

591

Roosevelt Meml Park

VA

CMEQ

5207

 

2005 PJ DUMP TRAILOR

591

Roosevelt Meml Park

VA

CMEQ

5213

 

NH TC40 COMPACT TRACTOR

591

Roosevelt Meml Park

VA

CMEQ

6517

 

NH B95 Backhoe

591

Roosevelt Meml Park

VA

CMEQ

6555

 

NH TC35A Tractor

591

Roosevelt Meml Park

VA

CMEQ

7610

 

NH 36" Used Bucket

591

Roosevelt Meml Park

VA

CMEQ

7826

 

Vault Lowering Device

591

Roosevelt Meml Park

VA

CMEQ

8007

 

Imperial SS Lowering Device

591

Roosevelt Meml Park

VA

CMEQ

8462

 

2009 DUMP TRAILER XXX74541

591

Roosevelt Meml Park

VA

CMEQ

8877

 

Superior Lowering Device

591

Roosevelt Meml Park

VA

CMEQ

8878

 

John Deere 310SG

591

Roosevelt Meml Park

VA

CMEQ

8882

 

NH Utility Tractor

591

Roosevelt Meml Park

VA

EQUIP

13764

 

Repairs to Backhoe- Asset # 8

591

Roosevelt Meml Park

VA

EQUIP

11098

502SN

Imperial Lowering Device

591

Roosevelt Meml Park

VA

EQUIP

13095

 

TJ Vault Lowering Device

591

Roosevelt Meml Park

VA

EQUIP

14613

 

Imperial casket lwring device

596

Briarwood Memorial Garden

VA

CMEQ

2054

13517

STORAGE TANK-500 GAL

596

Briarwood Memorial Garden

VA

CMEQ

3343

12140

Case 580 Backhoe

596

Briarwood Memorial Garden

VA

CMEQ

3796

13520

Gas & Diesel Tanks

596

Briarwood Memorial Garden

VA

CMEQ

3801

13525

storage cabinet

596

Briarwood Memorial Garden

VA

CMEQ

3812

13557

1998 DUMP TRAILER

597

Virginia Memorial Park

VA

CMEQ

3007

10627

Frigid Lowering Device

597

Virginia Memorial Park

VA

CMEQ

3799

13523

JOHN DEERE SNOW PLOW

597

Virginia Memorial Park

VA

CMEQ

3807

13552

Clark Mausoleum Lift Part 1

597

Virginia Memorial Park

VA

CMEQ

6516

 

Case 580L Backhoe

597

Virginia Memorial Park

VA

CMEQ

7817

 

Scagg Mower by kohler

597

Virginia Memorial Park

VA

EQUIP

10575

 

Mahindra 4530 tractor w/ loade

597

Virginia Memorial Park

VA

EQUIP

10577

 

PF48 Tractor Forks

597

Virginia Memorial Park

VA

EQUIP

10840

10648

Provonost trailer

597

Virginia Memorial Park

VA

EQUIP

14702

11034600

Wacker Neuson BS 50-4 AS

598

Fort Hill Memorial Park

VA

CMEQ

2081

13562

BACKHOE 416 CAT

598

Fort Hill Memorial Park

VA

CMEQ

3802

13526

1998 DUMP TRAILER

598

Fort Hill Memorial Park

VA

CMEQ

3818

13583

1998 DUMP TRAILER

598

Fort Hill Memorial Park

VA

CMEQ

3820

13585

NEW TRACTOR & MOWER-ORDER

598

Fort Hill Memorial Park

VA

CMEQ

3907

13860

GRAVELY MOWER

598

Fort Hill Memorial Park

VA

CMEQ

6036

 

Scag 61 Rider 26 Kawa Mower

598

Fort Hill Memorial Park

VA

CMEQ

9302

 

2011 Load Trailor Tilt Gate

598

Fort Hill Memorial Park

VA

EQUIP

11172

2802

Mahindra 4530

598

Fort Hill Memorial Park

VA

EQUIP

9985

 

Lowering device

598

Fort Hill Memorial Park

VA

EQUIP

11173

74377

Pallet Forks

598

Fort Hill Memorial Park

VA

EQUIP

14618

 

Frigid CM StainS Imperial Dev

653

Old Dominion Meml Grdns

VA

CMEQ

3012

10638

Kubota Tractor

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

653

Old Dominion Meml Grdns

VA

CMEQ

3828

13619

Mikasa Tamper

653

Old Dominion Meml Grdns

VA

CMEQ

4385

15140

Ex-Marc Riding Mower

653

Old Dominion Meml Grdns

VA

CMEQ

5194

 

CASE 580 BACKHOE

653

Old Dominion Meml Grdns

VA

CMEQ

7816

 

Scagg Mower by kohler

653

Old Dominion Meml Grdns

VA

EQUIP

11144

27209

LZE740EKC604 Mower

654

Temple Hill Memorial Park

VA

CMEQ

3831

13631

Lowering Device

654

Temple Hill Memorial Park

VA

CMEQ

4079

14334

Concrete Breaker

654

Temple Hill Memorial Park

VA

CMEQ

4393

15151

X Mark Kobuta Riding Mower

654

Temple Hill Memorial Park

VA

CMEQ

6085

 

Fridig Fluid Lowering Device

654

Temple Hill Memorial Park

VA

CMEQ

6086

 

Case Backhoe

654

Temple Hill Memorial Park

VA

CMEQ

6151

 

Water Pressure Washer

654

Temple Hill Memorial Park

VA

EQUIP

10457

65115

Mahindra model 4530 tractor

654

Temple Hill Memorial Park

VA

EQUIP

10194

88832

BriMar Dump Wagon

654

Temple Hill Memorial Park

VA

EQUIP

10409

54269

Ex Mark Mower

654

Temple Hill Memorial Park

VA

EQUIP

11013

 

Superior Lowering Device

654

Temple Hill Memorial Park

VA

EQUIP

11145

16459

LZE740EKC604 Mower

654

Temple Hill Memorial Park

VA

EQUIP

11146

48977

LZE740EKC604 Mower

654

Temple Hill Memorial Park

VA

EQUIP

14542

 

Wacker Earth Tamper BS 50-2

745

Crestview Memorial Park

VA

CMEQ

3035

10687

INTEK 205 WATER PUMP

745

Crestview Memorial Park

VA

CMEQ

3038

10690

COMMERCIAL 72 MOWER DECK

745

Crestview Memorial Park

VA

CMEQ

3927

13898

AIR COMPRESSOR, CHNSW, TRMR

745

Crestview Memorial Park

VA

CMEQ

3928

13899

Ford NH tractor 1920

745

Crestview Memorial Park

VA

CMEQ

4056

14265

lowering device

745

Crestview Memorial Park

VA

CMEQ

4414

15201

6'X10' dump trailer

745

Crestview Memorial Park

VA

CMEQ

8879

 

John Deere 310SG

745

Crestview Memorial Park

VA

EQUIP

14301

JT064247

JD Z930M ZTRAK 1TC930MCC

745

Crestview Memorial Park

VA

EQUIP

11396

16222

Lazer mower

519

Glenview Memorial Gardens

WI

EQUIP

13365

 

Versa 6 FT trailer

519

Glenview Memorial Gardens

WI

EQUIP

13579

 

Burial Equipment

521

Greenlawn Memorial Park

WI

CMEQ

8917

 

X-Mark Zero Turn Mower Repair

521

Greenlawn Memorial Park

WI

EQUIP

13774

 

John Deere 3033R Utility Tract

521

Greenlawn Memorial Park

WI

EQUIP

13775

 

John Deere HPX4 Gator

521

Greenlawn Memorial Park

WI

EQUIP

13339

 

#5502 SK Lowering Device

521

Greenlawn Memorial Park

WI

EQUIP

13340

 

Holland Carrier/Mobile Stand

521

Greenlawn Memorial Park

WI

EQUIP

13776

 

John Deere Snowblower

521

Greenlawn Memorial Park

WI

EQUIP

13777

 

John Deere H165 Loader

522

Highland Memory Gardens

WI

CAPLEASE

14752

1019836

2019 J Deere Gator 01019836

522

Highland Memory Gardens

WI

CMEQ

6346

 

JD Backhoe 310A

522

Highland Memory Gardens

WI

EQUIP

13857

54190

John Deere 930M Ztrak

522

Highland Memory Gardens

WI

EQUIP

13858

54193

John Deere 930M Ztrak

522

Highland Memory Gardens

WI

EQUIP

13363

 

4901 SK Lowering Device

522

Highland Memory Gardens

WI

EQUIP

13366

 

Versa 6 FT trailer

522

Highland Memory Gardens

WI

EQUIP

14747

 

Western 7.5' HTS Snow Plow

523

Knollwood Memorial Park

WI

CAPLEASE

14676

11111

2019 J Deere Z960M VIN 11111

523

Knollwood Memorial Park

WI

EQUIP

13778

 

John Deere 3033R Utility Tract

523

Knollwood Memorial Park

WI

EQUIP

13859

51737

John Deere 960M Ztrak

523

Knollwood Memorial Park

WI

EQUIP

13341

 

Lawnmower - exp $800 snowblowe

523

Knollwood Memorial Park

WI

EQUIP

13342

 

#5502 SK Lowering Device

523

Knollwood Memorial Park

WI

EQUIP

13343

 

Holland Carrier/Mobile Stand

523

Knollwood Memorial Park

WI

EQUIP

13354

 

Bursh Buster Rotary Mower

523

Knollwood Memorial Park

WI

EQUIP

13364

9100642

BS50-2 Wacker

524

Ledgeview Memorial Park

WI

EQUIP

13860

53994

John Deere 930M Ztrak

524

Ledgeview Memorial Park

WI

EQUIP

13344

24331572

2016 Wacker Rammer BS50-2

525

Lincoln Memorial Cemetery

WI

EQUIP

13345

 

#5502 SK Lowering Device

525

Lincoln Memorial Cemetery

WI

EQUIP

13355

24328708

BS50-2I Jumping Jack

525

Lincoln Memorial Cemetery

WI

EQUIP

13779

 

John Deere Snowblower

525

Lincoln Memorial Cemetery

WI

EQUIP

13780

 

John Deere H165 Loader

526

Milton Lawns Mem Park

WI

EQUIP

13781

 

John Deere HPX4 Gator

526

Milton Lawns Mem Park

WI

EQUIP

13861

54281

John Deere 930M Ztrak

526

Milton Lawns Mem Park

WI

EQUIP

14438

LJJG334390

JD 310L Loader Backhoe

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

526

Milton Lawns Mem Park

WI

EQUIP

13580

 

Burial Equipment

527

Roselawn Memorial Park

WI

EQUIP

13782

 

John Deere HPX4 Gator

527

Roselawn Memorial Park

WI

EQUIP

14439

LLJG334797

JD 310L Loader Backhoe

527

Roselawn Memorial Park

WI

EQUIP

13581

 

Burial Equipment

530

VALHALLA MEMORIAL PARK

WI

EQUIP

13276

487

2016 Mahindra Tractor

530

VALHALLA MEMORIAL PARK

WI

EQUIP

13346

 

6 Level Low Boy Casket Lift

530

VALHALLA MEMORIAL PARK

WI

EQUIP

13347

 

#5502 SK Lowering Device

530

VALHALLA MEMORIAL PARK

WI

EQUIP

13348

 

Holland Carrier/Mobile Stand

531

Roselawn Memory Gardens

WI

EQUIP

13367

 

Versa 6 FT trailer

531

Roselawn Memory Gardens

WI

EQUIP

13582

 

Burial Equipment

534

SUNSET MEMORY GARDENS

WI

EQUIP

13862

54097

John Deere 930M Ztrak

534

SUNSET MEMORY GARDENS

WI

EQUIP

13368

 

Versa 6 FT trailer

534

SUNSET MEMORY GARDENS

WI

EQUIP

13583

 

Burial Equipment

535

MORMON COULEE MEM PARK

WI

EQUIP

14511

 

John Deere Gator 2P (XUV825M

535

MORMON COULEE MEM PARK

WI

EQUIP

13369

 

Versa 6 FT trailer

535

MORMON COULEE MEM PARK

WI

EQUIP

13584

 

Burial Equipment

535

MORMON COULEE MEM PARK

WI

EQUIP

14512

 

SnowEx Light Duty Snow Plow (7

138

Parkview Memorial Park

WV

CAPLEASE

14686

90004

2019 John Deere WBM VIN 90004

138

Parkview Memorial Park

WV

CMEQ

3271

11811

MAUSOLEUM LIFT

138

Parkview Memorial Park

WV

CMEQ

3272

11812

LOWERING DEVICE

138

Parkview Memorial Park

WV

CMEQ

4185

14608

MOWER

138

Parkview Memorial Park

WV

CMEQ

4254

14835

Backhoe Bucket

138

Parkview Memorial Park

WV

EQUIP

10421

 

Ex Mark Mower

138

Parkview Memorial Park

WV

EQUIP

14124

 

Bomag BT60 Tamper

139

Grandview Memorial Park

WV

CAPLEASE

14687

90018

2019 John Deere WBM VIN 90018

139

Grandview Memorial Park

WV

CMEQ

3276

11843

MAUSOLEUM LIFT

139

Grandview Memorial Park

WV

CMEQ

3278

11845

CREMATION UNIT

139

Grandview Memorial Park

WV

CMEQ

3279

11846

MARBLE BENCH

139

Grandview Memorial Park

WV

CMEQ

7717

 

John Deere Tractor

139

Grandview Memorial Park

WV

CMEQ

7905

 

Lowering Device

139

Grandview Memorial Park

WV

CMEQ

8941

922357

Mower

139

Grandview Memorial Park

WV

EQUIP

10793

52126/A2164/

Kubota M59TLB tractor/backhoe

139

Grandview Memorial Park

WV

EQUIP

12407

11536

KB1536 Backhoe Bucket

139

Grandview Memorial Park

WV

EQUIP

14058

 

Bomag BT60 Tamper

140

Shadow Lawn Memory Gdns

WV

CMEQ

3282

11870

CABINET & CANS FOR WASTE DISP

140

Shadow Lawn Memory Gdns

WV

CMEQ

3292

11926

LARGE CP CHIPPER VAC

140

Shadow Lawn Memory Gdns

WV

EQUIP

10420

 

Ex Mark Mower

141

Highland Hills Memorial

WV

CMEQ

3281

11869

MOWER

141

Highland Hills Memorial

WV

CMEQ

3287

11921

CEMETERY EQUIP LOWERING DEVICE

141

Highland Hills Memorial

WV

CMEQ

3291

11925

MAUSOLEUM LIFT

141

Highland Hills Memorial

WV

CMEQ

3625

12966

EXMARK LAWN TRACTOR

141

Highland Hills Memorial

WV

CMEQ

3944

13931

NW HOLLAND BACKHOE LB90 310516

141

Highland Hills Memorial

WV

CMEQ

6012

 

SCAG 61 Rider Mower B5600212

141

Highland Hills Memorial

WV

CMEQ

9187

 

Tractor

141

Highland Hills Memorial

WV

EQUIP

10419

 

Ex Mark Mower

142

Halcyon Hill Memorial Gdn

WV

CAPLEASE

13647

1054

2016 Mahindra 5555 -Backhoe w

142

Halcyon Hill Memorial Gdn

WV

CMEQ

2877

10338

New Welder

142

Halcyon Hill Memorial Gdn

WV

CMEQ

3296

11948

BUCKET FOR BACHOE

142

Halcyon Hill Memorial Gdn

WV

CMEQ

3298

11950

TRACTOR

142

Halcyon Hill Memorial Gdn

WV

CMEQ

3299

11951

CUST02801 FRONT BLADE

142

Halcyon Hill Memorial Gdn

WV

CMEQ

3300

11952

DEWEEZE ATM - 72 MOWER

142

Halcyon Hill Memorial Gdn

WV

CMEQ

3301

11953

backhoe

142

Halcyon Hill Memorial Gdn

WV

CMEQ

3302

11954

Lawn Mower

142

Halcyon Hill Memorial Gdn

WV

CMEQ

4144

14512

4600 serial tractor MDL#925008

142

Halcyon Hill Memorial Gdn

WV

EQUIP

12676

315637617

Exmark Lazer 60

142

Halcyon Hill Memorial Gdn

WV

EQUIP

14125

 

Bomag BT60 Tamper

172

Beverly Hills

WV

CAPLEASE

14684

90015

2019 John Deere WBM VIN 90015

172

Beverly Hills

WV

CMEQ

408

10920

WEED TRIMMER

172

Beverly Hills

WV

CMEQ

3076

10928

MAUSOLEUM LIFT

172

Beverly Hills

WV

CMEQ

3083

10935

Dump Wagons

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

172

Beverly Hills

WV

CMEQ

3947

13935

BACKHOE PUMP 77028426

172

Beverly Hills

WV

CMEQ

4026

14158

BACKHOE

172

Beverly Hills

WV

CMEQ

4365

15115

Riding Mower

172

Beverly Hills

WV

CMEQ

5219

 

NH COMPACT TRACTOR

172

Beverly Hills

WV

EQUIP

11139

16464

LZE740EKC604 Mower

172

Beverly Hills

WV

EQUIP

11413

 

Wacker

173

Floral Hills Memorial Gdn

WV

CAPLEASE

14688

80083

2019 John Deere WBM VIN 80083

173

Floral Hills Memorial Gdn

WV

CMEQ

362

10861

ELECTRO DUMP TRAILER

173

Floral Hills Memorial Gdn

WV

CMEQ

2808

10158

LIFT

173

Floral Hills Memorial Gdn

WV

CMEQ

2810

10160

LAWNTRIMMER

173

Floral Hills Memorial Gdn

WV

CMEQ

3065

10880

MAUSOLEUM LIFT

173

Floral Hills Memorial Gdn

WV

CMEQ

3959

13968

TAMPER 03-41425

173

Floral Hills Memorial Gdn

WV

CMEQ

4034

14193

TRAILER FOR CASKETS

173

Floral Hills Memorial Gdn

WV

CMEQ

4095

14382

Air Compressor

173

Floral Hills Memorial Gdn

WV

CMEQ

4429

15242

Pump for well

173

Floral Hills Memorial Gdn

WV

CMEQ

5182

 

VAULT INSTALLATION EQUIP

173

Floral Hills Memorial Gdn

WV

CMEQ

5300

 

POWER WASHER

173

Floral Hills Memorial Gdn

WV

CMEQ

5372

 

CHAIN SAW

173

Floral Hills Memorial Gdn

WV

EQUIP

11308

N2807

Mahindra 4530 Tractor

173

Floral Hills Memorial Gdn

WV

EQUIP

10189

 

Lowering Device 5502SK

173

Floral Hills Memorial Gdn

WV

EQUIP

12687

315637599

Exmark Lazer 60

173

Floral Hills Memorial Gdn

WV

EQUIP

14429

PID1353646

Bomag BT 65 Tamper

176

Montgomery Memorial Park

WV

CMEQ

592

11173

LAWN MOWER MAJOR REPAIRS

176

Montgomery Memorial Park

WV

CMEQ

4228

14743

FORK FOR BACKHOE

176

Montgomery Memorial Park

WV

CMEQ

4279

14884

Engine for Mower

176

Montgomery Memorial Park

WV

CMEQ

5177

 

BACKHOE

176

Montgomery Memorial Park

WV

CMEQ

6119

 

Trimmer

176

Montgomery Memorial Park

WV

CMEQ

7884

 

Tractor & Mower

176

Montgomery Memorial Park

WV

CMEQ

8368

 

F250 Trimmer

176

Montgomery Memorial Park

WV

CMEQ

9362

 

Lowering Device

176

Montgomery Memorial Park

WV

EQUIP

11154

16109

Takeuchi TB145 Extractor

176

Montgomery Memorial Park

WV

EQUIP

11310

10128

Kubota F2690 mower

176

Montgomery Memorial Park

WV

EQUIP

12620

USMN-3091

Mahindra 4530

176

Montgomery Memorial Park

WV

EQUIP

14432

PID1353642

Bomag BT 65 Tamper

177

Pineview Cemetery

WV

CMEQ

3201

11417

TRIMMER

177

Pineview Cemetery

WV

CMEQ

3205

11421

TRIMMER

177

Pineview Cemetery

WV

CMEQ

4397

15157

Riding Mower

177

Pineview Cemetery

WV

CMEQ

5214

 

NH COMPACT TRACTOR

177

Pineview Cemetery

WV

CMEQ

5227

 

2005 PJ DUMP TRAILER

177

Pineview Cemetery

WV

CMEQ

5654

 

Exmark MK604 Mower

177

Pineview Cemetery

WV

EQUIP

11521

52429

M59TLB Loader

177

Pineview Cemetery

WV

EQUIP

14434

PID1353645

Bomag BT 65 Tamper

178

Restlawn Memorial Gardens

WV

CMEQ

3124

11105

Riding Mower

178

Restlawn Memorial Gardens

WV

CMEQ

3172

11276

MAUSOLEUM LIFT

178

Restlawn Memorial Gardens

WV

CMEQ

8497

 

Heat Pump

178

Restlawn Memorial Gardens

WV

EQUIP

10110

51886

M59 Tractor

179

White Chapel Memorial Gdn

WV

CMEQ

430

10952

Mausoleum Lift

179

White Chapel Memorial Gdn

WV

CMEQ

4396

15156

Riding Mower

179

White Chapel Memorial Gdn

WV

CMEQ

8940

 

Mower

179

White Chapel Memorial Gdn

WV

EQUIP

10512

2213

Mahindra 4530 Tractor

179

White Chapel Memorial Gdn

WV

EQUIP

14333

 

Lowering device

179

White Chapel Memorial Gdn

WV

EQUIP

14430

PID1353647

Bomag BT 65 Tamper

181

Floral Hills Gdn Of Mem

WV

CMEQ

3027

10661

LOADERBACKHOE

181

Floral Hills Gdn Of Mem

WV

CMEQ

3192

11360

TRAILER CEMETERY EQUIPMENT

181

Floral Hills Gdn Of Mem

WV

CMEQ

3193

11361

Weed Wacker

181

Floral Hills Gdn Of Mem

WV

CMEQ

3194

11362

DIRT/BUGGY/TIRE

181

Floral Hills Gdn Of Mem

WV

CMEQ

3196

11364

MONARCH HYDRAULIC UNIT

181

Floral Hills Gdn Of Mem

WV

CMEQ

4428

15241

Lowering device

181

Floral Hills Gdn Of Mem

WV

CMEQ

5576

 

GRAVE TAMPER

181

Floral Hills Gdn Of Mem

WV

CMEQ

5770

 

Lowering Device

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

181

Floral Hills Gdn Of Mem

WV

EQUIP

13569

SN AM-16668

Lowering Device Burial Equipme

182

Highland Memory Gardens

WV

CMEQ

4074

14322

CASKET LOWERING DEVICE

182

Highland Memory Gardens

WV

CMEQ

5175

 

VAULT LOADER

182

Highland Memory Gardens

WV

EQUIP

10788

2652

Mahindra 4530 4WD tractor

182

Highland Memory Gardens

WV

EQUIP

11309

10248

Kubota F2690 mower

182

Highland Memory Gardens

WV

EQUIP

11520

52428

M59TLB Tractor

182

Highland Memory Gardens

WV

EQUIP

12554

 

Mahindra 6530

182

Highland Memory Gardens

WV

EQUIP

12597

11096

8 Ton Tipping Trailer

182

Highland Memory Gardens

WV

EQUIP

13199

 

ExMark 60" Mower

183

Jackson County Memorial

WV

CMEQ

3199

11381

MAUSOLEUM LIFT

183

Jackson County Memorial

WV

CMEQ

3875

13782

FORD TRACTOR

183

Jackson County Memorial

WV

EQUIP

12675

 

Exmark Lazer 60

184

Palm Memorial Gardens

WV

CMEQ

2847

10237

SCISSORLIFT

184

Palm Memorial Gardens

WV

CMEQ

4184

14607

MOWER

184

Palm Memorial Gardens

WV

CMEQ

4304

14944

Heat Pump replacement (flood)

184

Palm Memorial Gardens

WV

CMEQ

4390

15148

Riding Mower

184

Palm Memorial Gardens

WV

CMEQ

5573

 

Casket Lowering Device

184

Palm Memorial Gardens

WV

CMEQ

6349

 

Case Backhoe

184

Palm Memorial Gardens

WV

EQUIP

14433

PID1353643

Bomag BT 65 Tamper

185

Resthaven Memorial Park

WV

CMEQ

2828

10199

Rotary bush Cutter

185

Resthaven Memorial Park

WV

CMEQ

2830

10201

Scisser lift

185

Resthaven Memorial Park

WV

CMEQ

3123

11104

YANMAN TRACTOR 3300

185

Resthaven Memorial Park

WV

CMEQ

4389

15146

Riding Mower

185

Resthaven Memorial Park

WV

CMEQ

5354

 

10" TAMPER WACKER

185

Resthaven Memorial Park

WV

CMEQ

8982

232872

Backhoe

185

Resthaven Memorial Park

WV

EQUIP

10005

 

Air Hammer

185

Resthaven Memorial Park

WV

EQUIP

12674

 

Mower - confirm SN

187

Woodlawn Memorial Park

WV

CMEQ

2842

10230

36 Inch Mower

187

Woodlawn Memorial Park

WV

CMEQ

3159

11244

MAUSOLEUM LIFT

187

Woodlawn Memorial Park

WV

CMEQ

3160

11245

MOWER GS 25

187

Woodlawn Memorial Park

WV

CMEQ

3162

11247

TRACTOR ENGINE

187

Woodlawn Memorial Park

WV

CMEQ

3163

11248

LAWN MOWER

187

Woodlawn Memorial Park

WV

CMEQ

3165

11250

CASKET LOWER DEVICE

187

Woodlawn Memorial Park

WV

CMEQ

3166

11251

JOHN DEERE 316

187

Woodlawn Memorial Park

WV

CMEQ

3169

11254

Trimmers

187

Woodlawn Memorial Park

WV

CMEQ

3171

11256

ENGINE FOR LAWN MOWER

187

Woodlawn Memorial Park

WV

CMEQ

3879

13788

LAWN MOWER HT-20 6058298

187

Woodlawn Memorial Park

WV

CMEQ

4206

14664

Drive shaft for Lazer Z Mower

187

Woodlawn Memorial Park

WV

CMEQ

4248

14821

weed eaters

187

Woodlawn Memorial Park

WV

CMEQ

4317

14982

Lowering device

187

Woodlawn Memorial Park

WV

CMEQ

4375

15127

Riding Mower

187

Woodlawn Memorial Park

WV

CMEQ

6087

 

Hydro Pump

187

Woodlawn Memorial Park

WV

EQUIP

10112

36701

Compressor

187

Woodlawn Memorial Park

WV

EQUIP

10326

16592

Tamper

187

Woodlawn Memorial Park

WV

EQUIP

11141

27222

LZE740EKC604 Mower

187

Woodlawn Memorial Park

WV

EQUIP

12645

315637612

Exmark Lazer 60

187

Woodlawn Memorial Park

WV

EQUIP

13202

 

ExMark 60" Mower

188

Roselawn Memorial Gardens

WV

CMEQ

3187

11331

LOWERING DEVICE

188

Roselawn Memorial Gardens

WV

CMEQ

3190

11334

TAMPES MT 80

188

Roselawn Memorial Gardens

WV

CMEQ

5217

 

NH COMPACT TRACTOR

188

Roselawn Memorial Gardens

WV

CMEQ

8370

 

Black dump trailer

188

Roselawn Memorial Gardens

WV

CMEQ

8479

 

FABRICATED STEEL BOX

188

Roselawn Memorial Gardens

WV

CMEQ

8872

7065

Backhoe

257

Valley View Mem Park

WV

CMEQ

2890

10370

Scissors Lift

257

Valley View Mem Park

WV

CMEQ

2891

10371

GT-31 Hedge Trimmer

257

Valley View Mem Park

WV

CMEQ

3351

12171

TRIMMER

257

Valley View Mem Park

WV

CMEQ

3353

12173

LOWERING DEVICE

257

Valley View Mem Park

WV

CMEQ

3404

12305

LOWERING DEVICE

257

Valley View Mem Park

WV

CMEQ

5212

 

NH COMPACT TRACTOR

257

Valley View Mem Park

WV

CMEQ

7537

 

Air Compressor

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

257

Valley View Mem Park

WV

EQUIP

12555

USMN-3002

Mahindra 4530

257

Valley View Mem Park

WV

EQUIP

13205

 

ExMark 60" Mower

257

Valley View Mem Park

WV

EQUIP

14435

PID1353639

Bomag BT 65 Tamper

339

Forest Memorial Park

WV

CMEQ

2900

10389

CASKET LIFT

339

Forest Memorial Park

WV

CMEQ

4391

15149

Riding Mower

339

Forest Memorial Park

WV

EQUIP

10794

52125/A2156/

Kubota M59TLB tractor/backhoe

339

Forest Memorial Park

WV

EQUIP

12556

43

Hudson HSE 18 trailer

339

Forest Memorial Park

WV

EQUIP

13967

 

Lowering Device serial#AI-2351

339

Forest Memorial Park

WV

EQUIP

14436

PID1353640

Bomag BT 65 Tamper

340

Spring Valley Memory Gdns

WV

CMEQ

442

10964

BACKHOE/LOADER-300D JOHN DEERE

340

Spring Valley Memory Gdns

WV

CMEQ

3405

12306

JOHN DEERE TOWER

340

Spring Valley Memory Gdns

WV

EQUIP

10325

 

5502SK Lowering Device

340

Spring Valley Memory Gdns

WV

EQUIP

13206

 

ExMark 60" Mower

340

Spring Valley Memory Gdns

WV

EQUIP

14437

PID1353641

Bomag BT 65 Tamper

341

Forest Lawn Memorial Gdns

WV

CMEQ

3410

12318

SCISSOR LIFT

341

Forest Lawn Memorial Gdns

WV

CMEQ

3411

12319

LOWERING DEVICE

341

Forest Lawn Memorial Gdns

WV

CMEQ

4070

14302

Bucket fot Backhoe

341

Forest Lawn Memorial Gdns

WV

CMEQ

5807

 

Backhoe Engine

342

Fairview Memorial Gardens

WV

CAPLEASE

14699

32943

2019 Spartan RT Pro VIN 32943

342

Fairview Memorial Gardens

WV

CAPLEASE

14700

32944

2019 Spartan RT Pro VIN 32944

343

Grandview Memorial Park

WV

CMEQ

1349

12348

HEAT PUMP

343

Grandview Memorial Park

WV

CMEQ

3417

12352

LOWERING DEVICE

343

Grandview Memorial Park

WV

CMEQ

3419

12354

SAFETY CAN STORAGE CABINET

343

Grandview Memorial Park

WV

CMEQ

4327

15005

New lowering device

343

Grandview Memorial Park

WV

CMEQ

5656

 

Exmark Mower

343

Grandview Memorial Park

WV

CMEQ

9828

51462

KUBOTA TRACTOR

343

Grandview Memorial Park

WV

EQUIP

10412

54342

Ex Mark Mower

343

Grandview Memorial Park

WV

EQUIP

12408

BT2916

KA1422 Backhoe Bucket

345

West Virginia Meml Grdn

WV

CMEQ

3426

12376

48G PC-TRSH RCPT-CT

345

West Virginia Meml Grdn

WV

CMEQ

3428

12378

SCISSOR LIFT

345

West Virginia Meml Grdn

WV

CMEQ

3429

12379

SCISSOR LIFT

345

West Virginia Meml Grdn

WV

CMEQ

4224

14738

HOLLAND BACKHOE

345

West Virginia Meml Grdn

WV

EQUIP

11011

 

Bucket Forks

346

Rockbridge Memorial Grdn

WV

CMEQ

3433

12406

POWER WASHER

346

Rockbridge Memorial Grdn

WV

CMEQ

3435

12408

MOWER DECK

346

Rockbridge Memorial Grdn

WV

CMEQ

3436

12409

Case 580 E Backhoe

346

Rockbridge Memorial Grdn

WV

CMEQ

3437

12410

KUBOTA TRACTORS (2)

346

Rockbridge Memorial Grdn

WV

CMEQ

3439

12412

IMPERIAL DEVICE

346

Rockbridge Memorial Grdn

WV

CMEQ

3442

12415

WELDER

346

Rockbridge Memorial Grdn

WV

CMEQ

3446

12419

LOWERING DEVICE

346

Rockbridge Memorial Grdn

WV

CMEQ

3567

12763

JOHN DEERE TRACTOR

346

Rockbridge Memorial Grdn

WV

CMEQ

4374

15126

Kubota Mower w/deck

346

Rockbridge Memorial Grdn

WV

CMEQ

8930

 

Ex-Mark Mower 922356

346

Rockbridge Memorial Grdn

WV

EQUIP

10115

 

Dump Trailer

346

Rockbridge Memorial Grdn

WV

EQUIP

14517

 

3HP 4 cyc Vibrator Rammer w/Ho

346

Rockbridge Memorial Grdn

WV

EQUIP

14518

 

Frigid CM StainS Imp Casket Lo

511

Evergreen Cemetery North

WV

CMEQ

2991

10597

KUBATA TRACTOR

511

Evergreen Cemetery North

WV

CMEQ

3777

13473

POWER WASHER & 4 CHAINSAWS

511

Evergreen Cemetery North

WV

CMEQ

3779

13475

EX-CELLL 500 WATT GENERATOR

511

Evergreen Cemetery North

WV

CMEQ

3956

13959

SHINDAWA TRIMMER

511

Evergreen Cemetery North

WV

CMEQ

4122

14443

WATER PUMP

511

Evergreen Cemetery North

WV

CMEQ

4170

14561

BRADCO 509 BACKHOE

511

Evergreen Cemetery North

WV

CMEQ

4257

14841

Rebuilt transmission backhoe

511

Evergreen Cemetery North

WV

CMEQ

4318

14983

Tamper for dirt

511

Evergreen Cemetery North

WV

CMEQ

4366

15116

Riding Mower

511

Evergreen Cemetery North

WV

CMEQ

9184

 

Tractor

511

Evergreen Cemetery North

WV

EQUIP

10797

2653

Mahindra 4530 4WD tractor

511

Evergreen Cemetery North

WV

EQUIP

10190

 

Lowering Device 5502SK

511

Evergreen Cemetery North

WV

EQUIP

10408

54339

Ex Mark Mower

511

Evergreen Cemetery North

WV

EQUIP

12013

 

WT2286 Wacker

 



 

--------------------------------------------------------------------------------

 

3 Digit #

Name

State

ASSET-TYPE-7

Asset

Tag Number

Description

511

Evergreen Cemetery North

WV

EQUIP

12683

40EKC60400

Exmark Lazer 60

512

Evergreen Cemetery South

WV

CMEQ

6362

 

Case Backhoe

664

Kanawha Valley Mem Garden

WV

CMEQ

5211

 

NH COMPACT TRACTOR

664

Kanawha Valley Mem Garden

WV

CMEQ

7551

 

Mausoleum Lift

664

Kanawha Valley Mem Garden

WV

CMEQ

7552

 

Lowering Device

664

Kanawha Valley Mem Garden

WV

CMEQ

7553

 

Backhoe

664

Kanawha Valley Mem Garden

WV

EQUIP

10461

36699

Doosan DC6699 Compressor

664

Kanawha Valley Mem Garden

WV

EQUIP

10188

19882

Lowering Device 5502SK

664

Kanawha Valley Mem Garden

WV

EQUIP

12666

 

Exmark Lazer 60

664

Kanawha Valley Mem Garden

WV

EQUIP

13826

 

Exmark Lazer Z SN#400103168

664

Kanawha Valley Mem Garden

WV

EQUIP

14442

PID1353644

Bomag BT 65 Tamper

685

Sunset Memorial Park

WV

CMEQ

3843

13654

AIR COMP, GAS & DIESEL TANK

685

Sunset Memorial Park

WV

CMEQ

4181

14604

HEDGETRIMMER

685

Sunset Memorial Park

WV

CMEQ

4368

15118

Riding Mower

685

Sunset Memorial Park

WV

CMEQ

5178

 

BACKHOE

685

Sunset Memorial Park

WV

CMEQ

5774

 

Lowering Device

685

Sunset Memorial Park

WV

CMEQ

8369

 

Tamper

685

Sunset Memorial Park

WV

CMEQ

8943

872399

Mower

685

Sunset Memorial Park

WV

EQUIP

10513

2335

Mahindra 4530 Tractor

685

Sunset Memorial Park

WV

EQUIP

10336

 

#5502SK Lowering Device

685

Sunset Memorial Park

WV

EQUIP

11147

16462

LZE740EKC604 Mower

685

Sunset Memorial Park

WV

EQUIP

12684

315616057

Mower - confirm SN

685

Sunset Memorial Park

WV

EQUIP

13217

 

ExMark 60" Mower

 

 

 

--------------------------------------------------------------------------------

 

STONEMOR - MOON MSA SCHEDULE 3B (Vehicles)

 

3 Digit #

Name

State

Unit #

Model Description

V IN

107

Beth Israel Cemetery

NJ

01011186

2019 Chevrolet Equinox LS All-wheel Drive (1XX26)

3GNAXSEVXKS583356

14

Cedar Hill Cemetery

MD

01002286

2011 Ford Super Duty F-350 DRW 2WD Reg Cab WB CA (F3G)

1FDRF3G65BEB26857

14

Cedar Hill Cemetery

MD

01002287

2013 Ford Super Duty F-450 DRW 4WD Reg Cab WB CA (F4H)

1FDUF4HY7DEA70052

14

Cedar Hill Cemetery

MD

01008055

2008 Ford E-150 Commercial Cargo Van (E14)

1FTNE14WX8DA27643

14

Cedar Hill Cemetery

MD

01016563

2019 John Deere 310EP - Backhoe / Loader (310 EP)

1T0310ELHKG353465

14

Cedar Hill Cemetery

PA

01002294

2012 Ford Super Duty F-250 SRW 4WD Reg Cab 137" (F2B)

1FTBF2B68CEC97384

14

Cedar Hill Cemetery

PA

01002295

2007 Ford F-150 2WD Reg Cab (F12)

1FTRF12217NA46976

25

Greenwood Cemetery

PA

01002030

1994 Ford F-350 Chassis Cab Reg Cab WB CA DRW 4WD (F38)

2FDKF38MXRCA61440

25

Greenwood Cemetery

PA

01002070

2000 Chevrolet C/K 3500 Reg Cab 135.5" WB 4WD DRW (CK31003)

1GBJK34R7YF404029

30

Pleasant View Cemetery

PA

01002080

2001 CHEVROLET VENTURE 4DR WAGON EXT (1UM16)

1GNDX03E81D253038

30

Pleasant View Cemetery

PA

01002110

2007 Ford Super Duty F-450 DRW 4WD Reg Cab WB CA (F47)

1FDXF47Y07EB04030

36

Newport Memorial Park

RI

01008056

2002 Ford F-450 Chassis 4x4 SD Regular Cab 141 in. WB DRW HD Heavy (F47)

1FDXF47F12EC20540

36

Newport Memorial Park

RI

01008072

1997 FORD F-150 REG. CAB 4X2 STYLE (F17)

1FTDF1723VNC79564

66

Shenandoah Memorial Park

VA

00993433

2016 Chevrolet Silverado 1500 LS 4x4 Crew Cab 6.6 ft. box 153 in. WB (CK15743)

3GCUKNEC3GG262287

66

Shenandoah Memorial Park

VA

01002016

2005 Ford Super Duty F-450 DRW Crew Cab (F47)

1FDXF47Y15EC02450

67

Sunset Memorial Gardens

VA

01001842

2000 GMC Classic Sierra 3500 HD Reg Cab 159.5" WB C5B (TC31403)

1GDKC34J6YF445979

67

Sunset Memorial Gardens

VA

01002285

1997 Ford F-350 Dump Truck (F47)

1FDLF47G2VEB92937

67

Sunset Memorial Gardens

VA

01002296

1998 Ford F-150 Reg Cab (F17)

1FTZF1728WNB23723

67

Sunset Memorial Gardens

VA

01002298

1988 Chevrolet 1 Ton Chassis-Cabs Cab WB (R943-D)

1GBHR34K9JJ120627

68

Oak Hill Cemetery

VA

01001974

1989 GMC 1 Ton Chassis-Cabs Reg Cab 131.5" WB (C30903)

1GDHC34K5KE524768

107

Beth Israel Cemetery

NJ

01001844

1980 Chevrolet C-10

CCM33AB1407960000

107

Beth Israel Cemetery

NJ

01001854

1998 GMC SIERRA 1500 REG CAB 131.5 (TC10903)

1GTEC14M0WZ851039

107

Beth Israel Cemetery

NJ

01001857

1998 GMC SIERRA 1500 REG CAB 131.5 (TC10903)

1GTEC14M7WZ851037

107

Beth Israel Cemetery

NJ

01001924

2012 Ford Super Duty F-650 Straight Frame Gas Reg Cab (F6H)

3FRNF6HP3CV483491

107

Beth Israel Cemetery

NJ

01002143

1987 Nissan King Cab 4WD SE (23817)

JN6HD16Y0HW003772

107

Beth Israel Cemetery

NJ

01002144

1980 GMC DUMP TRUCK

TCS616V572515

107

Beth Israel Cemetery

NJ

01002145

1988 Ford Trucks

K80CVS11365

107

Beth Israel Cemetery

NJ

01002172

1991 Ford Econoline Cargo Van E150 Super (S14)

1FTES14N7MHB32918

107

Beth Israel Cemetery

NJ

01002173

2014 Ford F-150 2WD Reg Cab (F1C)

1FTMF1CM8EKD78387

107

Beth Israel Cemetery

NJ

01002175

2002 FORD RANGER REG CAB P/U (R10)

1FTYR10U72TA48243

107

Beth Israel Cemetery

NJ

01002178

1986 Chevrolet Pickup

1GBJC34M2GJ181850

107

Beth Israel Cemetery

NJ

01002181

1981 GMC Pickup

1GDE6D1A5BV587896

107

Beth Israel Cemetery

NJ

01002185

1998 GMC SIERRA 1500 REG CAB 131.5 (TC10903)

1GTEC14M3WZ851035

107

Beth Israel Cemetery

NJ

01002188

1982 International SCOUT II

1HTAA17E9CHA15438

107

Beth Israel Cemetery

NJ

01002211

2001 DODGE DAKOTA QUAD CAB 131" (AN1L84)

1B7HL2AN215284740

107

Beth Israel Cemetery

NJ

01002212

1987 Dodge Trucks W250 Sweptline 131" WB 4WD (D6L62)

1B7JW24TXHS356653

107

Beth Israel Cemetery

NJ

01002214

1985 Ford Pickup (F60)

1FDNF60H5FVA30227

107

Beth Israel Cemetery

NJ

01002215

1997 Ford F-350 Dump Truck (F47)

1FDPF70J7VVA33923

107

Beth Israel Cemetery

NJ

01002217

2008 Ford Super Duty F-350 DRW 2WD Reg Cab WB CA (F36)

1FDWF36578ED99920

107

Beth Israel Cemetery

NJ

01002219

2002 FORD EXPLORER XLT 4DR WGN 4WD (U73)

1FMDU73E22ZB46058

107

Beth Israel Cemetery

NJ

01002223

1993 FORD F-150 PICKUP (2WD) (F15)

1FTDF15N4PLA52069

107

Beth Israel Cemetery

NJ

01002224

1992 FORD F-150 PICKUP (2WD) (F15)

1FTEF15N2NNA31730

107

Beth Israel Cemetery

NJ

01016565

2019 John Deere 310EP - Backhoe / Loader (310 EP)

1T0310ELLKG353478

109

Cloverleaf Cemetery

NJ

01001853

2009 Ford Super Duty F-250 SRW 4WD SuperCab (X21)

1FTSX21519EA05797

109

Cloverleaf Cemetery

NJ

01002213

2008 Ford Super Duty F-550 DRW 4WD Reg Cab WB CA (F57)

1FDAF57R28EA49747

109

Cloverleaf Cemetery

NJ

01002225

1996 Ford F-150 Reg Cab WB

1FTEF15YXTLB67297

111

Eastlawn Cemetery

MO

01002226

1998 Ford Ranger Reg Cab (R10)

1FTYR10U7WUB16136

 

 

--------------------------------------------------------------------------------

 

 

3 Digit #

Name

State

Unit #

Model Description

V IN

112

Rivermonte Cemetery

MO

01002238

1999 CHEVROLET VENTURE 4DR EXT WB 120" (1UM16)

1GNDX03E6XD287066

112

Rivermonte Cemetery

MO

01002277

2004 Ford Super Duty F-350 DRW Reg Cab WB CA 4WD (F37)

1FDWF37S74EA75106

112

Rivermonte Cemetery

MO

01002279

2002 FORD F-150 SUPERCAB 4WD STYLE (X18)

1FTRX18W62KC40341

113

White Chapel Cemetery

MO

01001841

1979 GMC Sierra 1500

TCL339J521858

113

White Chapel Cemetery

MO

01002230

1996 Cadillac Concours

1GBKC34J8TJ108910

113

White Chapel Cemetery

MO

01002231

1997 CHEVROLET C1500 REG CAB P/U 131.5" (CC10903)

1GCEC14W0VZ135872

113

White Chapel Cemetery

MO

01002239

2001 Chrysler Town & Country 4dr LX FWD (RSYH53)

2C4GP443X1R350250

120

Southlawn Memorial Park

VA

01002017

1994 FORD F-150 PICKUP 2WD (F15)

1FTDF15Y4RNA00538

121

Forest Hills Cemetery-East

AL

01016139

2004 Ford F-150 Heritage XL 4x2 Regular Cab Styleside 6.5 ft. box 120 in. WB
(F17)

2FTRF17294CA69724

121

Forest Hills Cemetery-East

TN

00991998

2016 Chevrolet Silverado 1500 WT 4x2 Regular Cab 8 ft. box 133 in. WB (CC15903)

1GCNCNEH0GZ322491

121

Forest Hills Cemetery-East

TN

01019261

2019 John Deere Walk Behind Mower - Mower (WBM)

1TCW48HLKHT080091

121

Forest Hills Cemetery-East

TN

01019309

2019 John Deere 4044M - Compact Utility Tractor (4044)

11111111111111111

121

Forest Hills Cemetery-East

TN

01019310

2019 John Deere HPX615E - Utility Vehicle (HPX615E)

11111111111111111

122

Forest Hills Cemetery-South

TN

00991995

2016 Chevrolet Silverado 1500 WT 4x2 Regular Cab 8 ft. box 133 in. WB (CC15903)

1GCNCNEH7GZ318888

123

Forest Hills Cemetery-Midtown

TN

00991997

2016 Chevrolet Silverado 1500 WT 4x2 Regular Cab 8 ft. box 133 in. WB (CC15903)

1GCNCNEH3GZ322615

123

Forest Hills Cemetery-Midtown

TN

01019260

2019 John Deere Walk Behind Mower - Mower (WBM)

1TCW48HLHHT080092

123

Forest Hills Cemetery-Midtown

TN

01019304

2019 John Deere 4044M - Compact Utility Tractor (4044)

11111111111111111

124

Sunset Memorial Park - MD

MD

01002300

2000 Chevrolet C/K 3500 Crew Cab 4dr 154.5" WB 4WD DRW (CK30743)

1GCHK33J8YF419693

125

Lee Memorial Park

MS

01002243

2012 Ford Super Duty F-250 SRW 4WD SuperCab (X2B)

1FT7X2B65CEB27549

125

Lee Memorial Park

MS

01005039

2006 GMC Sierra 3500 Chassis Work Truck 4x4 Regular Cab 137 in. WB DRW (TK36003)

1GDJK34U76E165600

138

Parkview Memorial Gardens

WV

01001988

1991 Dodge D350 & W350 W350 Cab/Chassis 135" DRW 4WD (AD7L63)

1B6MM3689MS270265

138

Parkview Memorial Gardens

WV

01007780

2017 Chevrolet Silverado 3500HD Chassis WT 4x4 Regular Cab 137.5 in. WB DRW
(CK36003)

1GB3KYCG1HZ239695

139

Marion Hill

WV

01019267

2019 John Deere Walk Behind Mower - Mower (WBM)

1TCW48HLPJT090018

139

Marion Hill

WV

01019268

2019 John Deere Walk Behind Mower - Mower (WBM)

1TCW48HLKHT080083

141

Highland Hills Memorial

WV

01001992

2013 Ford Super Duty F-550 DRW 4WD Reg Cab WB CA (F5H)

1FDUF5HTXDEA76647

142

Halycon Hill Memorial Garden

WV

00992319

2016 Mahindra 5555 - Backhoe w Loader (5555)

S30TY1054

142

Halycon Hill Memorial Garden

WV

01009444

2019 Chevrolet Equinox LS All-wheel Drive (1XX26)

2GNAXSEV5K6150719

145

Twin Hills Memorial Park

PA

01001875

2000 GMC Classic Sierra 3500 Reg Cab 135.5" WB 4WD DRW (TK31003)

1GDJK34R3YF411857

145

Twin Hills Memorial Park

PA

01005727

2012 Ford F-250 XL 4x4 SD Regular Cab 8 ft. box 137 in. WB SRW (F2B)

1FTBF2B63CEA50578

145

Twin Hills Memorial Park

PA

01005728

2004 Ford E-350 Chassis Standard Cab SD 138 in. WB DRW (C35)

1FDKF38G8PNA42872

156

Washington National

MD

01002289

2002 Ford Super Duty F-450 DRW Reg Cab 4WD (F47)

1FDXF47F12EB56919

156

Washington National

MD

01002293

2012 Ford Super Duty F-250 SRW 4WD Reg Cab 137" (F2B)

1FTBF2B66CEC97383

172

Davis-Beverly Hills Cemetery

WV

01007779

2017 Chevrolet Silverado 3500HD Chassis WT 4x4 Regular Cab 137.5 in. WB DRW
(CK36003)

1GB3KYCG4HZ279124

172

Davis-Beverly Hills Cemetery

WV

01019264

2019 John Deere Walk Behind Mower - Mower (WBM)

1TCW48HLEJT090015

172

Davis-Beverly Hills Cemetery

WV

01019266

2019 John Deere Walk Behind Mower - Mower (WBM)

1TCW48HLPJT090004

173

Davis-Floral Hills Cemetery

WV

01001910

2012 Chevrolet Suburban 1500 LT 4x4 (CK10906)

1GNSKJE78CR256232

173

Davis-Floral Hills Cemetery

WV

01001937

2006 FORD F-350 SD REG DRW 4WD (F37)

1FDWF37Y26EC84650

173

Davis-Floral Hills Cemetery

WV

01001945

2000 Ford Super Duty F-250 Supercab 4WD (X21)

1FTNX21FXYEE32979

176

Woodlawn Memorial Park

WV

01001942

2011 Ford Super Duty F-350 SRW 4WD Crew Cab (W3B)

1FT8W3BT6BEB35774

176

Montgomery Memorial Park

WV

01001951

2007 Chevrolet Silverado 3500 Chassis Classic Work Truck 4x4 Regular Cab 137 in.
WB DRW (CK36003)

1GBJK34U27E157799

178

Restlawn Memorial Gardens

WV

01001878

2012 Ford Super Duty F-550 DRW 4WD Reg Cab WB CA (F5H)

1FDUF5HT0CEC86074

178

Restlawn Memorial Gardens

WV

01001939

2005 Ford Super Duty F-450 DRW Crew Cab (F47)

1FDXF47Y55EC02449

178

Restlawn Memorial Gardens

WV

01001960

1980 GMC DUMP TRUCK

1GTDC14Z52F452783

182

Sunset Memorial Park

WV

01001990

2011 Ford Super Duty F-450 DRW 4WD Reg Cab WB CA (F4H)

1FDTF4HTXBEC71280

182

Sunset Memorial Park

WV

01004916

2014 GMC Acadia SLT-1 All-wheel Drive (TV14526)

1GKKVRKD0EJ169939

184

Cemetery Estates - Palm Mem.

WV

01001938

2001 Ford Super Duty F-450 Reg Cab (F46)

1FDXF46S01EB06493

185

Resthaven Memorial Park

WV

00995258

2016 Chevrolet Silverado 3500HD Chassis WT 4x4 Regular Cab 137.5 in. WB DRW
(CK36003)

1GB3KYCG9GZ362336

187

Woodlawn Memorial Park

WV

01001991

2012 Ford Super Duty F-450 DRW 4WD Reg Cab WB CA (F4H)

1FDUF4HY2CEC62624

192

Hill Crest Burial

MD

01002290

2005 Ford Super Duty F-450 DRW Crew Cab (F47)

1FDXF47Y55EC02452

 

 

--------------------------------------------------------------------------------

 

 

3 Digit #

Name

State

Unit #

Model Description

V IN

200

Huntsville Memory

AL

01016959

2015 GMC Sierra 2500HD Base 4x4 Double Cab 6.6 ft. box 144.2 in. WB (TK25753)

1GT22XEG7FZ143520

201

Tricities Memorial Gardens

AL

00990949

2015 Chevrolet Silverado 2500HD WT 4x4 Crew Cab 8 ft. box 167.7 in. WB (CK25943)

1GB1KUEG1FF650381

201

Tricities Memorial Gardens

AL

01001831

1999 CHEVROLET VENTURE 4DR EXT WB 120" (1UM16)

1GNDX03E1XD171564

201

Tricities Memorial Gardens

AL

01016961

2012 Ford F-350 Chassis Lariat 4x2 SD Super Cab 162 in. WB DRW (X3G)

1FD8X3G67CEB88870

201

Tricities Memorial Gardens

AL

01019262

2019 John Deere Walk Behind Mower - Mower (WBM)

1TCW48HLCHT080054

210

Memorial Park Cemetery

IA

01001695

2004 FORD F-250 SD REG CAB SRW 4WD (F21)

1FTNF21L14EB14087

210

Memorial Park Cemetery

IA

01001696

2004 FORD F-250 SD REG CAB SRW 4WD (F21)

1FTNF21LX4ED21092

210

Memorial Park Cemetery

IA

01001698

2002 Pontiac Montana Front-wheel Drive Extended Passenger Van Small Van (2UM16)

1GMDX13EX2D280351

210

Memorial Park Cemetery

IA

01001699

2004 FORD F-150 HERITAGE REG STYLE (F18)

2FTRF182X4CA65681

210

Memorial Park Cemetery

IA

01008975

2019 Chevrolet Express 2500 Work Van Rear-wheel Drive Cargo Van (CG23405)

1GCWGAFG0K1152020

210

Memorial Park Cemetery

IA

01014642

2018 John Deere 5055E - Utility Tractor (5055E)

11111111111111111

212

McHenry County Memorial park

IL

01004519

2000 FORD F-350 SD REG CHAS DRW 4WD (F37)

1FDWF37S5YEE28934

213

Windridge Memorial Park

IL

01001678

2006 Chevrolet Silverado 1500 Work Truck 4x4 Regular Cab 8 ft. box 133 in. WB
(CK15903)

1GCEK14X86Z272734

213

Windridge Memorial Park

IL

01001704

2008 Ford Super Duty F-350 DRW 4WD Reg Cab WB CA (F37)

1FDWF37Y88EB77735

216

Highland Cemetery

IN

00998956

2017 RAM 1500 SLT 4x4 Crew Cab 140 in. WB (DS6H98)

3C6RR7LT6HG709512

216

Highland Cemetery

IN

01001659

1996 Dodge Ram 3500 Chassis Cab WB, CA DRW 4WD

1B6MF3650TJ109758

217

Riverview Cemetery

IN

01001647

2000 Ford Super Duty F-250 Reg Cab 137" 4WD (F21)

1FTNF21L9YED96033

218

Park lawn Cemetery & Mausoleum

IN

01001637

2004 CHEVROLET SILVERADO 2500 REG 133" (CK25903)

1GCHK24U74E344486

219

Joseph Valley Memorial Park

IN

01001615

2009 Dodge Ram 2500 SLT 4x4 Quad Cab 140.5 in. WB (DH7H41)

3D7KS28T79G503195

219

Joseph Valley Memorial Park

IN

01001627

1987 Lincoln Town Car 4dr Sedan (M81)

1LNBM81F9HY705841

219

Joseph Valley Memorial Park

IN

01001635

2006 Chevrolet Silverado 3500 Chassis Work Truck 4x4 Regular Cab 137 in. WB DRW
(CK36003)

1GBJK34U76E239347

220

Forest Lawn Memory Garden

IN

01001658

2000 DODGE GRAND CARAVAN SE WAGON (NSKH53)

1B4GP44G8YB807176

220

Valhalla Memory Gardens & Crematorium

IN

01001904

2005 Chevrolet Silverado 3500 Chassis Work Truck 4x4 Regular Cab 137 in. WB DRW
(CK36003)

1GBJK34UX5E260918

220

Valhalla Memory Gardens & Crematorium

IN

01002456

2009 Ford Super Duty F-550 DRW 4WD Reg Cab WB CA (F57)

1FDAF57R89EB18488

221

Forest Lawn Memorial Park

KY

01002271

2013 Chevrolet Tahoe LT 4x4 (CK10706)

1GNSKBE09DR346435

221

Forest Lawn Memorial Park

KY

01002282

1999 FORD F-250 SD REG CAB SRW 4WD (F21)

1FTNF21LXXED16804

223

Memorial Park Sedalia

MO

01002242

1997 Ford F-350 Chassis Cab Reg Cab WB, CA DRW 4WD (F38)

3FEKF38GXVMA51169

224

Carolina biblical gardens

NC

01002248

1993 Ford Ranger Supercab Styleside 125" WB (R14)

1FTCR14A5PPA63298

226

York Memorial Park

NC

01009225

2012 Chevrolet Silverado 1500 LT 4x4 Crew Cab 5.75 ft. box 143.5 in. WB
(CK10543)

1GCPKSE7XCF132937

226

York Memorial Park

NC

01019263

2019 John Deere Walk Behind Mower - Mower (WBM)

1TCW48HLCHT080068

226

York Memorial Park

NC

01019265

2019 John Deere Walk Behind Mower - Mower (WBM)

1TCW48HLVJT090008

227

Forest Hills Memorial Gardens

OH

01002168

2003 Chevrolet Silverado 3500 Chassis 4x4 Extended Cab 161.5 in. WB Heavy
(CK36053)

1GBJK39U73E244357

227

Forest Hills Memorial Gardens

OH

01008306

2019 Chevrolet Equinox LS All-wheel Drive (1XX26)

3GNAXSEV8KS512740

227

Forest Hills Memorial Gardens

OH

01019062

2019 John Deere HPX615E - Utility Vehicle (HPX615E)

11111111111111111

228

Crown Hill Memorial Park & Mausoleum

OH

01002151

2011 Ford Super Duty F-350 DRW 4WD Reg Cab WB CA (F3H)

1FDRF3H64BEC03359

229

Resthaven Memory Gardens

OH

01002167

2006 Chevrolet Silverado 3500 Chassis Work Truck 4x4 Regular Cab 137 in. WB DRW
(CK36003)

1GBJK34U66E237203

230

West Memory Gardens

OH

01002118

1998 Dodge Ram BR3500 WB DRW 4WD (BR8L63)

3B6MF3652WM234509

230

West Memory Gardens

OH

01002171

1996 Chevrolet C/K 2500 HD Reg Cab 131.5" WB 4WD C6P

1GCGK24R1TE236922

230

West Memory Gardens

OH

01002399

2001 Case 580SM - Backhoe Loader (580SM)

222222222LLLLLLLL

231

Highland Memoral Park

OH

01002153

2000 FORD F-350 SD REG CHAS DRW 4WD (F37)

1FDWF37L3YED86028

231

Highland Memoral Park

OH

01002164

2003 FORD RANGER REG CAB P/U (R10)

1FTYR10U73PB64763

232

Hillside Memorial Park

OH

01002119

2013 Toyota Sienna LE 7 Passenger 4dr All-wheel Drive Passenger Van (5366)

5TDJK3DC1DS054639

232

Hillside Memorial Park

OH

01002154

2005 FORD F-350 SD REG DRW 4WD (F37)

1FDWF37YX5EB15944

233

Northlawn Memorial Garden & crematorium

OH

01002149

2000 Ford Super Duty F-550 Reg Cab WB 4WD (F57)

1FDAF57F5YEA91335

233

Northlawn Memorial Garden & crematorium

OH

01002507

2014 Ford Super Duty F-250 SRW 4WD SuperCab (X2B)

1FT7X2B6XEEB75180

236

Frederick Memorial Chapel

SC

01002042

1993 Ford Econoline Cargo Van E-250 Super (S24)

1FTFS24Y1PHB26069

236

Frederick Memorial Chapel

SC

01002048

2003 Chevrolet Silverado 3500 Chassis 4x2 Extended Cab 161.5 in. WB Heavy
(CC36053)

1GBJC39U13E182287

236

Frederick Memorial Chapel

SC

01002156

2005 Ford Super Duty F-450 DRW Crew Cab (F47)

1FDXF47Y35EC02451

237

Graceland East Memorial Park

SC

00995171

2017 Chevrolet Express 2500 Work Van Rear-wheel Drive Cargo Van (CG23405)

1GCWGAFF7H1181806

 

 

--------------------------------------------------------------------------------

 

 

3 Digit #

Name

State

Unit #

Model Description

V IN

237

Graceland East Memorial Park

SC

01002043

2013 Ford F-150 2WD Reg Cab (F1C)

1FTMF1CMXDKD99384

237

Graceland East Memorial Park

SC

01009391

2014 Ford F-550 Chassis XL 4x4 SD Regular Cab 141 in. WB DRW (F5H)

1FDUF5HY2EEA87364

238

Southwoods Memorial Park

TN

00991978

2016 Chevrolet Silverado 2500HD WT 4x4 Double Cab 8 ft. box 158.1 in. WB
(CK25953)

1GC2KUEG8GZ322004

238

Southwoods Memorial Park

TN

00992010

2016 Chevrolet Silverado 1500 WT 4x2 Regular Cab 8 ft. box 133 in. WB (CC15903)

1GCNCNEH5GZ322924

238

Southwoods Memorial Park

TN

01017772

2016 New Holland B95C ROPS RetroExcavator - Tractor (B95C)

NGHH01756

238

Southwoods Memorial Park

TN

01019305

2019 John Deere HPX615E - Utility Vehicle (HPX615E)

11111111111111111

238

Southwoods Memorial Park

TN

01019306

2019 John Deere 4044M - Compact Utility Tractor (4044)

11111111111111111

239

Northridge Woodhaven Cemetery

TN

00991996

2016 Chevrolet Silverado 1500 WT 4x2 Regular Cab 8 ft. box 133 in. WB (CC15903)

1GCNCNEH4GZ319660

248

Floral Garden Park Cemetery

NC

01001691

2011 Ford Super Duty F-250 SRW 4WD SuperCab (X2B)

1FT7X2B65BEC18464

248

Floral Garden Park Cemetery

NC

01002252

2008 Ford F-150 2WD Reg Cab (F12)

1FTRF12W78KC27568

249

Montlawn Memorial Park

NC

00992003

2016 Chevrolet Silverado 1500 WT 4x2 Regular Cab 8 ft. box 133 in. WB (CC15903)

1GCNCNEH1GZ319065

249

Montlawn Memorial Park

NC

01019308

2019 John Deere HPX615E - Utility Vehicle (HPX615E)

1M0615EACKM020173

250

Mountlawn Memorial Park

NC

01003807

2018 Chevrolet Silverado 2500HD WT 4x4 Double Cab 8 ft. box 158.1 in. WB
(CK25953)

1GC2KUEG9JZ123289

251

George Washington Cemetery

PA

01002061

2005 FORD F-250 SD REG CAB SRW 4WD (F21)

1FTNF21585EA87778

253

Sunset Memorial Park

PA

00997151

2015 John Deere 310K - Backhoe / Loader (310K)

1T0310KXEEE272121

253

Sunset Memorial Park

PA

01002057

2011 Ford F-150 2WD SuperCrew (W1C)

1FTFW1CT9BFC25182

253

Sunset Memorial Park

PA

01005625

2015 Ford Super Duty F-550 DRW 4WD Reg Cab WB CA (F5H)

1FDUF5HY1FEC18558

253

Sunset Memorial Park

PA

01005626

2005 Ford F-250 XL 4x4 SD Regular Cab 137 in. WB (F21)

1FTNF21535EA96324

255

Greenwood Memorial Gardens

VA

01001973

2011 Chevrolet Silverado 1500 Work Truck 4x2 Regular Cab 8 ft. box 133 in. WB
(CC10903)

1GCNCPE08BF179175

256

Sunset Memorial Park

PA

01002021

2007 Ford F-150 2WD Reg Cab (F12)

1FTRF122X7NA34101

275

Roselawn Cemeteries

VA

01023456

2015 Ford F-350 XLT 4x4 SD Regular Cab 8 ft. box 137 in. WB SRW (F3B)

1FDRF3H63FEA15678

282

Panorama Memorial Gardens

VA

01002010

2007 Ford Super Duty F-550 DRW 4WD Reg Cab WB CA (F57)

1FDAF57Y67EB51574

300

Juniata Memorial Park

PA

01002074

1999 GMC Sierra 3500 Reg Cab 135.5" WB 4WD DRW (TK31003)

1GDJK34R0XF087717

303

All Saints Cemetery

PA

00996002

2006 John Deere 410G - Backhoe (410G)

1T0410GX953149

304

All Souls Cemetery

PA

01000649

2016 Chevrolet Silverado 3500HD WT 4x4 Regular Cab 133.6 in. WB DRW (CK35903)

1GB3KYCG8GZ169868

304

All Souls Cemetery

PA

01000664

2016 Chevrolet Silverado 2500HD WT 4x4 Regular Cab 8 ft. box 133.6 in. WB
(CK25903)

1GC0KUEG1GZ168338

305

Calvary Cemetery

PA

01000643

2016 Chevrolet Silverado 3500HD WT 4x4 Regular Cab 133.6 in. WB DRW (CK35903)

1GB3KYCG6GZ169724

305

Calvary Cemetery

PA

01000656

2016 Chevrolet Silverado 3500HD WT 4x2 Regular Cab 133.6 in. WB DRW (CC35903)

1GB3CYCG3GZ168866

305

Calvary Cemetery

PA

01000661

2016 Chevrolet Silverado 2500HD WT 4x4 Regular Cab 8 ft. box 133.6 in. WB
(CK25903)

1GC0KUEG7GZ169011

305

Calvary Cemetery

PA

01000674

2016 Chevrolet Silverado 2500HD WT 4x4 Regular Cab 8 ft. box 133.6 in. WB
(CK25903)

1GC0KUEG7GZ164245

307

Holy Cross Cemetery

PA

01000645

2016 Chevrolet Silverado 3500HD WT 4x4 Regular Cab 133.6 in. WB DRW (CK35903)

1GB3KYCGXGZ168270

307

Holy Cross Cemetery

PA

01000653

2016 Chevrolet Silverado 3500HD WT 4x2 Regular Cab 133.6 in. WB DRW (CC35903)

1GB3CYCG1GZ167523

307

Holy Cross Cemetery

PA

01000659

2016 Chevrolet Silverado 3500HD WT 4x2 Regular Cab 133.6 in. WB DRW (CC35903)

1GB3CYCG0GZ169828

307

Holy Cross Cemetery

PA

01000673

2016 Chevrolet Silverado 2500HD WT 4x4 Regular Cab 8 ft. box 133.6 in. WB
(CK25903)

1GC0KUEG2GZ169238

307

Holy Cross Cemetery

PA

01000676

2016 Chevrolet Silverado 2500HD WT 4x4 Regular Cab 8 ft. box 133.6 in. WB
(CK25903)

1GC0KUEG9GZ168443

307

Holy Cross Cemetery

PA

01000678

2016 Chevrolet Silverado 2500HD WT 4x4 Regular Cab 8 ft. box 133.6 in. WB
(CK25903)

1GC0KUEG5GZ168441

307

Holy Cross Cemetery

PA

01008074

1998 FORD E-350 SUPER CARGO VN 138" (S34)

1FTSE34L1WHA37424

307

Holy Cross Cemetery

PA

01008085

2006 Ford F-250 XL 4x4 SD Regular Cab 137 in. WB SRW (F21)

1FTNF21586EB47429

309

Holy Sepulchre Cemetery

PA

01000647

2016 Chevrolet Silverado 3500HD WT 4x4 Regular Cab 133.6 in. WB DRW (CK35903)

1GB3KYCGXGZ169645

309

Holy Sepulchre Cemetery

PA

01000652

2016 Chevrolet Silverado 3500HD WT 4x2 Regular Cab 133.6 in. WB DRW (CC35903)

1GB3CYCG3GZ166891

309

Holy Sepulchre Cemetery

PA

01000654

2016 Chevrolet Silverado 3500HD WT 4x2 Regular Cab 133.6 in. WB DRW (CC35903)

1GB3CYCG9GZ166619

309

Holy Sepulchre Cemetery

PA

01000662

2016 Chevrolet Silverado 2500HD WT 4x4 Regular Cab 8 ft. box 133.6 in. WB
(CK25903)

1GC0KUEG8GZ167607

309

Holy Sepulchre Cemetery

PA

01000670

2016 Chevrolet Silverado 2500HD WT 4x4 Regular Cab 8 ft. box 133.6 in. WB
(CK25903)

1GC0KUEG5GZ168326

309

Holy Sepulchre Cemetery

PA

01000671

2016 Chevrolet Silverado 2500HD WT 4x4 Regular Cab 8 ft. box 133.6 in. WB
(CK25903)

1GC0KUEG7GZ168716

309

Holy Sepulchre Cemetery

PA

01000675

2016 Chevrolet Silverado 2500HD WT 4x4 Regular Cab 8 ft. box 133.6 in. WB
(CK25903)

1GC0KUEG7GZ169056

309

Holy Sepulchre Cemetery

PA

01000677

2016 Chevrolet Silverado 2500HD WT 4x4 Regular Cab 8 ft. box 133.6 in. WB
(CK25903)

1GC0KUEG6GZ168352

310

Immaculate Heart of Mary

PA

01000658

2016 Chevrolet Silverado 3500HD WT 4x4 Regular Cab 133.6 in. WB DRW (CK35903)

1GB3KYCG9GZ167899

311

New Cathedral Cemetery

PA

01000641

2016 Chevrolet Silverado 3500HD WT 4x4 Regular Cab 133.6 in. WB DRW (CK35903)

1GB3KYCG5GZ277154

312

Resurrection Cemetery

PA

01000640

2016 Dodge Grand Caravan AVP/SE Front-wheel Drive Passenger Van (RTKH53)

2C4RDGBG0GR125515

 

 

--------------------------------------------------------------------------------

 

 

3 Digit #

Name

State

Unit #

Model Description

V IN

312

Resurrection Cemetery

PA

01000648

2016 Chevrolet Silverado 3500HD WT 4x4 Regular Cab 133.6 in. WB DRW (CK35903)

1GB3KYCG0GZ169749

312

Resurrection Cemetery

PA

01000650

2016 Chevrolet Silverado 3500HD WT 4x4 Regular Cab 133.6 in. WB DRW (CK35903)

1GB3KYCG5GZ167558

312

Resurrection Cemetery

PA

01000665

2016 Chevrolet Silverado 2500HD WT 4x4 Regular Cab 8 ft. box 133.6 in. WB
(CK25903)

1GC0KUEG0GZ165494

312

Resurrection Cemetery

PA

01000666

2016 Chevrolet Silverado 2500HD WT 4x4 Regular Cab 8 ft. box 133.6 in. WB
(CK25903)

1GC0KUEG5GZ167094

312

Resurrection Cemetery

PA

01000679

2016 Chevrolet Silverado 2500HD WT 4x4 Regular Cab 8 ft. box 133.6 in. WB
(CK25903)

1GC0KUEG7GZ167582

312

Resurrection Cemetery

PA

01008112

2003 Ford F-450 Chassis 4x2 SD Regular Cab 141 in. WB DRW HD Heavy (F46)

1FDXF46S23EA86041

312

Resurrection Cemetery

PA

00992703

2007 John Deere 310TJ - Backhoe / Loader (310TJ)

T0310TJ148767

312

Resurrection Cemetery

PA

00993778

2015 John Deere 310LE - Backhoe (310LE)

1T0310ELTFG283539

312

Resurrection Cemetery

PA

00993781

2015 John Deere 310EK - Backhoe (310EK)

1T0310EKCEG272102

313

St Peter and Paul Cemetery

PA

01000091

2017 Chevrolet Silverado 3500HD Chassis WT 4x4 Regular Cab 137.5 in. WB DRW
(CK36003)

1GB3KYCG0HZ265799

313

St Peter and Paul Cemetery

PA

01000646

2016 Chevrolet Silverado 3500HD WT 4x4 Regular Cab 133.6 in. WB DRW (CK35903)

1GB3KYCG4GZ163582

313

St Peter and Paul Cemetery

PA

01000651

2016 Chevrolet Silverado 3500HD WT 4x4 Regular Cab 133.6 in. WB DRW (CK35903)

1GB3KYCG9GZ164744

313

St Peter and Paul Cemetery

PA

01000655

2016 Chevrolet Silverado 3500HD WT 4x2 Regular Cab 133.6 in. WB DRW (CC35903)

1GB3CYCG9GZ166118

313

St Peter and Paul Cemetery

PA

01000660

2016 Chevrolet Silverado 2500HD WT 4x4 Regular Cab 8 ft. box 133.6 in. WB
(CK25903)

1GC0KUEG4GZ163943

313

St Peter and Paul Cemetery

PA

01000663

2016 Chevrolet Silverado 2500HD WT 4x4 Regular Cab 8 ft. box 133.6 in. WB
(CK25903)

1GC0KUEG7GZ163631

313

St Peter and Paul Cemetery

PA

01000668

2016 Chevrolet Silverado 2500HD WT 4x4 Regular Cab 8 ft. box 133.6 in. WB
(CK25903)

1GC0KUEG9GZ164859

313

St Peter and Paul Cemetery

PA

01000672

2016 Chevrolet Silverado 2500HD WT 4x4 Regular Cab 8 ft. box 133.6 in. WB
(CK25903)

1GC0KUEG8GZ164254

313

St Peter and Paul Cemetery

PA

01008114

2001 FORD F-250 SD REG CAB SRW 4WD (F21)

1FTNF21L01EB21656

313

St Peter and Paul Cemetery

PA

00998442

2017 John Deere 50G - Excavator (50G)

1FF050GXVHH286208

313

St Peter and Paul Cemetery

PA

01000084

2017 JCB, Inc. 3CX Compact - 12' BHL (3CX)

2454494

313

St Peter and Paul Cemetery

PA

01018966

2019 John Deere 310EP - Backhoe / Loader (310 EP)

1T0310LXAKF358139

314

St John Neumann Cemetery

PA

01000644

2016 Chevrolet Silverado 3500HD WT 4x4 Regular Cab 133.6 in. WB DRW (CK35903)

1GB3KYCG9GZ169765

314

St John Neumann Cemetery

PA

01000657

2016 Chevrolet Silverado 3500HD WT 4x2 Regular Cab 133.6 in. WB DRW (CC35903)

1GB3CYCG1GZ170339

314

St John Neumann Cemetery

PA

01000667

2016 Chevrolet Silverado 2500HD WT 4x4 Regular Cab 8 ft. box 133.6 in. WB
(CK25903)

1GC0KUEG0GZ168217

314

St John Neumann Cemetery

PA

01000669

2016 Chevrolet Silverado 2500HD WT 4x4 Regular Cab 8 ft. box 133.6 in. WB
(CK25903)

1GC0KUEG4GZ168284

339

Forest Memorial Park - WV

WV

01001911

2012 Ford Super Duty F-450 DRW 4WD Reg Cab WB CA (F4H)

1FDUF4HY0CEC62623

342

Fairview Memorial Gardens - WV

WV

01019198

2019 Spartan RT Pro - 61" 25 HP Kohler (RT PRO)

SRPR161747KC9KB032943

342

Fairview Memorial Gardens - WV

WV

01019199

2019 Spartan RT Pro - 61" 25 HP Kohler (RT PRO)

SRPR161747KC7KB032944

345

West Virginia Memorial Gardens

WV

01001962

1996 Ford F-350 Chassis Cab Reg Cab 137" WB, 60.0" CA DRW 4WD

2FDKF38G5TCA56969

345

West Virginia Memorial Gardens

WV

01001989

2015 Ford Super Duty F-350 DRW 4WD Reg Cab WB CA (F3H)

1FDRF3H69FEB97483

347

Graceland Cemetery West

SC

01002496

2011 Chevrolet Tahoe LT1 4x4 (CK10706)

1GNSKBE01BR382875

347

Graceland Cemetery West

SC

01002504

2013 Chevrolet Suburban 1500 LT 4x4 (CK10906)

1GNSKJE73DR311669

347

Graceland Cemetery West

SC

01007944

2015 Chevrolet Silverado 1500 LT w/1LT 4x2 Crew Cab 6.5 ft. box 153 in. WB
(CC15743)

3GCPCREHXFG123575

349

Springhill Memorial Gardens

SC

01002047

1990 Cadillac Brougham 4dr Sedan (6DW69)

1G6DW5476LR730678

350

Forest lawn Cemetery

SC

01002044

2000 FORD E-250 REG ECONO CARGO VAN (E24)

1FTNE24L4YHA05917

350

Forest lawn Cemetery

SC

01002051

1990 Ford F-Super Duty Cab/Chassis DRW (F47)

2FDLF47G8LCA98113

354

Bethlehem Memorial Park

PA

01002094

2009 Ford Super Duty F-550 DRW 4WD Reg Cab WB CA (F57)

1FDAF57Y09EA60321

355

Highland Memorial Gardens

TN

00992002

2016 Chevrolet Silverado 1500 WT 4x2 Regular Cab 8 ft. box 133 in. WB (CC15903)

1GCNCNEH8GZ323842

356

Ridgecrest Cemetery

TN

00992009

2016 Chevrolet Silverado 1500 WT 4x2 Regular Cab 8 ft. box 133 in. WB (CC15903)

1GCNCNEH9GZ319038

356

Ridgecrest Cemetery

TN

01019830

2019 John Deere Z930M Z Trak - Mower (Z930M)

1TC930MCHKT075389

360

Riverside Cemetery

PA

01001870

2011 Ford Super Duty F-250 SRW 4WD Reg Cab 137" (F2B)

1FTBF2B6XBEA15289

360

Riverside Cemetery

PA

01002099

2014 Ford Super Duty F-450 DRW 4WD Reg Cab WB CA (F4H)

1FDUF4HY1EEA80772

362

Green Lawn Cemetery

OH

01002117

1997 Ford F-150 Reg Cab Flareside 120" 4WD (F08)

2FTDF08W1VCA20864

362

Green Lawn Cemetery

OH

01002161

1998 FORD E-150 CARGO VAN 138" WB (E14)

1FTRE1427WHC14746

362

Kingwood Cemetery

OH

01002163

2007 Ford Super Duty F-350 SRW 4WD SuperCab (X31)

1FTWX315X7EA08783

362

Green Lawn Cemetery

OH

01002169

1994 CHEVROLET C1500 PICKUP 117.5"WB (CC10703)

1GCEC14Z8RZ148921

363

Rest Haven Memorial Park

OH

01002166

1995 Chevrolet Sport Van G30 Ext Sport 146" WB (CG31606)

1GAHG39N4SF100500

363

Rest Haven Memorial Park

OH

01010923

2015 John Deere 310K - Backhoe / Loader (310K)

1T0310EKAEG272913

399

Roselawn Burial Park

VA

01002015

2005 Ford Super Duty F-450 DRW Crew Cab (F47)

1FDXF47Y15EC02447

 

 

--------------------------------------------------------------------------------

 

 

3 Digit #

Name

State

Unit #

Model Description

V IN

399

Roselawn Burial Park

VA

01008070

2014 Ford Escape SE 4dr 4x4 (U9G)

1FMCU9GX0EUB83310

400

Bronswood Cemetery

IL

01001688

1997 FORD F-150 SUPERCAB 2WD STYLE (X17)

1FTDX1764VKD04117

400

Bronswood Cemetery

IL

01001703

2007 Ford Super Duty F-350 DRW 4WD Reg Cab WB CA (F37)

1FDWF37577EB07079

430

Augusta Memorial Park

VA

01002014

2005 FORD F-350 SD REG DRW 4WD (F37)

1FDWF37Y55EA09160

431

Alleghany Memorial Park

VA

01002007

2012 Ford Super Duty F-350 DRW 4WD SuperCab 162" WB 60" CA (X3H)

1FD8X3H62CEB97300

441

Laurelwood Prospect

PA

01002055

1996 Ford F-150 Reg Cab WB 4WD

1FTEF14Y0TLB39431

442

Northshore Gardens of Memories

IL

01001675

2015 Chevrolet Silverado 3500HD Chassis WT 4x4 Regular Cab 162 in. WB DRW
(CK36403)

1GB3KYCG5FF575283

442

Northshore Gardens of Memories

IL

01001906

2005 CHEVROLET UPLANDER FWD (CU12216)

1GNDV23L95D250042

443

Highland Memorial park

IL

01005619

2015 Chevrolet Silverado 3500HD Chassis WT 4x4 Regular Cab 162 in. WB DRW
(CK36403)

1GB3KYCG4FF550536

449

Oaklawn Maus & memory gds

VA

01001978

2002 CHEVROLET VENTURE 4DR WAGON EXT (1UM16)

1GNDX03E92D270447

455

Blair Memorial Park

PA

01005623

2002 Ford F-250 4x4 SD Regular Cab 137 in. WB HD Large Pick-up (F21)

1FTNF21L52EA91023

457

Centre County Memorial park

PA

01005620

2004 Ford F-250 XL 4x4 SD Regular Cab 137 in. WB HD (F21)

1FTNF21L24EA65921

457

Centre County Memorial park

PA

01005621

1999 Ford Super Duty F-450 Reg Cab (F46)

1FDXF46F1XED62766

457

Centre County Memorial park

PA

01005624

2002 CHEVROLET SUBURBAN 1500 4WD (CK15906)

1GNFK16Z52J177339

462

Woodlawn Memorial Park Association

PA

00995186

2017 Chevrolet Express 2500 Work Van Rear-wheel Drive Cargo Van (CG23405)

1GCWGAFF5H1184090

462

Woodlawn Memorial Park Association

PA

01001884

2002 CHEVROLET SUBURBAN 1500 4WD (CK15906)

1GNFK16ZX2J156910

464

Mt Zion Cemetery & Mausoleum

PA

01002060

2009 Ford Super Duty F-250 SRW 4WD Reg Cab 137" (F21)

1FTNF21579EA59492

464

Mt Zion Cemetery & Mausoleum

PA

01002097

1994 Ford F-350 Chassis Cab Reg Cab WB CA DRW 4WD (F38)

1FDKF38G0REA19072

464

Mt Zion Cemetery & Mausoleum

PA

01005876

2005 Ford F-450 Chassis XL 4x2 SD Regular Cab 141 in. WB DRW (F46)

1FDXF46Y35EA87111

469

Grandview Memorial Park

PA

01002392

2017 New Holland B95B - Tractor Loader Backhoe (B95B)

N8GH21956

469

Grandview Memorial Park

PA

01008082

2008 Ford F-250 XL 4x4 SD Regular Cab 137 in. WB SRW (F21)

1FTNF21588EC87497

470

Woodlawn Memorial Gardens

PA

01000642

2016 Chevrolet Suburban LT 4x4 (CK15906)

1GNSKHKC2GR271129

470

Woodlawn Memorial Gardens

PA

01002056

1989 Ford 1/2 Ton Trucks Styleside WB 4WD (F14)

1FTEF14Y6KLA38960

470

Woodlawn Memorial Gardens

PA

01002093

2007 Ford Super Duty F-550 DRW 4WD Reg Cab WB CA (F57)

1FDAF57Y07EB51571

471

Coraopolis Cemetery

PA

01001872

1997 FORD F-250 HD P/U 4X4 133" WB (F26)

1FTHF26H1VED02725

473

Forest Lawn Cemetery VA

VA

01002013

2015 Ford Super Duty F-450 DRW 4WD Reg Cab WB CA (F4H)

1FDUF4HY2FEA04947

475

Tioga County Memorial Gardens

PA

01008099

1981 GMC Pickup

1GBHK34M2BB119157

492

Birchlawn Burial Park

VA

01008101

2007 Ford F-550 Chassis XL 4x4 SD Regular Cab 141 in. WB DRW (F57)

1FDAF57Y77EB51566

495

Riverview Memorial Garden

PA

01008100

1999 FORD F-150 REG. CAB 4X2 STYLE (F17)

1FTZF1722XNA82829

495

Riverview Memorial Garden

PA

01008103

2000 Dodge Ram 3500 Chassis Cab - 4X4 139" DRW (MAFS140)

3B6MF3656YM205100

495

Riverview Memorial Garden

PA

01022179

2006 Ford F-450 Commercial Cab Chassis (F46)

1FDXF47Y36EB73809

496

Cumberland Valley Memorial

PA

01001868

1977 Chevrolet Trucks

CCL336B138597

496

Cumberland Valley Memorial

PA

01001871

1988 Ford Econoline Cargo Van E150 Cargo WB (E14)

1FTDE14Y2JHA60082

496

Cumberland Valley Memorial

PA

01002065

2002 FORD E-150 REG ECONO VN 138"WB (E14)

1FTRE14232HB08157

496

Cumberland Valley Memorial

PA

01002095

2007 Ford Super Duty F-550 DRW 4WD Reg Cab WB CA (F57)

1FDAF57Y67EB52059

497

Tri-County Memorial Gardens

PA

01008102

2011 Ford Super Duty F-250 SRW 4WD Reg Cab 137" (F2B)

1FTBF2B68BEA81369

499

Russell Memorial Park

VA

01001882

2015 Ford Super Duty F-450 DRW 4WD Reg Cab WB CA (F4H)

1FDUF4HY6FEA47977

511

Evergreen Cemetery North

WV

01001865

2009 Ford Super Duty F-450 DRW 4WD Reg Cab (F47)

1FDAF47Y69EA21453

511

Evergreen Cemetery North

WV

01001940

2005 Ford Super Duty F-450 DRW Crew Cab (F47)

1FDXF47Y75EC02453

519

Glenview Memorial Gardens

WI

01002453

1999 DODGE RAM 1500 QUAD CAB 4WD 139 (BE6L33)

1B7HF13ZXXJ548898

521

Greenlawn Memorial Park WI

WI

00994485

2016 Chevrolet Silverado 3500HD Chassis WT 4x4 Regular Cab 137.5 in. WB DRW
(CK36003)

1GB3KYCG5GZ362477

521

Greenlawn Memorial Park WI

WI

01007615

2018 Chevrolet Express 2500 Work Van Rear-wheel Drive Cargo Van (CG23405)

1GCWGAFG0J1333245

522

Highland Memory Gardens WI

WI

00994486

2016 Chevrolet Silverado 3500HD Chassis WT 4x4 Regular Cab 137.5 in. WB DRW
(CK36003)

1GB3KYCG5GZ266848

522

Highland Memory Gardens WI

WI

01003118

2013 RAM 1500 4WD Quad Cab 140.5" SLT (DS6H41)

1C6RR7GT5DS695910

522

Roselawn Memory Gardens

WI

01004524

2003 Chevrolet Silverado 2500HD 4x4 Extended Cab 6.5 ft. box 143.5 in. WB Large
Pick-up (CK25753)

1GCHK29U83E293684

522

Highland Memory Gardens WI

WI

01004526

1966 INTERNATIONAL INTERNATIONAL - 160 (1CONV)

613301H63065

522

Highland Memory

WI

01019836

2019 John Deere XUV825M - Gator (XUV825M)

11111111111111111

523

Knollwood Memorial Park

WI

00994329

2016 Chevrolet Silverado 3500HD Chassis WT 4x4 Regular Cab 137.5 in. WB DRW
(CK36003)

1GB3KYCG5GZ338194

523

Knollwood Memorial Park

WI

01019088

2019 John Deere Z960M Z Trak - Zero-Turn Mower (Z960M)

11111111111111111

 

 

--------------------------------------------------------------------------------

 

 

3 Digit #

Name

State

Unit #

Model Description

V IN

524

Ledgeview Memorial Park

WI

01000793

2014 GMC Sierra 1500 SLE 4x4 Double Cab 6.6 ft. box 143.5 in. WB (TK15753)

1GTV2UEH9EZ328638

524

Ledgeview Memorial Park

WI

01001954

1998 GMC Sierra 3500 Reg Cab 135.5" WB, 59.7" CA 4WD DRW (TK31003)

1GDJK34R0WF032442

524

Ledgeview Memorial Park

WI

01001955

1997 GMC Sierra 3500 Reg Cab 135.5" WB, 59.7" CA 4WD DRW (TK31003)

1GDJK34R8VF004807

525

Lincoln Memorial Cemetery WI

WI

01004497

1994 Ford F-350 Chassis Cab Reg Cab WB CA DRW 4WD (F38)

1FDKF38G7RNA41442

525

Lincoln Memorial Cemetery WI

WI

01004500

1999 Chevrolet C/K 3500 Reg Cab 135.5" WB 4WD DRW (CK31003)

1GBJK34F8XF027618

526

Milton Lawns Memorial Park

WI

01004527

2003 FORD F-250 SD REG CAB SRW 4WD (F21)

1FTNF21P13EC18497

526

Milton Lawns Memorial Park

WI

01004539

1990 Ford Super Duty F-350 DRW - SD Chassis 138 in. WB DRW (MAFS11)

1FDKF38G3LKA68517

527

Roselawn Memorial Park

WI

00994330

2016 Chevrolet Silverado 3500HD Chassis WT 4x4 Regular Cab 137.5 in. WB DRW
(CK36003)

1GB3KYCG6GZ339838

527

Roselawn Memorial Park

WI

00994487

2016 Chevrolet Silverado 2500HD WT 4x4 Crew Cab 6.6 ft. box 153.7 in. WB
(CK25743)

1GC1KUEG1GF234781

527

Roselawn Memorial Park

WI

01001689

2005 FORD F-350 SD CREW CAB 4X4 (W31)

1FTWW31PX5ED09670

529

Parklawn Memorial Gardens

PA

01002031

1990 Ford F-Super Duty Cab/Chassis DRW (F47)

2FDLF47GXLCB07569

530

Valhalla Memorial Park

WI

01003179

1997 GMC Sierra 3500 Reg Cab 135.5" WB, 59.7" CA 4WD DRW (TK31003)

1GDJK34F4VF001344

530

Valhalla Memorial Park

WI

01003213

1995 FORD F-350 CAB/CHASSIS 2WD (F37)

1FDKF37GXSEA40373

534

Sunset Memory Gardens

WI

01002483

1999 Chevrolet C/K 3500 Reg Cab 135.5" WB 4WD DRW (CK31003)

1GBJK34F9XF029331

534

Sunset Memory Gardens

WI

01002500

1979 Chevrolet C-30

CE338J125078

534

Sunset Memory Gardens

WI

01002501

1979 Ford F-350

F37BPEE3992

534

Sunset Memory Gardens

WI

01002503

1996 Chevrolet C/K 1500 Reg Cab WB 4WD

1GCEK14W2TZ188587

535

Mormon Coulee Memorial Park

WI

01002454

2001 DODGE RAM 2500 QUAD CAB 4WD 139 (BE7L33)

1B7KF23Z01J561680

535

Mormon Coulee Memorial Park

WI

01002506

1985 Dodge Pickup W-350 Sweptline

1B6MW34WXFS677476

536

Green Lawn Memorial Park

PA

01005622

2009 Ford Super Duty F-450 DRW 4WD Reg Cab (F47)

1FDAF47Y79EA07013

536

Green Lawn Memorial Park

PA

01005663

2011 Ford F-250 XL 4x4 SD Regular Cab 8 ft. box 137 in. WB SRW (F2B)

1FTBF2B63BEB10146

548

Locustwood Memorial Park

NJ

01007511

2011 Ford F-550 Chassis XL 4x4 SD Regular Cab 141 in. WB DRW (F5H)

1FDUF5HY3BEA20882

548

Locustwood Memorial Park

NJ

01007515

2011 Ford Super Duty F-250 SRW 4WD Reg Cab 137" (F2B)

1FTBF2B65BEB10147

583

Mt. Airy Cemetery

PA

01002034

1998 Dodge Ram BR3500 WB DRW 4WD (BR8L63)

3B6MF3651WM211061

583

Mt. Airy Cemetery

PA

01002075

1997 GMC Sierra 3500 Reg Cab 135.5" WB, 59.7" CA 4WD DRW (TK31003)

1GDJK34R9VF015931

583

Mt. Airy Cemetery

PA

01002111

2008 Ford Super Duty F-450 DRW 4WD Reg Cab WB CA (F47)

1FDXF47Y08EB60390

591

Roosevelt Memorial Park

VA

01002022

1998 Ford F-150 Reg Cab (F17)

1FTZF1729WNA44514

598

Fort Hill Memorial Park

VA

01001883

2011 Ford Super Duty F-550 DRW 4WD Reg Cab WB CA (F5H)

1FDUF5HY6BEA70675

601

Glen Haven

MD

01016958

2015 Ford F-550 Chassis XL 4x4 SD Regular Cab 141 in. WB DRW (F5H)

1FDUF5HY5FEA06777

601

Glen Haven

MD

01023193

2011 Ford Super Duty F-350 SRW 4WD Crew Cab (W3B)

1FT8W3BT9BEA05391

604

Crown Hill Cemetery

OH

00992576

2017 Chevrolet Express 2500 Work Van Rear-wheel Drive Cargo Van (CG23405)

1GCWGAFF5H1117960

604

Crown Hill Cemetery

OH

01001852

2011 Ford Super Duty F-550 DRW 4WD Reg Cab WB CA (F5H)

1FDUF5HYXBEA20880

604

Crown Hill Cemetery

OH

01001922

1988 Chevrolet 1 Ton Chassis-Cabs Cab WB (R943-D)

1GBHR34K5JJ117059

604

Crown Hill Cemetery

OH

01002152

2005 FORD F-350 SD REG DRW 4WD (F37)

1FDWF37515EA53291

604

Crown Hill Cemetery

OH

01002160

2002 FORD E-150 REG ECONO VN 138"WB (E14)

1FTRE14242HB12377

604

Crown Hill Cemetery

OH

01002162

2002 Ford Super Duty F-350 SRW Reg Cab 137" 4WD (F31)

1FTSF31L72EA37571

604

Crown Hill Cemetery

OH

01009411

2019 Chevrolet Equinox LS All-wheel Drive (1XX26)

2GNAXSEV4K6146936

606

Butler County Cemetery

OH

01002155

2005 Ford Super Duty F-450 DRW Crew Cab (F47)

1FDXF47Y15EC89038

606

Butler County Cemetery

OH

01002158

2006 FORD F-250 SD REG CAB SRW 4WD (F21)

1FTNF21536EB36256

606

Butler County Cemetery

OH

01002170

2006 CHEVROLET EXPRESS CARGO 1500 135" (CG13405)

1GCEG15X361235217

606

Forest Hill Memorial Garden

OH

01007949

2018 Chevrolet Express 2500 Work Van Rear-wheel Drive Cargo Van (CG23405)

1GCWGAFPXJ1289772

606

Butler County Cemetery

OH

01011897

2012 John Deere 310SK - Backhoe / Loader (310SK)

1T0310SKHCE223632

607

Lakewood Mem Grdns East

TN

01019834

2019 John Deere HPX615E - Utility Vehicle (HPX615E)

11111111111111111

607

Lakewood Mem Grdns East

TN

01019835

2019 John Deere Z930M Z Trak - Mower (Z930M)

1TC930MCAKT072926

613

Cedar Hill Memorial Park

PA

01001920

2008 Ford Super Duty F-450 DRW 4WD Reg Cab WB CA (F47)

1FDXF47YX8EC87499

613

Cedar Hill Memorial Park

PA

01002071

2000 CHEVROLET SILVERADO 1500 REG 119" (CK15703)

1GCEK14W3YZ320571

613

Cedar Hill Memorial Park

PA

01002098

1985 Ford Pickup (F60)

1FDNF70H0FVA23949

614

Grandview Cemetery

PA

01002100

2013 Ford Super Duty F-450 DRW 4WD Reg Cab WB CA (F4H)

1FDUF4HY3DEA52373

617

Lafayette Memorial Park

PA

01002101

2013 Ford Super Duty F-450 DRW 4WD Reg Cab WB CA (F4H)

1FDUF4HY7DEA05928

 

 

--------------------------------------------------------------------------------

 

 

3 Digit #

Name

State

Unit #

Model Description

V IN

618

Sylvan Heights Cemetery

PA

00995228

2003 Case 580SM - Tractor (580SM)

JJG0375614

618

Sylvan Heights Cemetery

PA

01001876

2013 Ford Econoline Wagon E-350 Super Duty Ext (S3B)

1FBSS3BL5DDA52304

618

Sylvan Heights Cemetery

PA

01002105

2001 FORD F-350 SD REG CHAS DRW 4WD (F37)

1FDWF37F11ED76999

618

Sylvan Heights Cemetery

PA

01007770

2017 GMC Sierra 3500HD Chassis Base 4x4 Regular Cab 137.5 in. WB DRW (TK36003)

1GD32VCG7HZ295128

618

Sylvan Heights Cemetery

PA

01018709

2013 Case 580SN - Tractor (580SN)

JJGN58SNTDC585107

620

Randolph Memorial Park

NC

01001845

2004 CHEVROLET SILVERADO 2500 REG 133" (CC25903)

1GCGC24U74Z139090

621

Alamance Memorial Park

NC

01003183

2009 Dodge Ram 2500 SLT 4x4 Quad Cab 160.5 in. WB (DH7H42)

3D7KS28T99G542404

622

West Lawn Memorial Park

NC

01002196

2001 CHEVROLET SILVERADO 2500HD CREW (CC25743)

1GCHC23U31F130681

623

Wayne Memorial Park

NC

01002247

2014 Ford Super Duty F-450 DRW 4WD Reg Cab WB CA (F4H)

1FDUF4HY3EEA80773

625

Lakeview Memory Park

NC

01001916

2010 Ford Fusion 4dr Sdn SE FWD (P0H)

3FAHP0HA5AR364739

625

Lakeview Memory Park

NC

01002197

2011 Chevrolet Silverado 1500 Work Truck 4x4 Regular Cab 8 ft. box 133 in. WB
(CK10903)

1GCNKPE0XBZ107847

625

Lakeview Memorial Park

NC

01002253

2002 FORD RANGER REG CAB P/U (R10)

1FTYR10U32PB22380

625

Lakeview Memory Park

NC

01003804

2018 Chevrolet Silverado 2500HD WT 4x4 Double Cab 8 ft. box 158.1 in. WB
(CK25953)

1GC2KUEG9JZ124507

627

Pinelawn Memorial Park

NC

01001926

2013 Ford F-150 2WD Reg Cab (F1C)

1FTMF1CM3DKF16058

627

Pinelawn Memorial Park

NC

01002209

1993 GMC C & K Series Pickup

VGCEC1424PE228138

628

Skyline Memorial Park

NC

01002249

2013 Ford F-150 4WD Reg Cab (F1E)

1FTMF1EM0DKD99388

630

Oaklawn Memorial Gardens

NC

00992008

2016 Chevrolet Silverado 1500 WT 4x2 Regular Cab 8 ft. box 133 in. WB (CC15903)

1GCNCNEHXGZ318416

630

Oaklawn Memorial Gardens

NC

01001849

2011 Ford Super Duty F-550 DRW 4WD Reg Cab WB CA (F5H)

1FDUF5HY5BEA23007

636

Lakeview Memory Gardens

AL

01001817

2012 Ford Super Duty F-450 DRW 4WD Reg Cab WB CA (F4H)

1FDUF4HY6CEC01728

636

Lakeview Memory Gardens

AL

01001823

1992 Chevrolet Chevy Van G10 WB (CG11005)

1GCDG15H2N7131401

637

Crestwood Memorial

AL

00991987

2016 Chevrolet Silverado 1500 WT 4x2 Regular Cab 8 ft. box 133 in. WB (CC15903)

1GCNCNEH3GZ319441

637

Crestwood Memorial

AL

01001815

1997 Ford F-350 Chassis Cab Reg Cab WB, CA DRW 4WD (F38)

1FDKF38G9VEB66579

637

Crestwood Memorial

AL

01001824

2001 CHEVROLET SILVERADO 1500 REG 119" (CC15703)

1GCEC14W51Z322440

638

Forest Lawn Gardens

AL

01001814

1985 Ford Pickup (F60)

1F00E14F0FHA01744

638

Forest Lawn Gardens

AL

01011124

2011 Ford F-450 Chassis XL 4x2 SD Regular Cab 141 in. WB DRW (F4G)

1FDTF4GY2BEB43368

639

Ridout's Forest Crest

AL

00991992

2016 Chevrolet Silverado 1500 WT 4x2 Regular Cab 8 ft. box 133 in. WB (CC15903)

1GCNCNEH8GZ321752

639

Forest Crest Cemetery

AL

01001899

2011 Ford Super Duty F-550 DRW 4WD Reg Cab WB CA (F5H)

1FDUF5HY8BEA70676

640

Ridout's Forest Hill Cemetery

AL

00991993

2016 Chevrolet Silverado 1500 WT 4x2 Regular Cab 8 ft. box 133 in. WB (CC15903)

1GCNCNEH7GZ319894

640

Ridout's Forest Hill Cemetery

AL

01001816

2012 Ford Super Duty F-450 DRW 4WD Reg Cab WB CA (F4H)

1FDUF4HY0CEB33328

641

Walker Memory Gardens

AL

00992014

2016 Chevrolet Silverado 1500 WT 4x2 Regular Cab 8 ft. box 133 in. WB (CC15903)

1GCNCNEH8GZ319306

643

Olinger's Evergreen

CO

01001896

2010 Chevrolet Silverado 2500HD Work Truck 4x4 Regular Cab 8 ft. box 133 in. WB
(CK20903)

1GC3KVBG0AF119888

644

Old Mission Wichita Park

KS

01001604

2010 Chevrolet Express 2500 Work Van Rear-wheel Drive Cargo Van (CG23405)

1GCZGFBA7A1156401

644

Old Mission Wichita Park

KS

01001619

2008 Ford Super Duty F-350 DRW 4WD Reg Cab WB CA (F37)

1FDWF37548EE59876

644

Old Mission Wichita Park

KS

01001621

1998 Buick LeSabre 4dr Sdn Custom (4HP69)

1G4HP52K6WH445648

644

Old Mission Wichita Park

KS

01001623

1979 Chevrolet C-30

1G7DC14Z60Z521656

644

Old Mission Wichita Park

KS

01001624

1999 CHEVROLET ASTRO CARGO VAN 111.2 (CM11005)

1GCDM19WXXB137013

644

Forest Hill Cavalry

MO

01001902

2009 Ford Super Duty F-250 SRW 4WD SuperCab (X21)

1FTSX21539EA48828

645

White Chapel

KS

01001625

1994 Chevrolet C2500 - 4x2 (CC20903)

1GCFC24K5RE215477

647

Floral Lawn Memorial Gardens

MI

01002269

1999 CHEVROLET VENTURE 4DR EXT WB 120" (1UM16)

1GNDX03E4XD298275

647

Floral Lawn Memorial Gardens

MI

01002305

2011 Ford Super Duty F-350 DRW 4WD Reg Cab WB CA (F3H)

1FDRF3H61BEA32537

647

Roseland Memorial Gardens

MI

01003543

2014 Chevrolet Silverado 1500 Work Truck w/1WT 4x4 Crew Cab 6.5 ft. box 153.5
in. WB (CK15743)

3GCUKREC2EG435155

651

Floral Gardens

MI

01001932

2004 Ford Super Duty F-350 DRW Reg Cab WB CA 4WD (F37)

1FDWF37S44ED76108

651

Floral Gardens

MI

01002258

1999 FORD F-250 SD REG CAB SRW 4WD (F21)

1FTNF21L0XEB50244

652

Roseland Memorial Gardens

MI

01002256

2005 FORD F-250 SD REG CAB SRW 4WD (F21)

1FTNF21515EC24852

652

Roseland Memorial Gardens

MI

01002307

1999 Ford Super Duty F-350 DRW Reg Cab WB 4WD (F37)

1FDWF37L0XEC16594

652

Roseland Memorial Gardens

MI

01004220

2004 CHEVROLET VENTURE 4DR WAGON EXT (1UM16)

1GNDX03E54D229929

653

Old Dominion

VA

01002009

2007 Ford Super Duty F-550 DRW 4WD Reg Cab WB CA (F57)

1FDAF57Y27EB51572

655

Forest Hill Cavalry

MO

01001840

2000 FORD E-250 REG ECONO CARGO VAN (E24)

1FTNE24LXYHB23759

655

Forest Hill Cavalry

MO

01001930

2009 Ford F-150 4WD Reg Cab 145" (F14)

1FTVF14V19KC08129

 

 

--------------------------------------------------------------------------------

 

 

3 Digit #

Name

State

Unit #

Model Description

V IN

655

Forest Hill Cavalry

MO

01002241

2014 RAM 2500 4WD Crew Cab 149" SLT (DJ7H91)

3C6UR5DL9EG236410

655

Forest Hill Cavalry

MO

01002278

1999 Ford Ranger (R10)

1FT7R10V9XPA36328

661

Floral Lawn

IL

01001679

1998 GMC Sierra 3500 Reg Cab 135.5" WB, 59.7" CA 4WD DRW (TK31003)

1GDJK34R5WF006600

661

Floral Lawn

IL

01001681

1998 GMC Sierra 3500 Reg Cab 135.5" WB, 59.7" CA 4WD DRW (TK31003)

1GDJK34RXWF006382

661

Floral Lawn

IL

01009920

2013 Dodge Grand Caravan SXT Front-wheel Drive Passenger Van (RTKM53)

2C4RDGCG1DR576172

663

Calvary Cemetery & Crematorium

IN

01001611

1997 Ford F-150 Reg Cab (F17)

2FTDF1724VCA31555

663

Calvary Cemetery & Crematorium

IN

01001634

2002 Chevrolet Silverado 3500 Chassis 4x4 Regular Cab 137 in. WB Heavy (CK36003)

1GBJK34U52E254228

663

Calvary Cemetery & Crematorium

IN

01001653

1983 Chevrolet Pickup K30

1GBHK34M1DV110936

664

Kanawha Valley Memorial Garden

WV

01001993

2015 Ford Super Duty F-550 DRW 4WD Reg Cab WB CA (F5H)

1FDUF5HY3FEA89545

671

Bethel Memorial Park

NJ

01022751

2008 Ford F-450 XLT 4x4 SD Crew Cab 172 in. WB (W43)

1FDXF47Y68ED86904

685

Sunset Memorial Park

WV

01001912

2014 Ford Super Duty F-550 DRW 4WD Reg Cab WB CA (F5H)

1FDUF5HYVEEA44130

685

Sunset Memorial Park

WV

01001994

2014 Ford Super Duty F-550 DRW 4WD Reg Cab WB CA (F5H)

1FDUF5HY4EEA44130

685

Sunset Memorial Park

WV

01002203

2012 Chevrolet Suburban 1500 LT 4x4 (CK10906)

1GNSKJE7XCR199581

693

Chartiers Cemetery Company

PA

01001919

2008 Ford Super Duty F-350 DRW 4WD Reg Cab WB CA (F37)

1FDWF37Y38EE27463

693

Chartiers Cemetery Company

PA

01002063

2010 Ford Super Duty F-250 SRW 4WD Reg Cab 137" (F2B)

1FTNF2B51AEB07264

693

Chartiers Cemetery Company

PA

01006418

2018 GMC Sierra 2500HD Base 4x4 Regular Cab 8 ft. box 133.6 in. WB (TK25903)

1GT02REGXJZ234633

705

Laurelwood Prospect

PA

01002062

2009 Ford Super Duty F-250 SRW 4WD Reg Cab 137" (F21)

1FTNF215X9EA07015

705

Laurelwood Prospect

PA

01002109

2008 Ford Super Duty F-450 DRW 4WD Reg Cab WB CA (F47)

1FDXF47RX8EC39283

716

Wicomico Memorial Parks

MD

01002291

1997 FORD EXPLORER 4DR WAGON 4X4 (U34)

1FMDU34X3VUB37119

716

Wicomico Memorial Parks

MD

01008981

2019 Chevrolet Express 2500 Work Van Rear-wheel Drive Cargo Van (CG23405)

1GCWGAFG9K1149293

717

Sunrise Memorial Gardens

MI

01002255

2004 Ford Super Duty F-350 DRW Reg Cab WB CA 4WD (F37)

1FDWF37S94ED76105

717

Sunrise Memorial Gardens

MI

01002276

2007 Chevrolet Silverado 1500 LT1 4x4 Extended Cab 6.6 ft. box 143.5 in. WB
(CK10753)

2GCEK19J371643930

718

Mt. Ever Rest Memorial Park South

MI

01001850

2009 Ford Super Duty F-350 DRW 4WD Reg Cab WB CA (F37)

1FDWF37Y09EA16068

718

Mt. Ever Rest Memorial Park South

MI

01002257

2009 Ford Super Duty F-250 SRW 4WD Reg Cab 137" (F21)

1FTNF21579EA46175

718

Mt. Ever Rest Memorial Park South

MI

01002260

2006 FORD E-150 REG ECONO VN 138"WB (E14)

1FTRE14W36DA31211

718

Mt. Ever Rest Memorial Park South

MI

01002308

2001 FORD F-350 SD REG CHAS DRW 4WD (F37)

1FDWF37S11EB67176

720

Chapel Hill Memorial Gardens

MI

01002268

2005 CHEVROLET UPLANDER FWD (CU12216)

1GNDV23L65D253321

720

Chapel Hill Memorial Gardens

MI

01002274

2005 BUICK LACROSSE CX SEDAN (4WC19)

2G4WC532551254807

720

Chapel Hill Memorial Gardens

MI

01002309

2001 FORD F-350 SD REG CHAS DRW 4WD (F37)

1FDWF37S31EB67177

721

East Lawn Memorial Gardens

MI

01001837

1997 Chevrolet C/K 3500 Reg Cab 135.5" WB, 59.7" CA 4WD DRW (CK31003)

1GBJK34R4VF053723

721

East Lawn Memorial Gardens

MI

01002267

1999 CHEVROLET 1500 EXPRESS CRGO REG 135 (CG11405)

1GCEG15WXX1137147

722

DeepDale Memorial Gardens

MI

01002259

2003 FORD E-150 REG ECONO VN 138"WB (E14)

1FTRE14263HA46738

722

DeepDale Memorial Gardens

MI

01002304

2009 Ford Super Duty F-550 DRW 4WD Reg Cab WB CA (F57)

1FDAF57R29EB30510

723

Flint Memorial Park

MI

01002254

2002 Ford Super Duty F-350 DRW Reg Cab WB CA 4WD (F37)

1FDWF37S92EC33524

723

Flint Memorial Park

MI

01002263

2010 Ford Super Duty F-350 SRW 4WD Reg Cab 137" (F3B)

1FTWF3B57AEB27738

723

Flint Memorial Park

MI

01002273

2009 Dodge Grand Caravan SXT Front-wheel Drive Passenger Van (RTKP53)

2D8HN54129R530446

723

Flint Memorial Park

MI

01002310

2009 Ford Super Duty F-350 DRW 4WD Reg Cab WB CA (F37)

1FDWF37579EB29263

724

Christian Memorial Gardens West

MI

00998658

2016 Chevrolet Express 2500 Work Van Rear-wheel Drive Cargo Van (CG23405)

1GCWGAFF0G1244078

724

Christian Memorial Gardens West

MI

01001929

2000 MERCURY GRAND MARQUIS GS SEDAN (M74)

2MEFM74W3YX665119

724

Christian Memorial Gardens West

MI

01001931

1995 FORD E-350 CUTAWAY VAN (E37)

1FDKE37F5SHB70571

724

Christian Memorial Gardens West

MI

01002262

2010 Ford Super Duty F-350 SRW 4WD Reg Cab 137" (F3B)

1FTWF3B54AEB27583

724

Christian Memorial Gardens West

MI

01002272

2008 GMC Savana Work Van All-wheel Drive G1500 Cargo Van (TH13405)

1GTFH154381190483

724

Christian Memorial Gardens West

MI

01002306

2009 Ford Super Duty F-350 DRW 4WD Reg Cab WB CA (F37)

1FDWF37509EA92654

727

Forest Lawn Garden

PA

01002029

1996 Ford F-350 Chassis Cab Reg Cab 137" WB, 60.0" CA DRW 4WD

2FDKF38G4TCA66473

727

Forest Lawn Garden

PA

01002032

1982 Chevrolet Pickup 4WD 2dr K30

2GBHK34M1C1168559

729

Fairlawn

KS

01001603

2004 CHEVROLET SILVERADO 2500 REG 133" (CK25903)

1GCHK24U54E303094

729

Fairlawn

KS

01001618

1997 Ford F-350 Chassis Cab Reg Cab WB, CA DRW 4WD (F38)

1FDKF38F8VEB66578

730

Lincoln Memorial Cemetery WI

WI

01001638

2005 GMC Sierra 3500 Chassis Base 4x2 Regular Cab 161.5 in. WB DRW (TC36403)

1GDJC34U35E118785

730

Lincoln Memorial Cemetery WI

WI

01001662

1987 Chevrolet S-10

1FCTF1576HLA03026

 

 

--------------------------------------------------------------------------------

 

 

3 Digit #

Name

State

Unit #

Model Description

V IN

730

Lincoln Memorial Cemetery WI

WI

01001669

2007 FORD F-250 SD REG CAB SRW 4WD (F21)

1FTNF21587EA19130

731

Forest Lawn Memory Garden

IN

01001613

2014 RAM 2500 4WD Crew Cab 149" Tradesman (DJ7L91)

3C6UR5CL7EG243762

731

Forest Lawn Memory Garden

IN

01001616

2003 FORD F-250 SD REG CAB SRW 4WD (F21)

3FTNF21L93MB44477

731

Forest Lawn Memory Garden

IN

01001664

2010 Ford Super Duty F-350 DRW 4WD Reg Cab WB CA (F3H)

1FDWF3HY0AEB34639

731

Forest Lawn Cemetery

IN

01001665

1999 Ford Ranger (R10)

1FT4R10V9XVAZ1667

731

Forest Lawn Cemetery

IN

01001668

2002 FORD E-250 REG ECONO CARGO VAN (E24)

1FTNE24242HB16921

732

Covington Memorial

IN

00994246

2016 Buick Enclave Leather Front-wheel Drive (4R14526)

5GAKRBKDXGJ337467

732

Covington Memorial

IN

01017631

2008 Chevrolet Silverado 3500HD Chassis Work Truck 4x4 Regular Cab 161.5 in. WB
DRW (CK31403)

1GBJK346X8E199043

732

Covington Memorial

IN

01019307

2019 John Deere HPX615E - Utility Vehicle (HPX615E)

11111111111111111

733

Chapel Hill Memorial Gardens

IN

01001609

1998 FORD WINDSTAR WAGON (A51)

2FMZA5144WBD41178

733

Chapel Hill Memorial Gardens

IN

01001652

2010 Chevrolet Silverado 3500HD Chassis Work Truck 4x4 Regular Cab 137 in. WB
DRW (CK31003)

1GB6KZBK7AF112031

734

Garden of Memory

IN

01001612

1989 Jeep Wrangler 2dr "S" (YJJE77)

2J4FY19E6KJ143270

734

Garden of Memory

IN

01001629

1994 PLYMOUTH Voyager 3dr Grand LE 119" WB (ASHP53)

1P4GH54R2RX102672

734

Garden of Memory

IN

01001633

2008 Chevrolet Silverado 3500HD Chassis Work Truck 4x4 Regular Cab 137 in. WB
DRW (CK31003)

1GBJK34K98E158481

734

Garden of Memory

IN

01001702

2013 RAM 1500 4WD Quad Cab 140.5" SLT (DS6H41)

1C6RR7GT7DS675058

734

Garden of Memory

IN

01001966

1985 Jeep CJ 4WD CJ7

1JCUM87A6FT169190

735

Chapel Hill Memorial

MI

01001851

2009 Ford Super Duty F-350 DRW 4WD Reg Cab WB CA (F37)

1FDWF37Y89EA33099

735

Chapel Hill Memorial Gardens

MI

01002261

2009 Ford Super Duty F-350 SRW 4WD Reg Cab 137" (F31)

1FTWF31539EB19178

735

Chapel Hill Memorial Cemetery

MI

01019311

2019 John Deere HPX615E - Utility Vehicle (HPX615E)

1M0615EAPKM020587

737

Royal Oak Cemetery

OH

01001866

2011 Ford Super Duty F-550 DRW 4WD Reg Cab WB CA (F5H)

1FDUF5HY1BEA20881

747

Crestview Memorial Park

NC

00991994

2016 Chevrolet Silverado 1500 WT 4x2 Regular Cab 8 ft. box 133 in. WB (CC15903)

1GCNCNEH5GZ319702

747

Crestview Memorial Park

NC

01002206

2004 Ford F-150 Heritage Reg Cab (F17)

2FTRF17244CA35819

 

 

 

 

--------------------------------------------------------------------------------

 

STONEMOR - MOON MSA SCHEDULE 4

1H'20/ Month (Rollout Period)

 

 

 

2H'20/ Month

2021

2022

2023

2024

3 Digit #    4 Digit #Name

JAN

FEB

MARAPRMAYJUNJUL

MonthlyTotal

Monthly

Annual

MonthlyAnnual

MonthlyAnnual

Monthly

Annual

251

251

George Washington Cemetery

9,253

9,253

9,253

18,378

29,079

29,079

29,079

29,079

278,769

29,661

355,928

30,254

363,047

30,859

370,308

31,476

377,714

253

253

Sunset Memorial Park NE

9,253

9,253

9,253

18,378

29,079

29,079

29,079

29,079

278,769

29,661

355,928

30,254

363,047

30,859

370,308

31,476

377,714

360

5559

Riverside Cemetery

9,253

9,253

9,253

18,378

29,079

29,079

29,079

29,079

278,769

29,661

355,928

30,254

363,047

30,859

370,308

31,476

377,714

919

919

Kirk & Nice @ Sunset

500

500

500

500

500

500

500

500

6,000

510

6,120

520

6,242

531

6,367

541

6,495

920

920

Kirk & Nice Funeral Home

500

500

500

500

500

500

500

500

6,000

510

6,120

520

6,242

531

6,367

541

6,495

441

5586

Prospect Cemetery

3,874

3,874

3,874

6,970

13,290

13,290

13,290

13,290

124,915

13,556

162,674

13,827

165,928

14,104

169,246

14,386

172,631

705

5819

Laurelwood Cemetery

3,874

3,874

3,874

6,970

13,290

13,290

13,290

13,290

124,915

13,556

162,674

13,827

165,928

14,104

169,246

14,386

172,631

354

5517

Bethlehem Memorial Park

3,874

3,874

3,874

6,970

13,290

13,290

13,290

13,290

124,915

13,556

162,674

13,827

165,928

14,104

169,246

14,386

172,631

462

5626

Woodlawn Memorial Park Assn.

3,874

3,874

3,874

6,970

13,290

13,290

13,290

13,290

124,915

13,556

162,674

13,827

165,928

14,104

169,246

14,386

172,631

613

613

Cedar Hill Memorial Park

3,874

3,874

3,874

6,970

13,290

13,290

13,290

13,290

124,915

13,556

162,674

13,827

165,928

14,104

169,246

14,386

172,631

614

614

Grandview Cemetery

3,874

3,874

3,874

6,970

13,290

13,290

13,290

13,290

124,915

13,556

162,674

13,827

165,928

14,104

169,246

14,386

172,631

615

615

Laurel Cemetery

3,874

3,874

3,874

6,970

13,290

13,290

13,290

13,290

124,915

13,556

162,674

13,827

165,928

14,104

169,246

14,386

172,631

616

616

Arlington Memorial Park

3,874

3,874

3,874

6,970

13,290

13,290

13,290

13,290

124,915

13,556

162,674

13,827

165,928

14,104

169,246

14,386

172,631

816

816

Weber Funreral Home

500

500

500

500

500

500

500

500

6,000

510

6,120

520

6,242

531

6,367

541

6,495

817

817

Weber Funeral Home

500

500

500

500

500

500

500

500

6,000

510

6,120

520

6,242

531

6,367

541

6,495

818

818

Norcross-Weber FH

500

500

500

500

500

500

500

500

6,000

510

6,120

520

6,242

531

6,367

541

6,495

25

2127

Greenwood Cemetery

3,425

3,425

3,425

4,049

9,750

9,750

9,750

9,750

92,322

9,945

119,338

10,144

121,725

10,347

124,159

10,554

126,642

30

2137

Pleasant View Cemetery

3,425

3,425

3,425

4,049

9,750

9,750

9,750

9,750

92,322

9,945

119,338

10,144

121,725

10,347

124,159

10,554

126,642

403

5569

Morris Cemetery

9,253

9,253

9,253

18,378

29,079

29,079

29,079

29,079

278,769

29,661

355,928

30,254

363,047

30,859

370,308

31,476

377,714

464

5628

Mt. Zion Cemetery & Mausoleum

9,253

9,253

9,253

18,378

29,079

29,079

29,079

29,079

278,769

29,661

355,928

30,254

363,047

30,859

370,308

31,476

377,714

469

5633

Grand View Memorial Park

3,425

3,425

3,425

4,049

9,750

9,750

9,750

9,750

92,322

9,945

119,338

10,144

121,725

10,347

124,159

10,554

126,642

470

5634

Woodlawn Memorial Gardens - PA

3,425

3,425

3,425

4,049

9,750

9,750

9,750

9,750

92,322

9,945

119,338

10,144

121,725

10,347

124,159

10,554

126,642

495

5672

Riverview Memorial Gardens

3,425

3,425

3,425

4,049

9,750

9,750

9,750

9,750

92,322

9,945

119,338

10,144

121,725

10,347

124,159

10,554

126,642

496

5673

Cumberland Valley Memorial

3,425

3,425

3,425

4,049

9,750

9,750

9,750

9,750

92,322

9,945

119,338

10,144

121,725

10,347

124,159

10,554

126,642

497

5674

Tri County Memorial Gardens

3,425

3,425

3,425

4,049

9,750

9,750

9,750

9,750

92,322

9,945

119,338

10,144

121,725

10,347

124,159

10,554

126,642

498

5675

Blue Ridge Memorial Gardens

3,425

3,425

3,425

4,049

9,750

9,750

9,750

9,750

92,322

9,945

119,338

10,144

121,725

10,347

124,159

10,554

126,642

501

5698

Prospect Hill

3,425

3,425

3,425

4,049

9,750

9,750

9,750

9,750

92,322

9,945

119,338

10,144

121,725

10,347

124,159

10,554

126,642

502

5699

Westminster Cemetery

3,425

3,425

3,425

4,049

9,750

9,750

9,750

9,750

92,322

9,945

119,338

10,144

121,725

10,347

124,159

10,554

126,642

811

811

Heintzelman FH Centre Co

500

500

500

500

500

500

500

500

6,000

510

6,120

520

6,242

531

6,367

541

6,495

145

2240

Twin Hills Memorial Park

2,367

2,367

2,367

2,367

3,707

10,521

10,521

10,521

86,818

10,731

128,773

10,946

131,348

11,165

133,975

11,388

136,655

300

2267

Juniata Memorial Park

2,367

2,367

2,367

2,367

3,707

10,521

10,521

10,521

86,818

10,731

128,773

10,946

131,348

11,165

133,975

11,388

136,655

455

5619

Blair Memorial Park

2,367

2,367

2,367

2,367

3,707

10,521

10,521

10,521

86,818

10,731

128,773

10,946

131,348

11,165

133,975

11,388

136,655

457

5621

Centre County Memorial Park

2,367

2,367

2,367

2,367

3,707

10,521

10,521

10,521

86,818

10,731

128,773

10,946

131,348

11,165

133,975

11,388

136,655

475

5771

Tioga County Memorial Gardens

2,367

2,367

2,367

2,367

3,707

10,521

10,521

10,521

86,818

10,731

128,773

10,946

131,348

11,165

133,975

11,388

136,655

529

5682

Parklawn Memorial Gardens

2,367

2,367

2,367

2,367

3,707

10,521

10,521

10,521

86,818

10,731

128,773

10,946

131,348

11,165

133,975

11,388

136,655

536

5713

Green Lawn Memorial Park

2,367

2,367

2,367

2,367

3,707

10,521

10,521

10,521

86,818

10,731

128,773

10,946

131,348

11,165

133,975

11,388

136,655

466

5630

Greene County Memorial Park

2,040

2,040

2,040

2,040

7,895

10,944

10,944

10,944

92,663

11,163

133,956

11,386

136,635

11,614

139,367

11,846

142,155

617

617

Lafayette Memorial Park

2,040

2,040

2,040

2,040

7,895

10,944

10,944

10,944

92,663

11,163

133,956

11,386

136,635

11,614

139,367

11,846

142,155

618

618

Sylvan Heights Cemetery

2,040

2,040

2,040

2,040

7,895

10,944

10,944

10,944

92,663

11,163

133,956

11,386

136,635

11,614

139,367

11,846

142,155

727

727

FOREST LAWN GDNS

2,040

2,040

2,040

2,040

7,895

10,944

10,944

10,944

92,663

11,163

133,956

11,386

136,635

11,614

139,367

11,846

142,155

813

813

Stephen R.Hakey FH

500

500

500

500

500

500

500

500

6,000

510

6,120

520

6,242

531

6,367

541

6,495

459

5623

Mt. Lebanon Cemetery - PA

2,040

2,040

2,040

2,040

7,895

10,944

10,944

10,944

92,663

11,163

133,956

11,386

136,635

11,614

139,367

11,846

142,155

460

5624

South Side Cemetery

2,040

2,040

2,040

2,040

7,895

10,944

10,944

10,944

92,663

11,163

133,956

11,386

136,635

11,614

139,367

11,846

142,155

471

5635

Coraopolis Cemetery

3,725

3,725

3,725

3,725

8,472

10,945

10,945

10,945

99,987

11,164

133,965

11,387

136,645

11,615

139,378

11,847

142,165

693

5833

Chartiers Cemetery Company

2,040

2,040

2,040

2,040

7,895

10,944

10,944

10,944

92,663

11,163

133,956

11,386

136,635

11,614

139,367

11,846

142,155

451

5615

Castleview Memorial Park

3,725

3,725

3,725

3,725

8,472

10,945

10,945

10,945

99,987

11,164

133,965

11,387

136,645

11,615

139,378

11,847

142,165

453

5617

Crestview Memorial Park

3,725

3,725

3,725

3,725

8,472

10,945

10,945

10,945

99,987

11,164

133,965

11,387

136,645

11,615

139,378

11,847

142,165

463

5627

Sunset Hill Memorial Gardens

3,725

3,725

3,725

3,725

8,472

10,945

10,945

10,945

99,987

11,164

133,965

11,387

136,645

11,615

139,378

11,847

142,165

583

5705

Mt. Airy Cemetery

3,725

3,725

3,725

3,725

8,472

10,945

10,945

10,945

99,987

11,164

133,965

11,387

136,645

11,615

139,378

11,847

142,165

812

812

Kyper FH @ Mt. Royal

500

500

500

500

500

500

500

500

6,000

510

6,120

520

6,242

531

6,367

541

6,495

66

2076

Shenandoah Memorial Park

6,115

6,115

6,115

11,273

12,652

12,652

12,652

12,652

130,835

12,905

154,864

13,163

157,962

13,427

161,121

13,695

164,343

124

2166

Sunset Memorial Park - MD

2,040

2,040

2,040

2,040

7,895

10,944

10,944

10,944

92,663

11,163

133,956

11,386

136,635

11,614

139,367

11,846

142,155

192

2226

Hill Crest Burial Park

2,040

2,040

2,040

2,040

7,895

10,944

10,944

10,944

92,663

11,163

133,956

11,386

136,635

11,614

139,367

11,846

142,155

282

5573

Panorama Memorial Gardens

6,115

6,115

6,115

11,273

12,652

12,652

12,652

12,652

130,835

12,905

154,864

13,163

157,962

13,427

161,121

13,695

164,343

283

5574

Evergreen Memorial Gardens - VA

6,115

6,115

6,115

11,273

12,652

12,652

12,652

12,652

130,835

12,905

154,864

13,163

157,962

13,427

161,121

13,695

164,343

284

5575

Hillcrest Memory Gardens

6,115

6,115

6,115

11,273

12,652

12,652

12,652

12,652

130,835

12,905

154,864

13,163

157,962

13,427

161,121

13,695

164,343

303

303

All Saints Cemetery

3,155

3,155

3,155

14,186

36,706

36,706

36,706

36,706

317,300

37,440

449,284

38,189

458,270

38,953

467,435

39,732

476,784

304

304

All Souls Cemetery

3,155

3,155

3,155

14,186

36,706

36,706

36,706

36,706

317,300

37,440

449,284

38,189

458,270

38,953

467,435

39,732

476,784

305

305

Calvary Cemetery

3,155

3,155

3,155

14,186

36,706

36,706

36,706

36,706

317,300

37,440

449,284

38,189

458,270

38,953

467,435

39,732

476,784

306

306

Cathedral Cemetery

3,155

3,155

3,155

14,186

36,706

36,706

36,706

36,706

317,300

37,440

449,284

38,189

458,270

38,953

467,435

39,732

476,784

307

307

Holy Cross Cemetery

3,155

3,155

3,155

14,186

36,706

36,706

36,706

36,706

317,300

37,440

449,284

38,189

458,270

38,953

467,435

39,732

476,784

 

 

--------------------------------------------------------------------------------

 

[gnrw52rjponu000005.jpg]

1H'20/ Month (Rollout Period) 2H'20/ Month 2021 2022 JAN FEB MAR APR MAY JUN JUL
Monthly Total   2023 2024        309 309 Holy Sepulchre Cemetery 310 310
Immaculate Heart of Mary Cemetery 311 311 New Cathedral Cemetery 312 312
Resurrection Cemetery 313 313 Saints Peter and Paul Cemetery 314 314 St. John
Neumann Cemetery 315 315 St. Michael Cemetery 36 2134 Newport Memorial Park 37
2141 Trinity Cemetery 107 2162      Beth Israel Cemetery 109
2164      Cloverleaf Cemetery 548 5685 Locustwood Memorial Park 670
5786    Arlington Park Cemetery 671 5787 Bethel Memorial Park 14 2117 Cedar Hill
Cemetery 15 2131 Lincoln Memorial Cemetery 156 2215 Washington National Cemetery
800 3570 Cedar Hill Funeral Home 150 2207 Springhill Memory Gardens 151 5516
Henlopen Memorial Park 716 5841 Wicomico Memorial Parks, Inc. 601 601 Glen Haven
Memorial Park 602 602 Columbia Cemetery 728 5835 Lorraine Park Cemetery 67 2075
Sunset-Fredericksburg 68 2084 Oak Hill Cemetery 69 2180 Laurel Hill 744
5849      Northern Neck Cemetery 803 803 Laurel Hill Funeral Home 591 5714
Roosevelt Memorial Park 745 5850 Crestview Cemetery 120 120 Southlawn Memorial
Park 256 256 Sunset Memorial Park 255 255 Greenwood Memorial Gardens 473 473
Forest Lawn Cemetery VA 274 2249      Henry Memorial Park 399 5529      Roselawn
Burial Park 188 2095 Roselawn Memorial Gardens 346 2287 Rockbridge Memorial
Gardens 430 5601 Augusta Memorial Park 431 5602 Alleghany Memorial Park 449
5640      Oaklawn Mausoleum 492 5776      Birchlawn Burial Park 653 5780 Old
Dominion Memorial Gardens 802 3398 Roselawn Chapel Fun.Home 258 2253 Altavista
Memorial Park 596 5730 Briarwood Memorial Gardens 597 5731      Virginia
Memorial Park 598 5732      Fort Hill Memorial Park 180 2090 Powell Valley
Memorial Gardens 244 2225 Rural Retreat 254 254 Clinch Valley Cemetery 275 2248
Roselawn Cemeteries 276 2259      Mt. Rose 499 5649       Russell Memorial Park
654 5781      Temple Hill Memorial Park 176 2091 Montgomery Memorial Park 177
2098 Pineview Cemetery 182 2088      Highland Memory Gardens 302
5535      Sunset Memorial Park - WV 343 2284 Grandview Memorial Park 344 2285
Clendenin Memorial Park 664  664 Kanawha Valley Mem Gdn    3,155 3,155 3,155
14,186 36,706 36,706 36,706 3,155 3,155 3,155 14,186 36,706 36,706 36,706 3,155
3,155 3,155 14,186 36,706 36,706 36,706 3,155 3,155 3,155 14,186 36,706 36,706
36,706 3,155 3,155 3,155 14,186 36,706 36,706 36,706 3,155 3,155 3,155 14,186
36,706 36,706 36,706 3,155 3,155 3,155 14,186 36,706 36,706 36,706 3,435 3,435
3,435 3,435 3,435 4,219 27,281 3,435 3,435 3,435 3,435 3,435 4,219 27,281 3,435
3,435 3,435 3,435 3,435 4,219 27,281 3,435 3,435 3,435 3,435 3,435 4,219 27,281
3,435 3,435 3,435 3,435 3,435 4,219 27,281 3,435 3,435 3,435 3,435 3,435 4,219
27,281 3,435 3,435 3,435 3,435 3,435 4,219 27,281 3,818 3,818 3,818 10,438
15,662 15,662 15,662 3,818 3,818 3,818 10,438 15,662 15,662 15,662 3,818 3,818
3,818 10,438 15,662 15,662 15,662 500 500 500 500 500 500 500 3,818 3,818 3,818
10,438 15,662 15,662 15,662 3,818 3,818 3,818 10,438 15,662 15,662 15,662 3,818
3,818 3,818 10,438 15,662 15,662 15,662 3,818 3,818 3,818 10,438 15,662 15,662
15,662 3,818 3,818 3,818 10,438 15,662 15,662 15,662 3,818 3,818 3,818 10,438
15,662 15,662 15,662 6,115 6,115 6,115 11,273 12,652 12,652 12,652 6,115 6,115
6,115 11,273 12,652 12,652 12,652 6,115 6,115 6,115 11,273 12,652 12,652 12,652
6,115 6,115 6,115 11,273 12,652 12,652 12,652 500 500 500 500 500 500 500 11,035
18,669 18,669 18,669 18,669 18,669 18,669 11,035 18,669 18,669 18,669 18,669
18,669 18,669 11,035 18,669 18,669 18,669 18,669 18,669 18,669 11,035 18,669
18,669 18,669 18,669 18,669 18,669 11,035 18,669 18,669 18,669 18,669 18,669
18,669 11,035 18,669 18,669 18,669 18,669 18,669 18,669 6,020 10,621 10,621
10,621 10,621 10,621 10,621 6,020 10,621 10,621 10,621 10,621 10,621 10,621
6,020 10,621 10,621 10,621 10,621 10,621 10,621 6,020 10,621 10,621 10,621
10,621 10,621 10,621 6,020 10,621 10,621 10,621 10,621 10,621 10,621 6,020
10,621 10,621 10,621 10,621 10,621 10,621 6,020 10,621 10,621 10,621 10,621
10,621 10,621 6,020 10,621 10,621 10,621 10,621 10,621 10,621 6,020 10,621
10,621 10,621 10,621 10,621 10,621 500 500 500 500 500 500 500 6,020 10,621
10,621 10,621 10,621 10,621 10,621 6,020 10,621 10,621 10,621 10,621 10,621
10,621 6,020 10,621 10,621 10,621 10,621 10,621 10,621 6,020 10,621 10,621
10,621 10,621 10,621 10,621 6,020 10,621 10,621 10,621 10,621 10,621 10,621
6,020 10,621 10,621 10,621 10,621 10,621 10,621 6,020 10,621 10,621 10,621
10,621 10,621 10,621 6,020 10,621 10,621 10,621 10,621 10,621 10,621 6,020
10,621 10,621 10,621 10,621 10,621 10,621 6,020 10,621 10,621 10,621 10,621
10,621 10,621 6,020 10,621 10,621 10,621 10,621 10,621 10,621 2,820 2,820 2,820
2,820 8,543 9,267 9,267 3,062 3,062 3,062 4,832 9,794 9,794 9,794 3,821 3,821
3,821 4,845 14,206 14,206 14,206 2,820 2,820 2,820 2,820 8,543 9,267 9,267 2,820
2,820 2,820 2,820 8,543 9,267 9,267 2,820 2,820 2,820 2,820 8,543 9,267 9,267
2,820 2,820 2,820 2,820 8,543 9,267 9,267    36,706 317,300 36,706 317,300
36,706 317,300 36,706 317,300 36,706 317,300 36,706 317,300 36,706 317,300
27,281 185,081 27,281 185,081 27,281 185,081 27,281 185,081 27,281 185,081
27,281 185,081 27,281 185,081 15,662 147,192 15,662 147,192 15,662 147,192 500
6,000 15,662 147,192 15,662 147,192 15,662 147,192 15,662 147,192 15,662 147,192
15,662 147,192 12,652 130,835 12,652 130,835 12,652 130,835 12,652 130,835 500
6,000 18,669 216,389 18,669 216,389 18,669 216,389 18,669 216,389 18,669 216,389
18,669 216,389 10,621 122,854 10,621 122,854 10,621 122,854 10,621 122,854
10,621 122,854 10,621 122,854 10,621 122,854 10,621 122,854 10,621 122,854 500
6,000 10,621 122,854 10,621 122,854 10,621 122,854 10,621 122,854 10,621 122,854
10,621 122,854 10,621 122,854 10,621 122,854 10,621 122,854 10,621 122,854
10,621 122,854 9,267 84,697 9,794 92,370 14,206 129,951 9,267 84,697 9,267
84,697 9,267 84,697 9,267 84,697    37,440 449,284 37,440 449,284 37,440 449,284
37,440 449,284 37,440 449,284 37,440 449,284 37,440 449,284 27,826 333,916
27,826 333,916 27,826 333,916 27,826 333,916 27,826 333,916 27,826 333,916
27,826 333,916 15,976 191,708 15,976 191,708 15,976 191,708 510 6,120 15,976
191,708 15,976 191,708 15,976 191,708 15,976 191,708 15,976 191,708 15,976
191,708 12,905 154,864 12,905 154,864 12,905 154,864 12,905 154,864 510 6,120
19,042 228,503 19,042 228,503 19,042 228,503 19,042 228,503 19,042 228,503
19,042 228,503 10,834 130,005 10,834 130,005 10,834 130,005 10,834 130,005
10,834 130,005 10,834 130,005 10,834 130,005 10,834 130,005 10,834 130,005 510
6,120 10,834 130,005 10,834 130,005 10,834 130,005 10,834 130,005 10,834 130,005
10,834 130,005 10,834 130,005 10,834 130,005 10,834 130,005 10,834 130,005
10,834 130,005 9,453 113,434 9,990 119,879 14,490 173,876 9,453 113,434 9,453
113,434 9,453 113,434 9,453 113,434    38,189 458,270 38,189 458,270 38,189
458,270 38,189 458,270 38,189 458,270 38,189 458,270 38,189 458,270 28,383
340,594 28,383 340,594 28,383 340,594 28,383 340,594 28,383 340,594 28,383
340,594 28,383 340,594 16,295 195,542 16,295 195,542 16,295 195,542 520 6,242
16,295 195,542 16,295 195,542 16,295 195,542 16,295 195,542 16,295 195,542
16,295 195,542 13,163 157,962 13,163 157,962 13,163 157,962 13,163 157,962 520
6,242 19,423 233,073 19,423 233,073 19,423 233,073 19,423 233,073 19,423 233,073
19,423 233,073 11,050 132,605 11,050 132,605 11,050 132,605 11,050 132,605
11,050 132,605 11,050 132,605 11,050 132,605 11,050 132,605 11,050 132,605 520
6,242 11,050 132,605 11,050 132,605 11,050 132,605 11,050 132,605 11,050 132,605
11,050 132,605 11,050 132,605 11,050 132,605 11,050 132,605 11,050 132,605
11,050 132,605 9,642 115,703 10,190 122,277 14,779 177,354 9,642 115,703 9,642
115,703 9,642 115,703 9,642 115,703    38,953 467,435 38,953 467,435 38,953
467,435 38,953 467,435 38,953 467,435 38,953 467,435 38,953 467,435 28,950
347,406 28,950 347,406 28,950 347,406 28,950 347,406 28,950 347,406 28,950
347,406 28,950 347,406 16,621 199,453 16,621 199,453 16,621 199,453 531 6,367
16,621 199,453 16,621 199,453 16,621 199,453 16,621 199,453 16,621 199,453
16,621 199,453 13,427 161,121 13,427 161,121 13,427 161,121 13,427 161,121 531
6,367 19,811 237,734 19,811 237,734 19,811 237,734 19,811 237,734 19,811 237,734
19,811 237,734 11,271 135,257 11,271 135,257 11,271 135,257 11,271 135,257
11,271 135,257 11,271 135,257 11,271 135,257 11,271 135,257 11,271 135,257 531
6,367 11,271 135,257 11,271 135,257 11,271 135,257 11,271 135,257 11,271 135,257
11,271 135,257 11,271 135,257 11,271 135,257 11,271 135,257 11,271 135,257
11,271 135,257 9,835 118,017 10,394 124,723 15,075 180,901 9,835 118,017 9,835
118,017 9,835 118,017 9,835 118,017    39,732 476,784 39,732 476,784 39,732
476,784 39,732 476,784 39,732 476,784 39,732 476,784 39,732 476,784 29,529
354,354 29,529 354,354 29,529 354,354 29,529 354,354 29,529 354,354 29,529
354,354 29,529 354,354 16,953 203,442 16,953 203,442 16,953 203,442 541 6,495
16,953 203,442 16,953 203,442 16,953 203,442 16,953 203,442 16,953 203,442
16,953 203,442 13,695 164,343 13,695 164,343 13,695 164,343 13,695 164,343 541
6,495 20,207 242,489 20,207 242,489 20,207 242,489 20,207 242,489 20,207 242,489
20,207 242,489 11,497 137,962 11,497 137,962 11,497 137,962 11,497 137,962
11,497 137,962 11,497 137,962 11,497 137,962 11,497 137,962 11,497 137,962 541
6,495 11,497 137,962 11,497 137,962 11,497 137,962 11,497 137,962 11,497 137,962
11,497 137,962 11,497 137,962 11,497 137,962 11,497 137,962 11,497 137,962
11,497 137,962 10,031 120,377 10,601 127,217 15,377 184,519 10,031 120,377
10,031 120,377 10,031 120,377 10,031 120,377

 

 



 

--------------------------------------------------------------------------------

 

1H'20/ Month (Rollout Period)

 

 

 

2H'20/ Month

2021

2022

2023

2024

3 Digit #    4 Digit #Name

JAN

FEB

MARAPRMAYJUNJUL

MonthlyTotal

Monthly

Annual

MonthlyAnnual

MonthlyAnnual

Monthly

Annual

224

224

Carolina Biblical Gardens of Guilford

3,642

7,181

15,602

15,602

15,602

15,602

15,602

15,602

166,846

15,914

190,973

16,233

194,792

16,557

198,688

16,888

202,662

248

248

Floral Garden Park Cemetery

3,642

7,181

15,602

15,602

15,602

15,602

15,602

15,602

166,846

15,914

190,973

16,233

194,792

16,557

198,688

16,888

202,662

625

625

Lakeview Memorial Park

3,642

7,181

15,602

15,602

15,602

15,602

15,602

15,602

166,846

15,914

190,973

16,233

194,792

16,557

198,688

16,888

202,662

179

2015

Davis-White Chapel Cemetery

2,820

2,820

2,820

2,820

8,543

9,267

9,267

9,267

84,697

9,453

113,434

9,642

115,703

9,835

118,017

10,031

120,377

257

2257

Valleyview Memorial Park

2,820

2,820

2,820

2,820

8,543

9,267

9,267

9,267

84,697

9,453

113,434

9,642

115,703

9,835

118,017

10,031

120,377

339

2280

Forest Memorial Park - WV

2,820

2,820

2,820

2,820

8,543

9,267

9,267

9,267

84,697

9,453

113,434

9,642

115,703

9,835

118,017

10,031

120,377

340

2281

Spring Valley Memorial Park - WV

3,821

3,821

3,821

4,845

14,206

14,206

14,206

14,206

129,951

14,490

173,876

14,779

177,354

15,075

180,901

15,377

184,519

341

2282

Forest Lawn Memorial Gardens

2,820

2,820

2,820

2,820

8,543

9,267

9,267

9,267

84,697

9,453

113,434

9,642

115,703

9,835

118,017

10,031

120,377

342

2283

Fairview Memorial Gardens - WV

2,820

2,820

2,820

2,820

8,543

9,267

9,267

9,267

84,697

9,453

113,434

9,642

115,703

9,835

118,017

10,031

120,377

345

2286

West Virginia Memorial Gardens

2,820

2,820

2,820

2,820

8,543

9,267

9,267

9,267

84,697

9,453

113,434

9,642

115,703

9,835

118,017

10,031

120,377

685

5799

Sunset Memorial Park - Beckley

3,821

3,821

3,821

4,845

14,206

14,206

14,206

14,206

129,951

14,490

173,876

14,779

177,354

15,075

180,901

15,377

184,519

249

249

Montlawn Memorial Park

2,720

5,057

10,620

10,620

10,620

10,620

10,620

10,620

113,979

10,833

129,991

11,049

132,591

11,270

135,243

11,496

137,948

917

917

Montlawn Funeral Home

500

500

500

500

500

500

500

500

6,000

510

6,120

520

6,242

531

6,367

541

6,495

225

225

Martin Memorial Gardens

2,720

5,057

10,620

10,620

10,620

10,620

10,620

10,620

113,979

10,833

129,991

11,049

132,591

11,270

135,243

11,496

137,948

620

620

Randolph Memorial Park

3,642

7,181

15,602

15,602

15,602

15,602

15,602

15,602

166,846

15,914

190,973

16,233

194,792

16,557

198,688

16,888

202,662

621

621

Alamance Memorial Park

3,642

7,181

15,602

15,602

15,602

15,602

15,602

15,602

166,846

15,914

190,973

16,233

194,792

16,557

198,688

16,888

202,662

623

623

Wayne Memorial Park

2,720

5,057

10,620

10,620

10,620

10,620

10,620

10,620

113,979

10,833

129,991

11,049

132,591

11,270

135,243

11,496

137,948

626

626

Oakhill Memorial Park

2,720

5,057

10,620

10,620

10,620

10,620

10,620

10,620

113,979

10,833

129,991

11,049

132,591

11,270

135,243

11,496

137,948

627

627

Pinelawn Memorial Park

2,720

5,057

10,620

10,620

10,620

10,620

10,620

10,620

113,979

10,833

129,991

11,049

132,591

11,270

135,243

11,496

137,948

748

748

WOODLAND MEM PK

2,720

5,057

10,620

10,620

10,620

10,620

10,620

10,620

113,979

10,833

129,991

11,049

132,591

11,270

135,243

11,496

137,948

749

749

CHATHAM MEM PK

2,720

5,057

10,620

10,620

10,620

10,620

10,620

10,620

113,979

10,833

129,991

11,049

132,591

11,270

135,243

11,496

137,948

918

918

Pollock-Best

500

500

500

500

500

500

500

500

6,000

510

6,120

520

6,242

531

6,367

541

6,495

226

226

York Memorial Park

3,642

7,181

15,602

15,602

15,602

15,602

15,602

15,602

166,846

15,914

190,973

16,233

194,792

16,557

198,688

16,888

202,662

250

250

Mountlawn Memorial Park

3,642

7,181

15,602

15,602

15,602

15,602

15,602

15,602

166,846

15,914

190,973

16,233

194,792

16,557

198,688

16,888

202,662

622

622

West Lawn Memorial Park

3,642

7,181

15,602

15,602

15,602

15,602

15,602

15,602

166,846

15,914

190,973

16,233

194,792

16,557

198,688

16,888

202,662

628

628

Skyline Memorial Park

3,642

7,181

15,602

15,602

15,602

15,602

15,602

15,602

166,846

15,914

190,973

16,233

194,792

16,557

198,688

16,888

202,662

629

629

Rowan Memorial Park

3,642

7,181

15,602

15,602

15,602

15,602

15,602

15,602

166,846

15,914

190,973

16,233

194,792

16,557

198,688

16,888

202,662

630

630

Oaklawn Memorial Gardens

3,642

7,181

15,602

15,602

15,602

15,602

15,602

15,602

166,846

15,914

190,973

16,233

194,792

16,557

198,688

16,888

202,662

747

747

CRESTVIEW MEMORIAL PK

3,642

7,181

15,602

15,602

15,602

15,602

15,602

15,602

166,846

15,914

190,973

16,233

194,792

16,557

198,688

16,888

202,662

236

236

Frederick Memorial Gardens

4,293

6,255

10,923

10,923

10,923

10,923

10,923

10,923

119,783

11,142

133,704

11,365

136,378

11,592

139,105

11,824

141,887

237

237

Graceland East Memorial Park

4,293

6,255

10,923

10,923

10,923

10,923

10,923

10,923

119,783

11,142

133,704

11,365

136,378

11,592

139,105

11,824

141,887

348

348

Good Shepherd Memorial Park

4,293

6,255

10,923

10,923

10,923

10,923

10,923

10,923

119,783

11,142

133,704

11,365

136,378

11,592

139,105

11,824

141,887

349

349

Springhill Memorial Gardens

4,293

6,255

10,923

10,923

10,923

10,923

10,923

10,923

119,783

11,142

133,704

11,365

136,378

11,592

139,105

11,824

141,887

350

350

Forest Lawn Cem

4,293

6,255

10,923

10,923

10,923

10,923

10,923

10,923

119,783

11,142

133,704

11,365

136,378

11,592

139,105

11,824

141,887

351

351

Forest Lawn Cem East

4,293

6,255

10,923

10,923

10,923

10,923

10,923

10,923

119,783

11,142

133,704

11,365

136,378

11,592

139,105

11,824

141,887

352

352

Whispering Pines Memorial Gdn

4,293

6,255

10,923

10,923

10,923

10,923

10,923

10,923

119,783

11,142

133,704

11,365

136,378

11,592

139,105

11,824

141,887

347

347

Graceland Cemetery

4,293

6,255

10,923

10,923

10,923

10,923

10,923

10,923

119,783

11,142

133,704

11,365

136,378

11,592

139,105

11,824

141,887

867

867

Graceland Mortuary

500

500

500

500

500

500

500

500

6,000

510

6,120

520

6,242

531

6,367

541

6,495

138

2195

Parkview Memorial

3,062

3,062

3,062

4,832

9,794

9,794

9,794

9,794

92,370

9,990

119,879

10,190

122,277

10,394

124,723

10,601

127,217

139

2196

Marion Hill

3,062

3,062

3,062

4,832

9,794

9,794

9,794

9,794

92,370

9,990

119,879

10,190

122,277

10,394

124,723

10,601

127,217

140

2197

Shadow Lawn

3,062

3,062

3,062

4,832

9,794

9,794

9,794

9,794

92,370

9,990

119,879

10,190

122,277

10,394

124,723

10,601

127,217

141

2198

Highland Hills

3,062

3,062

3,062

4,832

9,794

9,794

9,794

9,794

92,370

9,990

119,879

10,190

122,277

10,394

124,723

10,601

127,217

142

2199

Halcyon Hill

3,062

3,062

3,062

4,832

9,794

9,794

9,794

9,794

92,370

9,990

119,879

10,190

122,277

10,394

124,723

10,601

127,217

172

2014

Davis-Beverly Hills Cemetery

3,062

3,062

3,062

4,832

9,794

9,794

9,794

9,794

92,370

9,990

119,879

10,190

122,277

10,394

124,723

10,601

127,217

173

2013

Davis-Floral Hills Cemetery

3,062

3,062

3,062

4,832

9,794

9,794

9,794

9,794

92,370

9,990

119,879

10,190

122,277

10,394

124,723

10,601

127,217

606

606

Butler County Cemetery

5,650

5,650

5,650

13,387

19,494

19,494

19,494

19,494

186,288

19,884

238,605

20,281

243,377

20,687

248,244

21,101

253,209

604

604

Crown Hill Cemetery

5,650

5,650

5,650

13,387

19,494

19,494

19,494

19,494

186,288

19,884

238,605

20,281

243,377

20,687

248,244

21,101

253,209

807

807

Blessing Hine FH

500

500

500

500

500

500

500

500

6,000

510

6,120

520

6,242

531

6,367

541

6,495

227

227

Forest Hills Memorial Gardens

5,650

5,650

5,650

13,387

19,494

19,494

19,494

19,494

186,288

19,884

238,605

20,281

243,377

20,687

248,244

21,101

253,209

737

737

Royal Oak Cemetery

5,650

5,650

5,650

13,387

19,494

19,494

19,494

19,494

186,288

19,884

238,605

20,281

243,377

20,687

248,244

21,101

253,209

855

855

Blessing Zerkle FH

500

500

500

500

500

500

500

500

6,000

510

6,120

520

6,242

531

6,367

541

6,495

229

229

Resthaven Memory Gardens

2,818

2,818

2,818

2,818

4,437

12,664

12,664

12,664

104,358

12,917

155,009

13,176

158,109

13,439

161,271

13,708

164,497

231

231

Highland Memorial park

2,818

2,818

2,818

2,818

4,437

12,664

12,664

12,664

104,358

12,917

155,009

13,176

158,109

13,439

161,271

13,708

164,497

232

232

Hillside Memorial Park

2,818

2,818

2,818

2,818

4,437

12,664

12,664

12,664

104,358

12,917

155,009

13,176

158,109

13,439

161,271

13,708

164,497

233

233

Northlawn Memorial Gardens & Cre

2,818

2,818

2,818

2,818

4,437

12,664

12,664

12,664

104,358

12,917

155,009

13,176

158,109

13,439

161,271

13,708

164,497

364

364

Kingwood Memorial Park

5,650

5,650

5,650

13,387

19,494

19,494

19,494

19,494

186,288

19,884

238,605

20,281

243,377

20,687

248,244

21,101

253,209

221

221

Forest Lawn Memorial Park

5,650

5,650

5,650

13,387

19,494

19,494

19,494

19,494

186,288

19,884

238,605

20,281

243,377

20,687

248,244

21,101

253,209

228

228

Crown Hill Memorial Park & Maus

2,818

2,818

2,818

2,818

4,437

12,664

12,664

12,664

104,358

12,917

155,009

13,176

158,109

13,439

161,271

13,708

164,497

230

230

West Memory Gardens

2,818

2,818

2,818

2,818

4,437

12,664

12,664

12,664

104,358

12,917

155,009

13,176

158,109

13,439

161,271

13,708

164,497

646

646

Highland Memory Gardens

2,818

2,818

2,818

2,818

4,437

12,664

12,664

12,664

104,358

12,917

155,009

13,176

158,109

13,439

161,271

13,708

164,497

736

736

Heritage Hills Cemetery

2,818

2,818

2,818

2,818

4,437

12,664

12,664

12,664

104,358

12,917

155,009

13,176

158,109

13,439

161,271

13,708

164,497

181

2096

Floral Hills Memorial Gardens

2,820

2,820

2,820

2,820

8,543

9,267

9,267

9,267

84,697

9,453

113,434

9,642

115,703

9,835

118,017

10,031

120,377

183

2097

Jackson County Memory Gardens

2,820

2,820

2,820

2,820

8,543

9,267

9,267

9,267

84,697

9,453

113,434

9,642

115,703

9,835

118,017

10,031

120,377

 

 

--------------------------------------------------------------------------------

 

[gnrw52rjponu000006.jpg]

 

1H'20/ Month (Rollout Period) 2H'20/ Month 2021 2022 JAN FEB MAR APR MAY JUN JUL
Monthly Total   2023 2024        511 5710 Evergreen Cemetery North 512 5711
Evergreen Cemetery South 834  834 Long&Fisher Funeral Home 835  835 Pryor
Funeral Home 174 2145 Greenbrier Burial Park, Inc. 178 2093 Restlawn Memorial
Gardens 184 2094 Cemetery Estates - Palm Mem. 185 2087 Resthaven Memorial Park -
WV 186 2089      Restwood Memorial Park 187 2092      Woodlawn Memorial Park 363
363 Rest Haven Memorial Park 733 733 Chapel Hill Memorial Gdns 873 873 Chapel
Hill Funeral Home 724 724 Christian Memorial Gardens West 725 725 Christian
Memorial Gardens East 732 732 Covington Memorial Cemetery 734 734 Garden of
Memory-Muncie Cemeter 872 872 Covington Mem Funeral Hme 874 874 Garden of Memory
Muncie 651 651 Floral Gardens 723 723 Flint Memorial Park 731 731 Forest Lawn
Cemetery MW 871 871 Forest Lawn Funeral Home 216 216 Highland Cemetery 217 217
Riverview Cemetery 219 219 St.Joseph Valley Memorial Park 663 663 Calvary
Cemetery & Crematorium 647 647 Floral Lawn Memorial Gardens 652 652 Roseland
Memorial Gardens 718 718 Mt. Ever Rest Memorial Park South 719 719 Mt. Ever Rest
Memorial Park North 218 218 Park Lawn Cemetery & Mausoleum    3,062 3,062 3,062
4,832 9,794 9,794 9,794 3,062 3,062 3,062 4,832 9,794 9,794 9,794 500 500 500
500 500 500 500 500 500 500 500 500 500 500 3,821 3,821 3,821 4,845 14,206
14,206 14,206 3,821 3,821 3,821 4,845 14,206 14,206 14,206 3,821 3,821 3,821
4,845 14,206 14,206 14,206 3,821 3,821 3,821 4,845 14,206 14,206 14,206 3,821
3,821 3,821 4,845 14,206 14,206 14,206 3,821 3,821 3,821 4,845 14,206 14,206
14,206 5,650 5,650 5,650 13,387 19,494 19,494 19,494 4,235 4,235 4,235 4,235
13,787 14,995 14,995 500 500 500 500 500 500 500 8,350 8,350 8,350 11,161 20,566
20,566 20,566 8,350 8,350 8,350 11,161 20,566 20,566 20,566 2,141 2,141 2,141
9,059 17,171 17,171 17,171 2,141 2,141 2,141 9,059 17,171 17,171 17,171 500 500
500 500 500 500 500 500 500 500 500 500 500 500 8,350 8,350 8,350 11,161 20,566
20,566 20,566 8,350 8,350 8,350 11,161 20,566 20,566 20,566 2,141 2,141 2,141
9,059 17,171 17,171 17,171 500 500 500 500 500 500 500 4,235 4,235 4,235 4,235
13,787 14,995 14,995 4,235 4,235 4,235 4,235 13,787 14,995 14,995 4,235 4,235
4,235 4,235 13,787 14,995 14,995 4,235 4,235 4,235 4,235 13,787 14,995 14,995
4,235 4,235 4,235 4,235 13,787 14,995 14,995 8,350 8,350 8,350 11,161 20,566
20,566 20,566 4,235 4,235 4,235 4,235 13,787 14,995 14,995 4,235 4,235 4,235
4,235 13,787 14,995 14,995 2,141 2,141 2,141 9,059 17,171 17,171 17,171    9,794
92,370 9,794 92,370 500 6,000 500 6,000 14,206 129,951 14,206 129,951 14,206
129,951 14,206 129,951 14,206 129,951 14,206 129,951 19,494 186,288 14,995
135,694 500 6,000 20,566 200,742 20,566 200,742 17,171 152,848 17,171 152,848
500 6,000 500 6,000 20,566 200,742 20,566 200,742 17,171 152,848 500 6,000
14,995 135,694 14,995 135,694 14,995 135,694 14,995 135,694 14,995 135,694
20,566 200,742 14,995 135,694 14,995 135,694 17,171 152,848    9,990 119,879
9,990 119,879 510 6,120 510 6,120 14,490 173,876 14,490 173,876 14,490 173,876
14,490 173,876 14,490 173,876 14,490 173,876 19,884 238,605 15,295 183,543 510
6,120 20,978 251,732 20,978 251,732 17,514 210,171 17,514 210,171 510 6,120 510
6,120 20,978 251,732 20,978 251,732 17,514 210,171 510 6,120 15,295 183,543
15,295 183,543 15,295 183,543 15,295 183,543 15,295 183,543 20,978 251,732
15,295 183,543 15,295 183,543 17,514 210,171    10,190 122,277 10,190 122,277
520 6,242 520 6,242 14,779 177,354 14,779 177,354 14,779 177,354 14,779 177,354
14,779 177,354 14,779 177,354 20,281 243,377 15,601 187,214 520 6,242 21,397
256,766 21,397 256,766 17,865 214,374 17,865 214,374 520 6,242 520 6,242 21,397
256,766 21,397 256,766 17,865 214,374 520 6,242 15,601 187,214 15,601 187,214
15,601 187,214 15,601 187,214 15,601 187,214 21,397 256,766 15,601 187,214
15,601 187,214 17,865 214,374    10,394 124,723 10,394 124,723 531 6,367 531
6,367 15,075 180,901 15,075 180,901 15,075 180,901 15,075 180,901 15,075 180,901
15,075 180,901 20,687 248,244 15,913 190,958 531 6,367 21,825 261,901 21,825
261,901 18,222 218,662 18,222 218,662 531 6,367 531 6,367 21,825 261,901 21,825
261,901 18,222 218,662 531 6,367 15,913 190,958 15,913 190,958 15,913 190,958
15,913 190,958 15,913 190,958 21,825 261,901 15,913 190,958 15,913 190,958
18,222 218,662    10,601 127,217 10,601 127,217 541 6,495 541 6,495 15,377
184,519 15,377 184,519 15,377 184,519 15,377 184,519 15,377 184,519 15,377
184,519 21,101 253,209 16,231 194,777 541 6,495 22,262 267,140 22,262 267,140
18,586 223,035 18,586 223,035 541 6,495 541 6,495 22,262 267,140 22,262 267,140
18,586 223,035 541 6,495 16,231 194,777 16,231 194,777 16,231 194,777 16,231
194,777 16,231 194,777 22,262 267,140 16,231 194,777 16,231 194,777 18,586
223,035   220 220 Valhalla Memory Gardens & Cremato 2,141 2,141 2,141 9,059
17,171 17,171 17,171   17,171 152,848   17,514 210,171   17,865 214,374   18,222
218,662   18,586 223,035   730 730 Lincoln Cemetery 870 870 Gill Funeral Home
717 717 Sunrise Memorial Gardens 720 720 Chapel Hill Memorial Gardens 721 721
East Lawn Memorial Gardens 722 722 DeepDale Memorial Gardens 735 735 Chapel Hill
Memorial Cemetery 400 400 Bronswood Cemetery 211 211 Willow Lawn Mem
Pk/Aarrowood Pe 212 212 McHenry County Memorial Park 213 213 Windridge Memorial
Park & Nature S 442 442 Northshore Garden of Memories 443 443 Highland Memorial
Park-MW 656 656 Mount Vernon Estates 924 924 Herr Funeral Home 926 926 Sunset
Hill Funeral Home 111 111 EASTLAWN CEMETERY 112 112 RIVERMONTE CEMETERY 113 113
WHITE CHAPEL CEMETERY 210 210 Memorial Park Cemetery 222 222 Highland Sacred
Gardens 223 223 Memorial Park Sedalia 655 655 Forest Hill Cavalry Cemetery 876
876 Eastlawn Funeral Home 877 877 Rivermonte Funeral Home 878 878 White Chapel
Funeral Home 642 642 Grand Junction Memorial Gardens 643 643 Olinger's Evergreen
Cemetery 644 644 Old Mission Wichita Park Cemetery 645 645 White Chapel Memorial
Gardens   2,141 2,141 2,141 9,059 17,171 17,171 17,171 500 500 500 500 500 500
500 4,235 4,235 4,235 4,235 13,787 14,995 14,995 8,350 8,350 8,350 11,161 20,566
20,566 20,566 8,350 8,350 8,350 11,161 20,566 20,566 20,566 8,350 8,350 8,350
11,161 20,566 20,566 20,566 4,235 4,235 4,235 4,235 13,787 14,995 14,995 2,957
2,957 2,957 2,957 10,016 13,692 13,692 2,957 2,957 2,957 2,957 10,016 13,692
13,692 2,957 2,957 2,957 2,957 10,016 13,692 13,692 2,957 2,957 2,957 2,957
10,016 13,692 13,692 2,957 2,957 2,957 2,957 10,016 13,692 13,692 2,957 2,957
2,957 2,957 10,016 13,692 13,692 2,957 2,957 2,957 2,957 10,016 13,692 13,692
500 500 500 500 500 500 500 500 500 500 500 500 500 500 3,039 3,039 3,039 3,039
7,485 13,441 13,441 3,039 3,039 3,039 3,039 7,485 13,441 13,441 3,039 3,039
3,039 3,039 7,485 13,441 13,441 3,039 3,039 3,039 3,039 7,485 13,441 13,441
3,039 3,039 3,039 3,039 7,485 13,441 13,441 3,039 3,039 3,039 3,039 7,485 13,441
13,441 3,039 3,039 3,039 3,039 7,485 13,441 13,441 500 500 500 500 500 500 500
500 500 500 500 500 500 500 500 500 500 500 500 500 500 3,039 3,039 3,039 3,039
7,485 13,441 13,441 3,039 3,039 3,039 3,039 7,485 13,441 13,441 3,039 3,039
3,039 3,039 7,485 13,441 13,441 3,039 3,039 3,039 3,039 7,485 13,441 13,441  
17,171 152,848 500 6,000 14,995 135,694 20,566 200,742 20,566 200,742 20,566
200,742 14,995 135,694 13,692 117,691 13,692 117,691 13,692 117,691 13,692
117,691 13,692 117,691 13,692 117,691 13,692 117,691 500 6,000 500 6,000 13,441
113,731 13,441 113,731 13,441 113,731 13,441 113,731 13,441 113,731 13,441
113,731 13,441 113,731 500 6,000 500 6,000 500 6,000 13,441 113,731 13,441
113,731 13,441 113,731 13,441 113,731   17,514 210,171 510 6,120 15,295 183,543
20,978 251,732 20,978 251,732 20,978 251,732 15,295 183,543 13,966 167,592
13,966 167,592 13,966 167,592 13,966 167,592 13,966 167,592 13,966 167,592
13,966 167,592 510 6,120 510 6,120 13,710 164,522 13,710 164,522 13,710 164,522
13,710 164,522 13,710 164,522 13,710 164,522 13,710 164,522 510 6,120 510 6,120
510 6,120 13,710 164,522 13,710 164,522 13,710 164,522 13,710 164,522   17,865
214,374 520 6,242 15,601 187,214 21,397 256,766 21,397 256,766 21,397 256,766
15,601 187,214 14,245 170,944 14,245 170,944 14,245 170,944 14,245 170,944
14,245 170,944 14,245 170,944 14,245 170,944 520 6,242 520 6,242 13,984 167,813
13,984 167,813 13,984 167,813 13,984 167,813 13,984 167,813 13,984 167,813
13,984 167,813 520 6,242 520 6,242 520 6,242 13,984 167,813 13,984 167,813
13,984 167,813 13,984 167,813   18,222 218,662 531 6,367 15,913 190,958 21,825
261,901 21,825 261,901 21,825 261,901 15,913 190,958 14,530 174,363 14,530
174,363 14,530 174,363 14,530 174,363 14,530 174,363 14,530 174,363 14,530
174,363 531 6,367 531 6,367 14,264 171,169 14,264 171,169 14,264 171,169 14,264
171,169 14,264 171,169 14,264 171,169 14,264 171,169 531 6,367 531 6,367 531
6,367 14,264 171,169 14,264 171,169 14,264 171,169 14,264 171,169   18,586
223,035 541 6,495 16,231 194,777 22,262 267,140 22,262 267,140 22,262 267,140
16,231 194,777 14,821 177,850 14,821 177,850 14,821 177,850 14,821 177,850
14,821 177,850 14,821 177,850 14,821 177,850 541 6,495 541 6,495 14,549 174,592
14,549 174,592 14,549 174,592 14,549 174,592 14,549 174,592 14,549 174,592
14,549 174,592 541 6,495 541 6,495 541 6,495 14,549 174,592 14,549 174,592
14,549 174,592 14,549 174,592

 

 

 

--------------------------------------------------------------------------------

 

 

1H'20/ Month (Rollout Period)

 

 

 

2H'20/ Month

2021

2022

2023

2024

3 Digit #    4 Digit #Name

JAN

FEB

MARAPRMAYJUNJUL

MonthlyTotal

Monthly

Annual

MonthlyAnnual

MonthlyAnnual

Monthly

Annual

729

729

FAIRLAWN BURIAL PARK

3,039

3,039

3,039

3,039

7,485

13,441

13,441

13,441

113,731

13,710

164,522

13,984

167,813

14,264

171,169

14,549

174,592

825

825

Old Mission Mortuary

500

500

500

500

500

500

500

500

6,000

510

6,120

520

6,242

531

6,367

541

6,495

875

875

Heritage Funeral Home

 

500

500

500

500

500

500

500

500

6,000

 

510

6,120

 

520

6,242

 

531

6,367

 

541

6,495

519

519

Glenview Memorial Gardens

3,809

3,809

3,809

3,809

7,638

12,767

12,767

12,767

112,244

13,022

156,267

13,283

159,393

13,548

162,580

13,819

165,832

520

520

Greenlawn Memorial Park

 

2,475

2,475

2,475

2,475

4,479

7,165

7,165

7,165

64,533

 

7,308

87,697

 

7,454

89,450

 

7,603

91,239

 

7,755

93,064

521

521

Greenlawn Memorial Park WI

2,475

2,475

2,475

2,475

4,479

7,165

7,165

7,165

64,533

7,308

87,697

7,454

89,450

7,603

91,239

7,755

93,064

522

522

Highland Memory Gardens WI

 

3,809

3,809

3,809

3,809

7,638

12,767

12,767

12,767

112,244

 

13,022

156,267

 

13,283

159,393

 

13,548

162,580

 

13,819

165,832

523

523

Knollwood Memorial Park

2,475

2,475

2,475

2,475

4,479

7,165

7,165

7,165

64,533

7,308

87,697

7,454

89,450

7,603

91,239

7,755

93,064

524

524

Ledgeview Memorial Park

 

2,475

2,475

2,475

2,475

4,479

7,165

7,165

7,165

64,533

 

7,308

87,697

 

7,454

89,450

 

7,603

91,239

 

7,755

93,064

525

525

Lincoln Memorial Cemetery WI

3,809

3,809

3,809

3,809

7,638

12,767

12,767

12,767

112,244

13,022

156,267

13,283

159,393

13,548

162,580

13,819

165,832

526

526

Milton Lawns Memorial Park

 

3,809

3,809

3,809

3,809

7,638

12,767

12,767

12,767

112,244

 

13,022

156,267

 

13,283

159,393

 

13,548

162,580

 

13,819

165,832

527

527

Roselawn Memorial Park

3,809

3,809

3,809

3,809

7,638

12,767

12,767

12,767

112,244

13,022

156,267

13,283

159,393

13,548

162,580

13,819

165,832

528

528

Town of Milwaukee Union Cemeter

y3,809

3,809

3,809

3,809

7,638

12,767

12,767

12,767

112,244

 

13,022

156,267

 

13,283

159,393

 

13,548

162,580

 

13,819

165,832

530

530

Valhalla Memorial Park

3,809

3,809

3,809

3,809

7,638

12,767

12,767

12,767

112,244

13,022

156,267

13,283

159,393

13,548

162,580

13,819

165,832

531

531

Roselawn Memory Gardens

 

3,809

3,809

3,809

3,809

7,638

12,767

12,767

12,767

112,244

 

13,022

156,267

 

13,283

159,393

 

13,548

162,580

 

13,819

165,832

532

532

Sun Prairie Memory Garden

3,809

3,809

3,809

3,809

7,638

12,767

12,767

12,767

112,244

13,022

156,267

13,283

159,393

13,548

162,580

13,819

165,832

533

533

Sunrise Memorial Gardens WI

 

2,475

2,475

2,475

2,475

4,479

7,165

7,165

7,165

64,533

 

7,308

87,697

 

7,454

89,450

 

7,603

91,239

 

7,755

93,064

534

534

Sunset Memory Gardens

3,809

3,809

3,809

3,809

7,638

12,767

12,767

12,767

112,244

13,022

156,267

13,283

159,393

13,548

162,580

13,819

165,832

535

535

Mormon Coulee Memorial Park

 

2,475

2,475

2,475

2,475

4,479

7,165

7,165

7,165

64,533

 

7,308

87,697

 

7,454

89,450

 

7,603

91,239

 

7,755

93,064

661

661

Floral Lawn Cemetery

3,809

3,809

3,809

3,809

7,638

12,767

12,767

12,767

112,244

13,022

156,267

13,283

159,393

13,548

162,580

13,819

165,832

611

611

Valhalla Cemetery

 

-

-

-

21,262

16,127

16,127

16,127

16,127

150,276

 

16,449

197,391

 

16,778

201,339

 

17,114

205,366

 

17,456

209,473

637

637

Crestwood Memorial Cemetery

-

-

-

21,262

16,127

16,127

16,127

16,127

150,276

16,449

197,391

16,778

201,339

17,114

205,366

17,456

209,473

638

638

Forest Lawn Gardens

 

-

-

-

21,262

16,127

16,127

16,127

16,127

150,276

 

16,449

197,391

 

16,778

201,339

 

17,114

205,366

 

17,456

209,473

639

639

Ridout's Forest Crest Cemetery

-

-

-

21,262

16,127

16,127

16,127

16,127

150,276

16,449

197,391

16,778

201,339

17,114

205,366

17,456

209,473

640

640

Ridout's Forest Hill Cemetery

 

-

-

-

21,262

16,127

16,127

16,127

16,127

150,276

 

16,449

197,391

 

16,778

201,339

 

17,114

205,366

 

17,456

209,473

641

641

Walker Memory Gardens

-

-

-

21,262

16,127

16,127

16,127

16,127

150,276

16,449

197,391

16,778

201,339

17,114

205,366

17,456

209,473

806

806

Valhalla Funeral Home,Inc

 

-

-

-

500

500

500

500

500

4,500

 

510

6,120

 

520

6,242

 

531

6,367

 

541

6,495

821

821

Crestwood Memorial F.H.

-

-

-

500

500

500

500

500

4,500

510

6,120

520

6,242

531

6,367

541

6,495

125

125

Lee Memorial Park

 

-

-

-

21,262

16,127

16,127

16,127

16,127

150,276

 

16,449

197,391

 

16,778

201,339

 

17,114

205,366

 

17,456

209,473

126

126

East Chickasaw Memorial Park

-

-

-

21,262

16,127

16,127

16,127

16,127

150,276

16,449

197,391

16,778

201,339

17,114

205,366

17,456

209,473

822

822

Elliott Funeral Home

 

-

-

-

500

500

500

500

500

4,500

 

510

6,120

 

520

6,242

 

531

6,367

 

541

6,495

823

823

Ridout's Brown FH

-

-

-

500

500

500

500

500

4,500

510

6,120

520

6,242

531

6,367

541

6,495

836

836

Elkins East Chapel

 

-

-

-

500

500

500

500

500

4,500

 

510

6,120

 

520

6,242

 

531

6,367

 

541

6,495

837

837

Elkins Funeral Home

-

-

-

500

500

500

500

500

4,500

510

6,120

520

6,242

531

6,367

541

6,495

889

889

Lee Memorial Funeral Home

 

-

-

-

500

500

500

500

500

4,500

 

510

6,120

 

520

6,242

 

531

6,367

 

541

6,495

121

121

Forest Hills Cemetery-East

3,784

3,784

3,784

10,910

12,815

12,815

12,815

12,815

124,778

13,071

156,851

13,332

159,988

13,599

163,188

13,871

166,451

122

122

Forest Hills Cemetery-South

 

3,784

3,784

3,784

10,910

12,815

12,815

12,815

12,815

124,778

 

13,071

156,851

 

13,332

159,988

 

13,599

163,188

 

13,871

166,451

123

123

Forest Hills Cemetery-Midtown

3,784

3,784

3,784

10,910

12,815

12,815

12,815

12,815

124,778

13,071

156,851

13,332

159,988

13,599

163,188

13,871

166,451

239

239

Northridge Woodhaven Cemetery

 

3,784

3,784

3,784

10,910

12,815

12,815

12,815

12,815

124,778

 

13,071

156,851

 

13,332

159,988

 

13,599

163,188

 

13,871

166,451

355

355

Highland Memorial Gardens

3,784

3,784

3,784

10,910

12,815

12,815

12,815

12,815

124,778

13,071

156,851

13,332

159,988

13,599

163,188

13,871

166,451

356

356

Ridgecrest Cemetery

 

3,784

3,784

3,784

10,910

12,815

12,815

12,815

12,815

124,778

 

13,071

156,851

 

13,332

159,988

 

13,599

163,188

 

13,871

166,451

863

863

Northridge Woodhaven FH

500

500

500

500

500

500

500

500

6,000

510

6,120

520

6,242

531

6,367

541

6,495

886

886

Forest Hills F.H. East

 

500

500

500

500

500

500

500

500

6,000

 

510

6,120

 

520

6,242

 

531

6,367

 

541

6,495

887

887

Forest Hills F.H. South

500

500

500

500

500

500

500

500

6,000

510

6,120

520

6,242

531

6,367

541

6,495

888

888

Forest Hills F.H. Midtown

 

500

500

500

500

500

500

500

500

6,000

 

510

6,120

 

520

6,242

 

531

6,367

 

541

6,495

238

238

Memorial Park Southwoods

3,784

3,784

3,784

10,910

12,815

12,815

12,815

12,815

124,778

13,071

156,851

13,332

159,988

13,599

163,188

13,871

166,451

200

200

Huntsville Memory Gardens

 

-

-

-

21,262

16,127

16,127

16,127

16,127

150,276

 

16,449

197,391

 

16,778

201,339

 

17,114

205,366

 

17,456

209,473

201

201

Tricities Memorial Gardens

-

-

-

21,262

16,127

16,127

16,127

16,127

150,276

16,449

197,391

16,778

201,339

17,114

205,366

17,456

209,473

240

240

Woodhaven Memorial Gardens

 

1,167

1,167

1,167

2,697

3,905

3,905

3,905

3,905

37,434

 

3,983

47,793

 

4,062

48,749

 

4,144

49,724

 

4,227

50,718

607

607

Lakewood Memorial East

1,167

1,167

1,167

2,697

3,905

3,905

3,905

3,905

37,434

3,983

47,793

4,062

48,749

4,144

49,724

4,227

50,718

608

608

Lakewood Memorial West

 

1,167

1,167

1,167

2,697

3,905

3,905

3,905

3,905

37,434

 

3,983

47,793

 

4,062

48,749

 

4,144

49,724

 

4,227

50,718

610

610

Hamilton County Burial

1,167

1,167

1,167

2,697

3,905

3,905

3,905

3,905

37,434

3,983

47,793

4,062

48,749

4,144

49,724

4,227

50,718

864

864

Woodhaven Chapel

 

500

500

500

500

500

500

500

500

6,000

 

510

6,120

 

520

6,242

 

531

6,367

 

541

6,495

636

636

Lakeview Memory Gardens

-

-

-

21,262

16,127

16,127

16,127

16,127

150,276

16,449

197,391

16,778

201,339

17,114

205,366

17,456

209,473

TOTALS

 

1,042,270

1,254,629

1,431,977

2,180,291

3,357,442

3,707,495

3,868,924

3,868,924

36,187,648

 

3,946,303

47,355,632

 

4,025,229

48,302,745

 

4,105,733

49,268,800

 

4,187,848

50,254,176

 

Bi-Monthly Payment

 

 

 

1,090,146

1,678,721

1,853,747

1,934,462

1,934,462

 

 

########

 

 

2,012,614

 

 

2,052,867

 

 

2,093,924

 

 

 

 